-.

                                               JOANNA STATON
                                                 District Clerk
                                                   BELL COUNTY, TEXAS
                                           BELL COUNTY JUSTICE COMPLEX
                                     1201 Huey Road • P. 0. Box 909 • Belton, Texas 76513
                                               (254) 933-5197 • Fax (254) 933-5199
                                  Joanna. Staton@ co. bell. tx. us • www. bellcountydistrictclerk. org
                                                                                             This document contains some
                                                                                             pages that are of poor 4uality
                August 12, 2015                                                              at the time of imaging.

                ABEL ACOSTA
                CLERK OF CRIMINAL APPEALS

                                                                                              \RECE~VED ~ij\ij
                P.O. BOX 12308
                AUSTIN, TX 78711
                                                                                           !COURT OF CRIMINAL APPEALS
                NO: 57558-D                                                                       61 I(~ 1 ') 2015



                EX PARTE

                THOMAS RAYMOND CARR




•.·.~
                DEAR MR. ACOSTA:

                ENCLOSED PLEASE FIND THE ORIGINAL TRANSCRIPT IN THE ABOVE ENTITLED
                AND NUMBERED CAUSE.

                IF WE CAN BE OF FURTHERASSISTANCE, LET US KNOW.


                SINCERELY,




 ~-




•••     ,:,o·
•                            Postconviction Writ of Habeas Corpus



                                         Cause No. 57558-D


                                                                              .1
    EX PARTE
    THOMAS RAYMOND CARR

    In the Judicial Courts

    VS                                   Of

    The State of Texas                   Bell County, Texas




    Delivered to the Court of Criminal Appeals, Austin, Texas on the 12th day of August, 2015 .



•                                                              Joanna Staton
                                                               District Clerk
                                                               Bell C unty, Texas




    Filed in the Court of Criminal Appeals, Austin, Texas on the _ _ day of _ _ _ _ __
    2015 .




•
•   Ex Parte
    THOMAS RAYMOND CARR
                                                         Application for Writ of Habeas Corpus


                                  TRIAL COURT WRIT NO. FR 57558-D



                             CLERKS SUMMARY SHEET
    APPLICANTS NAME: THOMAS RAYMOND CARR
    (As reflected on the Judgment)

    OFFENSE: AGGRAVATED SEXUAL ASSAULT
    (As reflected on the Judgment)

    CAUSE NO: FR57558
    (As reflected in Judgment)

    SENTENCE: THIRTY (30) YEARS TDCJ;ID
    (As described on Judgment)

    PLEA: (X) GUlLTY ( ) NOLO CONTENDERE                ( ) NOT GUlLTY




•
    TRIAL DATE: 11/21/2006
    (Date upon which sentence was imposed)

    JUDGE'S NAME: HONORABLE JUDGE MARTHA J TRUDO
    (Judge Presiding at Trial)

    APPEAL NO: N/A (If Applicable)

    CITATION TO OPINION: N/A           S.W.2d _ _
    (If Applicable)

    HEARING HELD:              YES      X      NO
    (Pertaining to the Application for Writ)

    FINDINGS & CONCLUSIONS FILED: _            __,X:...!___ _ YES _ _ _ _ NO
    (Pertaining to the Application for Writ)

    RECOMMENDATION:            GRANT_DENY__ NONE _x_DISMISS
    (Trial Court's recommendation regarding the Application)

    JUDGE'S NAME: HONORABLE JUDGE MARTH J TRUDO
    (Judge Presiding at Habeas Proceeding)




•
                                                       No. 57558-D




•   EX PARTE



    THOMAS RAYMOND CARR
                                                                  X

                                                                  X

                                                                  X
                                                                                          IN THE 264TH DISTRICT COURT

                                                                                          JUDICIAL DISTRICT

                                                                                         BELLCOUNTY, TEXAS
                                                                                                                            I




                                                            INDEX
    VOLUME                                                                                                                               PAGE

    Clerk's Report.............. ;...................................................................................................      I
                                                                                                                            J
    Index .................... :........................................................................................... ~.........    II

    Applicant's Petition...................................................................................................                1

    State's Answer...........................................................................................................            272

    Motion to Enter Proposed Findings of Fact and Conclusions of Law.......................                                              274

    Findings of Fact and Conclusions of Law of the Court.............................................                                    276

    Clerk's Certificate that Record is True and Correct..................................................                                280




•



•
                                                                                      FILED
•                    COURT OF CRIMINAL APPEALS OF TEXAS
                   APPLICATION FOR A WRIT OF HABEAS CORPUS ZD 15
                 SEEKING RELIEF FROM FINAL FELONY CONVICTION
                UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07
                                                                                      AUG -4 AH II: 02


                                         INSTRUCTIONS

    1.    You must use the complete form, which begins on the following page, t lie an
          application for a writ of habeas corpus seeking relief from a final felony conviction
          under Article 11.07 of the Code of Criminal Procedure. (This form t.s not for death-
          penalty cases, probated sentences which have not been revoked, or misdemeanors.)

    2.    The district clerk of the county in which you were convicted will make this form
          available to you, on request, without charge.

    3.    You must file the entire writ application form, including those sections that do not
          apply to you. If any pages are missing from the form, or if the questions have been
          renumbered or omitted, your entire application may be dismissed as non-compliant.

    4.    You must make a separate application on a separate form for each judgment of
          conviction you seek relief from. Even if the judgments were entered in the same
          court on the same day, you must make a separate application for each one.




•
    5.    Answer every item that applies to you on the form. Do not attach any additional
          pages for any item.

    6.    You must include all grounds for relief on the application form as provided by the
          instructions under item 17. You must also briefly summarize the facts of your claim
          on the application form as provided by the instructions under item 17. Each ground
          shall begin on a new page, and the recitation of tbe facts supporting the ground shall
          be no longer than the two pages provided for the claim in the form.

    7.    Legal citations and arguments may be made in a separate memorandum that
          complies with Texas Rule of Appellate Procedure 73 and does not exceed 15,000
          words if computer-generated or 50 pages if not.

    8.    You must verify the application by signing either the Oath Before Notary Public or
          the Inmate's Declaration, which are at the end ofthis form on pages;ll and 12. You
          may be prosecuted and convicted for aggravated perjury if you make any false
          statement of a material fact in this application.

    9.    When the application is fully completed, mail the original to the district clerk of the
          county of conviction. Keep a copy of the application for your records.

    10.   You must notify the district clerk of the county of conviction of any change in
          address after you have filed your application .




•
                                                                                           FILED
•                                       Case No. _ _ _ _ _ __
                          (The Clerk of the convicting court wi 11 till this I ine in}O 15 AUG   -4 AH II: 02



                      APPLICATION FOR A WRIT OF HABEAS CORPtfS-=,t-~~F
                    SEEKING RELIEF FROM FINAL FELONY CONVICT!
                  lJNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07

    NAME: Thomas Raymond Carr

    DATEOFBIRTH:~OS~/~14~/~19~6~7    ______________________________________

    PLACE OF CONFINEMENT: Texas Department of Criminal Justice, Hughes Unit, Route 2
                                                                                       ~

    Box 4400 Gatesville Texas 76528

    TDCJ-CID NUMBER:         ->•    (5)    Were you represented by counsel? If yes, provide the attorney's name:

            Court appointed counsel, John Robert Bingham, Teddy L. Potter, Esq,. since retired for

            health/disciplinary reason (Ethics Decision Included in prior Application), and Charles

            "Monty" Montgomery, Esq.

     (6)    What was the date that the judgment was entered?

            November 21 2006

    (7)     For what offense were you convicted and what was the sentence?

            Aggravated Sexual Assault- First Degree Felony: "Did ... cause a Dildo to ... penetrate the

            anus of ... a child less than 17 years of age and ... operated in concert vJith Tammy Bishop

            during the same criminal episode, and ... did ... administer a controlled substance to the

            said J      M      ... " Sentence: Thirty {30) years

    (8)     If you were sentenced on more than one countofan indictment in the same court at

•           the same time, what counts were you convicted of and what was the sentence in each

            court?

            N/A

    (9)     What was the plea you entered? (check one)

              0      guilty-open plea                         guilty-plea bargain

              0      not guilty                       0       nolo contendere/ no contest

              If you entered different pleas count in a multi-count indictment, please explain:



     (10)   What kind of trial did you have?

              0      no jury                          0       jury for guilt and punishment
                                                      0       jury for guilt, judge for p~nishment

     (11)   Did you testify at trial? If yes, at what phase of trial did you testify?




•           Yes. Applicant's trial counsel called him to the stand to plea and at sentencing.


                                                          2
•   (12)   Did you appeal from the judgment of conviction?

           0 yes                               0no

           Jf you did appeal, answer the foJiowing questions:

           (A) What court of appeals did you appeal t o ? - - - - - - - - - - - - - -

           (B) What was the case number? - - - - - - - - - - - - - - - - - - -

           (C)_ Were you represented by counsel on appeal? If yes, provide the attorney's
               name:



           (D)_What was the decision and the date of the decision?-----------

    (13)   Did you file a petition for discretionary review in the Court of Criminal Appeals?

           0 yes                               ~   no

           If you did file a petition for discretionary review, answer the following questions:




•
           (A) What was the cause number?

           (B)_ What was the decision and the date of the decision?

    (14)   Have you previously filed an application for a writ of habeas corpus under Article
           11.07 of the Texas Code of Criminal Procedures challenging this conviction?

           0 yes                               0 no

           If you answered yes, answer the following questions:

    (A) What was the Court of Criminal Appeals' writ number? WR-79,620-02 ,WR-79,620-04,

    and WR-79,620-06.

    (B) What was the decision and the date of the decision? Dismissed for non- compliance. pro

    se not signed, WR-79,620-02 on 09/11/2013. Denied the relief without written opinion on WR-

    79,620-04 on 3/26/2014. Dismissed for non-compliance on WR- 79,620-06 on 7/08/15.

    ~Please   identify the reason that the current claims were not presented and could
    not have been presented on your previous application.




•
    The medical records received from the TDCJ on June 24, 2014 did not have the Uniform Health

    Status Update dated 12/26/06. The decision on WR-79,620-04 was prior to receiving the records.
                                                   3
•   Previously. The Bell County, Texas jail indicated that it had no records. The above mentioned

    status update was not included in any records, previously. Habeas counsel met with Applicant on

    October l, 2014. The Texas Uniform Health Status Update form was acquired from the records

    Department at TDCJ prison system by happenstance. Applicant asked about a document listed as

    ''unavailable to him". A clerk in the prison brought the afilled out" Texas Uniform Health Update

    dated 12/26/2006 to him. The "WAREHOUSE 337600" box- containing hundreds, if not

    thousands, of pages of medical records did not contain the update. It was not included in the

    response to the "Chapter 64" motion. though other medial information was. Competency was

    discussed in the prior application for writ of habeas corpus, but did not show the probability that

    the medication was given ABOVE the prescribed amount and ABOVE the FDA

    recommended maximum dosage. The claim based on lack of voluntary and knowingly plea, as it

    relates to competency at the time ofthe plea, was not presented earlier, because neither Applicant,



•   nor his attorney, was able to obtain from update form showing the medication dosage for

    Applicant at or near the time of his plea.

    A statement was recently obtained from Robert 0. "Buck" Harris. the attorney for Applicant's

    wife. The statement clearly shows that there was a deal not to prosecute the wife except for one

    drug charge. Applicant's medication and the prosecutoria! misconduct show coercion and a lack of

    a knowing and voluntary plea.

    Applicant's counsel made repeated attempts to contact Applicant's trial counsel since early 2013.

    Applicant's habeas corpus counsel finally received a three ring binder of what purports to be trial

    counsel's complete file and notes.

    Applicant's counsel was unaware of the victims' medical records containing evidence of the lack of

    blood tests and of J      M   's use of a prescription amphetamine until the response by the State to a

    Chapter 64 motion. Also, the victims' hospital records were not on the court's docket sheet. Counsel



•   learn that the records had been sealed, recently. The clerk's office indicated that a court order was


                                                      4
•      needed to see the records, but ultimately turned over the records. The above proves the claims for

       incompetency, lack of a knowing and voluntary plea. coercion. and ineffective assistance of counsel.

       (15)       Do you currently have any petition or appeal pending in any other state or federal
                  Court?

                  0 yes                               0 no
                  If you answered yes, please provide the name of the court and the case number:




           (16)   If you are presenting a claim for time credit, have you exhausted your
                   administrative remedies by presenting your claim to the time credit resolution
                  system of the Texas Department of Criminal Justice? (This requirement applies to
                  any final felony conviction, including state jail felonies)

                  0 yes                               0 no

                  If you answered yes, answer the following questions:

                  (A) What date did you present the claim?



•                 (B) Did you receive a decision and, if yes, what was the date of the decision'!



                  If you answered no, please explain why you have not submitted your claim:




    (17)          Beginning on page 6, state concisely every legal ground for your claim that you are
                  being unlawfully restrained, and then briefly summarize the facts supporting each
                  ground. You must present each ground on the form application and a brief
                  summary of the facts. If your grounds and brief summary of the facts have not been
                  presented on the form application, the Court will not consider your grounds.
                  If you have more than four grounds, use pages 14 and 15 of the form, which you
                  may copy as many times as needed to give you a separate page for each ground, with
                  each ground numbered in sequence. The recitation of the facts supporting each
                  ground must be no longer than the two pages provided for the ground in the form.

                  You may include with the form a memorandum of law if you want to present legal
                  authorities, but the Court will not consider grounds for relief set out in a
                  memorandum of law that were not raised on the form. The citations and argument
                  must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
                  and does not exceed 15,000 words if computer-generated or 50 pages if not. If you are



•
                  challenging the validity of your conviction, please include a summary of the facts
                  pertaining to your offense and trial in your memorandum

                                                           5
•   GROUND ONE:

    Applicant's plea was not voluntary and knowing and was coerced under the 6 1h

    Amendment because the prosecutor lied about key facts involving circumstances about the

    plea and issued threats of continued prosecution.

    FACTS SUPPORTING GROUND ONE:

    I. Tammy Bishop, Applicant's wife, actually committed the sexual assault on J             M

       by shoving a dildo in his anus after the two had a sexual relationship. Applicant had no

       physical or sexual contact with anyone that claimed to be assaulted, as evident by the

       statements recently obtained from responses to a chapter 64 motion. See Exhibit I.

    2. Trial counsel, Charles Montgomery, made statements at a hearing to the effect that

       Tammy Bishop was let totally off the hook, was in prison on a light sentence, and was

       not being prosecuted at all for rape of juveniles. The prosecutor, Mark Kimball, as



•      an officer of the court, stated at that hearing, "That is a lie." He then stated "It's a

       lie before the court." See. Exhibit 2.

    3. The prosecutor, Mark Kimball, again, as an officer of the court, stated at Tammy

       Bishop's plea hearing on November 30, 2005, "I will let the court know that there

       are further charges that will be filed against Ms. Bishop. She is well aware of it."

       He further says "This, by no means, is the end of cases against Ms. Bishop, and she

       is well aware of it."

       To this day, she has been convicted of only of one delivery of a controlled substance to

       minor charge. See Exhibit 3.

    4. At Applicant's bond hearing, Mr. Kimball stated "And every time he [Applicant] gets

       closed to getting out of jail, "I'm going to file case after case after case. 1 have

       seventeen different cases." See Exhibit 4 .



•                                               6                                                 .,
•   5. Mr. Kimball asked the following question at Applicant's plea hearing on November 21,

       2006, "One thing you mentioned yesterday ... what's going to happen to my wife and

       you understand what happens to your wife is up to the State of Texas and the courts and

       I absolutely refuse to answer that question" See Exhibit 5.

    6. Applicant's counsel has now learned that Mr. Kimball and the wife's attorney,

        Robert 0. "Buck" Harris. had an agreement to pursue only one delivery of a controlled

       substance to a minor charge. Attached is a statement from Buck Harris saying "As part

       of the plea, the prosecutor agreed to NOT PROCEED to indict Ms. Bishop on any

       sexua.l assault charge or any other drug charge." He also says "The prosecutor never

       madeany demand to plead guilty to any sexual assault charge." See Exhibit 6. This

       evidence is completely at odds with prosecutor Kimball's dire and false statements on

       the hearing records. Based on Applicant's clear concerns about his rapist wife's deal

       and his medication over dosage, as shown below, his plea was not knowing and

       voluntary and was coerced.

    7. Based on Kimball's statements. Applicant believed that his wife, Tammy Bishop, was

       being prosecuted for aggravated sexual assault just like he was. In reality, Tammy

       Bishop was "off the hook" for anything other than on drug conviction. Mr. Kimball

       sees how important the wife's plea is to Applicant yet still misleads Applicant at

       Applicant's plea hearing by not disclosing the agreement.




•                                            7
•      GROUND TWO:

       The prosecutor lied about having "blood tests" showing that the alleged victims had

       taken methamphetamines. The testing showed that, possibly only amphetamines, not

       methamphetamines, were present.

       FACTS SUPPORTING GROUND TWO:

    1. The affidavit for Arrest and Complaint signed by Detective Mike Simmons was

       filed on July 15, 2004 to arrest Applicant on the delivery of the controlled substance

       methamphetamine. Detective Simmons states "I have been further informed by the

       parents of all three juveniles that the children tested positive for methamphetamine."

       The Bell County prosecutor, Mark Kimball, stated that "blood tests are in evidence,"

       under the falsehood that the tests showed methamphetamines. See Exhibit 7 and 8

    2. ln facts, no blood tests were performed. The alleged victims were tested only once at

       Metroplex Hospital late in the evening on June 2 I, 2004 or possibly June 22, 2004.

       Only standard urinalysis drug screen test were done, not blood tests as stated by Mark

       Kimball. The tests were positive for amphetamines and THC. No tests indicated

       methamphetamines. This is true, even though the victims were tested two days after the

       incident date. The literature indicates that methamphetamines could show up in the

       urine within that time period, if proper testing procedures were done. See Exhibit 9 and

       Exhibit 10. Additionally, the Metroplex hospital records show that Je     M     was

       taking a prescription drug, Concerta, an amphetamine. See Exhibit 9. This supported

       the Applicant's allegations that the victims were crushing up pills and using them. Trial

       counsel, Montgomery, should have reviewed the hospital records. The records would

       have been available to him. He never discussed this with Applicant. This shows

       ineffective assistance of counsel, lack of a knowing and voluntary plea, and coercion .




•                                            8
•        GROUND THREE:

         Applicant's trial counsel, Charles Montgomery, lied about researching the law and

         explaining the law to Applicant. Trial counsel's representation of Applicant over the

         entire representation shows ineffective assistance of counsel. Applicant now has tria I

         counsel's notes after repeated requests.

         FACTS SUPPORTING GROUND THREE:

    I. The indictments and the amended indictment are so confusing that you cannot understand

         them. Mr. Montgomery never explained the indictments or the aggravated sexual assault

         allegations to Applicant. See Exhibit 11.

    2. Mr. Montgomery was ordered by the trial court to tile a court-ordered affidavit.

         Montgomery was to explain his research of the applicable law. He failed to answer any

         important questions for the court. He goes into a rant about everything except the law of

         aggravated sexual assault and of delivery of a controlled substance. If he could not even

         explain the law to the trial court, then he certainly did not have the ability to explain it to

         Applicant. See Exhibit 12.

    3.   Mr. Montgomery did not know the law. Mr. Montgomery eventually sent Applicant's

         habeas corpus counsel his entire file in a three ring binder. The binder only had two-pages

         of documents on the law. It consisted of portions of the U.S. and Texas Constitution and of

         the severance of trial provisions of the Texas Code of Criminal Procedure. See Exhibit 13

         and Exhibit 14.

    4.   Mr. Montgomery's file shows that he recommended filing an "interlocutory" appeal. He

         based this appeal recommendation on supposedly errors at the 12re trial motion stage.

         Mr. Montgomery stated in the court ordered affidavit that he was never going to tile an

         appeal; however, Mr. Montgomery's own notes contradict this position. See Exhibit 15.




                                                     9
                                                                                                           ll>
•      GROUND FOUR:

       Applicant could not enter a voluntary and knowing plea due to his incompetence at the time

       of his plea hearing. Applicant was being treated with 1200 rng of Seroquel at the time.

       FACTS SUPPORTING GROUND FOUR:

    I. At the time of Applicant's plea, an unnamed medical provider was dosing Applicant with

        1200 mg daily of an antipsychotic drug, Seroquel. The Texas Uniform Health Status

       Update shows that Applicant was prescribed 200 mgT g. am., which means one 200 mg

       does before noon, and 200mg TTTTI q.h.s, which means five 200 mg doses at bedtime.

       See Exhibit 16 and the list of medical abbreviations in Exhibit 17.

       The prescribed amount far exceeds the 800 mg daily recommended maximum dosage in the

       literature. The literature indicates that side effects of the drug could include dizziness,

       drowsiness, altered mental status, confusion, and other potential complications. These



•      severe side effects are for the recommended dosage at a maximum of 800 mg daily.

       Applicant was receiving 1200 mg daily. See Exhibit 16 and 17. _ _ _ _ _ _ _ __

    2. Frank Pugliese, Ph.D, a forensic psychologist, appointed by the trial court a_QQarcntly on

       Montgomery's request, determined Applicant incompetent. Dr. Pugliese found that

       Applicant was delusional and hallucinating to the point that it resulted in impaired

        judgment and ineffective communication with Montgomery. According to Pugliese,

       competency restoration included adjusting his medication needs. The adjustment would be

       appropriately addressed in a psychiatric facility. See Exhibit 18.

    3. The trial court ordered Applicant to be committed to North Texas State Hospital. The

       order included assessing whether he could be restored to competency and if he had a

       mental illness. Joseph Black M.D. at the facility eventually sent a report indicating that

       Applicant's competency was restored. Joseph Black M.D. See Exhibit 19 .



•                                                 10
                                                                                                     IJ
•   Dr. Black's report does not indicate that he ever interviewed Applicant after the initial

    admission. Instead, B. Thomas Gray, Ph.D., a psychologist, did the entire evaluation. He

    found Applicant to be malingering. At the same time, he says that it is "quite

    important" for Applicant to take his psychoactive medication. He also states that it is

    unclear whether Applicant needs the medication to maintain trial competency. It was at

    this facility that Dr. Black switched Applicant from a previous antipsychotic medication to

    800 mg daily of Seroguel. See Exhibit 19 .




•



•                                             11
                                                                                                  )8
•   GROUND FIVE:

    Applicant could not have been found guilty under the aggravated sexual assault statute

    because no "date rape" drug was administered.

    FACTS SUPPORTING GROUND FIVE:

    1.   Applicant was indicated for aggravated sexual assault with one of the aggravating

         factors being the administration of a "date rape" drug to the alleged victim. See Exhibit II

    2. The legislative history of the statute makes it clear that Methamphetamines are not

         included as an aggravating factor and are not defined as "date rape" drug. See

         Memorandum of Law.

    3. The Metroplex Hospital Records of the victims show that NO "date rape" drug was

         found in their systems. Additionally, the statements ofthe victims and of Tammy

         Bishop show that no one was administered a "date rape" drug. See Exhibit I and



•        Exhibit 9.

         -----------------------------···--·-




•                                              12
•      GROUND SIX:

        Applicant could not have been found guilty under the aggravated sexual assault statute

        because he did not "act in concert" with Tammy Bishop.

        FACTS SUPPORTING GROUND SIX:

    I. Applicant was indicted for aggravated sexual assault with one of the aggravating

       factors being that he acted in concert with Tammy Bishop. The statute provides that

        Applicant must I) cause the penetration of the anus ofthe victim and 2) act in concert

       with another assailant who causes the penetration of the anus of the same victim. See

       Exhibit II.

    2. The legislative history of the statute indicates that this aggravating factor was added for

       "gang rape" situations. The history shows that the intent was to stop multiple rapists

       situations. See Memorandum of Law .



•   3. After obtaining the statements of the alleged victims and of Tammy Bishop, it is clear

       that there were not multiple rapists, here. The only rapist was Tammy Bishop. She was

       the only person to have sex with any of the victims. She was the only person to have

       actual physical contact with the victims by dildoing them in their anuses. See Exhibit __L




•                                             13
•      GROUND SEVEN:

       Applicant was threatened with repeated prosecutions because he exercised a legal right.

       FACTS SUPPORTING GROUND SEVEN:

    I. Applicant was almost certainly loaded up with 1200mg of an extremely strong

       medication.

    2. The Prosecutor had an "under-the-table" deal with Tammy Bishop, the wife, to which

       he would never admit, even to the point of lying to the trial court.

    3. Applicant's attorney heavily pressed Applicant to plead guilty to the bizarrely written

       indictment based on the threats of successive prosecutions against Applicant and,

       falsely as it turned out, Applicant's wife. The successive prosecutions were never going

       to take place.

    4. The Prosecutor admitted Applicant was concerned about his wife during the



•      proceedings, but intentionally left the question about what would happen to

       Applicant's wife unanswered. Mr. Kimball knew that would happen to the wife,

       Tammy Bishop, but did not tell Applicant that she was not going to be prosecuted for

       any sexual assault crimes .




•                                             14
                                                                                                  16
•           WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT

                        RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEDDING.



                                                        VERIFICATION



                     This application must be verified or it will be dismissed for non-compliance. For
    verification purposes, an applicant is a person filing the application on his or her own behalf. A
    petitioner is a person filing the application on behalf of an applicant, for example, an applicant's
    attorney. An inmate is a person who is in custody.

                    The inmate applicant must sign either the "Oath Before Notary Public" before a
    notary public or the "inmate Declaration" without a notary public. If the inmate is represented by
    a licensed attorney, the attorney may sign the "oath Before a Notary Public" as petitioner and then
    complete "Petitioner's Information. A non-inmate applicant must sign the "Oath Before a Notary
    Public" before a notary public unless he is represented by a licensed attorney, in which case the
    attorney may sign the verification as petitioner.

                   A non-inmate non-attorney must sign the "Oath Before a Notary Public" before a



•   notary public and must also complete "Petitioner's lnfonnation. An inmate petitioner must sign
    either the "Oath Before a Notary Public" before a notary public or the "Inmate's Declaration"
    without a notary public and must also complete the appropriate "Petitioner's Information.


                             OATH BEFORE A NOTARY PUBLIC

                             STATE OF TEXAS

                             COUNTY OF COR YELL

                             ~vft. ~; J-
                                 f                               ,
                                                          being duly sworn, under oath says "I am
    the applicant /~cfrcle one) in this action and know the contents of the above
    application for a writ of habeas corpus and, according to my belief, the facts stated in the
    application are true.




                                                                         f-P
    SUBSCRIBED AND SWORN TO BEFORE ME THIS                           3         DAY OF August 2015.



                                                                         J~AM.a(~
•
         ,4:~.::::.~;;.. _    SfiAINA R. MEDFORD
        £~,.~_,.:.. % Notary Put> lie. Stole or Texas                    Signature ofNotary Publ1c
        \';.1-"....:;,'f My Comm1ssion Exp1res
         '•.::.:i·;::::.·•'' February 20, 2019

                                                            15
•   PETITIONER'S INFORMATION

    Petitioner's printed name:
                                      .-.-
                                         J   l ('{\Q4 fv\~    Tesch
                                                     .,.J.)...I..~.LI.:l=-:o.0-'..:0~--------
    State Bar Number, if appl icable:_lq.:...l.C(j..a.
                                                   .

    Address:     ~· 0 .1::?at- ·:;t=S'5
                Go-+tSVl \le, Tx lloCS 'Z 1\

    Telephone:   dC:Sl\- ~lo 5- 0~3)3
    Fax:    \- d "5L\~ J 3\- :?S?;Y




    INMATE'S DECLARATION



    [, _ _ _ _ _ _ _ _ _ _ _ _,am the applicant I petitioner (circle one) and



•   Being presently incarcerated i n - - - - - - - - - - - - - ' declare under penalty of

    Per:jury that, according to my beliet~ the facts stated in the above application are true and correct.



                                                                      Signed on _ _ _ _ _ _ _ _ , 20_




                                                                  Signature of Applicant I Petitioner (circle one)




•                                                            16
                                                                                                                     11
•   PETITIONER'S INFORMATION

    Petitioner's printed name:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


    Address: - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




    Telephone: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    Fax: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___



                                                Signed on _ _ _ _ _ _ _ _ _ , 20 __




                                                                 Signature of Petitioner




•



•                                          17
                                                                              FILED
•               CAUSE NUMBERS 57,558-A and 57,557-A                       2015AUG-4 AHIJ:03


      EX PARTE                                 §
                                               §
                                               §           DISTRICT COURT
                                               §
      THOMAS RAYMOND                           §             BELL COUNTY,
      CARR                                                   TEXAS


      MEMORANDUM OF LAW CONCERNING COMPETENCY, INEFFECTIVE
        ASSISTANCE OF COUNSEL, KNOWING AND VOLUNTARY PLEA,
       CONSTITUTIONALITY OF STATUTE, AND OF ACTUAL INNOCENCE

     Applicant presents this memorandum of law. He states that all facts alleged in this
     document and all legal authority cited are fully incorporated into the
     Application for Writ of Habeas Corpus. The Exhibits List, containing three
     pages and indicating twenty-five exhibits, is fully incorporated into this


•    memorandum of law and into the Application for Writ of Habeas Corpus .
     Pursuant to T.R.A.P. 73 the word count for this Memorandum of Law is 3,561 and
     for the Exhibits List is 738 words. The total word count is 4,299 words.

         I.       APPLICANT NEVER HAD A PROPER COMPETENCY HEARING
                                BASED ON TEXAS LAW

     ISSUE PRESENTED: If a   defendant was heavily over-medicated, had been
     previously declared incompetent to stand trial, and was found competent solely on
     a hospital doctor's report- after said doctor never interviewed the defendant- in
     declaring defendant competent to stand trial, may defendant plead guilty to a
     crime?

        I. Applicant can seek relief through habeas corpus if the court does not hold a
              proper competency hearing. Ex parte McKenzie, 582 S.W.2d 153, 154 (Tex.
              Crim. App. 1979). The appropriate remedy is a remand for a retrospective
              hearing if possible. Ex parte Ridley, 658 S.W.2d 177, 178 (Tex. Crim. App.
              1983 ). Applicant is entitled to relief where he was (1) denied effective



••                                          Page 1 of 15
•    assistance of counsel at a competency hearing, (2) the competency
     hearing was improper for some reason, or (3) the trial court erroneously
     failed to hold a competency hearing. Ex Parte Garrett, No. WR-75,447-
     01, 2011 WL 2382572 (Tex. Crim. App. June 8, 2011) cited because it
     lists cases holding that the proper relief is a retrospective competency
     hearing, if possible. Huff v. State, 807 S.W.2d 325 (Tex.Crim.App.l991 );
     Hawkins v. State, 660 S.W.2d 65 (Tex.Crim.App.l983)(vacated on other
     grounds, 494 U.S. 1013; 110 S. Ct. 1313; 108 L.Ed.2d489; 1990)); Brandon
     v. State, 599 S.W.2d 567 (Tex.Crim.App.1980)(vacated on other grounds,
     453 U.S. 902, 101 S.Ct. 3134,69 L.Ed.2d 988 (1981)); Garcia v. State, 595
S.W.2d 538 (Tex.Crim.App.1980); Callawayv. State, 594 S.W.2d440
     (Tex.Crim.App.l980); Caballero v. State, 587 S.W.2d 741
     (Tex.Crim.App.1979); Ex Parte Winfrey, 581 S.W.2d 698


•   · (Tex.Crim.App.l979).

           a. Applicant's trial counsel, Montgomery, objected to a restoration to
              competency at what was entitled "Motion on Competency". It was
              heard on March 24, 2006. He objected to the North Texas State
              Hospital Report. See Exhibit 2. Transcript Vl P 95 through 99.
              However, Applicant's trial counsel failed to request a separate
              hearing, which could be in front of a Jury, if requested.

           b. The Honorable Martha Trudo found Applicant competent based
              solely on the report from Dr. Black. See Exhibit 2. Transcript Vl-
              97. Lines 7 through 11.

           c. If a defendant objects to the finding of competency that is based
              solely on the report, then the issue shall be set for a hearing before



•                                  Page 2 of 15
•      the court, except if requested, it shall be before a jury. T.C.C.P.
       46B.084.

    d. Applicant would then have the opportunity to question the North
       Texas State Hospital doctors, Dr. Black and the psychologist, Dr.
       Gray, who authored most of the report. See Exhibit 19. Applicant
       could then present evidence of 1) the medication being prescribed
       and its effects on him, and 2) incompetence.

    e. Despite Applicant taking large doses of medication and his prior
       incompetence, the trial court at the plea hearing simply asked
       applicant "Do you believe you are mentally competent to proceed
       to court today." See Exhibit 5. Plea and Sentencing Hearing
       Transcript Vl-8, Line 10 .



•   f. It is baffling that trial counsel had strongly objected to Dr. Black's
       report and the circumstances around it, and then states that
       Applicant was somehow competent at the plea hearing. In the
       court-ordered affidavit, Montgomery responded to Applicant's
       concern for psychiatric medication affecting his plea by "trashing"
       Applicant. Exhibit 12, page 6.

    g. Here, despite Applicant taking large dosages of medication and
       Applicant being found competent based solely on the report from
       Dr. Black, the trial court simply asked applicant "Do you believe
       you are mentally competent to proceed to court today." See Exhibit
       5. Plea and Sentencing Hearing Transcript Vl-8, Line 10.

    h. The trial court was required to hold a trial on the issue of return to




•
       competency because 1) the trial court based its competency rut i ng .

                             Page 3 of 15


                                                                                91
•                  solely on the final report of Dr. Black , 2) trial counsel, Charles
                   Montgomery, objected to the report, and 3) Montgomery failed to
                   request a hearing.

    2. In order to convict a defendant of a crime he must be competent to stand
       trial. A defendant catmot make a knowing and voluntary plea if he is on too
       much medication at his plea hearing. A defendant must be able to understand
       the indictments and the statutes related to the crimes for which he is charged.
       The standard for determining whether a defendant is incompetent to stand
       trial, states:

           (a) A person is incompetent to stand trial if he does not have:
                    ( 1) sufficient present ability to consult with his lawyer with a
                        reasonable degree of rational understanding; or



•                   (2) a rational as well as factual understanding of the proceedings
                        against him.
          (b)A defendant is presumed competent to stand trial and shall be found
              competent to stand trial unless proved incompetent by a
               preponderance ofthe evidence. TCCP sec. 46B.003.
    3. In sum, based on the statutes and rules a defendant must be competent at the
       time of his plea to be sentenced. Casey v. State, 924 S.W.2d 946; 949 (Tex.
       Crim. App. -- 1996).


    4. Applicant's trial counsel did not infonn Applicant of the charges and
       proceedings against him because: a) the indictments do not make any sense,
       when compared to the aggravated sexual assault statute, b) Montgomery did
       not research the applicable law or inform Applicant of the law, c)
       Montgomery does not even outline the Jaw as requested by the court and as


•                                       Page 4 of 15
•         requested in a June 14, 2014letter from habeas counsel. Instead, he rants
          about everything under the sun, except the applicable law, in the court
          ordered affidavit. In response to the June 14, 2014 letter, he provided a two-
          page document that contained only the double jeopardy provisions of the
          U.S. Constitution and Texas Constitution and the statute dealing with joinder
          of certain offenses. T.C.C.P. Art.21.24. Montgomery says that he kept no
          other research, and says he incorporated his research into his pretrial
          motions. However, no research on law was cited in the pretrial motions.



         II.     DEFENDANT WAS PROSECUTED UNDER A STATUTE THAT
                 WAS CREATED FOR GANG-RAPE SITUATIONS INVOLVING
                           SPECIFIC "DATE RAPE" DRUGS




•
    IssuE PRESENTED:   If a defendant pleads guilty to conduct that was not meant to be
    covered by the criminal statute, is the defendant entitled to relief in post-
    conviction?

       5. The following is a summary of the case law on aggravated sexual assault
          involving "acting in concert" in gang rape situations. (The legislative history
          is explained infra.)


               a. In Miranda v. State, 391 S.W.2d 302 (Tex. App.-Austin 2012, writ
                  refused), Miranda actually sexual assaulted the victim as a principal
                  actor. Other assailants sexually assaulted the victim, too. While the
                  case goes into an explanation of"the law of the parties" and "'acting in
                  concert", the defendant could have been convicted without the use of
                  the "law of the parties."




•                                             Page 5 of 15
•         b. In Moreno v. State, 04-12-04456-CR (Tex. App.-San Antonio, August
             21, 2013), the defendant could have been convicted on multiple
             theories without using the "law of parties."


          c. In Arredondo v. State, 270 S.W.2d 676 (Tex. App.- Eastland 2008,
             writ rerd), Arredondo pled guilty to sexual assault, but not guilty to
             aggravated sexual assault. The jury found him guilty of aggravated
             sexual assault, because another assailant testified as to pleading guilty
             himself to aggravated sexual assault. The court said that was proof of
             "acting in concert," because no objection was made by Arrendondo's
             trial counsel to the use of the other assailant's guilty plea to prove
             "acting in concert."




•         d. The court in Arredondo v. State, 270 S.W.2d at 679 attempts to
             define "acting in concert" through the use of legal dictionary
             definitions. However, the definition of "law of the parties under"
             Texas Penal Code Sec. 7.02 is essentially the same conduct required
             for "acting in concert." This is double jeopardy.


          e. If a double jeopardy claim is apparent on the face of the record, the
             court can review a double jeopardy claim in a habeas corpus
             proceeding. Ex Parte Denton, 399 S.W.2d 540 (Tex. Crim. App.
             20 13).


    6. The Texas Aggravated Sexual Assault Statute, Tex. Penal Code Sec. 22.021
       (1999) was intended to apply to "date rape" drugs only. Please seethe drugs




•                                     Page 6 of 15
•         defined in the statute. Also, the legislative history indicates that it applies
          to date rape drugs only. TXB.An., S.B. 1100, 5/13/99.




           III.    APPLICANT COULD NOT HAVE BEEN FOUND GUILTY OF
                  DELIVERY OF A CONTROLLED SUBSTANCE WITHOUT THE
                                   COOERCED PLEA

    ISSUE PRESENTED: Can a defendant plead guilty to a crime, while over-medicated,
    if the state could not have convicted the defendant in a criminal trial?

       7. Based on the statements ofthe alleged victims and Tammy Bishop and on
          the Metroplex hospital records, the State could not convict Applicant on the
          delivery of a controlled substance charge. The State had no physical
          evidence taken from the scene ofthe crime. The state simple had




•
          uncorroborated statements of accomplices .


       8. Absent any cmToborative evidence, possible statements from witnesses will
          not prove a drug is Methamphetamine. Steele v. State, 681 S.W.2d 129
          (Tex.App.- Houston [141h District] 1984, pet. ref' d). Bright v.State, 556
S.W.2d 317 (Tex.Cr.App.1977). In Steele, the defendant admitted that the
          substance he sold to a police officer was cocaine. The chemist did not testifY
          that the substance was cocaine. The court held that without other evidence
          corroborating the police officer's testimony, such as a lab report, the State
          failed to prove a material element of the offense. Steele v. State, 681 S.W.2d
          at 131.


       9. Here, Applicant was arrested at his home on July 9, 2004, twenty days after
          the alleged incident based upon a search warrant. At the time of arrest,



•                                         Page 7 of 15
•      Applicant denied "providing drugs to the boys" and "denied injecting any of
       them with Methamphetamine." At the same time, the police seized the items
       in Exhibit 8. See Exhibit 21. The Bell County District Attorney's office
       never provided Applicant's trial counsel or habeas corpus counsel with
       Applicant's denial statements. The information was provided as a response
       to a T.C.C.P.chapter 64 motion.


    lO.According to the Bell County District Attorney's office, offense reports
       show that potential illegal drugs were seized on July 20, 2004. See Exhibit
       25. The offense reports have never been provided.


    11. The affidavit for arrest for the delivery charge states that the incident
       occurred on June 19, 2004. It states that statements were taken, a videotape
       was reviewed, and the juveniles' parents say their children tested positive for
       Methamphetamines. See Exhibit 7.


    12.The affidavit for arrest on the aggravated sexual assault charge was filed
       over six months after the alleged incident and sworn to by Detective Mike
       Simmons. See Exhibit 21. He swears under oath to Judge Martha Trudo the
       following "I have reviewed the medical records of all three boys, which
       showed positive results for Methamphetamine." The accompanying sworn
       complaint was signed by Detective Simmons and by Bell County Assistant
       District Attorney, Mark KimbalL See Exhibit 21. They knew the
       Methamphetamine information was false based upon the Metroplex Hospital
       records. See Exhibit 9 .




•                                       Page 8 of 15
•      13.Per Steele v. State, if you take away the statements of the accomplices, here,
          who were not even police officers as in Steele v. State, you have no
          corroborative evidence to prove delivery of a controlled substance. No drugs
          were recovered at the scene of the alleged crime. Only urine tests were done
          on the juveniles several days after June 19, 2004 at Metroplex Hospital. The
          tests were potentially positive for Amphetamines, not Methamphetamines.
          J       M , to whom the Methamphetamine was allegedly delivered, was
          taking an Amphetamine, Concerta, at the time of the urine test. While it
          would not be corroborative evidence of delivery of Methamphetamine, the
          State did not even have lab tests done on the items seized at Applicant's
          home.



              IV. TEXAS' AGGRAVATED SEXUAL ASSAULT STATUTE IS
                    UNCONSTITIONAL AS APPLIED DUE TO IT BEING
                           SUBSTANTIALLY OVERBROAD

    lssuE PRESENTED:   Can a defendant on huge amounts ofSeroquel plead guilty to
    conduct that was not intended to be covered by the aggravated sexual statute by the
    Texas legislature?

       14.The Texas Penal Code has a confusing and tortured aggravated sexual
          assault statute. Tex. Penal Code Ann., sec. 22.021 (West 2003 ).

          a. In this case, the facts center on the two aggravation provisions alleged by
              the Bell County, Texas District Attorney in the amended indictment as
              they relate to the statute.

          b. First the State has to prove" [a) person intentionally or knowingly
              causes the penetration of the anus or sexual organ of a child by any
              means." Tex. Penal Code Ann., sec. 22.02l(a)(l)(B)(i) (West 2003).After

                                            Page 9 of 15


                                                                                           Q1
•      proving these facts, the State has to prove the aggravating subsection of
       the statute.

    c. The first applicable aggravating subsection involves " administer[ s] or
       provide[ s] ... rohypnol, gamma hydroxybutyrate, or ketamine to the
       victim of the offense with the intent of facilitating the commission of the
       offense." Tex. Penal Code Ann., sec. 22.02l(a)(l)(B)(i) and 2(A)(vi)
       (West 2003). Applicant found no case law on the provision. The
       legislative history of the subsection clearly indicates that the provision
       only involves administering "date rape" drugs to the victim with the
       intent of "facilitating" the commission of the offense. Crim. Justice, 8 ill
       Analysis, Tex. S.B. 1100, 761h Leg., R.S. ( 1999).

          1. First, a defendant has to "rape" the child. Next, the defendant has
              to provide a "date rape" drug or a "mickey-if you will" to the child
              with the intent of making it easier to rape the child. The "mickey"
              has to be one of the defined drugs.

          2. Based on the newly discovered statements of Tammy Bishop and
              the alleged victims, no "date rape" dmg was involved in this case.
              This aggravating subsection does not fit.

          3. Clearly, in a "date rape'' drug scenario a defendant could be a pa11y
              to the offense, under the law of the parties, and fit within the
              statute. He could have provided a "date rape" drug or a "mickey-if
              you will", to the victim. In this scenario, he could commit
                                        '
              aggravated sexual assault.

          4. Charles Montgomery somehow had Applicant plead to this




•
              aggravating factor, when no "date rape dmg" was administered .

                                   Page 10 of 15
•   d. The second applicable subsection involves 1) "act in concert" with
       another rapist who causes the penetration of the anus of a child "directed
       toward the same victim." Tex. Penal Code Ann., sec. 22.02l(a)(l )(B)(i)
       and 2(A)(v) (West 2003). The Texas Penal Code does not define act or
       acting in concert. The scant case law found attempts to use legal
       dictionaries to define act in concert. None of the dictionaries defined it.
       The cases turned to "concerted action" to interpret the '1:erm of art".
       Black's Law Dictionary, P.262 (5th ed. 1979); Black's Law Dictionary,
       concerted action (18c) (lOth ed. 2014).

          1. Since the Texas Penal Code does not define "act[s] in concert", the
             courts try to give the words their ordinary meaning. Since the
             definition is not apparent after trying to give the words their
             ordinary meaning, courts turn to the legislative history behind the
             statute to determine legislative intent.

          2. The "act in concert" provision was enacted in 1993 as part of a
             fairly extensive change in the Texas Penal Code. Tex. S.B. 1067,
             73rd Leg., R.S. (1993). Tex.HB 77 had a Bill Analysis provision
            · giving a background of the bill that was incorporated into the final
             bill, Tex. S.B.l067. Comm. on Crim. Justice, Bill Analysis, Tex.
             HB 77, 73rd Leg., R.S.(I993). The legislative purpose ofthe bill
             was to "clarify sexual assault as aggravated sexual assault if more
             than one individual engages in conduct directed toward the same
             victim at the same time". Several high-profile cases of"gang rape"
              were part of the reason for the bill. For example, prior to the bill
              becoming law, a gang of men could each rape the same women.
              Each man could only be charged with sexual assault, unless she


•                                  Page 11 oflS
•                   was threatened with serious bodily injury or some other factor,
                    such as use of a weapon.

                 3. This interpretation is further bolstered by the statute using the
                    words or terms "acts in concert with another [who engages in the
                    rape of the child] directed toward same victim" ... Tex. Penal Code
                    Ann., sec. 22.021 (a)(l )(B)(i) and 2(A)(v) (West 2003). The
                    legislature chose to use the words "same victim" in the statute. The
                    legislature inserted the words "same victim" in the statute.

       15.Concerted action means "[a]n action ... agreed on by parties acting together
          ... , so that all involved are liable for the actions of one another.'' Black's
          Law Dictionary 18c ( 101h ed. 2014 ); Concerted action (or plan). "Action that
          has been ... agreed on and settled between parties acting together pursuant
          to some design or scheme". See Accomplice. Black's Law Dictionary 289
          (6 1h ed. 1990)Why? If one leaves out the word same in "same victim", then
          the change would affect the meaning intended. That meaning is gang rape.



         V.    A DEFENDANT MUST MAKE A KNOWING AND VOLUNTARY
                WAIVER OF HIS POST CONVICTION REMEDIES AND GROSS
                   INEFFECTIVE ASSISTANCE OF COUNSEL PREVENTS IT

    ISSUE PRESENTED: Can a defendant on huge amounts of Seroquel waive his right
    to post-conviction remedies even if his counsel was grossly ineffective, especially
    in not obtaining discovery or putting minimal or no effort into a case with raised
    competency issues?

       16. The Court of Criminal Appeals, in a waiver of post-conviction habeas
          corpus case, outlines knowing and intelligent waivers of post-conviction
          remedies. Ex Parte Reedy, 282 S.W.3d 492 (Tex. Crim. App. 2009). The


•                                         Page 12 of 15
•     court found that the ineffective assistance of counsel claim under the Sixth
      Amendment was of such a magnitude as to render the guilty plea
      involuntary. Ex Parte Reedy, 282 S.W.3d at 499. The trial counsel was
      alleged to have been unprepared to present any viable defense for the
      applicant. Ex Parte Reedy, 282 S.W.3d at 500. The court also discussed
      other claims that could affect a knowing and intelligent waiver of post-
      conviction rights such as actual innocence based on new evidence, the
      suppression of material, exculpatory evidence by the State, and ineffective
      assistance of counsel. These claims may be based upon facts not within the
      applicant's knowledge or comprehension despite due diligence and the
      assistance of counsel at the time of the plea and waiver. Ex Parte Reedy, 282
S.W.3d at 498.


    17 .The Facts mentioned above and in the Application show no rational juror
       could have found Applicant guilty beyond a reasonable doubt or "actual
       innocence". Also, the facts indicate despite due diligence, Applicant can
       show relief based on suppression of evidence by the State and ineffective
       assistance of counsel.


    18.The following facts indicate suppression of material, exculpatory evidence
       by the State that by its very nature could not have been discovered by
       Applicant.
       a. The Bell County District Attorney's office failed to provide witness
          statements, or at least information from the statements that it had:
          1. No ''date rape" drugs anywhere in the case;
          2. No blood tests, or any test showing a positive result for




•
             Methamphetamine, and in fact lied about it;

                                      Page 13 of 15
•             3. No drug evidence recovered from the scene;
              4. No evidence to corroborate the statements of accomplices that
                 Methamphetamines were delivered to J            M      and


          b. The Bell County District Attorney's office provided false information or
              flat out lied about:
              1. Prosecuting Tammy Bishop for aggravated sexual assault, when Mark
                 Kimball, the Bell County Assistant District Attorney, had an under the
                 table deal to not prosecutor her;
              2. Pursuing Tammy Bishop on numerous charges, when Mark Kimball
                 had no intention of doing so;
              3. Having blood tests to confirm Methamphetamines in J          M     and
                 the other juveniles systems;


•         c. The Bell County District Attorney fail to provide trial counsel with a
              copy of a statement/infom1ation about Applicant denying delivering
              drugs to the alleged victims at the time of his arrest.
          d. Evidence discovered from trial counsel, Charles Montgomery, shows that
              he had viable defenses, but failed to either follow up or understand them.
              The following information has been discovered that he:
              1. Did not show facts or law to counter the State's burden of
                 proof/evidentiary requirements for delivery of a controlled substance
                 and for aggravated sexual assault. The facts and law were there;
              2. Failed to follow up on the absolute right to a competency hearing;



    Applicant submits this memorandum of law to the court for review. Applicant
    prays for any relief to which he is entitled. Applicant requests a hearing, and an



•                                         Page 14 of 15
•   explanation if possible as to why his claims should not be reviewed, especially in
    light of the newly obtained evidence.




                                                              Timo y Tesch
                                                              SBN: 19808200
                                                              Tesch Law Firm
                                                              P.O. Box 255
                                                              Gatesville, Texas 76528
                                                              254-865-0313 (ph)
                                                              254-731-2584(fax)
                                                              teschlaw@gmail.com




•                                   Certificate of Compliance


          1, Timothy Tesch, certify that this Memorandum of Law contains 3,561
    words and the Exhibit List contains 738 words.
    words .




•                                       Page 15 of 15
                                           Exhibits



•
                        Incorporated By Reference Into the Application

        Information and Facts Including 1) Trial Counsel's Notes and Documents
       Provided to Applicant, 2) Bell County, Texas D.A. Documents That Show
    Incorrect Sworn Affidavits and Exculpatory Evidence, and 3) Evidence of Mental
                                     Incompetency



      1. Statement of Tammy Bishop dated July 9, 2004. Statement of J        M
         dated July I, 2004 with November 4, 2005 crossed out and with initiaLs R.S.
         Statement of S        G     dated July 8, 2004. Statement of C
         V     dated July 8, 2004. Note the statements of G    and V      say James
         M. Simmons notarizes them, but the numbers on pages do not match the
         notary information.

      2. Part of Thomas Raymond Carr Motions (sic) on Competency heard on
         March 24, 2006.

      3. Part of Tammy Michelle Bishop Plea of Guilty hearing heard on November



•
         30, 2005 .

      4. Part of Thomas Raymond Carr Motion to Reduce Bonds hearing heard on
         January 3, 2005.-

      5. Part of Thomas Raymond Carr Plea and Sentencing hearing heard on
         November 21, 2006.

      6. Statement ofRobert 0. "Buck" Harris, Tammy Bishop's attorney.

      7. Affidavit for Arrest and Complaint filed July 15, 2004 by Detective Mike
         Simmons to arrest Thomas Raymond Carr for the June 19, 2004 delivery of
         Methamphetamines to a minor, J        M .

      8. Notarized Affidavit of Daniel C. De Leon as custodian of the evidence
         section for the Harker Heights Police Department dated July 17, 2014. An
         evidence log is attached to the affidavit. The section labeled "Lab Analysis
         Needed" is blank. This indicates no items were drug tested.

      9. Business Records Affidavits from Metroplex Hospital dated November 1,
         2006 for J    M ,S           G    , and C           V      Some, but not



•                                         Page 1 of3
                                        Exhibits
                      Incorporated By Reference Into the Application

       all, of the records are attached. The urine drug screen tests indicate positive
       findings for amphetamines and THC.

    10. 16 pages of drug testing information for Methamphetamines and
        amphetamines.

    ll.The indictment for aggravated sexual assault dated March 23, 2005. The
       amended indictment for aggravated sexual assault that was amended on
       March 24, 2006 by the trial court. Neither indictment tracks the statutory
       language of the aggravated sexual assault statute.

    12. CoU1t Ordered Affidavit filed by Charles Montgomery, trial counsel, in
       Cause Numbers 57,557-A and 57,558-A on AprillO, 2013.

    13.Acknowledgment of Receipt ofThomas Carr's File from Attorney Charles
       Montgomery received by Tesch Law Firm on June 26, 2014. The receipt is
       six pages. The documents sent by Charles Montgomery are attached in other
       exhibits.



•   14.Two page Document from Charles Montgomery, trial counsel, showing only
       research in his file. It consists of U.S. Constitution, Amendment V, Texas
       Constitution Art.l.IO, and Texas Code of Criminal Procedure 21.13.

    15 .Handwritten note from Charles Montgomery recommending the filing of an
        interlocutory appeal.

    16.Texas Uniform Health Status Update (with handwritten number of
       #1403931). This document shows the current prescriptions being
       administered to Applicant. Note the dosage of Seroquel (one tablet (200 mg)
       before noon and five tablets (200 mg) before bedtime.

    17.Rxlist, Medicinenet, and other literature. The medication that Thomas Carr
       was taking rendered him incompetent to make a plea. The class of drug,
       dosage, and side effects for Seroquel include an atypical antipsychotic and
       the Max. dosage per day at 800 mg. Common side effects - drowsiness and
       dizziness. Other side effect - altered mental state.

    18.Report from court ordered examination with Dr. Frank A. Pugliese that was



•
       filed with the trial court on October 7, 2005 .

                                        Page 2 of3
                                        Exhibits



•
                      Incorporated By Reference Into the Application

    19.0ne page report from Joseph L. Black M.D. and five page report of B.
       Thomas Gray, Ph.D. Both reports were filed with the trial court on March 6,
       2006.

    20. Affidavit for Arrest and Complaint filed July 15, 2004 by Detective Mike
       Simmons to arrest Tammy Bishop for the June 19, 2004 delivery of
       Methamphetamines to a minor, J         M

    21. Affidavit for Arrest and Compliant filed January 3, 2005 by Detective Mike
       Simmons to arrest Thomas Carr for aggravated sexual assault.

    22. Complete docket information sheet for State of Texas v. Thomas Raymond
       Carr, Cause No. 57, 557, delivery of Methamphetamines to a minor, J
       M .

    23. Complete docket information sheet for State of Texas v. Thomas Raymond
       Carr, Cause No. 57, 558, aggravated sexual assault.

    24.Copy of June 6, 2014 letter to Charles Montgomery and of release of file to


•      Charles Montgomery. The released asked for specific information .
       Montgomery has the original signed documents. The copies are not signed.

    25.Part of response by the Bell County District Attorney to Applicant's Chapter
       64 motion .




•                                       Page 3 of3
                     I,.
                     I




•


    Exhibit 1
•



•                i
                 ~
                 ;




                ah   I
                     '
                                                                                                                                   I.




•
                                           . HARKER..• EIGHTS POLICE DEPARTMENl(                          QC./- ()/,f.!/7
                                                                State Of Texas                                                         ,,
                                                   Voluntary Statement - (N t 1                                                        ,,'
                                                                           o unc er arrest)                                            1I .
                                                                                                                                   i1\.~' ~·
                                                                                                                                   il.  (,:
                                                                                                                                   \
                                                                                                                                   ,!;

                                                                                                                                   \ ;~     '
                                                                                                                                       If.:




                                  ;/:-;-~,~ ;~ 
                                                        ,5a €/(~        (     dr( ;'2 );3 lq_r;.e:ll/«~-
l~_/~ 5-fn.rfec/                         fJ ~ r2J            t'}/()G-{11.d;      :sq_ t· ()r?. c./4-1?                       'i

                                                                                                                             '.
                                                                                                                             : ~




•
                                                                                                                             , ~I
                                                                                                                             : il
                                                                                                                             . '1
                                                                                                                             I    ~!
                                                                                                                             'q
                                                                                                                                 ]i
                                                                                                                            . ·'I

                                           State's Exhibit No. 6, page 1 of 4
                                                                                                                            ~~
                                                                                                                            ~··
  ,--

 -For- "J./jr, d     -fu     fla_Je ~ ~r M /71e. 0                         hc:z_s
                                                                0

hi2Q'I      Lc£~.1*3          fr!('   £    cf_u   ,S::;I/J?~'f1_!f (j_)~
a (){;c/-11 ~r~    rt/fQy;    £r gur It:?           ~/l{e ~/ri-e
 Jeri. cl     Q   ~·? d .I:    LJ&tf       -tc, ~-e fttck jJdrdi                  q.r(Z(,
 r      :s~-t-     an      J;_((tdS       IQt     0/?d ~-e ~i/lc/ dt ~Jqs




                                                                    KHPD   FOA~   N .l-16




                             State's Exhibit No. 6, page 2 of 4
                                                      HARKER i.EIG



•
                                                                •     HTS POLICE DEPARTMENt
                                                                     State Of Texas              -
                                                        Voluntary Statement - (Not under arrest)




                                                                                                                                      'I
                                                                                                                                     ;;
                                                                                                                                     ,.il,I
                                                                                                                                     !i
                                                                                                                                     ·I
                                                                                                                                     'i·'




 ([ll       d kt>z~             c.11             Jt-e           bacA: ,J1JrcA 1 ~J;rn d) flte ~
 -                      -.__/       .___..----             1P       I      I    - 1.1)   ;-;_ /, A   {"" 11{         ,     ·    I
()Jl\ ~~          o.,rrj             [____;      ~               5 tLo 1       L-(;-~,   dcvt o           ·tt?.tJd--t_   tue_~/CI
      ._____,I                  -
                                                                                                                                    !i


  -{-;~) ./lifc))rv1. v.)r K -~ Qp'I_Cl _I;' QS~Su/YT~
                                                                                                                                    1;
                                                                                                                                    ; :
,/c                                                                                                                                 : j
                                                                                                                                    !j
                                                                                                                                    \ l

J_AJM si'-eS-1-" u0 P -k.H ::;,cJc fir a, -feu:; dc1,3_:,                                                                           : i
                                                                                                                                    :}
            __j    ~-                            -;
u__Ucr Jlfl,.~. ih.vr-t' M·:;k-f                                                   hat/-!!    i2-er-t




•                                                     Statdl's E:&hib-it No. 6, page 3 of 4
                                                                                                                                              0
                                                                                                                                                 II,,

•
                                                                                                                                                 1.\
                                                                                                                                                 \L
                                                                                                rj_.,..( ?                                       I''
                                                                                                                                                 fl:
                                                                                                ~.      --1
                                                                                                                                                   I'
                                                                                                                                                   (:
                             JJeCc? u_s· r'                                                                                                        .!


                                                                                                                                                  I
                    h(v'Y\                                                                                                                       11

                                                                                                                                                 II
                                   p {Q:~Y ,fl_S
                                   ~          0ur




                                                                                                                                            :!




   !ha~oe   read th1s statement    cor~sisting ____2.
                                          of          page(s), each of which bears my signature 3JlO [        swear~d
                                                                                                                    affirm lhat
   "'·cr;ttuno contained heretn tS true and r-orn~ct to the best of my knowledge. My name IS fam.m 4             1 ~ frw...-.d
   ! am _J   ~years   old, have compleled (    ~S)\'~f
  >Laremenr was completed at (location) f.i+l:t':U
                                                        formal education and I do read anrl write the Engttl;h' anguage. This
  ;~r (ltme) ;) ." 0$Pf'ltpn (date) '7- Q- O'-(
  SJgnarure~p~

 S•.vorn    ~bscnbed             before me at (location)   i;1-fPO
  /"--.._,';(~                    at   (It me)] .'c'l5fVV!   . on (da~1-c?-oL{          .c' ,

/~                                                                                    ~rl1,)115:>,.')/"(.
                                                                                    1


\ Sl~ptu;e of Notary
                                                                   . tN1ls
                                                                   typed name of
                                                                                 !Y.,
                                                                                   No~
·11r;r:;ry Publ1c   1r1   and for ihe State of Texas. My commission expires on             ~C :e._(/1;-fLc.--          ,,
          Jl
          .I
           I
           i



·-
           I
          I
                     DBPA.RTM.ii'T OP Pf1BLIC SUE1'Y
                                  tl'Aft OJ' 'l'U.U
                    VOUJ'llrrARY STA.'l'mB!rroo(rurt \UUt.u llrN•tJ




                                                                                \

                                                                               I
                                                                               j


                                                                          1'
                                                                               !!'\




·--                                                                            ,,
                                                                               •I




                                                                      I
                                                                      I

      I
      I



•     \

      I        State's Exhibit No. 1, page 1 of 2
•
                                      U\.OJ   l,J   C.VU'"f       U.   't...J
                                                              I                 r • u v




                                                                                          ::1\i
                                                                                          !i
                                                                                          ii
                                                                                               '




    J

    I
    !I



                         Notary Public in .a,.na for N·ueceit Co~ty, Ta:u




•        State's Exhibit No. 1~ page 2 of 2
    HARKER .tEIGHTS POLICE DEPARTME                     '
      Vol             State Of Texas                  N1                         i   !




•
            untary Statement - (Not un d er arrest)                              !   ;




                                                                          ,,,.
                                                                          I'
                                                                          ,,
                                                                          ·I

                                                                          !I'·
                                                                          •!.
                                                                      .. ·~'I
                                                                      . ·~;I
                                                                      I
                                                                      . •\
                                                                      ; .I
                                                                   'I
                                                                      ~      ':
                                                                   :·I
                                                                   ',,




                                                                             I
                                                                  ; I
                                                                   iI
                                                                   'I
                                                                   :I



•                                                                           III
                                                            L")   i
                                                              '   i




                                                                  ...~~-~J.,
                                                                  I a!
    State's Exhibit No. 2, page 1 of 2
                                                                             .,
                                                                             .I
                                                                               ·!
        L;JI1~e            Y:     CiJuJdv?             '+
        rle (,pwf


       up atf                 ~l":J?G-f
        1_--'-_) 12_    cL"d    ~~



      ~s:~y_ JJu.-f- 1u!VL -fu Ld u~ JJ1tA + r f we ~v~.f.£d tO
      [_;.Ji/_ ~d ·b deJ cM-e_ frV{
                                                       1
                                                           \: . I
                                                           ~rn o.

                                                   ro;vt Urdw
                                                                    "'   ld /} }_ (1 .___,~ -r:~Q-                           HARKEt.. .dEIGHTS POLJCE DEPARTMEN1.                                                                           l: .

                                           State Of Texas


•
                                                                     .J.   ·


                              Voluntary Statement - (Not under arrest)
    THE STATE OF TEX
                   ·AS                                                                   ',   J   .......... ,   _,_,



    COUNTY OF   fu   l(




   0tvt""j arcd .::YJI'1..e t,Je{;K/. @M aM f4,u,..5 e-d&d-
      L!f6-/a.., 'r. ~hb'> Wert f ufJ u.Jh." I.e ckrii. d cvccl J                                                                    .,

· .5rVi't.ed a c..ja.1~He. 'tt~ &ikd .Jernd ~~r0 ~L-k                                           ; :1
                                                                                                                                 i
                                                                                                                                 : \!

                                                                                                                                 I       l
                                                                                                                                 ; 'I
                                                                                                                                 'l
                                                                                                                                 .' !t


                                                                                                                            G ~~~­
                                                                                                                        )
                          State's Exhibit No · 3 ' page 1 of 5
                                                                                                                                lifJ'
                                                                                                                                                    \I
                                                                                                                                                         ".,
                                                                                                                                                    '




         ------
          /()fl/l_     ,s~+           +Pt€ ,           ~e-f?L       1r1         tv~                 ~
                                                                                                t{Jt-7;". '-/'\
                                                                                                           qj9'[          r    &~+
        Orrv\.         r       was C1f.k-a tQI/              L-.. U()
                                                            -ru   ,.,),      I·;
                                                                              t                r/ _;:: t.J~+
                                                                                      !U.__:pt?lt,                                  ro
        ~e &c:r"' on (dare) ·7-8 .(.)./
    ''gn;nwe    JvW. U~.
    Sworn to    a~d~)ibed ~~f~re me. at (lf!c~tion) HH f.L)
      /'.',      ~~~me) 7·~{)PfV\                         on       (date)   ·/-g-o/
    ~;·g~{UI    clNotMy                            .                 'JLi;yJ,        ·~.- ·    ·, Yr (
                                                                                                               t.'-4--1-rt..


----
                                               State's Exhibit No. 3, page 2 of 5
                                                                                                                            !!:....


.-.
                                                                                                                            ;

                                                  j                                                   0(/--otto/7            i
                                                                                                                            1-

                                          HARKEk .ffiiGHTS POLICE DEPARTMEN-t.                                               1!·
                                                         State Of Texas                                                     li!
                                                                                                                            1'1'
                                                                                                                                 1'
                                            Voluntary Statement - (Not under arrest)                                         p;

      THE STAT[ OF TEXAS
                                                                                                                             il.
      COUNT\' OF     _gg"---'---"-----
                         ll                                                                                                 il11:
                                                                                                                             \!,,,
                                                                                                                            !lll
                                                                                                                             !r!
                                                                                                                            II·
                                                                                                                            I!'
     who. after being bv      1
                                                                                                                            Iii
                      ~ me 0 u Y sworn' deposes and says.
                                                                                                                             ·~
       ~        we         cuLc/d ~se
          I    -,          ~
      -to JeJrL~:l.s. ;je_                    t-Ude         / /./)
                                                                       I

                                                                     r rz    h '5
                                                                                  I

                                                                                      /2?dr1.-(   , l/J· /_ / •             II
                 .                                          ~                                     ~~~~              ~
      MiJ Lit-e. wh~                                   _j C!L:d~ Cl/ld sc;/d ~--d?r:y                                           II
                                                                                                                                 I
                                                                                                                                I

                                                                                                                                !'
       u_)er-e Cd;vc,~ ~ _ ~en ~ t5cJI ~ere ~                                                                                   I
                                                                                                                                l
      ~ u_fJ ~ ~ arzd                                                                     ?~ ~ #!~
                                                                                                                                I
                                                                                                                            II
                                                            S11-'teJk-e /HOle                                                 I
                                                                                                                            :[

·-·1rL?ayt-e/              £r      C4.-     ~."I.e. ~r abJ-                                             ~/
                                                                                                                           :i
                                                                                                                           !
                                                                                                                           :j
                                                                                                                                I

                                  -                                           lw/d                dlPrkt/1 rt?!J.          !f
    {!ailed           Q/ld                                                ;I
                    ; I




•

                    ti
                    j!

                    i'>I
                    I'



    Exhibit 2
                .     !
                     I


                      '
                     ';




•
•__,

             1
                                          ORIGINAL
                                            REPORTER'S RECORD
                                                                                  VJ-
                                                                                   . j
                                                                                      1i .
                                                                                         j
                                                                                         ~ !
                                                                                              i.
                                                                                         !i i~ :
                                                                                         ,,
                                                                                         !
                                                                                                      r




             ')
             '-
                                              VOLUME 1 OF 2
             3                TRIAL COURT CAUSE NO. 57,557 and 57,558
             4

             5      THE STATE OF TEXAS                    IN THE loiSTRICT      COURT~~
             6      vs.                                   OF BELL COUNTY,       TEXAS        ~-~
                                                                                              ~
             7      THOi'1AS RAYMOND CARR                 264TH JUDICIAL DISTRit
             8                                                                               \l:1
                                                                                             ;j
             9                                                                               :,
                                                                                             ~
                                                                                              f
       1~ i'J                                                                                [
                                         MOTIONS ON COMPETENCY
       11
       .,.. L.


••
             ~


                                On the 24th day of March 1 2006,       the
       "l .)
          -:>
                    following proceedings came on to be heard 1n the
       1 'l         above-entitled and numbered cause before the Honorable
       3_5          Martha J. Trudo,     Judge presiding,    held in Belcon,       Be 1~,,.

       16           County,   Texas:
       •1
       j.    7                  Proceedings reporte d ·oy Lompu
                                                          ~     t e rl· zeo·   l'<13Chlne

       ~ ~
       ).     -·    Shorthand Method.
       -~    s
       20                                                                                           (
                                                                                             :!
       2l                                                                                           I
        ..-,~                                                                                       l
       .!...!.                                                                                      I
                                                                                                    ..i   \
        23
            24
            .., c
                                                                                                          I
                                                                                                          I
                                                                                                          I
            L. .J                                                                                         i



e                                      Elizabeth   A. Youngr CSR,    RPR
                                                                                                          I
                                                                                                          I
                                                                                                   : :r



                                                                                        \i' ··,-· -\' i.·I
                                                                                                    I:
                                                                                                    I:



••        1                         L'1R. MONTGOMERY:      Th. at 1 s my wh o 1· e po1n1-\;;
                                                                                      · i
                                                                                         I!
                                                                                                    I;


                                                                                                    \!
                                                                                                     . I
                                                                                                     I:




          2    Your Honor.                                                                           II i ·~
                                                                                                      \~ i
          3                         THE COURT:     Okay.      M:r. Montgomery, st~p.
          4    I'm finding him       competen~L   ba-sed on ·what
                                                              _   I' ve rece.l· vetti·i             ll.
          5
               ;::t   ~:j :~::ons   you have we'll deal wi thi i t later                               \l,
          6                    I m now finding him competent to proceed ·Iii
                                1



          7
                                    MR. MONTGOMERY:        All right:,        Your HonodV
                                                                                                        ji:
                                                                                                        !''
          8    At the conclusion of this hearing I'd like                   to make a il:
                                                                                           •·I
          9    bill of exception.                                                          l:.:
                                                                                           '",;;
     10
                                                                                           i]
                                    THE COUF.T:    All right.           Now v-1e'r.-e qo1ntjl,\o
     1
     J...L
          1
               to proceed with the motion to quash the subpoena.                               A1 Hi
                                                                                                  ~,,
                                                                                                             I>




••
     12        right.     State.                                                                             ll
                                                                                                             \t
                                                                                                             I
     ")
     ~)
          ~

                                    MR. ODOM:     Your Honor, for the Court's                                I'
     -,.l_~'                                                                                                 ,.
                                                                                                             l
               information, yesterday I accepted service for
     J.S       Mr.    Garza's subpoena in this case.            After meeting witl
     1 -       Mr. Montgomery, I was advised that he had intended to
     ~b


     17        call Mr. Garza concerning office policy about the bac~
                                                                                                                 '
     18        of the indictment in this case, that is,                    that the -- ~~t

     19        the charging portion cf the indictment but the back ot

     20        it contains the words "of a child" after aggravated
                                                                    t

     21        assault.     M:r. Montgomery has complaine~ about that,

     22        about including that.

     23                             I will s~ate to the Court right now we;
                                                       h it's not pacn
      24       agreed to redact those words even thoug

      25       of the indictment itself from the back of that



•                                   Elizabeth     A.   Young, CSR, RPR
                                                                                                                         :I!




•.   ----
                  1
                  -'-    apprising the       juJ~Y   of the vJhole aggravated conduct
                                                                                                                  v l H2 y
                                                                                                                         ;
                                                                                                                         : l·'



                                                                                                                       d~~;.
                                                                                                                                     \,

                                                                                                                                     :    ..




                  2      the part of the defendant.             The   jury   1s going to                          he~t· 1 lt
                                                                                                                     ~~d
                  ")
                  ..)
                         all, Judge.         So if the jury is going to hear it all
                                                                                                                             l       l            I


                   4     sentence him for all of it,            I want them bound by                              tha~·
                                                                                                                     I ~ ·;
                  5      verdict.                                                                                            :i;
                                                                                                                              ;. ~
                                                                                                                             II·
                  0'                          Your Honor should know perhaps                       11:            wilw
                  7      make a lot of this go a lot easier, if we address th~:!
                  8      ugly fact that the heart of this crime is that his                                              w1~e
                                                                                                                           ;;        ,,,~
                                                                                                                                     \


                  9      dildoed ·three juveniles over the age of 14.                     He had                             1nb
                                                                                                                              :it
                                                                                                                             .lij,.
            lO           hand in it except he filmed it.               Now true,     they can                                %. . ld
                                                                                                                                     !li
            ;     1
            ,l.J_        him responsible under the law of parties for what shil
                                                                                                                                         l,i
                                                                                                                                         \''
            _,_?                                                                                                                         ii::,,

---.
            1            did.
                                                                                                                                          \H
            l3                                They cannot as my motion to quash poJ.~~ts

            '-'- Lj      out without being in violation both of the Texas                                                                 il
            ]_ 5         constitution,        the United States constitution,                      double

            l6           jeopardy clauses.           They cannot then use the same fact"

            1.7          which constitute him acting together with her under t e

            18           la~ of parties to come along and say,                oh,   by the way,;

            l9           that's also acting in concert and under the statute 11:.

            .2 ()         ·    ·
                         e~evat:es   t   ne second
                                         1
                                                .  d egree o fcense
                                                              L
                                                                    ~o
                                                                    L  t.cl· rst degree-
                                                                                                                                             ''

            ~· l
                                                                                                        i;




·-         1.
           ')
           
           j
                    the hook.      She doesn't get prosecuted at all for [he\;'                 I'
                                                                                                ii
           4        sexual assault for the rape of these juveniles.                   She~\$:
                                                                                                'i·:
           5        in prison on a light sentence and they promised her
                                                                                                 !·'




           6        quick release which is another matter I;ll get to.
           7I
                                       MR. KIMBALL:      Your Honor,       I'm go1ng
           p
           u        object.      That 1s a lie.
           9                           MR. MONTGOMERY:      She    lS.

     10                                MR. KIMBALL:      It's a lie before the
     11             Court.
     12                                THE COURT:      All right.        Wait.     One at

••   13

     J.L]
                    time.      I want to first deal with this consolidat1on a. ·

                    joinder and as I look       a~   302 why should not I order
     15             since it is apparently and I think that I heard a bond

     1.1.. 'C·      or didn't -- I believe I heard something on this a                     lo~
     17             time ago.      It seems that that --

     18                                JI'!R. MONTGOMERY:   There was a high bond_:

     ... 0_,
     --~                               THE COURT:      I think I heard something o

     20             Lhls a long time ago.

     21                                 MR. MONTGOMERY:     Yes,    Y9U d id ·      Your

     "~'
     ' ,_'
     ~              Honor saw the tape.
                                        THE COURT:     And so why should I not             ]O:h          I
      23
      ~;,
      L        ~J
                    these for saving the Court's time and                                            I


                                                                        h e det-endant     do~
                                        MR. KIMBALL:     Because    t



•
       25


                                       Elizabeth     A. Young, CSRI       RPR
•         .L


          2
                 that and then a summary and recommendations.          Th.at ' s

                 what I am referring to and that's what I have reviewJb.
                                                                                   i
                                                                                   II
                                                                                   ! .;
                                                                                   !l

                                                                                   !\
                                                                                   1

                                                                                   1
                                                                                        ~




                                                                                        \ •
                                                                                                  '




                                                                                       !I
          J                                                            -
                                  MR · MONTGOMERY:    Exactly, Your Honor,             !\I!
          tJ     and -- and on the next to last page there or second               ~~em
          5      last page,   you have him saying that the defendant see 1Ks
                                                             ;                                    ;
          6      to enjoy trivia game and shows knowledg~ in many
          7      subjects.    Okay?
          "c-                     And in another part of his report he             S<                 id
                                                                                              I

          9      that the defendant was observed making organized requdst
    lO           of his family on the phone.       Mommy, don't send me
    J.l          cookies.     Is that an organized request?· Telling his
    12           mother that he can't have cookies at the hospital?                Or

e   ·;
    ~~
          ~
                 that they can't send him razor blades.          Is that an

    14           organized report?    This report is full of bull.

    15                            This doctor got tired of Tcim's staying
    16           longer than the other patients stayed and wrote a repq                                   t

    17           that is full of bull.     And we need the report that
    18           should have been written by the attending psychiatr1st
     1 ()
     _,_::J      who interviewed this defendant certainly before you cal
    r-,
    L.
           I'
          l,_:   eradicate and \vipe off the chalk board the report by                      tr e
    21           Ph.D.   here in Bell County who had interviewed the

     2.2         defendant and had found him incompetent.
                                                                                                          \
     ~
     L..)
            ")                     THE COURT:    This is an updated d1agnos11
                                                       ·   · t          ~rd   t   h a t 'ls
         "Ll     per Joseph Black, M.D. attending psychlatrls          d'                                 (
         !.. •
                                                                                                      !       j
                                                                                                              ,,~




•
         25      the report.


                                  Elizabeth     A. Young, CSR, RPR
•


    Exhibit 3
•



•
                                                                                       I:
                                                                                       I
                                                                                       I:.
                                                                                       \.




  1                                   REPORTER'S RECORD
                                        VOLUME l OE' l                                      \l:
                                                                                            ..j
 2                                    TRIAL NO. S8,703                                      \;
                                                                                            i\
  3
                                                                                            H
                                                                                            ll
                                                                                             il
                                                                                             \\:
 4          THE STATE OF TEXAS                                     IN    THE DISTRICT C~URT
                                                                                              il
 5                                                                 OF BELL COUNTY, T~XAS
                                                                                                 \
                                                                                                  I
 6                                                                                    DISl"rT
                                                                                                  \~'
            TAMMY MICHELL£ BISHOP                                  27TH JUDICIAL
 7

 8                                     PLEA OF GUILTY

 9                                                                                                    l·~
10                 On the 30TH DAY of NOVEMBER,            2005,   the    followi~g


11          proceedings came on co be heard in the above-entitled and

12          numbered cause before the Honorable Joe Carroll, Judge

13          presiding, held in   Bel~on,          Bell County, Texas:

14                 Proceedings reported by Computerized Machine Shorthand.

15          f''lethod.

16

17

18

19

20

21      I
22                                 GA YLA R MAY, CSR, RPR
                               27TH JUDICIAL DISTlUCT COURT
23                                    OFFICIAL REPORTER
                                        P 0 BOX 747
24                                   BELTON, TEXAS 76513
                                       (254) 933-5270
'IC,
L-..t
                                     FAX (254! 933-5977

                                   GA~LA          R. MAY, CSR, RPR
                                           ""';   _: :'.
                                                                 :   !IIZJ !l'l!tl!! EE.ffi. . . .M!!!!!!                                         .&£ .. .&l!SS   --h!   a              s


                                                                                                                                                                    \:
                                                                                                                                                                    I:
                                                                                                                                                                    I        l -
                                                                                                                                                                     \
                                                                                                                                                                     I




•   ':.
     I
    t,,
               l


               2                                                 * * * A P P E A RANCE S * * *
      '·       3
      ~


               4 ( FOR THE STATE:

               5                DISTRICT ATTORNEY'S OFFICE
                                BY: Mr. Mark Kimball
               6                Assistant District Attorney
                ..,,      II    SBOT No. 11418030
                                P. 0. Box 540
                                Belton, TX 7651.3
               8                (254) 933-5215

                   9

               10                   FOS THE DEFENDAi·~T:

                                    LAW OFFICE OF R. 0. HARRIS
                                    BY:     t··'i:c.   R.   o.    ~.suck)   Harris
                                    SBOT No. 09098800
                                    P. 0. Box 169
                                    Kllleen, TX 76540
                                     1.254) 690-4800




               l       :s
               l?
                   _,\
                   ~     t;     I
                                l
                   ., (;.I
                   :..    _.1




                   20           I
                                    \
                    :::::.I




                       2 2 \\                                                                                                                                                      1




                         23                                                                                                                                                        ._   ·\:




           •             24

                         ,:,._JI,,
                                        !
                         '~ L - - - - - - - - -
                                        \
                                                                            ,-- .. , r
                                                                        -----
                                                                            ':;o.!..J. : '....: ·•
                                                                                                1    -·
                                                                                                          i.'
                                                                                                          -. •
                                                                                                           ~
                                                                                                                -



                                                                                                                ,1   '
                                                                                                                         lv\? ..
                                                                                                                                    -


                                                                                                                         • .': ·-. ·-,
                                                                                                                                       rr:w
                                                                                                                               ~, ·---'·'•
                                                                                                                                                  ---------~-
                                                                                                                                       r: ,..., -, ;··.
                                                                                                                                                        s.tP.
                                                                                                         =    I
                                                                                                               l
            I             __________:__L~:                                                                                       l-




•       1

        21
        31
            I   the

                                    IYlR.    KilVJBJl.LL;

                                       for all. p:.nposes.
                                                              B1shop.

                                                              Your Honor,       the State

                defendant's con.ession
                               f                                                                                    \'
                                     MR .    HARRIS :        N0    objection to State • 5            1       as '\\\:
                                                                                                                     i\
                                                                                                                     \l,\
        5       tendered.                                                                                             1\

                                     THE COURT:             St2te' s Exlubi ~'- No.      1   l·   s a ddll.l t ~~d
                                                                                                               ii

                agains::           1•1s. Bishop.                                                                         \  \·
                                                                                                                            .•




                                      (State's Sxhibi:- No.             l admitted.)                                        \i


                                Based on that I w1ll state that che evidence ,, '

                sc>fficienc cc fino you "guilty."                      I will w1.thhold a            bndcn~\\
                                Is -chere any further ev ide nee from the                     s ta ce           o ::-             l\i"
                a':ld ask:                                                                                                        ~);
                                                                                                                                    \~.,.




•
                Defense on punishment 1ssues?
                                                                  Your Honor,    I don' c think                   '-Ie            teu
                                              KIMBALL:
                                      M8..                                                                         ,_,
                                                                                                                   ~-U·-· Lff..·
                                                                                                                                    ~
                                                                                                                                         c;

                 a PSI 1n light of the 9lea agreement.                                                                                      !\
                                                furthe"C chargeS that Will be filed aga l                                                        IS       r_

                 ~!lOW     that there are
                                                                              She is t.he major
                                    She is well aware of it.
                 tJ\s. Bishop.
                                                                                    or a maJOr
                                                                      in this case,
                 witness against the co-defendant
                                                                                             There will
                                                 co-defendant          1n   this case.
                 ;.-Ji   cness against t.he                                                                                      on
                                                                       have to appear probablY
                               trials in which she will
                  ~.8ver8l                                                                                   of      c.
                                     felony offenses involving sexual abuse
                                                                                                                                                      '
                  flrst-degree                                                                                                                    1\
                                                                                                                                                  \\
                  :hild.                                                                           Judge,                        :::-::: \
                                And the main reason we are doing thiS,
                                                                        safe c.c :.::..:.':.\
                                                                                 . : 1
                                                           is  just not
                                                    but it
                          been in jail a long time,
                    :-Las
                                           The State has reason to believe her



    •                 h.er on the streets.
                                                                                                                              I
                                                                                                                              \I.
                                                                                                                               I




•            ~sing


             s, by no means,
                            methamphet.arnine.              We certainly don't want that

                                                is the end of cases against Ms. Bi Sil
                                                                                                                                     i
                                                                                                                                         I            2.:\(~


                i
                _o.J
                    c•
                          well aware of that.                                                                                       i~ .
                                                                                                                                    il.

                                                            Anything from the Defense·>
                                                                                                                                    \\I\
                                     THE COURT:                                                                                      ~   1
                                                                                                                                     \l
                                     MR. HARRIS:                 Your Honor                           1
                                                                                                           Defense would corjfUr
                                                                                                                                         ,!
                                                                                                                                         ;)

                    rlr.     Kimball's resuscitation.                                                                                    \\
                              Ms. Bishop, you agree to wa1ve a presentence
                                                                                                                                             :I~
      1nv~stigation                 report at this time.                                     Is that correct?
                                                                                                                                              '·.1.

                                     THE DEFENDANT:                               Yes, s1r.                                                     1

                                     ['.jF'..   HARRIS:           Thank you.                                                                    \

                               Your Honor        1
                                                     I   would further advise the Court tha

                                                                                                                                                      1\
•
                 Bishop's sister-in-law and parents are present "' the
                                                                                                                                                      '
          ~:~=~room, and they have been                                     made a part of the loop. and

          ~~e;       have been made aware of the events we have test1fied                                                                      ~~·
                                      THE CCURT:
                                                               All right.                                 That is obviously                   t~-

          fa~~er           back there.
                                       MR.      Hl'.RRIS:             Yes,            sir,                it   lS·


                                       THE COURT:                Okay.                     All right, l"Js. BishoV                                    I

          .--.:..:...- find you "gui 1 ty, " assess your punishment at ej_qr: t                                                              yea:~"''

                                                            I will gj.ve you credj_C                                   fer a!.l               c.he
           l~s~:t~cional Division.
                                                                                                                      - en c· e0 you t c
                                                          the cc..unty jail an d senl..                                     -


    23·    t..r>E        .:::':_ght-year term.
                                                                                       '          h            ened to you now?


•
                                 Do you uDderstan d wh at s                                           app      1



                                                                                     (Indicating)
                                           THE DEFENDl>.NT:
                                                     -----------------------------
                                                     CAYLA R. MAi, CSR, RPR
                                                            . ',..- :.:. , /1 \    ~.-:: :- ;-~   'I.-,(\
•               il

                II·,,
                i~




    Exhibit 4



                I
                I
•               ~
                                             I
                                             !
                                                                                                                                 ii'
                                                                                                                                 t·

                                     ;
                                     l       !                                                                                         ---,
                                           I                                                                                     LJ


•
                                                                                                                                          !


                                          I
                                                                            REPORTER'S RECORD                                    L
                                    2.                                                                                           p
                                                                                                                                 ,,
                                                               c?.uss Nos.                                                       ·:
                                                                                                                                 \)
                                                                                     01,8478 Jl.ND
                                                 STATE Of TEXAS                                         53,430
                                                                                       X
                                          I vc:.

                                         I
                                                                                       X
                                                                                       X
                            5                T.:OMAS                                   )(

                            6



                        8
                            7


                                         I                                         ~***-A·*****


                                                                                   HEl\.P.ING
                       9

                     1 ,,
                     -u
                                         I                         MOTION TO REDUCE BONDS

                                                                               ***'*******




                12                                      On the 3rd day of January,                    2005,    the
                                                         p~oceedings

                                I
                                          following                          came



•
                                                                                        on to be heard in ;::        ne
                                         above-entitled and numbered cause before the
                                                                                                                             .l
                                                                                                                             -~
                                                                                                                  Honor& b.!.'
                                    j    Martha       Jane 'frudc,    Judge         presidj_ng,       held    in Belcor:,

                                /8ell              County,   Texas.
          16




                            I
                                l
          :..:                                         Proceedings          reported by BETSY MOCK CLifTON b

                                         machine shorthand and computer-aided transcription
                            I
        ,;_   ':::          I

                        I                                            BETSY MOCK CLIFTON

                                                             CERTIFIED ShORTHAND REPORTER

    2 :~                                                              fl.    Ci.    Box     365

    '1:~
    L
                                                                  BELTON,          TEXAS      76513

                                                                      (254)         933-5790
    24

                       IL
•
    2~
                      I

             1
             ..:...   !i    pnrA~:Lil·lcl:'c:
                           T·
                           M- r r.:.. r\, .. \J ...
                                               L.J ..... :




•
                      I

             2        ~    lvJAHK KIMBAL.L
                      I
             3             ASSISTANT DISTRICT ATTORNEY
                           BELL COUNTY, TEXAS
             4

             5
                                                               FOP. THE STATE
             6

             7


          8           I MR.        TEO      POTTER

             9             ATTORNEY AT LAW
                           BELTON, TEXAS
    10

    ll                                                       FOR THE   DEFENDANT

    :..2




•   -;
    ")
             ._,•




     !       ,.,
    ~-       -'




     18




     2 c·



     22
         ~.
         t:. )
                 .,




•
                                       .~


                                       i       ---~-------

                                       I

    •
                          l                                                                                                               !; ~ :.
                                                                                 State rests.
                          2
                                                                                 THE COURT:                                               r·
                          3                                                                                                               I'I·
                                                                                                                                          I'
                                                                                 Mr.    Potter,                                           j:
                          4
                                                                                                   any other
                                           evidence?                                                                                      j!;
                          5
                                                                                MR.
                                                                                                                                          !i',:    .
                                                                                       POTTER:
                      6                                                        Your Honor, the                                            i!'l=:
                                       only Other evidence we would ]-1 ave  ·   ·   ·    h       j'•i
                      7
                                  I'   no ass H s . Hi,
                                                                            Slmply tnat     e ~2s~
                                                                                              ...                                   ·I;,
                                                      ~truck v.1as sold. Hs has no assets .:J'Cl'
                      8
                               I       ali.        He has     to    depend on his          father "'ho's        che cnh
                                                                                                                                          'l
                                                                                                                                          l!li'

                              l:::h::qh::pc:::.::•:o·::.:i:::•~::l
                      9
                                                                                                                                          fI

              JO                                                                                    b::dhas no                            I


                              I
                              I
                              I                                                I have nothing furcher.
             ..:..L

                                                                               THE COURT:


•
                                                                                                  Mr.   Kimball?                          I:
                                                                                                                                          :1
                                                                               MR.    KH1BALL:      we 11 ,   numb e ;:-       one       .1:
             1.4
                                  the motion to reduce bail in the deferred                                   adJudicac!a~
                                  case,        since      that's entirely up to the Court -- and                                   wa~
                                                                                                                        Court~]:)I
         lE
                                  filed this morning -- it was entirely up to the
             7
                                                                                                                     hundce~
         1

                              what            bail   you set in that case.                  And I       think a

                                                                                                                                         :1!
                      I thousanci 1s too low.                              I think it should be aboc;r                     '"c
                      I million        By law                             you have to reduce the                                          :I
                      I                                                                                        ba:~l.    _l.. lo          l1
                      I          case.
                                                                                                                                         ;[l
                                                                                                                                         .H
                      I                                       But    you can put         as many        restr~c:1ons ~~l'!
        21                    there           as    you                                                                                                                              ,,


          l
          .!.     peoo. le are involved in                  se~ua.l
                                                              .       assau1'L-    01.c       d-      ~· · ·
                                                                                                     C:t,llC,




•
                                                                                                                          l:
          -       tha~'s       a first degree felony.
          ,(_
                                                                       And I'm going tone                                 I\
          3       bringing that up to the Court and asking the CoGrL ~d
                                                                                                                            \";
          <1      set two million dollar bail in that case.                                                                 (:'
                                                                                                                                lf::
          5                                             And every time he gets close ft~
          6                                                                                                                     Il:
                  getting out of j a i 1 ,          I   1
                                                            m going to f i 1 e case after. c "'\{3 e

          7       after case after case.                        I have 17 different cases.                                       ~
                                                                                                                                  'I.,l:
          8       Like    I    said,     delivery of methamphetamine to all                                       thre'

          9       of   these kids,          aggravated sexual assault,                             indecency
    "\    ~
    .!.   1)      with    child,         sexual performance by a child .

    l l           -- every time,            Judge               and that was my low count.
    1 ')
    A..:....                                                I   have seen thlS            tape,

    -3            unfortunately,            twice before coday.               .ll. n d    1        co   u l d r·1 ' ::.


    -iJ           look at a lot of it.                  And I think you know why.
    -,
    ~     5                                                 The bail is too              low         in     his

    16            probation case.             And I ask you to set                  the tlghtesc

    "
    .l            restricticns possible .                       He doesn't need           to be                w1cn1n

    l8            three hundred foot of any child ever.

    l9                                                      And   obviously,      you              !                                                           Ii ---------------
                                                l
                                                           I   YOU are to                                  ·---------
    •
                                                                          have no

                                                           I
                                                                                  contact and
                                                2'                                            not                         use
                                                            devices to                                                             those
                                                                       con:.:.act people.
                                                5


                                                4

                                                s
                                                          I contact With

                                                            those tn· at are
                                                                                    these young

                                                                                     a
                                                                                         ll
                                                                                                     Of course,

                                                                                                people shown
                                                                                              eged to have been
                                                                                                                ycu are to


                                                                                                                                 lll    the
                                            6                                                                              given
                                                           drugs          by you.
                                         7

                                        8                                                          You will      know -- and                 you~


                                                     II
                                                           lawyer knows who those people are and the
                                        9
                                                           those people and who's in these videos.
                               10
                                                     lI                                           And,    if   you are to get                     out       and
                              l'   1
                                   .l.


                                                          get back with your wife and live together,                                        then thes
                             1.. ,:.~
                                                          rules apply the same.
                                                                                                  That    you do not           have         any
                             23

                         14

                                                          any    \-Jay.

                         16                           people --


                                                                                                THE:   DEFENDANT:          I     under:stano.



                                         I
                         18
                                                                                                THE COURT:               whatsoever.
                     19
                                                                                               Now,      is she on bond?
                                            I

                   /
                    2Y                   I  I                                                  MR.     f                 '·



•
                'I
                i
                I
                !;




                 I.
                 !>
                II
                !
                i,
                It
                '~
                li
                IIJ'
                !I,!
                II
                q
                II
                  I

    Exhibit 5   ,,I
                ti
                I




•
                                                                                       ~I




                                                                                            I
                                                                                       1
                                                                                \j l   Al



•   l

    2
                                      REPORTER S RECORD
                                                1




                                         VOLUl.V!E 1 OF 1
                                                                                            \!
                                                                                                \ i

                                                                                                !\:
                                                                                                l·.
                                                                                                1\'
                                                                                                    I


                                                                                                ·,I,:
                                                                                                \1;;
                                                                                                 !t:
                                                                                                 lh ',

                                TRIAL COURT CAUSE NO         57,558                              \i,. ':
                                                                                                   I·.
    4                                                                                              )~ i


    5            THE STATE Of TEXAS                   IN    THE   DISTRICT COURT\\
                                                                                                      I;


    6            VS.
                                                      OF BELL COUNTY,       TEXAs\\,
                                                                                                         \
                 THOMAS RAYt-10ND CARR
                                                      264TH JUDICIAL DISTRI T
    7

        8

        9

    10
                                 PLEA AND SENTENCING HEARING

    ll
                            On the 21st day of November,          2006,   the


•
    12
                 following proceedings came on to be heard in the
    14           above-entitled and numbered cause before the Honorable\
    15           Martha J. Trudo, Judge presiding, held in Belton, Bell;

    16            County, Texas:
    17                      Proceedings reported by Computenzed Mach1ce'

        18        Shorthand Method.

        19
                                                                                                              ..... .,.,f'l

                                                                                                                    i ;\
        20                                                                                                   ~-.:t..... •

                                                                                                             ~..,....,...,..
                                                                                                                               I
                                                                                                                               I

                                                                                                             i
        21                                                                                                   :"..Y~~.

                                                                                                             ! ~ ~
                                                                                                                               !

                                                                                                                                   i
                                                                                                                                       \
                                                                                                             .............. !
        22

                                                                                                                                       I
                                                                                                                  ....!




                                                                                                                                           l
            24
•                       l
                        ')
                        L
                             IA P P E A RA NC E S
                              DISTRICT ATTORNEY'S OFFICE
                     3
                              MR. MARK KIMBALL
                     4        SBOT NO. 11418030
                              1201 Huey Road
                    5
                              P 0 Box 540
                              Belton, Texas 76513
                6             Tel 254 933-5125
                             Attorney for the State
               --,
                I


                             MR.   CHARLES "tvlONT:Y II MONTGOL'18RY
               8
                             SBOT No. 14288000
               9             4400 Seven Coves Rd
                             Temple, Texas 76502-6551
                             Tel 254 986-2531


                                                                               I
         lO                  Cell 254 541-4164
         11                  Attorney for the Defendant




•
         12



         l4
     15

     16
     . I
     l     I




    18

    19
    20
    21

    22              I
                    I
    23
                    l
    24
                I
•   25

                /
                                            Elizabeth     A. Young, CSRI RPR
                                                                                                           ,.
                                                                                                          1'.\

                                                                                                           i
                                                                                                           ,·




•   l

    2
                               A

                               Q
                                        Yes, sir.
                                        And so I informed you, did I not,              that you
                                                                                                                 I



                                                                                                                 \\
                                                                                                                 ~~~I
                                                                                                                  I.
                                                                                                                      \.
                                                                                                                     1,.
                                                                                                                      \:
                                                                                                                        .



                                                                                                                     \~-':
    3             either take this or we just go to trial December 4 anw:
                                                                                                                      v!.'
                  you just get what you get?
                                                                                                                       ·L\1

    5                          A        Yes, sir.                                                                       \\'

        6                               I    also told you that this case wou1d not
                                                                                                                        t't
                               Q
                                                                       of the
    7             \A/OUld not give you 30 years if the families
        8         three boys 1'nvol•·ed
                                    v
                                        a·l·d not g1'\.re t h eir assent to that
        0J        30 years, correct?
    10                         A        Yes, sir.                                                                              '

                               Q
                                        Well, you've got some thanking to do for sornEji
    ll
                      people, right?


•
    12
    13                          A           Yes, sir.
                                Q           Not keeping you locked up for the rest of
    14
    lS
                       your life.             You understand the addendum that I              prepare~
                           for your plea bargain that the judge mentioned
    16                              .                             f         f .l .     ~       0   .cl_          wr           l t

        17
                           specif1cally prohibits you                 rom    1 1ng any Lype                                         d
        18
                           of habeas corpus or any time seeking any kind of                                                         i\
                           JUdicial review for either of these conv1ctions.                                                         . ~'
                                                                                                                                    'I
        19                                                                                                                              ·'·
                                                                                                                                        ~

                                                                                                                                         hl
         20       \        i?eriod.
                                                                                                                                         \
                  I                 A        Yes,    sir.                                                                                   I•
         'I
         ,_l"

                  l                 Q        You're stuck-
             22   l

                  \
                                    A        Yeah.
             23       \I                                                           down and serve
                                                                            You go
                                             Nothing you can d o.
             24       i             Q
                            your time.             When you 1 re done, you're done.


•
             25

                                                     Elizabeth   JA.   Young, CSR, RPR
                                                                                                             \:
                                                                                                             \\
                                                                                                         \JI\\IQ
                                                                                                         . -- 11                                                                                             i\
                                                                                              li


                                                                                               \\
                                                                                                  \,\ '
                                                                                            /[il'i1
                                                                                        \    . ._ T'\t.'
                                                                                                   i ...L
                                                                                                    \'\ ·,
                                                                                                    I
                                                                                                    I .
                                                                                                    1
                                  Ad                                                                \
                                                                  of the man~,;~
                                                                                                         :
    1                      Q        n he's also I:m sure told uou
                                                              .1              \\
    ')
     t...          many' many hours that he h as spent getting discoverv :,\                            1:
     3             from me as well as talking with
                                               .   witnesses and so                     fort~,
                                                                                          - ;.
                                                                                            •
      4                    A       Ye s.                                                                 ~:\\'
                                                                                                          \'

      5                    Q       One thing you ·mentl·o ne d yesterday when in o ~

      6            discussions was what's going t o happen to my wife and                                      I


      7            you understand wh a t h appens to your wife is up to the
       0
                                    ' L~he courLLS and I a b solutely refuse
                   State of Texas ar~d
       u


        9          to answer that question.
    10                      A                                                                                      "! ~
                                                                                                                   (~
    1- i.J.                 Q      All right.                                                                             ;
                                                                                                                    ·'
                                           MR. KilVJBALL:     Pass the witness .


•
    12
                                                                          I    have a couple O"ft
                                                                                              I,
                                           MR. MONTGOLV1ERY:                                                          ''
                                                                                                                      ::
     13
     14            other questions, Your Honor, real quickly.

     l ::::
                                              REDIRECT EXAMINATION
      ~.J



      16                         MONTGOMERY:
                       BY MRQ.


                                                                                                                              ~
                                    Yesterday I told you I was given by the
       17
       l8
                   I   prosecutor the State's witness list and notice of otnec
                       crunes, extraneous offenses, et cetera, that might                               be .,\1               ',II


        19
            20         offered in evidence in its case in chief, plus                   the

            21         medical records that we had            r~quested       and I won't name

            22         those in court, you knovT what they were.
                                      You understood that the State has done
                                                                                                                                     ;~
                                                                                                                                     1

            24
                   I    everything that was necessary under the voluminous                                                            \


                                                                                                                                          ~
                       L----~--~~--------------~'1\
                        pretrial requests that we had in thiS case and that


•             25

                                                11'\
                                            Elizabetl1      A.. -'{oung, CSR. RPR
•


    Exhibit 6
•



•
                                                                                                                           !!
                                                                                                                           /:
                                                                                                                           'I ''
                                                                                                                           /I
                                                                                                                           I.r!


•                                                                                                                          II
                                                                                                                           il!I
                                                                                                                           ,,
                                                                                                                           II
                                                                                                                           II

        Sent via:                                                             ••• • • v.Jvll   ldH   ~   1rm
                                                                                                                 P9 3! 4 ~517.0115 5:15pm




•
              .,.,,,,..., ...,::to. ................... "(..... 8 •   ••




                   My ruune ia Robert 0. "auck" Ha:rrU. I Dlll a licerued auo~ in~ State ofTCXM. I
     p.ractlce cril:nhlallaw in .Befl Cxl.rlty~ r~.


                 TliOmly Bishop WQS a olicnt of miae in 2004 and 200.5. The State thtoua.h .&U County

     inv~ijated alJeptioN tMt abo ®livered a eoutrolled subatauce IQ throe minor ma.iea A.D.d that

    s.ht: BCxually a8111.lUUed thcfn, T)l.e inoident allegl)dly oooumd on or about June 18, 2004. She

    was never in4iefed.


                l Wl¥5 ~"Wat"O of Md roviewe(l a copy of a videotape pUI.JXIr:ting to ahow Ms. Bilibop




•   seXlJlllly ~g thret aUMt males. None

    a wom.m, aUeaodly Tammy Bishop, b.av.lng sex with the minors. It also sb.owed a womw using

    a dildo on the~ of the~ minors. 1 took the po.sition with the pwsecutor that I would try

    any case involvina; aexua.l usault lfMs. Simop wu 1M1cted. The circum~CS. sutrOuudl.oi
                                                                                              WM> Joss Ulan   14 yean; old. The vid.oots.pe showed

                                                                                                                                                              .:



    til¢   tlJ.rw minor mllle5 hAving sex and having a dildo used on th.t~m aruilly would be oxtremc;ly

    emba.t:rusio.g at a jury trial. fi.ventuaUy. the prolle                                                                            ------- ··- ..   -   ·--.

          __..,.r__~r~is@
                   /"     25H39-212i
                                                          From: Tesch La"' Firm                             -----------···---------~~~~-r.\-··--·
       /·/,...
    _./ _/                                                                                                 Pg 4/ 4 05/20/15 5: 15 pm                 '
                                                                                                                                                     '·
~~-'/                                                                                                                                                i;
                                                                                                                                                     !I




•
                                                                                                                                                     j;
                               -   ....... ·---................   ·-···~-                                                                            il'I

                                                                                                                                                     II
                                                                                                                                                     il

                                    .Bell County did not indict my clltmt The prosecutor Q£feed ro have Ms. Bishop pJCI4d
                                                                                                                                                    I
                                                                                                                                                     I
                         fJUilty by infomtatioQ to one count of deli Vllry of a controlled substance, rnet.h.arnphotamine, to
                                                                                                                                                     ~
                         Jenicl May, a child lC8S than 17                       ~of age, In Cause No. 58703 she pled guilty on Novomber              '

                         30, 2005 lllld was seatencod to elght (8) years in pri8oo. The prosecutor neve~t made any demand
                        to Plead SUilty to any sexual ftSSaUlt cb.arge.


                               As part of the plea, the prosecutor Mgre¢(1 not to~ to indict Ms. Blshop Qn any
                       sexual aauult o.harse or any other drug c.huge. The undoM4Ulclin& wu that Ms. Bishop would

                       complete her sen.teocc and not get into any other trouble. If she cornplled. then Bell Cotn11y

                       would not pursue ~~ny fUrther ehar~. While tho agrt~Cmcmt was not in writing, r would not have

                       recommended that Ms. .Bbhop •                i
                 I
                 I



                 I   I




     Exhibit 7
•



••
                                                                                                                           ,.,
                                                                                            RACE _ __              SEX _ __
    - ~~ :-:0' ' - - - - - - - - - - - - - - - - - - - - - - - - -
                    04-922                             CHARGE __D_EL
                                                                  __I_VE_R_Y__O_F   A CONTROLLED SUBSTANCE TO MINOR

    GATE FILED           Ol-13-Q4                      FILING AGENCY: HRPD -·                                    CAUSE NO: _ _ _ _ _ _ _ _ __


•         ·'LAINANTNI~TIM:      STATE OF TEXAS
                                               ------------                                                J                                    47
                                                                                                                 OFFENSE N0:_0_4_-_0_l_B__ _--..;..._


    CO·DEFENDANT(S):              TAMMY BISHOP                                                    /
                                                                                                      I                              6_-_l9-;0
                                                                                                                 DATE OF OFFENSE: _ __
                                                                                                                                                0                  4

                                                                                                                                                                                 -l
        IN THE NAME AND BY      THE AUTHORITY OF THE STATE OF TEXAS:                                                                                                                       !

            BEFORE ME. the undersigned authority, on       th~S..!.he     13TH                           __Y_ _ _ _ , A D., 20 0__4_~--
                                                                                         day of _ _ _ _ _JUL
                                                       MIKE SIMMONS
        personally a p p e a r e d - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - + - who.
                                                                                                                                                           i
        after being by me duly sworn, on oath deposes and says: That I have good reason to believe that heretofore, to wit: on or ab1'ur the
                    19TH                                JUNE                                          04                                                   I
                              ____ day of                                                   , A.D., 20                  , and before tl)e making and l11in~ of th1~

        Compia1n\, 1n the County of Bell, the State of Texas                                                                                               I
                                               THOMAS RAYMOND CARR                                                                      a;~~
                   did then and there knowingly deliver a controlled substance to wit:                                                                         i
                   Methamphetamine, to J         , a child less than 18 years of age




·~I                                                                                                                                                                 .
                                                                                                                                                                   '!
                                                                                                                                                                             \
                                                                                                                                                                             '
                                                                                                                                                                             ~
                                                                                                                                                                   '~   . ;.
                                                                                                                                                        ~- --~;                  -.
    I                                                                                                                                  ;",::
                                                                                                                                       :-_-~1           ~;)-
    I                                                                                                                                       '
                                                                                                                                                                        '          '

                                                                                                                                                        ~LS,                               \
                                                                                                                                       ;- ,"
                                                                                                                                                       0~;,,,'
                                                                                                                                                       03>_ ~
                                                                                                                                                                            .-::       /




         aga1nst the peace and dignity of the State.
    I
    I

,        SWORN TO AND SUBSCRIBED before me on the date first stated above




    '.·_II/HIQIII¥111bi!JIPQ/fb
                                           1
                                                                                                          27th Judicial Distnct
                                                                                                           Bell County, Texas
                                                                                                                                  ey
                                                                                                                                                  .,

              G




.-
1
I
     ..
                  STATE OF TEXAS }
                  COUNTY OF BELL }
                                                                   AFFTDI\ VIT FOR ARREST




                        COMES NOW TilE UNDERSJGNED AFFIANT, A PEACE OFFICER UNDER THE LAWS Of THE STATE Of
                  TEXAS, AFTER HAVING BEEN DVLY SWORN ON OATH, WHO DEPOSES AND SAYS THAT I HAVE GOOD
                  REASON TO BEUEVE AND DO BELIEVE THAT THOMAS RAYMOND CARR HAS COMMITTED THE OFFENSU
                  OF DELIVERY OF A CONTROLLED SUBSTANCE TO A MINOR AS CHARGED IN THE COMPLAINT TO WHICH
                  THIS AFFIDAVIT IS ATTACHED AND THAT MY BELJEF 1N TiiE FOREGOING IS BASED ON THE FOLLOWTNG
                  iNFORMATION.

                       l AM A CERTIFIED POUCE OFFICER UNDER THE LAWS OF Tiffi STATE OF TEXAS CURRENTLY
                  EMPLOYED BY THE HARKER HEIGHTS I'OUCE DEPARTMENT AS A DETECTIVE. PURSUANT TD MY DUTIES
                  AS A DETECTIVE, I HAVE BEEN ASSIGNED TilE. lNVESTIOAnON OF A REPORT OF DELIVERY OF A
                  CONTROLLED SUBSTANCE TO A MINOR fN WHICH THE SUSPECT'S l'!AME IS fi!OMAS RAYMOND CARR

                       I HAVE READ 1liE STATEMENT OF J     M   , WHO IS !6 YEARS OLD. HE REPORTS TiiAT THE
                  SUSPECI'S, THOMAS CARR AND TAMMY BISHOP, CAME OVER TO HlS HOME IN HARKER HEIGlrrs, SELL
                  COUNTY, TEXAS ON JUNE !9, 2004, WITH MARIHUANA AND METHAMPHETAMINE. JERFID AND HIS TWO 14
                  YEAR OLD FRIENDS WERE GrVEN ME11IAMPHETAM!NE, BY INJECTION, BY TiiOMAS CARR. l HAVE SPOKEN
                  TO TAMMY BISHOP, WHO GAVE A VOLUNTARY STATEMENT IN WHICH SHE ADMITS TO INGESTING
                  METHAMPRET AMINE WJTH TIIE THREE JUVENILES, WHICH SHE AND CARR BROUGHT TO THE RESIDENCE. I
                  HAVE ALSO REVIEWED A VIDEOTAPE rN WHICH THE THREE JUVENILES, CARR AND BISHOP ALL REFER TO
                  DRUG USE, AND IT tS APPARENT, BASED ON MY TRAINJ:NG AND EXPERIENCE AS A POLlC'E OFFICER, THAT
                  ALL THREE JUVENILES ARE INTOXICATED. 1 HAVE BEEN MADE AWARE THROUGH MY INVESTIGATION                                                 "i
                  TI!AT ONE OF TilE 14 YEAROLDS HAD A BAD REACTION TO THE DRUGS AND WAS TREATED AT A LOCAL                                             ,,·'
                  HOSPITAL. I HAVE BEEN FURTHER INFORMED l!Y THE PARENTS OF ALL THREE JUVENILES THAT THE
                  CHILDREN TESTED POSITIVE FOR METHAMPHETAMINE.

                        WHEREFORE, PREMISES CONSIDERED, YOUR AFFIANT REQUESTS TIIAT A WARRANT OF ARREST
                  iSSUE FOR THOMAS RAYMOND CARR FOR THE FELONY OFFENSE OF DELIVERY OF A CONTROLLEV
                  SUBSTANCE TO A MINOR




                                                                                                                          ~--·.   -- , -..----~-- -----t .· -·
                   -      -                                                  --         IIUt                       ~-

                  Sworn to and subscribed before roe by the abo\'c named Affiant, a credible person, this the   {3 day nf•


    Exhibit 8
•



•
    II
    i                                                                                                                                    l
                                                                                                                                         I
. . IN Hie                                                                  §                                    JN THE 264TH JUDIClhL
                                                                                                                                         I
                                                                                                                                         I
    I            .                                                          §                                    DISTRICT COUHT OF\
                                                                                                                                         I
                                                                                                                                         I
              TI-I:OMAS RAYMOND CARR                                        §                                    BELL COlJNTY, TEXAS


                                                                    Affidavit
                                                                                                                                             :1

                         lkforc me, the undersigned authority, personally appeared Daniel C. De Leon, who. after by me b~ing
                 :
              duly swom. deposed as follows:

                         "My name is Daniel C. De Leon. I am over the age of 21 years of age, of sound mind, capable of mak\i1g
              thJs i11 !Tidavit, and personally acquainted with the facts herein stated.

                         "1 am cun-emly employed as a detective with the Harker Heights Police Department ('HHPD') in Har4er
              Hc1ghts, Texas, and serve as the custodian of the evidence section. At the request of the Bell County Districl ·
              Attorney's Office, I have searched our records in an effort to locate any evidence in our possession on 2G04 H8PD                   i
              Cas~ Number 04-01847. The date of offense in this case was June 18, 2004, the suspect was Thomas Raymond                            l
                                                                                                                                                  I


     I Ca_rr (DOB· 8-14-67), and the victims were:             J      M    ,S             G            , and C         rV   , wbo, at that tjme   f

J             \\•ere all _1uvenJles res1ding in Harker Heights/Killeen area. I have attached the two page Evidence SubmiSSion·
                                                                                                                                                  I
W Repcm (·Report') to this affidavit as Exhibit "A," and it is included by reference for all purposes.                        The Report lists    /I
 . i.j
              ill;rns that were seized and placed into evidence by the HHPD officers who investigated the case. Basically the;IJSl
                                                                                                                                                  I
    il '" co[nposed of a computer and its peripherals, a camera, papers, and items containing suspected illegal drugs oi                          I
    II        illegal drug residue. l tems 3, ll, and 14, which are various video recordings, are no longer in our custody beca~1se
                                                                                                                                                  I
    ll' Lhey         ~ver~ returned to the defendant's mother, at his request.       In addition, not listed are three Metroplex Hospital
                                                                                                                                                  I'
                                                                                                                                                  I


    I         t·epot~s containing the blood t~st results of the three victims, which we do have in our custody. We have no other                  I
    II        nems of evidence in this case, and do not now have, nor have we ever had, any biological evidence, or items                         I
    il        thought. to contain such, in our possession relating to this case.
    II               -
                         '
                             1
                                 Further affiant saith not."          / / / ____ ) /
                                                                                         ,/1
                                                                                              ) /-..      (
                                                                                                              /)
                                                                                                                  1   .?r                         I
                                                                    ( ~d!J/( .
    \I
     II                                                                                j _,../                        -·-----=--=--==             \)
                                                                       Daniel C. De Leon, Affiant
     li
        I
     ·I
     i:                  SWORN TO AND SUBSCRIBED before me on this the                    --~l_..c..1;;_._day of July, 2014.
     'tl
                                                                          \J\                  y~£-~"- Uh~:::...--.tt_.;__'·------__
~
                                                                                     }\_J l
                                                                                 v    NOTARY PUBLIC IN AND FOR
         II                                                                                   THE STATE OF TEXAS
         II
         li                                         State's Exhibit No.7, page 1 of 1
         i\
         I,
                                                                                                               CONTROL NUMBER:
                                                                                                               LOCATION:·-----.~;     .--
                                                                                                                                     ·:
COMPLAINANT:                               ADDRESS:                                                                     PHONE:---·--·---
ASSOCIATED BU--::S-IN~E-S_S_:- - - - - - -          ------                                                              PHONE:   ''
                                                                                    ------------------
                                                                                                                                    (1!
                                                                                                                                    i'i
                  NAME                                   ADDRESS                    ('lACEJSEX/DOB         SSN#            CHARGE Fl~$0
                                                                                                                                     ,,
 1   /he- ']frtu/Y/fc ",_______ I!.!L u)                  ma&lr..-<              i-:;~j 3-!d-/flp I
 2
      ;J.·r
     .L!i "hup,
                  - )o,;Yl MJj             If(.-/ (_J   ,tL/11tk                  ~id1-;).jC/7c/ - - - - -
 3 _ _ __




                                                                       PBQfEBIY SUfiMiillQ.
                           CODE                                    DESCRIPTION       . ..              ·   LAB ANALYSIS NEEDED
     11EMII       QTY
  __}__ __j___              C          _Sj{hazAX~ac~ 'i)j(t;J,£0)'C,~~£
  _d:-_ _ - -I-~           £-          (~~ tlfaa#c (/;14?) .W£&JO.J5..Qff_U, U · - - - - - - -
 _;_"___rr_               _.£__        /:{det2 ~{CL                             -----------------

 __i__        __L___        £          krlcclz lfe'r'h/v~ ;Vt/m~Q.;?.!ijZ({7! ·
              J·-         __£__        /L;,irelcn~n<>~~ L-C"-.c=.~ce.:.It...;,v~·e-:&::::.ko_ _ _ __
                          ___£_ (-
                                          7
                                           ._//cJ.       CJ?     !TEiv\#      ()T'{      CODE                                                                                           .I
    -!-/____    ~            -~--
                                 ;:--                                                             LAB ANALYSIS NEEDED

    L1;::____                £ ___
  ?             __j__ _£__
~-~---
     ;0
    ·f-'--
                 t'+D      1-
                -----~---~   -~---
    -+--_-,-
         .L_
                -1--
                      I
                             £ __
                  I
                             -----
    It
    !_._,_•
                       '
                       !


                     •I
                     :;
                     .,
                     ·i.,
                       '
                       I




                       i
                    :!
                    .-:
                    "
                    ,,:!




    Exhibit 9
•


                       '

                . !'
                       [
                      '
                '




                ~~
                                                                                                                      ·,
                                                                                                                       ·.    l




•                                          AFFIDAVIT


                                                            personally appeared
                                                                                                  ' ;
                                                                                         _ _ _ _ _:I
                                                                                                                      :;
                                                                                                                            ·.'


                                                                                                                            li I
                                                                                                                            I:
                                                                                                                            :t!
                                                                                                                                 ;




                                                                        who being by me duly sworil i
                             (FULL NAME)
    deposed as follows:                                                                                                     l'
                                                                                 I am of sound mind,:i
    capable of making this affidavit, and personally acquainted with the facts herein\
    stated:

      "'     tt~~ custodian of the rec~rds of ('y"'Q_-~-h {) p /d- t-=ic& p il·(_,J f
            I am

     ,--),OQ l~_.(_\ ~-- Crt-cl ftc k-1 l\sRn -:l'hlb5~ i                           .~
                               (NAME OF FACILITY AND ADDRESS))                                                        ·--'

    Attached here are-3°     (o pages of records from the medical records of                      - - - - ·!·~~i\\
                                                                                                           .,,
       ---                   ~~          ----------~-----' hospital stay period:
                          (NAME OF PAT!~)



•      \ \-\ q -oq ~V                                                         THE STATE OF TEXAS
                                                      *~* SUBPOENA - Duces Tecum                                                  ***




•
     i
                                                                           Cause No. 57558
            To The Sheriff, Constable, or             any Peace Ofiicer of BELL County, said State, Greeting:
                You are hereby commanded to summon:

                        CUSTODIAN OF RECORDS
                        METROPLEX HEALTH SYSTEM

 I
 I
 I
I
I          to be and appear • • • * • I N S T A NT E R • ' • • •                                   bela~~
                                                                               \ne 'r\onorable 264 District Court of Bell Countt.l
           Texas, to be held at the Courthou'<>e a\ said County in Belton, Texas, then and lhere to testify as witness in behaitJot



I
           tt\e- S'T ATE OF TEXAS in a climina! action pending in said Court, entitled and numbered on the Cnminal Docker ot1sa1d
           Court, THE STATE OF TEXAS vs. THOMAS RAYMOND CARR, No. 57558, and therein remain from day to day,
           from term \o term, until discharged by due course of law.                                                             <                                                9trd

               ::~~~~::,~:~~.N:n:R~ake                                                                                                                                            ~
I!
                                                         due return hereol, showing how you have executed the sarne. WHness my ollldil
          signature, at Belton, Texas,            this 30th day ol October, A.D. 2006.                                              ~~

                                                                                                                                                                                   ij

                                                                                                                                                                                   j
                                                                                                                                                                                   i
                                                                                        By:                                                                  ________   Depuly.    j:
                                                                               Attorney'_s_O-tr-,c-e-;pc,r,_io r::.._t_o_a_p_p_e_a_ra-n=c::...e_to-c-a""'vo==i=d~
                                                                                                                    2
                                           Please contact the District                                                                                                              \
                                            an unnecessary trip to court. 939-3521 or i-800-460-2355, ext. 52 1 5                                                                   ~


                                                                                                                                                                                    t
                                                                                                                                                                                    f:

          i·JOTE "11•5 an otfense lor a person .to intentiOnally influence or coer~e a Witness
                                                                                        .      t tes !'f',Y rI~rlsel account
                                                                                                           ,?              oX
                                                                                                                     or to elude  legal
                                                                                                                              of lhe    process.
                                                                                                                                     service      ll IS
                                                                                                                                             of rhe     a! so aas a
                                                                                                                                                     person                         ~
          felony oHense 1o harm or threalen to har~ a witness or pr?spectJVe wJtnes~ Jn reta latJOn O                                                                               !)
          .,.111ness or to prevent or delay the persons service as a Witness to a cnme.                                                                      .                      i~
                                                                                                                                                                                    1:,,
          ''lO'fiCIA· "Es delilo intunar u obligar a un lestlgo a declarar con falsedad o a evadJr el pr?c~~o~~ber declarado en juicio o con el alan de
                                                                                                            ·               · dicial Tam bien es delilo penal hew
          ~menazar    con herir a un testigo. o a un testigo prospective, en r~presalia o a consecuenc1a
                                                                                                                                                                         0
                                                                                                                                                                                       I',
                                                                                                                                                                                       ~; .

          unoed•r o demorar su comparecencia como testigo de un delito .


         .. QIICCS TECUM TO BRING OR PRODUCE ANY & ALL MEDICAL RECOA~g~~~~~8ING
         M•r/& ALL' PSYCHIATRIC             R_ECOR~S.
                                                  OF
         cXAJviiN.6.Ti0f'J ,~ TREi1TMEJ'.JT OF JERID MAY F •vr  ·
                                                                 JERIDRMO~~JDU~~~ ~~ 6~~~H~~UGH
                                                               5 3
                                                                   ·
                                                                        PRESENT
         DATE ...




                                                                                                                                                                                         "
                                                                                                                                  by deliv,~rying a copy of::'
                                                                                                                                                          08
                                                                                                                        ~~~~~;F=--'--
                                                                                                                                  '%                       ;:



                                                                                                                                   tor the following reasons:




         FEES .. sumrnoning Witnesses - $
                   Mileage------------
                   Tolal ----·-·-------- $_. _ _ _ __                                                                      By:
                                                                                       llllllllllllllllllll!ll!l!!!ll
               Oi
               52   ;96~J&eJ r~,.,... :~. c,~,,• ~•''"', """"~' ""'~'''' " ""'"'''"
                                            ______..________ _
                                             METROPLEX                                                1                               1'1   A   Yt   JffiRID S
                                            HEALru SYSTEM                                                                             DOS            S!D/cB                                ()&//'\
                    EMERGENCY PHYSICIAN RECORD
                 Psych Disorder, Suicide Attempt, Overdose                                (5)
                                                                                                                                                                                            ll/! ':l/0 4:
                                                                                                                                                                           -~

              DA Tff    IM ELS""3:::Z--- ROOM: -~Arrfwll               a                                    I~----------------------------------,.
                                                                                                             ~C.l..LE..EACI~i,lduo.empJ.}·                  . ,.
                                                                                                             How d1d lngescionlother acu come to attention/ · :1't.
              ~RIAN: ~tienc _ipouse _paramedicl.-'-~---"--                                                 I1-                                                I


                                                                           ~                                                                                                                            --,:
              _HX I         EXAM UMITEO BY:
              VIS &'Pt/...f(1yP-LLL__ ;z~ T 91saa, __ _                                                   I
                                                                                                          II
                                                                                                                    ------------------------------1 ;!
                                                                                                               Ac·rived br.:   _prl..,te car
                                                                                                                           , . _police
                                                                                                                                                     _ambulance (who o.lied!)
                                                                                                                                                         pouenr            spouse ____ -----------
                                                                                                                                                                                                                    I ;
                                                                                                                                                                                                                    I ![
              HPI       chief complaintrst;                                ~
                                                                                                          1 -Recently
                                                                                                          1                    seen/treated by doctor ___________________ _
               Su1c,dal ThoughLS
               Ag1t:ated          Hallucinating
                                                                                                               ---------------------------
                                                                                                          l.: __
               ·----~--~-----·----------                     Intentional Drug Overdose
               Onse:t- --.-....                                                                            ROS                                                       N£URO & £YES
                                                             Ac:cidencal Dr\Jg Ingestion                  ~P.Y&CVS
              ---·-~-                                                                                     _cough___                I
              Won~ned ~nee-         _ _ __                                                                _trouble breathl n       :
                                                                                                          _chestpaio _____________ : Q-GU
              salferi:ry-
                                                                                                                                                                 _abdominal pain _ _ _ _ __
              :nlld    moderate        severe                When?--------                                                                                   I
                                                                                                                                                -----1                nau.se.a_____ ·-~---- ---··-·
                                                             ----------·--                                                              ------1                  - •om/Lin!:----------
                                                                                                                                                             I
                                                                                                                                                             I
                                                                                                                                                                 -    d,arr!lea....-~---··--·-··------·--
                                                                                                          ----·--------------- I                                 JrobJerns urrnac.ng. _ _ _ _
         context:
                ·---------------
         _;,wati~blems _____________ _                                                                    -----                                                               - ------- ---- -- ----
                                                                                                                                                                 SKiN & LrMPH & MS _ _ _ __




         -
                  related co. spou;e f par~nt/ ~on I daughter I significant other
                                  work I lose job! s(hool /leg:~l problems

             ·----·--·-------·--------
                                                                                                          ==-=-------------
                                                                                                        --·------------
                                                                                                                                                                 _skin rash 1 swelling _______ ~
                                                                                                                                                         1 _jou1t pain _____

                                                                                                                                                         I
                                                                                                                                                                                          ~-·------
                                                                                                                                                                                                        -·
                                                                                                                                                                                                                1

                                                                                                                                                                                                                      J."
                                                                                                        -----------------------~--                                                        ··---··---
         --------------------- ---------
         -··---------------·-· ------·---------                                                                                                          0-.JI system> neg. e.><~-Nurs1ng Assessment Reviewed 1:::1
                              ....../BP
                                     E . HR • no
                                              '~"· T emp revrewe
                                                            ·    d
    PHYSICAL EXAM
    GENERAL APPEARANCE
     _6!ert
       ,.,                                            . 1'I eu.arg
                                                _anx1ous     ·'-   ·1c I obtunded                     _laci•i droop! CN a.bnorrnality _ _ ~-­                            }MEDICAL CLEARANCE FOR PSYCHIATRIC R.EF£1\RAL (1f needed)                                                i \1
    Jml 111oto.r             r~;:~ponse         _ii,Otor/senscry defici'--------                                   I Boo,ed on HA.P ond. wh. Aceomlnophen. ASA. ETOH. Other)                               I h::
    _:_yni reflexes                              _abnormal           gal>~-----------                              I •Infectious (Meningitl"- Enceph•li)      I ,.\

                                                _cef"'. lymphadenopathy ( RI L )*_ __                              '•CNS Vascular and Ochu (CVA TIA. Seizure. Trauma)                                1 ,·:
    Nf,.CK I BACK                                                                                                  j •Oeled p.cient I f1mlly regording:                    reviewed
        Lbrea.~h sour;d$          nmt                                                                              1   -lab rerultt d1agnsh                                                                                                              0   unchange1 PA 1 NP SJG!fA TURE


                                                                                                                                                                                                                            ~
                                                    }atentJon___ ..
        EX)'REM!TIES
         ~orm:li ROM•                             __pedal edema_ ---~· .. - . - - - - · -                              [\TTENDING NOTE;                                       .                         m•ned
                                                                                                                          Resident/ PAl NP'> hi nO
        .-.   ~0   s1gru   of trqurr              ----.--- - --                        --~-        ..
        ?no pe daJ ederna                        _ --::-_-.:-=.-.:
                                                       -_:=-:..             -=-:.--=-=-=.--_-______ - 1                BneRy, pertinent HPIIs:
                                                                                                                       My penoml e,y.am of patient rewa~-----~- ----;---------
                                                                                                                                                                                                                            J


    'pf.locEouR'is~ - [fRescrainu
    I O Intubated
    I
                          _by ED physician
                  breath ;Q•     ll/19/2004
        ~5




      :·;;:J·1::
      H;i
                   ::'S


                          i
                          00029422!                LOC· ER
                                                                      Metroplex Hospital
                                                                   220L S :lear Creek Road
                                                                      Ki.lleer.. TX 76549


                                                                     ROOM:              AGE: 16Y   SEX:   1•1
                                                                                                                NJ'f~"J   R2SlJL 7 R2?QR7
                                                                                                                                  PJ\GE l




      !-lOS?.                 ID: MET
      ACCT                l049766                  DR:     CASHON,     MEDFO~   III,CODS: 01187

    ?:?5892                   COLL:     ll/19/2004 14:00 REC:      ll./19/2004 15:14 PHYS: CASHON,        MEDFORD III



            Drug Screen,      ~rine
                                                         • 9osit.ive            {NEG)                                                  ,.
                                                                                                                                       ;:

                   ~mphecamines,Urine
                   Baroltuates.Urine                       Negative             {NEG]
                   eenzodiazaplne,Urine                    Negative             {NZG]
                   Coca.l.ne,Ut'ine                        Negative             {NEG]
                   Opiates, Urine                          Negative             (NEG]
                    ~hencyclldine,Urine                    Negat.i.,Je          [NEG]
                                                           Negative             [NEG)
                   THC,!Jrine




                                                                                                                                            \•
                                                                                                                                            '




•
                       e                                                               e       ~ ~..;..~!                e                                        e                        "
                       • .....•                                                                \,_

                      ----
                      ~
                       -..
                      :::: - ~::::
                              ~-------
                                                                                                               ~   --
                                                                                                                        . 5/lJ/EEl
                                                                                                                          JE.l\RIO s
                                                                                                                                              'j._\_.J.,'   '· ·..:t-
                                                                                                                                                                        l 0 '\ 9! ·_   ~




    ~IETROPLEX
                                                                                                               \\. '(
                                                                                                               OGG                                                        OHII'I.
                                                                                                                                                                          1111'3/04
HEALTH SYSTEM                                                                                                                                 •• ..so;-J.... -


_                 .                                          DISCHARGE !NST~UCTIONS
I hese will. help you care for yourself after your visit to the Erergency Room. Please do not throw them
away untJJ I:DU are better. If you have any questions abou these instructions or your care, please call the
Emergency Room at {254) 519-8103 or (512) 556-3682 E:xt 275.
                                                                                                     -·~·:;.
                                                                                                                                      INSTRUCTION SHEETS
          CUTS & SCRAPES                                          _.. Your Prescription:                                   0       AbdorTHnal paon
· Keeo >Nouno clean & ary for next 24                                                                          'I          0       Anx.e!y. pan1c arracks. hypervi:!nttlai•On
    ''ours Le3ve oandage on for 1 day
    •cniess \Old dt1erent/y
                                                                                                                   I       0
                                                                                                                           0
                                                                                                                                   Back ana neck pam
                                                                                                                                   Bladder 111:ecttan. kodney stones
· On tne second cay. use m110 soap &.                                                                              I
                                                                                                                           0       Bums
    water or i1ycrogen peroxiae woth equal                                                                                         Ches\ pa1n, costoct-.ondn\Js
                                                                                                                           0
    parts "'a:er :o keep wouno clean Clean                                                                                         Coniunctlvttis, crnea\ abrasion
                                                                                                                           0
    woenever d1rl> ar,d let dty You should                                                                                         Fever (tylenollmolnn dosrng)
                                                                                                                           0
    ~o lh•s even when you have slttches or
                                                                                                                           0       Fracture---------
     :..lapleS.
                                                                                                                           0       Headaches
· Tnf cieaner your stitcnes, the easier 11                                                                                         Heaa tnjufles
                                                                                                                           0
    woll be 10 tale ta1<1119 th1S medtc1ne .               0        SiD
                                                                                                                                    Threatened mrscamage
 ~~-; SPRAINS              &STRAINS                                                                                        0
 · Jse r>•t.ows        to keep m1urea p;;rt above            0       II is flQ( sate to drink any alcohol whours.                                 may tal gel
     • Return to the Emergency Room 11                                 ll\ef\1l1t\ed
        ;: F1r.~ers :Jf toes are f\unC, •.·.;)gty,    c:.j
                                                                       Never take any one else's :nedoone or
                j1ff~.cull :o n·.ovB                             0     qive your child anot~,er chol                                                                                                                                                                                                                                                                          :i
                                                                                                                                              ::::-;~~1:~

                                                                                                                              e ·.~~,..-                                                                                                                                  :!
                                                                                                                                                                                                                                                                          \:

        s;;;vT,:;,-------,-------~~====-II·-;o:;:a::te
         s':','~ e
                            --------------- -
    !-;:·
    J
          ..              .                                                                      -:-'5'   1




                                                                                                                                                                                                                      one of the    r~;..,,c                                       : .
                                                                                                                                                                                                                                     ~~· -·l '3;,1-B+l'
                                                                                                                                                                                                                                                                 '
          post-Ojl Slloe (0      f2P. ling & C-Couar. taping anc                                                                                                                                                                    .
          dressmg)          o not use when reducing, •pl',ntrng or                                                                                                                                            . . . -· __.. ....   "'Xfi:l                                        il:
    I              acM                                                                               3        Personal        HYQreneiBath~om Ass.st                                               2            -
                                                                                                                                                                                                             O.Ri..evltllTnageonly                    boo.~o-~ '··'


    E
                       · on11oong (Order ReqUired)                                                   4        PostmonRm Cara                                                                       8         ER Le"~l 1 Follow-up                    I!JJ0.5),
                                                                                                                                                                                                                                                      • '   • '·5 1
                                                                                                                                                                                                                                                                 1


                                                                                                                                                                                                                                                                i
                                                                ::===f ""' '"'" -
    '                                                                                                5        Restra.nl Man.1gemeni/Ccmb
              creen/Cna•n
             •uq                         ol CusiO(Iy                                   --,---                                                                                                                                                                    I
    !'· Ele Exarn fTray set up                       2  Sexual   Assault!R   Kil                                                             ape
                                                                                                                                                                                                                                                                                        1.11
    I·-~~~~~~~~~-----------------------+:g.)                         ·                         IJ/ood                                                                                                                                          :•


    ~~;:~~~~~~~~~(~~~~~------i-~~S~u~Gb=·~o~n,~·n;g~~------------------~-1_:~~~~~~
                                                                                                                                                                                                                                                                                        :i
                                                                                                    ~)·
    1      Emolronar     Ca1e                                                                        4
                                                                                                                                                                                                                                                                                            .f:

               ~:;---------t:-1~=~:__---~-t~~~~~~E~
    ! enema Aomlr.isHation.'RectaJ
    1-----                               Surgery     DiSl.Spacuon                                    3                      Consul:                                                                                                                                                         :.
                                                                                                      I
                                         Trache110ral otal Points: 9  :li'     T
                                                                                                               ra1lS e< !0
                                                                                                              Hospital
                                                                                                                    f
                                                                                                                                                                                                     Fr.
                                                                                                                                                                                                   5 11

    l loolalior. Care!Prel•ng                                                          Monitor                      Transponto               Floor          ER witn                                      "5                                       -   "-                                                !',;
                                                                                                     2
    i                                                                                                                                                                                                                                                                                             !1



                                                                                               t--t------------------------_l~l-:_j--~ -~ -~.~:' i•j):~                                                                                                                                            11 11
        :. N •nseniOn · Uncomf)l•c.ateo                                                              3        rranspon ro Floor by ER wre (con:l c.a·_._'_e-                         ---------------------\;+-                               _-.                              __o_,.. __"_'c__'_"a_._"_9___
                                                                                                                                                              o_r_m
                                                                                                                                                             __                                                                                                                                        ;t ;
            O·~e· Enlry (      1) lf'lCJVl Repaued)                                                                                                                                             !

                                 ~1€0
                                                                                                                                                                                                       J



         ~·'o~xv~a~e~o~o~v-,C~aanu~~Ja~o~r~M~a-s~k--------------------4-~~----------------------------------~--~--------------------------~
         : Oro& Eon ley \4 •) •ndude   u~ed   ro dete111"11ne tt'H!. "EO Serv(ce Level• afcare prov!Oed to the                                      pat~nl.                        ------------------------·-.JI
            In a0Cl1I10r. :a tne =R Service          Le'.l~ V•s•~ charge, aH procedures pert'ormeO oolfor the patient s.t\ou'-0 be chargecl

         ~----------------------------------------------------------------~--------~
                                             episOde
         \ Only one ER S-er;.IC8 Level rs 10 1:1e ct-arged tor eacn                                           of care                                                                                                                                                     \

         \c·~l 1P~:•ents                               cnafl;le~.                                                  I
                                                                                                                 --j
                                                 have~                                       .,.,,~..:;!.·-
                               no po1ots ano
                                       are ;he&•nls
                                                                                                      10
             ococedllrcal Cere) pa11ents are                 cnes or                 lt><>se    j
                                                                                              oer•nitJon5 contS\f'tOd m \t dOcument Pornts are nor a•••gned
                                                                                                                                                                                                                                                                              \



                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                            l\!
                        i\·I£1'HOPLEX ·HOSPITAUROLLINS IJROOK COMI\lUNITY HOSPITAUMETROPLEX I' AVI LION                                                                                                                                         ,.
    '- '1'-SI.'· l IS .(.t \f.'- '\ .('1 \I 1.'1   Hl,)i'LI:\f·IO~~'Il~L
                                                                   HllCII \JI l'lN
                                                                                                                                                                                             E~.S
                                                                                                                                                                                             !
    I '-o'l \i',l'-1• fill ril'i( \1'-L'I Ill 'd.l                   II~ II~
                                                                                            P \', IHI I IJIIU.( 1'1 \ I \I I Hl. HOSPil 11 Pll\         I \1'i                       ~I(
                                                                                                                                                                       1.1 ,\,, 1 1\.'. \I'. :i   C:Ut'-'~1.
    ~Hil\11,.1-~·'-l)rfl,~l. ··:IJ-I!f,-~-!'1 \.\IP.,I.SI'I.l~~lllif.llll<  \II lill)1('11 1 \i!':, 1'-i)COI'\',.\ l''il'\(l'\-{(ll/l![l)CIJ.\/1\ILS ll':-llfk.\1 \\I; I:                                                                   1~
    ..tl ~1\.(J         O.ltoll.,\1      f.J>I,.,Sr\ CU'\111·1(11{11JI'/K/111\I~Ul'\(111'·1\(,J'I{i-('{l{i/II('\IIU\ \i\O~llll'.~,f.\)ll'-l'\ll1\1-lil0"11lil\ iORTIII~COI.L~CllO,:Of'fHISIIl'(l\~,ll!ll.llil< lilii'\\\11'-I.Ul I{J.\:>U\i\1\LI~ ITT()R\1£) filS ~NI)C'II l                                                        \ ;
    U.·'.i~ I I R I C)t'I·,ST r \ Y ~11-.Nl'  ~I\ !H. II .\J..)- I \S~Ili'\ THf. i.II:NU I fS P ->.\' ,\lJLE 1 0 Til F. I JILJ.:.-..c •                                                           i:
    i'N fl'r\ \.'II ·1L'THll! 1!1:11-\1.1· 1\'l ~ILDI             I         I   \(   H              il
                                                                                                                                                                                                                                                           ;,

    ~:I.R \ IC1.                                                                                                                                                                                            1~'
    f[Cf!t\'Jl 11. ~I·.K\ lf.r.
    !Ill I R(li'l I \ IIO:,)P/ J' \.L PROI'rDES Til£ Nl RSI'..'i ·1 Ll'll,\1('1 \.'\':-i. i·.Vl'IP\11..'\ I' .-l.:O.U oL'PPLII·.C. FOR YUL'H S£11\'IC/·
    YII( I IN 1\· ILl. Bl Li FOR IllS S£1{ \'1(1·. ·1 If L /.,\I' Rl; 1':\IC \ 1{~II'I'S TO II IE IIOSPI1'.-\L HI£ PATIIOI \'K.il~ .
                                                                                                                                                                                               1
                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                           \\
    ~I_ I'[R 1-I~I·.S 1.' l t H r:, YOL'R I. ·\OOR.\ TOR\' TI~ST.S. \.\'lliX ~. \ Ill -\Ill L rOK CONSL!J. L\TIO~ \I'I'I'H \ \Jl II< I'll\ SICI >.._''1 TilER AD II) I p(,J.S T                              ~:i
                                                                                                                                                                                                                                                            H
    ~, cUI\ 1~ J.', J,\· 1 i.R I'~ \ Oi_IR ·.;. f{ 1\ . .'\..'If) IS \\'·Ill. \f) I.e. I Oil co...:st 'f.'/' I 1'101" \\'IT II \'01 •R 1'1/Y SIC 1.-VJ. I J' Hll' H -1' F. ~L:RG Ell I T II'-                ~~i
     -\1\lcSTflrSilll!>(i!~-1 Sl'Pl::.H\'I~f.S >.;.II)Rr.GI.l.:\TE:->111 \TI'OJ.rliO~OI·\Ot'RC\HE 1\'r.ITfiLH fllEHlE.RG!:.:-l                     \ Ol'l( I'RI I ·1'1 E PHYSIC' I               1·.\IPLO\ £ f.S OF THE I10SPIT             'I 'l!) "- - llil
    of.P \ll I Tl I \ I (II< 'JIJFIR PI(() I [SSI(J:-IE.'H Rt fl£('1·:Wf Ut \ll-1 HUI'LI·. \ Ill';-\ I,Tll Sl ~TI::M~ 'iQ'\1( E OF P ATI f.,-.;·r I'RI \ ,\l'\ I'R \C'!        It 11l '111
         si~nua£ tl~~                                                                                l{~HHh ~-\~tS (""4l~,~l>)
                                                                                                                                                                    1                                                                   1   1
    !h                ""'rittUgrn1l'lll of rttdpi of \\lcc,·uJlk"              ,',l(){i' ofl\lltS "'!'PP.                                                                               .
     .l CkfiOI' kdgciiiCJll i'\ l)      r oht;wwd         br(';HHf'. _ _ PrtfJ{'II~   Ot'l                                          METROPLEX HOSPITAL
                                         2201 S. Clear Creek Road
                                             Killeen, TX 76549
                                              (254) 526-7523




                                     PSYCHIATRIC DISCHARGE SUMMARY
    IDENTIFYING INFORMATION:
    J      is a 16-year-old white male admitted with a history of shooting himself
    ln t   ve1ns with crystal amphetamines at a friend's home and havlng breathing
            e
    probl~ms .. The frie~d brought him to the emergency room. Refer to the
    psych1atr1c evaluatlon for details.

    LABORATORY          FINDI~GS:
    CBC with differential revealed low hematocrit ar: 41.7%-,                          (42   to 52),   MCH at
    29.9 P~ (30 to 34), segs at 38.1%, elevated eosinophils at 9.2%, and
    basophlles at 1.7%. Comprehensive metabolic panel revealed slightly low total
    prote1ns at 6.1 gm/dl (6.4 to 8.2) and elevated SGOT at 38 units/It (15 to
    37) · Urine drug screen was positive for a~phetamines and THC. Urinalysis
    within normal limits.     RPR nonreactive.    Thyroid panel within normal
    limits.

    HOSPITAL COURSE:
    Concer.ta was discontinued and no medications were given during his stay here.
    He said his parents told him that if he does not change he may end up in jail




•
    or be dead and had encouraged him not to use drugs but he ignored them. We
    reiterated the same issues and gave his packets of drug education as                                          .i
    assignments.   H~ had no remorse for his behaviors and no motiva~ion to
    changes.  He ·.vas euthymic with a blunted affect. He denied suic1dal or·                                   ":!.'

    homic1dal ideation. We reviewed the after-care plans.   His parents wanted him
    co be assessed at Shoreline for possible drug rehab admission there.    He
    denied depressive feelings, moods swings, auditory or visual hallucinatlons or
    paranoid delusions and was discharged to his parents to be taken to Taft,
    Texas where he will be assessed by Shoreline Facility for admission to the
    drug rehab program.·

    DISCHARGE DIAGNOSIS:
    AXIS I:
    1      Stimulant induced psychosis.
    2      S~imulant abuse.
    ~      Cannabis abuse.
    4.     Ar:tention deficir: hyperactivity disorder,                 combined type by history.
    s      Oppositional defiant disorder.        . .
    6.     Anxiety disorder not otherwise speclfled
    AXIS II:
                                                                                                                           'I
    None.
    AXIS III.                                                                                                               i
                                                                                                                                \
    None.
                                                                                                                           ''


                                                                                                                 i:
                                                                                                                 '.
    Admit:           06/21/2.004    Patient Name:             , J          S
                     06/26/2004     MR # : 2 9 4 2 2 7                Ac c t If : l 0 0 8 4. 2. 3
    Disch:
                      Age:   16Y    Dictating:         Vijayababu Jampala, MD
    Sex.        t~




•
                     Pt Type: P     Attending:         JAMPALi'\., VIJAYABABU' l'lD
    Room:
                                                                                                                            • i
                                                                           Page l of 2
                                                                                                                      ~     '       ·
                                                                                                                                    •.


    ORIGINAL                                                                                                      :         :I·
                                                                                                                  l   I.;:




                                                                                                                qa
                                                                                                                       i    I i
                                                                                                                  I
                                     PSYCHIATRIC DISCHARGlll SUMMA.RY


                                                                                                                        I •-,·
•     AXIS IV:
                                                   METROPLEX HOSPITAL
                                                  2201 S. Clear Creek Road
                                                       Killeen, TX 76549
                                                        {254) 526-7523




      Severe problems
      school  - problems
                       andwith primary
                            legal       support system, peer relationship problems,
                                  problems.
      AXIS V:
      GAF SO.

      RECOMMENDATIONS:
      1.  He is on no medications.

      2.        He is being discharged to the parents with recommendations to be assessed
                by the Texas Commission on Alcohol and Drug Abuse in Killeen, Texas for
                follow-up rehab programs.  The parent were also given the name and the
                number for the Shoreline Drug Rehabilitation Program in Taft, Texas where
                the parents plan to take the patient for assessment for the inpatient drug
                rehabilitation program.




     VJ/uw
     D:     07/26/2004
     T:     07/27/2004 11:26:58           E.T.
     E: 07/27/2004 11:26:58 E.T./uw




•
     Job#:  163760 Doc #:   2327224
     CC:
    C. T.   =   Central Time I   E. T. :.: Easte~-n Time




                                                                                              i   !:,.




    Admit:  06/21/2004                   Patl'ent Name:           , J          S
    Disch:  06/26/2004                   MR.#:  2 94227                    Acc t# : 1008423
    Sex:   M Age:  16Y                   Dictating:        Vijayababu Jampala,        MD




•
    Room:   Pt Type: P                   Attending:        JAlMPALA,    VJJAYABABU,    JV!D

    ORIGINAL                                                               Page 2 of 2

                                         PSYCHIATRIC DISCHARGE SUMMARY
                                                                   \
                                                                   I.

                                 10 0 8 4 2 3 , M   vJ ' ,          .
                                                        v    00029 22..,
                                 JAMPALA            s                   :       I
                                  900B      I     IJAYABABU
                                                6/21/04


    MEDICAL ISSUES SUMMARY




•    -   --~-------~---~--------------~·,-,i--,-i
                                                '                           '
                                                                                                                         !

                                              METROPLEX P.AVILION MENTAL HE.t-\LTH


•
                                                                     NURSING ,tJ.SSESSMENT


                                                                                                                                                          ,,

                                                                                                                                   I -),----2:.cf_Z5
                                                                                                                                           ;; \/
     Pat1enl Name                 f+-·--
                       Last                   ·----=-=-.!~:._.==------                                       Date of Birth· _s_·__,_+j,__,          __    ii
                                                                                                                                                          •I
                                                              First                         Middle                                                       -!!
     Age     /(;   y¥ 5._        Sex:        ®           F
                                                                            Race: __,_C=-_ _
                                                                                                             Mar1tal   Status~if o w
                                                                                                                                                          n
                                                                                                                                                         1:
                                                                                                                                              (c 1rcle cnt)
     Type of Admission:
                                 -~          Voluntary                                      Involuntary                                                   l!'



                                                                                                                                                          L
                                                                                                                                                          :::

     Pend1ng legal Charges.      @Yes
                                                    -----------------------------------------------~


                            h. /(..J 1 f 0   "T
     Date of Admission:
                                                                          Time:             ll_o I !5        a.m   c.t:=)
     Accompanied by:   ""J.._....c._~~            :}-=   f(-,J~ . :. . __ /'Yl.c::                                                         .:·•..




                                                                         REVIEW OF SYSTEMS



•      VISION:




       SPEECH:
                            _ _l::::_Giasses _ _ Contacts
                            ____ Pupils ____ Blurring
                            -~WN L           Comments

                            ______ Speech Impairment
                            _Pressured
                                                            ______Cataracts
                                                          _______ Eye Surge1y (When)

                                                      ----------~--------

                                                                  _ _ _ Slurring
                                                                                     Glaucoma




                                                                                        ____ Difficulty Expresstng
                                                                                                                              _____ Dtplopia




                                                                                                                                ____ Language
                                                                                                                                                                       I
                                                                                                                                                                       I'

                                                                                                                                                                       1.:
                                                                                                                                                                       ~.




                                                                                                                                                                   Ba~rier
                                                                                                                                                                               .




                            ______£_ WN L       Comments _ _ _ _ _
                                                                              -----------------------------------+~---
                                                                                                                                                                           !'
       HEARING:
                            ____ Pain                limited _ _ _Right _ _ _ Left
                            ____ Hearing Aid         _ _ _ Ear Infections ____ Tubes                       _ _ _ Tinnttus                ____ Otscharg
                            ----1-::- WNL      C o m m e n t s - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -----1--

      RESPIRATORY:               Pain                Dyspnea _ _ Cough            Sputum/Color            Sinusitis
                           _ _ _ Epistaxis               Apnea _ _ _ Frequent Colds           Shortness of Breath
                           ____ Smoking Type                                Amount
                                    ~.sthma                   Breath Sounds (Describe)                                _                            _
                           __ __£~WN L          Comments      _hu~~fJr fdc, -~y c:.___-.__~c_-,--r--c-:--;f.-+i~---
      CARDIAC
        AND                _ _ _ Chest Pain       _ _ _ Hypertension                _ _ _ Hypotension       _ _ _ Congenital Hearl Disease :
      CIRCULATORY: _ _ _ Pacemaker (Date)                       _ _ _ Heart Disease                                                                                    ~l
                   ____ Surgenes (Date & V\lhat) - - - - - - - - -                                                                                                     i?
                        _______ Heart Attack (Date)                                       _ _ _ Numbness (Locat1on) ___________ _
                                Edema (Location & Measure)
                                                                                                                                                                       i••.,
                        _    ~~VVNL            Comments - - - - - - - - - -
                                                                                                - - - - - - - - - - - - - - - - - 1 ' !'~                              1.;
     GAS TRO-




•                                                                                                                                           ,-H-a-rd_I_O_ts-\e_n_d~,, ~,:,l
                                                                                                                                                                       I
                                                                                                                                                                       !!i
     INTESTlNAL:        _ _ _ Nausea _ _ _ Vomiting       ____ Bowel Sounds        La_s_t_BM____A_B_D-(Soft
                        _ _ _ Laxative Usage          Const1patton        Diarrhea
                        _ _ _Gerd            Hemorrhoids   ____ Eating Disorders                                                                                      ; -'
                              ;1:-. WN L      Comments _ _ _ _ __                                                                                                     j,'

     URINARY:                                                                                                                      '
                            Incontinence      Stress Incontinence _ _ _ Burnmg                                             Color  ••
                                                                                                                       _ _ _ Odor,,;
                       - - -Frequency _  -_-Nocturia   ____ Hematuna           Flank                              ra;r,
                                                                                                                  - - - Htstory UTi's
                                                                                                                                  ,,,
                       _     :f---VVNL        Comments                              ___        - - - - - - - - - - - - - - - - - -,. --

     NEUROLOGICAL:          y--v   Se1zures                  Paralys1s     ______ P ares (h e s·a
                                                                                               I    _ __    Weakness
                                                                                                                              - - - Sensory L11111(~IJOns
                            ~Loss of Consctousness (Explain)_______                                                    ;;;g,J Head InJury                           -71--
                             Headaches                         Tremors   ____ Stroke            Surgery~          --lf'--'-::o-='----
                       _ _ _ Dizziness                        Neurological Testtng YES I NO When/Where 1                                                              •,-:-----




                       _____ WNL                      =: c=s;r=:J
                                              Co~~~-t~~t~Co·                                                                   Cl\'t>=f cp... 5~:,'-~=:,
                                                                                                                                                     -~~·.i.'~
     PAIN:
                       Prlmary Site ------~---:------         _________                         How long?                                ·---- ----~--
                                                                                                                                                 ---.~, ---
                       Relieved by OTC/Prescnbed Meds. _ _ _ _ _                                                                ------------------:-··~---
                   .,~ow
               oJ'_)Pain Scale     LOW
                                      Ta_k_e_n_?-----::---::---.--~c;--~~~;-=-~-
                               Ofte_t_l_
                                             1    2 3     4   5 11    7    8   9::;:---11~0~-=_~E;X~T~R~E-M_E__                         ------------.-.                        ~--
              \)       Comments _________________________ _                                                                                        ' -
                                                                                                                      - - - - - - - - - - - - - -,.,----;---
                                                                                                                                                      '
     FUNCTIONAL               Ltmtted ROM/ADL's Explain__________                                                                       Redness/Swelltng· ·;
     SCREEN:
                       --·-Contractures (Location)_______
                       -----Bone/Joint Problems _______ Falls/Or ~!ls:ory _ _ _
                                                                                Prosthests                       jt.c.-. -6
                                                                                                                          (/
                                                                                                                             Ga1t                           '
                                                                                                                                                        ------r-
                                                                                                                              17
                       _____ Assisllve Devtce Type                                            New Weakness or Paralysts                          ----
                                                                                                                                                                               1
                       -=---=-=Newly Identified CVA or Head Trauma                  -------                                                                        --:-;--_

-.                           'j=   WNL      Comments                            .                          84                  ~v       v    00029422TJi~
                                                                                                                                                                               -.JV'
                                                                                                                                                                                   ~
                                                                          est
                                                                          _                                                                             ,   !'1D
                                                                                                     9008        6/21/04                        016~ I
                                                                                                                                               SnJ;tJ.s.
           REPRODUCTIVE
               FEMALE:




•
           REPRODUCTIVE _                        __Drscharge
                MALE:                   Sexual Preference                    ~     Infection       Birlh Control
                                                                      Male~ -=-=-_Sexually Aclr~Yes 1 No ____ Hrslory of STD's
                                        Comrnenls                                                                                                                           Yesi1rJo
                                                          ----                                                                                        ·----------~----
                                                                                                                                                                                l\'

           NUTRITIONAL:             t f f f ddolescent Screening
                                                       _Unintentional weight loss~ 5% of usual body weight within the last month
                                   V                    Admission Diagnosis including Anorexia, Bulimia, Malabsorption, Malnutrition (circle)
                                    Child Screening
                                   --~Uninten1ional weight loss :::. 5% of usual body werght within the last month                                                              :{
                         _ _ _ <10% percentile weight for height          -                                                                                                     .:!


          Upon admission, if patient meets one or more of the above high-risk categories. request nutriltonal referral
                         _____ Food Allergies (List)
                                   ____ Nutrrtional Referral                                                                                               -----------·-:-
                                                                                 Yes I No
                                   _____WNL      Comments                                                                                                                        .1.'
                                                                                                                                                                       --~---:;--




          SKit~
                                   ______ Color          ______ Cysts _ _ _ lnflarnrnation ____ Needle Marks __ .__ DtaphoX~srs
                                                                         Rash
                                                       Lesions       EczemaPsoriasisScabies      Lice _ _ _ R1ng V\Jorm : ·
                                   ::=_--=o,aphoreilc~=-Turg~-:=c~; Farr 1 Poor ___ Dry                      Cool          -==Warm
                                                                                                                         CQ!d
                                                j;               Comments---~---                                                                                        ---~-+--

•
                                                       WNL                                           ----·

           LEEP:




                                                                                                                                                                            ---~


                                                                                       If yes, did you require restraint/seclusion? E;.plam       --~~-                                 '
                                                                                                                                                                   ------,----
                                   AdUttWo~id                you like family notified about restrai!ll/seciuslon?    Yes f No

          SUBSTANCE                 ,                  AlcoholPrescription Meds      _____ LSD      _ _ _Marijuana        _           _Methadone            ' ,
                        ·               '      ~ -,    ----H       ·                PCP            Stimulants _____ lnha!anl~                     . . .
      .C..BUSE_             ")V\                 ,.,
                                            Co-._all,e         erome ____                 -,---- .- ,..1_.-        .__,__,.y::{.:'::t.x_ !}"Y'-2--t-'._."-?,..:

               1,        'J-~      _ .Wiobacco ____Caffeine                     -c-O.ther (v!hat?) ~r'"'-~-;F' 1                    ':--r          c.; :; ~
          ,_~v'l-:--' .._,'>1-~                                                          2Ac-:~:Y --·.-0:~,~------:-'='cv_~ '.; l~~~,
                                                                                                                                 ·r        _,__
_ -, ..                            t'Jiarn how long usage and how much                                                                            <       ; : '/--------

'\1 '~-"        ")!-~. \r'          ll!_U r,, t-;.)0\             -~.0  ;::____           pv·-~ •>7~~~.:w!..    l-                              r.~
                                                                                                                                          · '·1 fu:-...LJ >fP
      '"'Y\             c.\"'      Oa~tUs-e                       /~                                          · _~                  _4-                                                                                                                                                     .
                                                                                                                                                     ,.
                                                                                                                                         ·- ..
                                                                                                             \                                   \
                                                                                                                 J



                                                          r!JlENTAL STATUS EXAM

    -~RSONAL          Appropriate              _ _ _ Well       roomed      _ _ _ Unkempt                  _ _ _ Older I Younger (that sta
                                  ----------------~-~------------------D
    PPEARANCE: Comments

                   _ _ _Dyspt10ria                    E                     Labile         j...     Anxious           _ _ _ Irritable
                   ____ Paranoid                    Appropriate
                    ~          Anger (How do you handle anger. Explain)
                    \...Omments                                              ----------------------l-

                                        ted        Hyperactive         _ _ _ Erect Posture                                  a ted   _ _ _ Un
                   _ _ _ Slumped           ____ Grimacesrrics
                    Comments
                                  ----------------------------------------------------4--
    A    ECT:       ____ onstricted                                           ul     _ _ _ Sad             _ _ _Angry               ___ _Appropria
                    Comments
                                  ----------------------------------------------~~-
                                                       e             ace _ _ _ erson              real ____ 111
                    _ _ _ Circumstantial              Tangential _ _ _ Loose Associations ____ Flight of Ideas
                    ___ Delusional                Ideas of Reference        Paranoid Ideation _____ Preoccupied
                    _ _ _- Difficulty Concentrating             Confused        Grandiose        Appropriate
                    Cornments __________________________________________________                                                                          ~--




    i-iALLUCINATIONS:                                                              _ _ _ Olfactory                   _ _ _ Command
                    ____ Visual _ _ _ Tactile _ _ _Auditory
                         Gustatory       N9ne
                    Cornments___,&~~~~~ct:::::A~I::1d.J:..t:;~~'l-6,:~~~b~.L__---------------------tt-

    10MICIDALI      1.          Past history of suicrde/homicidal attempt (by p!anl_.!LLW-----------'--------1---rt?/
•    UICIDAL
    HISTORY:        2
                    3
                                Date of attempt                           )rvfJ
                                Hrstory of surcide rn nuclear and/or extended family Y..... Yes      No      ?'d
                                                                                                                     ,,g)

                    4.          Self-inflicted burns I wounds present                        Yes
                                                                                                      No             -r:-
                                                                                                 :=r=No
                    5           H1story of frequent accidents                               Yes
                                           Comment _ _ _ _ _ _ _ _:..___--------:-:----~~-
                     6          Hislorv of self-mutilation                                  Yes -f--No
                     7          Histor-y of restraint usage YES I ®xplain:           ------------·-------++-                                               •        ',1



                        PRESENT SUICIDAL POTENTIAL (Explain any checked items)
                                   No evidence of suicide/homicidal thought or history                                                                    • I
                                                                                                                                                          ~ I
                                                                                                                                                                    •
                                                                                                                                                                    '
                                                                                                                                                                            •


                                                                                                                                                          'i :,
                                       Rumination                                                                                                              'i'
                                --:::- Current express intent                              _
                                .:..£!?Other violence (i.e., cruelty to animals, fire-settrng, etc)
                                Comments______________                                                                                                     ·1                   '
                                                                      ---~-------------------------~r-:-:
                                                                                                        t                                                  I
                                                                                                                                                                1
                                                                                                                                                                                I

                                                                                                                                                           :· \.
                                                     _ _ _Poor Long Term               j;         Intact
        MEMORY:           _ _ _ Poor Short Term



                  Label
                                                                                                                                                                    I :\
                                                                                                                                                                .     , I
                                                                                   lOOB 423            M W V 000294227                                              :           :\

                                                                                   M   ,                                                                          : 'I



.-
                                                                                                                                                                , : :I
                                                                                   JAMPALA, VIJAYABABU, MD-                                                             I
                                                                                                                                                                        1 ~ i
                                                                                                                                                                                     I

                                                                                    90GB   6/21/04   016Y I
                                                                                                    5/13/88
                                                                        PSYCHOSOCIAL DATA

. - ICCUPATIONAL
                                .
                              Disabled          Menial           PI    . I                       ., .
     STATUS                   F nT     IP                ----       1yslca                      1;1 :
                        - - - u ln!e     art T1rne Employment -(Where?)                         l': :
                        ______Unemployed        j-- Student '          · -----------------~iii_i_·_
                        Are_11~1ng arrangements satisfactory? · Yes 1 No                                  :li ·
                        Religious Preference f Needs                                                      \;; .
                        Comments                     - - - - - - - - - - - - - - - - - - - - - ---.:..;....:.__

     PRENATAL
                        _____Birth Traurna          Comp'icat'        . P
     AND                Developmental Delay  ---          ,  Ions 0 unng regnancy
     CHILDHOOD          learning Disability - - . _Mol or           Speech                                     Other.-~---
     DEVELOPMENT:       Immunization Status                      -~            .   -    J~   c..   r(\A..{N--A btl r)                      ----·l-'-

                        Cnildhood Illness                    ¥    ~   C:'---   w
                                                                                                   1


                       ---~-f=_WNL                 c;,om~m~en~ts~--------------------------=·--+---
    EDUCATIONAL
    NEEDS:                                                                                     ___ Limited Education Background
                                                                               _ _ _ Speech I Language Barrier
                                                                                       ducation




                         .               '
   HOBBIES &
   LEISURE             ~~:?(A~ ~- ~r~----------------1-;+--\;
• .~CTIVITIES:                                                                                                                                                 f,;
                                                                                                                                                                j::




    r='ATIENT'S
    IDENTIFIED
    STRENGTHS:




                                                                                                                                                               ,,
                                                                                                                                                               !! I.
                                                                                                                                                                  .

   DISCHARGE           DISCHARGE TO WHOM: SELF I PARENT I GUARDIAN I SIGNIFICANT OTHER                                                                         ::       i
   SUMMARY
   PLAN:
                          ~ ~t&::~ =S' ~~~__--1 cL                          ~}
                                  \             -'·
                                                                           .,
                                                                               ;
                                                                               ';



tjerroplex Pavilion Integrated Progress 1Yotes            1008423    M WV           0002.~227
                                                             ,                            .
                                                                                         J'
                                                          JAMPALA,   VIJAYABABU, •.MD
    DATFriME OF ENTRY- DOCUlv1ENT EACH SHIFT TO INCUJDE    900B      6/21/04          01 ~ I
         All signs/symptoms, interventions, evaluation                               5!1 \\188




•     --.·-+-----




      PPOGRESS RECORD MH 51~ 3
      902065
                                                                                                                                                    METROPLEX HOSPITAL
                                                                                                                                                2201 S. Clear Creek Road




•
                                                                                                                                                            KilJeen,                                TX              76549
                                                                                                                                Dr. Phillip Day *Dr. Fayza Reheim
                                                                                                                                          Pathologists
                 0;:-dering                        t'hysic:ian.:                               JAfviPALA,                       VlJAYABA.BU,                                    l\1D

                 Patient:    M                                         ,
                 Phys1cians:                                                                                                                                                                                                            Location: 9A
                                                       J~~PALA,                            VIJAYABABU, MD                                                                                                                               Case tl: 1008423
                                                                                                                                                                                                                                        Med Recif:                                  000294227
                 Admit Date:                               06/21/2004                                           Discharge Date: 05/26/2004

                          "*••••*••••••*•********************* Hematology
                                                                                                                                                                                                                                                                                                                                                            i!
                                                                                                                                                                                                                                                                                                                                                            ;;
 ~·EsT                                                                                                                                                                                                                              ·······*·•••••••*•············~~·-···
 LJNITS ·                              WBC                                         RBC                                      HGB                                     HCT                                     tvlCV                                   MCH                                      MCHC                                     NPV                   •·
                              xlO' 3/uL                                    x10' 6/uL    g/dL       %                                                                                                            fL                                                                       g/dL                                              t"L              :1:
                                                                                                                                                                                                                                                3/~4
 LO-hi
                              4 0-12.0                                     4.7-6.1   14.0-18.0 42.0-52.0                                                                                                80-94                                                                           32-36                                                               ;\
                          -   -    -   >       -   -   -   -   -   -   -   -   -   -   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -    -   -   -   -    -   -   -   -   -   -   -    -   ..   -   -   ~f2           -----
 06/22/04                                                                                                                                                                                                                                                                                                                                                    {I'
            ')5lS                      8.0                                     4. 83                                    14.4                                                                                                                                                                                                                                 :j
                                                                                                                                                                41. 7L                                  86.3                                    29.9L                                   34.6                                          9.4                        i

                                                                                                                                                                                    Hematology
TEST.                                                                              PLT                                  DTYPE
                                           0
                                                                                                                                                                    SEGS                 LYMPHS                                                 MONOS                                        EOS                                  BAS OS
                                           '5                              x10'3/uL                                                                                     %                                                                               %                                     %                                           %
                          :i.l.S-13.5                                      140-450                                                                              40-75                                   15-50                                       1-12                                     0-5                                  0-1.5

06/22/04
                          ------------------------------------------                                                                                                                                    -------~-----------------                                                                            ..   ---~-------1                                            ~-    ... --

            0515                  l3. 0                                            173                          AUTO DIFF                                       38.1L                                   44.9




....
w"'
·-        {l
            .,
                              Free t4
                                  I ;1de.:;                                                                                r1IETROPLEX: HOSPITAL
                                                                            2201 S. Clear Creek Road
                                                                              K1lleen,   TX 76549
                                                                      Dr.   Phillip Day * Dr. Fayza Reheim
                                                                                  ?athologists

               Orden          ng Physician: .JP..MPALA, VIJAYi>.EABlJ, fvlD
                                                                                                                                                                  ':··

               Patient•                  t       ,J        S                                                Location: 9A                          Room:      \    ~:
                                                                                                                                                           9~io,s. 04-A
                Physicians:                                                                                 Case#: 1008423                                     11
                                         JAMPALA' VIJAYABABU I "ID
                                                               ,.                                           Med RecU: 000291227                               I \. 'i
               Adrnit Date:               06/21/2004   Discharge Date:                   06/26/2004                                                           ·,)


 TEST.
                             "'    :,~~~ ~"'""'"      '""' """""""""""""'""'"' Chemistry ""'' . . . . . . . . ""'" , . . , , •• " ••• , .                    ·~•                   ••. , •
 UNITS
                                                                                                                                                                  \t
                                                      ----------~------~---
                                                                          -· -------------------- ~------------ --- ------ --- ~r-----
                                                                                                                               \'
 ll•.:./2:?/04                                                                                                                                                    ;1

         riS 15                    078


                             *~*~~******~~***************Drug                       Screen *~*~**~****~*~**~*****k**~***                                             ,,
                                                                                                                                                                     ?l
 06/2~/04
                                                                                                                                                                         ,.
                                                                                                                                                                         i
             l4SO            Drug Screen, Urine                                                                                                                          I.

                                                                                                                                                                         I
                               Amphetamines, Urine                          * Positive             [NEG]
                               Barbituates,Urine                             Negative              [NEG]
                               Benzodiazapine,Urine                          Negat.ive             [NEG]
                                                                                                                                                                          f
                               Cocaine, Urine                                Negative              [N.EG]                                                                    I··




·-
                               Opiates, U.rine                               Negat::ive            [NEG]
                               Phencyclidine,Urine                            Negative             [NEG]
                                   THC,Urir1e                               * Positive             [NEG]


                                                                                          Immunology



 THIE·




                                                                   06/22/04                                                         NORMJl.LS        UNITS
                                                                     0600                                                                           -·-------.-r---
                               --~--------------------·-------------------------
                                                                                                            --------------              --~----

                                                                                                                                                                                   i.
                                                                   Yellow
  ~= ·~· ~   :_-..r                                                Clear                                                      5.0-9 0
                                                                      s.s                                                   1.001-1 035
                                                                                                                                                     11l':J/d!~
                                                                >='    1.030                                                           NEG                                         i\    '\
  ::;!JeC ~ f 1 c Gra.v1.ty                                                                                                                          mg/dL                         ;·
                                                                Negative                                                               NEG
   :.1 ucose                                                                                                                                         rng/dL                             , I
                                                                Negative                                                               NEG
   61Lrubin                                                                                                                                            /u.L
                                                                 Negative                                                              NEG



                                                                                                    9
   ~::2r.ones                                                                                                                                        1119/ ciL
                                                                 Negative                                                              NEG
   ·.:i lcoci                                                                                                                                        mg/clL
                                                                 Negative                                                            0 2-1.0
   :;·;:c.::ei         !l
                                                                      0.2
    _!;_-ob1:.: :log en                                                                                                                                                             ;·
                                                                                                                                                                                              .\,,
                                                                                               /
                                                                                              9A/ 9A0904-A                                                        \1 ;·r
                                                                                                                                                                                        !l         l



.~ ..                 l>    Y, J             S                                                                                                              P•          1
            111
            1:
          J vi.
                       .,
              e. ,I'v {(_
                              u·
                          4 IJ n-c' ~
                                    _prz:j, /I   I
                                                      AFFIDAVIT


                  Before me, the undersigned authority, personally appeared
                                             ~
                                                       Ii  .
                                             ;C6 v . t.J'----
        ·---'~----~~~;-;:::-:::-:----:7"::-:-:::;-;---'---------                    who being by me du 1y swo ~
                                                                                                               . \

                                                                                                               \\
                                                                                                               I
                                                                                                                ·~
                                                                                                                   \




                                                                                                                       .


                                        (FULLNAH£)                                                                 :\
                                                                                                                   '!'
    deposed as follows:
                  My    name is      ,111e/k\. /Jum-t s"5;)-zvk6·J!()·--                  I am of sound mind ~i.,,
                                                                                                                   I


                                                                                                              ,.
    capable of making this affidavit, and personal1y acquainted with the facts herei~i:

    stated:

    ,                  am the custodian of the records            or   ms:n op I Eci. \:±o~pJ.i                                                    THE STATE OF TEXAS
                                                                                                                                  llllllllllll!llllll!lll!ll!lll!lll!
I    :COPY                                         *** SUBPOENA - Duces Tecum "*"



•
                                                                                                                                              5'7 5 58

                                                                 Cause No. 57558
     To The Sherilf. Constable, or any Peace Officer of BELL County, said State, Greeting:
                                                                                                                                     ~ cf L~/ d,~~~·                                  p
              You are hereby commanded to summon:
                                                                                                                                      1D-d~                   ()Lj ·      I
                                                                                                                                                                                      I
                                                                                                                                                   ·- .... ;_;,_/d
                     CUSTODIAN OF RECORDS
                     METROPLEX HEALTH SYSTEM
                                                                                                      Or Serve At:        :; . ·:
                                                                                                      RETURN TO DA'S OFFICE F_Q~_SER_YICE·~
                                                                                                                                                   ·;I :::.·I--'- o~r; -                  s/
                                                                                                                                                                                          i
                                                                                                                                                                        -----

         '                                                                                                                                                                    \
     to be and appear • • • • • I N S T ANTE R • • • • • before the Honorable 264 Distnct Court of Beil Count~~
     liexas. to be held at the Courthouse of said County, in Belton. Texas, then and there to testify as witness in behal bf
     t~e STATE OF TEXAS in a criminal action pending in said Court, entitled and numbered on the Criminal Docket o !sa;d
     qourt, THE STATE OF TEXAS vs. THOMAS RAYMOND CARR, No. 57558, and therein remain from day to day,
     fr.orn term to term. until discharged by due course of law.                                                                                                              lro
         · Returnable INSTANTER.                                                                                                                                                  1


      ; HEREIN FAIL NOT, and make due return hereof, showing how you have executed the                                          sam~         Wrtness rn·t ott:cr.l
     srgnature. at Belton. Texas, this 30th day of October, A.D. 2006.                                                                                                            !
                                                                                                                                                                                  r

                                                                            Shel'ra F. Norman, Clerk,
                                                                            264 District Court, Bell County


                                                                            By                         {}~av~                                                Deputy




•
                                           Please contact the District Attorney's Office prior to appearance to
                                            an unnecessary trip to court. 939-3521 or 1-800-460·2355, ext. 5215.




     NCDTE "It's an ottense for a person to intentionally influence or coerce a witness to testify falsely or to elude legal process. It 1s also a
     lelpny offense to harm or threaten to harm a witness or prospective witness in retaliation tor or on account of the serv1ce of the person as a
     w1tness or to prevent or delay the person's service as a witness to a crime."

     ~~QTtCit\ 'Es delrto intimar u obligar a un tesligo a declarar con falsedad o a evadir el proceso judicial. Tambien es delito penal hern o
     an!enazar con herir a un testigo, o a un testigo prospecUvo, en represalia c a consecuencia de haber dectarado en jUICro o con el ilfan de
     1mpedir o demorar su comparecencia como tesligo de un dehto."


     .. DUCES TECUM-TO BRINC3 OR PRODUCE ANY & ALL MEDICAL RECORDS,INCLUDING
    .TES
              \
                  --Summonrng Witnesses-$ _ _ _ _ _ _ __
                   ·Mrleage ------------
                   Total ............... $, _ _ _ _ _ __
                                                                              ------
                                                                                 2u
                                                                            111111111 !11111111 !IIIII !IIIII
                                                                                                                v?f:-==r


                                                                                                                  By: _ _ _
                                                                                                                                      __ Sherrti/Conslable/Percr;:
                                                                                                                                                  OHicer!Private Prcqlss




                                                                                                                                                  ~--t~
                                                                                                                                                                Cou.nty,          Te~as,
•                                          METROPLEX HOSPITAL
                                          2201 S. Clear Creek Road
                                              Killeen, TX 76549
                                                (251)   526-7523
                                                                                       i''iI
                                                                                       vuI FlfJENTIA!L
                                                                                                    i




                                      PSYCHIATRIC DISCHARGE SUMMARY

    IDENTIFYING INFORMATION:
    S       is a 14-year-old Hispanic male who was admitted with a history of
    USlng drug~ including methamphetamine, resulting in  auditory and visual
    halluc~nat1ons and paranoid delusions on the night of admission.  Refer to the
    psychiatric evaluation for details.

    LABORATORY FINDINGS:
    Psychological testing on 6-25-04 by Eugene Waters, Plt.D., revealed a psychotrc
    disorder not otherwise specified and borderline personality traits.   Refer tc
    his report for further details.

    CBC with differential revealed inc.reased monocytes. Comprehensive metabolic
    panel revealed elevated alkaline phosphatase and bilirubin at 1.3 mg/dl (0 to
    l).  TSH vJithin normal limits. Urine drug screen positive for THC and
    amphetamines.   RPR nonreactive. Urinalysis revealed a small amount of
    bilirubin, trace ketones and protein with 2-5 red blood cells.   EEG revealed
    normal sinus rhythm.

    HOSPITA.L COURSE:
    He was maintained on no medications during his short stay here, as it was felt
    chat his psychosis was the result of the drug abuse.         He was alert, awake and
    more appropriate as the treatment progressed. Family therapy went well.         He
    admitted to low esteem and depressive feelings.         The guy who gave h1m drugs
    had reportedly threatened to kill him if he told anyone about who gave him the
    dr'-lgs.   No cravings for drugs were seen.      His lip abrasion was treated with
    peroxide.      He needed nutrition supplements.     He denies suicidal or homicidal
    ::hcug!1ts. urges or plans or florid psychotic symptoms.       He admitted that using
    diugs is wrong and that he would not repeat such a mistake again.         We
    processed how drugs can be detrimental to his health and how they can cause
    r;:enta~ status changes.     At birth l1e had anoxia secondary to aspirations.    He
    said he felt supported.       He denied suicidal or homicidal thoughts, urges or
    ;:llans c.nd \·las discharged :i.n stable condition to his mother.  We gave him a
    drug package which he worked on in his therapy sessions.

    DISCHARGE DIAGNOSIS:
    AXIS I:
    l        Psychotic disorder not otherwise specified.
    2.       Dysthymic disorder.
    3        St:.;.mulant abuse, episodic-
    .1\XIS    II·
    Borderline personality traits.
    A..X 1 5 I I .I :
    None.



    ll.dmj_ t :     06/22/2004        Patient Name:     G         , S
    Disch:          06/28/2004        MR#:  Z94254                    Acct#: 1008534
    Sex:    i'-'l       Age:   14 Y   Dictating:   Vijayababu Jampala, MD




•
    P.oom .         Pt Ty'"Pe:   P    Attending:   JAJvlP.Zl..LA, VIJAY!>.BABU, MD

    ORIGIN.l\.L                                                    Page 1 of 2

                                      PSYCHIATRIC DISCHARGE SUMMARY
•                                                           METROPLEX HOSPITAL
                                                           2201 S. Clear Creek Road
                                                               Killeen. TX 76549
                                                                (254)   526-7523
                                                                                                   l
                                                                                                 ' ~
                                                                                                 I l-.J
                                                                                                       ;
                                                                                                       ~ !
                                                                                                           ;__


                                                                                                           ,_I l'
                                                                                                                 ·• ••
                                                                                                                 I   ' '




       l s 1 \) :
     i.>.~,

     Severe - problems with primary support system, peer relationship problems.
     f:..XIS V:
     GAF 50.

     RECOMMENDATIONS:
     1.        Consider antipsychotic medication in the future if he regresses to any                                      't .
               psychosis, but at this point he does not need any medications.
     2         He will be seeing Dr. Daheim on 7-6-04 for follow-up individual and family
               therapy ..




     VJ/uw
     D   07/26/2004
     ..,.       o1 /    27   ! 2 oo,; 10:18.34    E:. T.
     -· . 


                                                                                                                                       i.


                                                                                                                                       i.
                                                                                                                                       '.
                                                                                                                                       ; .
                                                                                                                                           ;
                                                                                                                                           •
                                                                                                                                           ;       .
                                                                                                                                                   I
                                                                                                                                                    t




                                                                                                                                               'I
                                                                                                                                               '·.
                                                                                                                                               ''
                                                                                                                                               ~ l
                                                                                                                                               . !




        .r,drc.lt            06/22/'2004           Patient Name:
                                                                                                                                                   'i
                                                   MR#:  294254               Acct#: 1008534                                                       . '
        D.isCh               06/28/2004




·-
        SE:X:          fv\    Age·.   14 Y         Dictating:   Vijayababu Jampala. MD
                             Pt Type·    P         Attending:   JAM?F1LA, VIJAYABABU, MD
            r                                             MET~OPLEX      aOSPITAL
                                         2201 S. Clear Creek Road
                                             Killeen, TX 76549
                                                 (254)   526-7523


                                             PSYCHIATRIC EVALUATION

    IDENTIFYING IHFORMATION:                                                                       I
                                                                                                   I

    S       is a 14-year-old Hispanic male in 8th grade at Liberty Hill M1ddle                     I.
                                                                                                   I
    Scheel.  He lives with his mom, stepdad and 2 sisters 17 and 5.  There is
    another 2 ~old girl in the home.
                                                                                                       'l'
    HISTORY OF PRESENT ILLNESS;
    The patient reportedly used drugs on the night of admission inc.luding
    methamphetamine, resulting in auditory and visual hallucinations and parano}d
    delusions.  He has been biting his lip and has an abrasion on his lower lip.
    He has had behavioral changes in the last 2 weeks and the parent blame a
    couple of friends.  He has also been ha·ving strange body movements, talking ::o
    h1mself "ith animation and has been telling recent happening about his
    lifestyle in bits and pieces. He has also been making corrunents like, "Take my
    l1fe, drowsy, hypocrite,u etc., which has been getting worse.   The mom is
    being reminded of the biological dad when she looks at him.

    This admission 1"as necessitated as the patient injected methampheta•Tcine over
    the.weekend and became psychotic with paranoid delusions, auditory and visual
    hallucinations, biting his lip and saying that he was in a fight.    He was
    hallucinating and talking to the walls and boxes.   No previous behavioral



•   problems are reported. He claims he is seeing someone who has a mask and he
    cannot see her face.

    PAST PSYCHIATRIC HISTORY:
    tJone.

    FAMILY PSYCHIATRIC HISTORY:
    The mom is 7 months pregnant and feels that she cannot handle him and is
    scareo for che safety of herself and the unborn infant. The stepfather of 10
    years works at McLane. The biological father has been in prison for murder in
    California.  The biological dad reportedly committed the crime while he was
    under the influence of drugs. The patient's last saw his biological father at
    age 5.

    DEVELOPMENT HISTORY:                                                                                     ! '
    He is the product of a normal pregnancy and had meconium with labor 45 m1.nute
    long. He weight 10 pounds 8 ounces. He was slow in talking in sentences and
    walking and toilet training.

    H'F.DICJ..L HISTORY:
    He is allergic to cats. He has never been hospitalized.                      He has seasonal
    asthma. No staring spells, no epilepsy, no headaches.

    MENTAL STATUS EXAMINATION:
    He 1s casually dressed, appearing his stated age.                    He is sleeping and is


    Admit:         06/22/2004         Patient Name:        G     , S
    DlSCh:                            MR#:     294254               Acct#: 1008534




•
    Sex:   t"->1    fl.ge:   l4Y      Dictating:        Vijayababu Jampala, MD
    Room: 0902           Pt Type: P   Attending:        JAMPALA, VI,JAYABABU,   f"iO
                                                                                                               \l
    ORIGINAL                                                           Page l of 2                             '


                                             PSYCHIATRIC EVALUATION
                                                                                                         tch
•••                                                              ~TRO~L2~
                                                               2201 S. Clear Creek Road
                                                                   killeen, TX 76549
                                                                           (25<1)
      d1ff1cult tu awaken. He answered monosyllabically, nodding or answerino in 1
                                                                                        EOSPITAL

                                                                                    526-7523

      word (h~ reportedly had Geodon and Ativan shots last night).  His 3 wis~es are
      to be r1ch, to have a good life and for his family to have a good life.   He
      denies current suicidal or homicidal ideation. His career plan is to be an
      artist.  He is sad, blunted in affect, unarousable. He is oriented to place       .
      only with poor judgement operationally, nc insight and no remorse for h.is drug :i.
      abuse.

      DIAGNOSES:
       AXIS I:
      .1.  Stimulant induced psychosis.
      2.        Rule out major depression.                                                                             '!
                                                                                                                       l i
                                                                                                                       I i
      ·
       1
                Dysthymia.                                                                                             .:
      4.        Oppositional defiant disorder.                                                                         il
      AXIS II:                                                                                                         1.·.


      None.
      ;:..xrs III:
      None.
      !l.X IS IV:
      Severe - problems with primary support system, peer relationship problems .
      .n.XIS V:
      G!l.f JO.

      Severity - severe.                                  Prognosis guarded.

      RECOMMENDATIONS:
      l.        Admit to acute inpatient treatment with close observations, structured
                milieu behavioral management, individual, family, grcup and acrlvity
                therapy and specialized educational services.
      2.        Will not start any medications at this point. Although Geodon was
                ordered, will discontinued at this point to watch his baseline behaviors
                and need for an~ipsychotic medication.  I believe this lS a st1mula~t use
                psychosis if there is no previous history of psychosis.
      3.        Drug educa~ion, and referral to outpatient rehab services will be made.




      IJJ/L;w
      D:        06/22/2004
      T:             15:04:13 s. r.
                06/22/2004
      E:  06/22/2004 15:04:13 E. T./ uw
      Job 4 : 152028 Doc #:   2165402
      cc:
      c    'r   ;
                    Central      TlnH?   I   £. T.   =   Eas~ern    T1me




                                                                                                                              i:q
                                                                                                                              'I
                                                                                                                              !,
                                                                                                                              ~ :

      P.dJr.l   t-;--     0 6 /2 2 / 2 0 0 4              Pat i e nt_N_a_r,{e;- ·-G-,;-.-                                     [i
      Disch:                                                                                                1008534           'I
                                                                                                                              'i




·-·
      Se~;:         i"i    Age:     l4Y                   Di.ctati!lg:          Vij~yababu         Jampala, MD
      Room:         0902         Pt Type: P               Att'O!nd.ing:         ,.JP~'1PALI:\,   IJIJAYABABU,   !"lD


      ORIGINAL                                                                                      Page 2 of 2

                                                                 PSYCHIAl'RIC ZVA.l,UATION
•
·---··
                                            METROPLEX HOSPITAL
                                           2201 S. Clear Creek Road
                                               Killeen, TX 76549
                                                 (254)   526-7523
                                                                                    CONF\ OENTIAL, ·


                                           PSYCHOLOGICAL EVALUATION

         DOB:       2-21-90 age 14       DATE OF EVALUATION:        6-25-04

         REASON FOR REFERRAL:
                                                                                                   ..'
         :tephen. is.referred for psychological evaluation by Dr. Jampala, as part of
         n1s adm1ss1on to Metroplex Pavilion.   The request is for assistance with
         differential diagnosis, personality dynamics, and treatment planning.

         ASSESSMENT TECHNIQUES:
         Diagnostic Interview
         Review of Hospital Records
         Test of Non-Verbal Intelligence (TONI 2)
         W1de Range Achievement Test (WRAT-3)
         House-Tree-Person (Projective Drawings)
         Bender Gestalt Projective Drawings
         Rorschach Inkblot Test

         BACKGROUND INFORMATION:
         S       says he was admitted to the hospital because ~r did drugs and I was




•
         halluclnating," adding that he did "the shot kind" of drug, unable to recall
         the name, and that his only prior drug use was "the pipe kind."  for a
         detailed history, the reader is referred to the psychiatric evaluation done by
         Dr. Jampala, as well as the psychosocial evaluation.

         ASSESSMENT RESULTS:
                 presents as passive, cooperative, somewhat lethargic and slow.                          \
         Efforts at drawing are detailed and careful, and her participates without
         incident.  He sc6res at third grade level in both Reading and Spelling, and at                  I'
                                                                                                         1:
         fourth grade level in Math, with probable significant deficits in all three                     I(.
         areas chat would require remedial intervention.  Standard scores are 71, 76,                    I
         and 75, respectively.                                                                           I.
                                                                                                         I

         His Bender suggests conflict and tension in his relationships with both
         parents and in his role in his interpersonal world, where he appears to feel                     \
         :solated, and there also appear to be ego-integrity problems in hi~
         relationship with his mother.  Overall inner tension is suggested by the
         pressure exerted in his drawings.  His very artistic drawings suggest and
         active (out of control?) fantasy life, a possible traumatic event early in h1s
         childhood, and a sense of alienation within the family constellation. with
         unresolved oral dependency needs.

         His Rorschach indicates that S     n readily distorts reality, with no
         apparent concern for the incongruous nature of some of her percepts and fluid
         boundaries, making it difficult for him to interpret events accurately.  Self-
         concept is distorted, as is his view of others, and his passive behavioral
         sL~le makes h1m vulnerable to being used or manipulated by others   He has

         Adm.i t:        06/22/2004     Patient Name:   G     , S
         Disch           06/28/2004     MR#:  294254              Acct#: 1008534




•
         SeX ·      ~~    Age:   J.1Y   Dictating:   EUGENE C. WATERS,   Ph.D.
         Room:           Pt Type: P     Attending: J~~PALA, VIJAYABABU, MD
                                                                                                               \=
                                                                                                               •'I
                                                                      Page 1 of 2

                                                                                                  \c:A
         ORIGINAL

                                           PSYCHOLOGICAL EVALUATION
•                                              METROPLEX HOSPITAL
                                              2201s. Clear Creek Road
                                                  Killeen, TX 76549
                                                     (254)   526-7523


    withdrawn from age-appropriate competitiveness, with lowered aspirational
    level, probably due to his lowered self-esteem, and lack of self-confidence,
    and he keeps others at a safe and superficial distance in order to avoid
    compromise, not expecting to have positive interactions.   Oral dependency
    needs are unresolved, and he easily feels challenged, due to his fragile sense
    of integrity.   One metamorphosis response suggests that personality is
    organized a.t a borderline level, and he appears to be extremely ambivalent,
    unable to clear define his boundaries.

    DIAGNOSTIC IMPRESSION:

    AXIS I:
    Psychotic disorder, not otherwise specified.
    AXIS II:
    Borderline personality traits.
    AXIS III:
    Deferred to physician.

    RECOMMENDATIONS:
    An i!ntipsychotic medication appearsappropriate, and psychot:he~apy may have co
    explore family dynamics as part of intervention as well as selt-esteem and
    self-concepts issues.




    EW/uw
    D: 07/2·6/2004
                                                                        EUGENE C. WATERS,
                                                                        Clinical Psychology
                                                                                            Ph D.
                                                                                                    I
    T: 07/26/2004 15:24:49 E.T.
    E: 07/26/2004 15:24:49 E.T./UW
    Job#.   163734 Doc #:  2323163
                                                                                                    \
    CC:
                                                                                                    l·
    c. T     Central   Time I   E. T.   ~ Eastern Time                                              I'.
                                                                                                    i
                                                                                                    i.




                                                                                                          i;
     Admit:       06/22/2004               Patient Name:   G     , S                                      ) I
                                                                                                          I i
                  06/28/2004               MR#:  294254              Acct#: 1008534                       i.
     Disch·                                                                                               ;:
                   Age:     14Y            Dictating:   EUGENE C. WATERS,   Ph.D.
     Sex·     M
                                           Attending:        JAMPALA, VIJAYABABU,   MD



                                                                                                    ub
     Room:        Pt Type: P
                                                                         Page 2 of 2
     ORIGINAIJ
                                                PSYCHOLOGICAL EVALUATION
.~tie!roplex       Pavilion Integrated Progress Notes
                                                1                4            000294254
  --~.-----------------------------------------GA                    S
  DATF~frlME OF ENTRY- DOCUMENT EACH SHIFT TO !NCLLJDE   JAMPALA,     VIJAYABABU, fv!D
  :     AllsJgns/symptorns,tnterventions,evaluation ·     902A       6/22/04   014Y    p
                                                                              2/21/90




  FROGRESS RECORD MH 5193
  :>J2065
tJfett[op!ex Pavilion Integrated Progress Notes                         M   H D 0002942~~~
 -        I
                                                                I       VIJAYABJl..Btl,          :p;
 DATE/TlivlE OF ENTRY- DOCUMENT EACH SHIFT TO lNCLUDE   JAM p ALA   I   I 04         I]   14 y   "
      \All signs/symptoms, interventions, evaluation      902A    6/
                                                                     22
                                                                                   2/21/9~




 ROGRE        RECORO MH 51'33
 102065
                                                                                                                      '
                                                                                                                          ;

                                                                                                                                     .       -~•




•
                                                                                                  JAMPALA, VIJAYABABU,' MD
                                                                                                   902A   6/22/04   Ol4Y   p
                                                                                                                                  2/2J/9c
                                                               PSYCHOSOCIAL ASSESSMENT


                        I.        ill ENTIFYlNG Ii'l.FORMA TION

                                  NAJVIE.                                          DOB and AGE:

                                  DATE~~ASESSMENT:                                  FTHN1C:
                                          6 :!1.     of                                                           I
                                                                                                            ~~()I)
/ (I           , ill   'IA'J,~.   J:NFO M;          TS:
                                              I ~ ).{~VL.d e-;z..,           37,
                                                                                    ADDRESS:    .c:/ 4 /o
                                                                                                    l~         7£-?~\
!     1')~-                       _,Vt_ o -
\.         .      ;
     ---                n..       SPECIFIC REASONS FOR ADMISSION (Include referral source)

                                  What precipitated the admission to the      Pav~lio~? C?~" ""7\7- ·~  1     •               a     C/   .~o
                                      n   ~ r-'~-~~~ ~ .~-1~ JJJ~ -:;;r~- 'f/,Nt Cf:i·~
                                      L       1 ·     \- thl ~c>~ .~ .!L.u rt-vJJ (rvJ---- ~                  :'/ (f"t--                                                                                                                                              1008534                 fv]        !-.          ) 0002~tll254
                                                                                                                                              G              , S


••
                                                                                                                                              JAMPALA         1   VIJAYABABU, MD
                          ill.         SOCIAL HISTORY                                                                                          902A               6/22/04                                   Ol4;Y i P
                                                                                                                                                                                                           2/21/90
                                       A BIRTH AND CillLDHOOD DEVJ?LDPI\ }IT:
                                           Was pt fu\l term? / ORg~? ~aginal d liver: or C-~ec~on?

                                           Was C-Section planned oremergVncy?r-                                     ftcJf.A-.:-- J..Lu XJ_r;
                                                                                                                                                   !J   ~ F""-. ~ )_,'--11XJ-j~            ~ ---A'Lo fr.e~- i[)~,M.... d'-~1-- . --+~~ P!. -~-                    •• ~_)
                                              l    .    'd
                                             ?.]_ -v_..v..,.r-      Fl/' ~.                                   tJo .
                                        Any ot'her siblin7;:1iving ou~e home?l{:names and a~es and where they,hvg?), ·Ll. . =~..r.o-'--
                                                                                    ' 0-- ~\.J\&L r- . 5t.YJ       A '    it- tA_.L. ~ .v'--~-:
                                                                                                                                             I cr~

                                              . .               . .     /V'-f'.
                                        Any b1o-parent hvmg oulslde the home.                  wliere -
                                                                                                       1'
                                                                                       ~ ~ LAA..~ b ""{)
                                                                                                          ., ' - ..v-v--<
                                                                                                                                  .·           1 ,
                                                                                                                                                                  I                                            •




                                                                                                                                  P
•
                                                                                                                                        1

                                             ~i-~ o G-u-P e:...\__ 0--. . -           l':h .f?~.n-, /r~~l () r r:-~ 1 -·t--&w\~1 -t\Y"
                                                                                                      10 --
                                           Does the pt h~ any contact w1th that parent?/ How frequentlf/     C(;_.tJ.-rV>Yf  -~ :: .
                                                                                                                        1
                                                        "\            f!·--rr;   'h J                          A          ;,   -1I
                                                                       t\ ~"v~ XLXJ-Nvt ;;-                                                                    'Q&-vd.__ r--0-V~ ;
                                                     I
                                                     \
                                                         --

                                                         '·~
                                                                 @t
                                                                   ~.tv~\_ Pc.~..- ~,
                                                                    (j})       (1J-~
                                                                                    ·l
                                                                                      o- 9 J.
                                                             ;\..~I· 1\).."r'"k..(!.·~\..(,.J- fl .
                                                                                                  f::~L
                                                                                                      CA..
                                                                                                    ....:._
                                                                                                            . ;....,
                                                                                                ~ W...- ~-- J
                                                                                                                                                             ~ ttGlt ~7
                                                                                                                                                              I
                                                                                                                                                                        ~
                                                                                                                                                                  ").>I/·~
                                                                                                                                                                     ~   (t__ (!
                                                                                                                                                        . . vii vrv-- I"-"'·
                                                                                                                                                                                 ~j·"
                                                                                                                                                                                       •• ,       ~ fh IML<
                                                                                                                                                                                                  ·    '
                                                                                                                                                                                                                              L·
                                                                                                                                                                                                                                       4N        .'
                                                                                                                                                                                                                                                     ·
                                                                                                                                                            '
                                                                                                                                                            .)




•                                                       Describe pL's relationship with absent parent?

                                                        Describe pt's relationship with household members/
                                                                                                                 1008534

                                                                                                                 JAMDl'l
                                                                                                                   u ~~"·LA,
                                                                                                                  902A
                                                                                                                                  M

                                                                                                                                VIJAYAB
                                                                                                                                        H

                                                                                                                                        . .c..
                                                                                                                               6/22/04 ABU,
                                                                                                                                                  00029'12541


                                                                                                                                                      Ol4Y
                                                                                                                                                   2/21/90
                                                                                                                                                                fvJD
                                                                                                                                                                       pi
                                                                                                                                                                          :
                                                                                                                                                                           ~
                                                        Who is primary disciplinarian?

                                                        W,hat form of discipline is used?

                                                        Is disciplining effective?


                                                D. MARITAL:                                                                                                               . ;
                                                                                                                                                                          :I

      A;\, ·~u'"'---'
            1
                                                        How many times have parents been married? Common Jaw or legal?                             r? ~ u         +
                                                                                                                                                                 l=-?=,
                                                                                                                                                        ;( V\..1. ~h"
     ,              %.                         Yt-ftV' .
                     -~
                    ·.I -0/~r                           Give names of spouses and approximate dates of each marriage) union?
                        L-£9_;.~                                                                                                                    (                      :,
                                                                                                                                                                                   I




                         ~ Fyt (;hW Any children from these reiationships?
                         1
                         i       1;_t~f                 Brief1y describe each relationship. Any physical abuse?         T;;-Jw-p F··-- VV.lio~                                  ~Describe job.                    ~~ ~--                                          ~ :?tJih 6 5_J?                                          k
      /L-1~vv1+-~
         ·+ · (>1. t Y
                                     [18.Q
                                          r
                                                                             ,
                                                                                  _
                                                                                 p~ ~ w~ :v /JJ.                                                                                       . --..,
                                                                  1008534     M    H             P00294.254
                                                                                             .        .




•
                                                                  JAMPALA,    VIJAYABABU              'MD
                                                                   902A      6/22/04               Ol4Y. D
    F. SPIRITUAL/RELIGION:                                                                        2/21/9\0
                                                                                                         ;



       Does pt or family have any religimJS at1iliation? Current belief system?
       What church do they attend?
                                                        C\~\.it- tfn.--c}
                                                                        :    \9 r~.,         ~
       ls pt involved in any church activities?              ~~"'0 ~ Q~'
                                                             ~      7--t-rr                                 ·
      Dpes pt enjoy attending church:Z ~\ l')                t·                                             i

      Was pt baptized? Does pt or family consider spiritual beliefs a large part of their life?
                          " '\{\._i) -
    G. PHYSICAL/SEXUAL ABUSE:

      Is there any hx of physical or sexual abuse with pt or family member?
      When, Where, What, Who~ and by whom?

      Age of abuse? Age of perpetrator, if known?            ~


      Was·a report made? To Whom?




•
      Is CPS currently involved with family? CPS worker's name and#?
                  ~'0
      Age pt achieved menarche? Any difficulties?

      ls pt currently SeX11ally active qr has hx of being sexually active?
                                              ~
      Sexual orientation?

      Sexual preference?

      Any hx of S11)?

      .tv-Jy pregnancies?

      Does pt   us~   birth control?     ·Type?


    H. SOCIAL R.ELATlONSHJPS:

      Does pt have any friends?          Any best friends?

      Is pt nble to make friends and maintain long term relationships?




•
      Does pt socialize more with males or females?
                                                                                                                ;   ''




                                                                                                          ''"
                                                                                                            !!
                                                                                                            '
                                                                                                    '       I
                                                                                                            I
    •
                                                                                                        5
                                                                                                            I
                                                                                                            !
               Is pt able to share?                                                                         i:
                                                                                                            I
                                                                                                            t
                                                                                                            i
              Who does pt consider a support system?                                                        I
                                                                                                            [:
              What does pt do for fun?       !I~ -b- 0 (rJ'-Lv~ .                                           I~
                                                                                                            I
                                             ' I:J [ Cf[) "?+- ~~ ~LJ_._                                    \'
              Any involvement in _extracurrictdt!f activitje&'
                                                          o other leisure activittt=s?, .       7           l.
                 '    t~- b~~ t~ b~A.- (?~ aU_~ L.r~/'-''J      L                               1

                              ~ ;;;.__Jfj      ~!.en..-._       l
                                                                                                            I
                                                                                                                 i

              '\LCOHOUDRUGH!STORY   /-:~ C{;;{. 0"{ --; fc~~ ~~
             Does pt drink or use drugs?       What kind?              Frequency?           J r~.           I:
             How rnuch?                               /vvk~ '('g           ~-'--!           "               !
                                                                           ' f ----                         I'
             When did pt start using?    .;< _~~ -...() 1
                                                                                                            I.
                                                                                                            I
             Does pt feel he/she has a problem with drugs!ETOH?                                             1:
                                                                                                            1:

            How ·much does pt spend on drugs or ETOH?                                                       1
                                                                                                            t

•
            Has pt ever been to rehab?
                                             Where?     When?       How long?
            Was it successful?
                                                      (/\;~


           Does pt attend any support groups?

           Any legal problems due to drugs/alcohol?

           Any   fami~ hx of abuse? (Give details)      n!"'i. /)
                 ~/\)-' 01'~ , ~; ?r~ /
        J. LEGA.L:
                         VI~.,
          Has pt ever been arrested? Why, When, Where, How long, Whar reason?


          rs pt currently on probation or parole? Why?

          Any charges or warrants filed against them? Why?

          Any other   Jeg~l issues? (custody, divorce, restraining orders, DWI'S, etc)



•         Any family history oflegal involvement? Who, Why, When ... ?
•   1V.   PERTINENT MEDICAIJPSYC.EIIA TRJC HISTORY

          Has the pt ever been hospitalized before for any psychiatric problems?
          Where'/ When? Why? (Include diagnoses and meds, if known)


                                                                                           I
                                                                                           I

          Any P.ast suicide attempts or gestures? (Include elates and nature of attempt)   \
                                                                                           \




          Js pt on any meds for a medical copdition?



    v.

          Appearance

          Eye Contact.
                                   ,r}   ns-1
                                                                                                   i
                                                                                                   I


                             t.\--~~~\'
                                                                                               ;
                                                                                               I
                                                                                                   '
          i'v1ood

          AJTect               GiY~r
          Thought Process:           v\v"--
          Speech:                    \.>.~v"'   -
          What is pt 's/family's expectation ffom treatment?




•
                                                                                                   I'
                                                                                                       iI   i
                                                                                                            I
                                                                                                       ! '
                                                                                                       ~    \
                                                                                                       ~ \




                                                                                           nt
                                                                   7




•
         VJ.
                  DIAGNOSTIC SOCIAL ASSESSMENT SUlV11VlA.RY

                      STRENGTHS                                ~
                                             c~do64? 4~
                  A




                _ B WEAKNESSES:




                 C GOALS




     VIT.       DIAGNOSTIC SUMMARY

                Summary ofwhy patient is admitted. Diagnoses               '
                                                                               !:




•               What are the patient's current needs?


                Assessment of the case.
                                                                           .


                                                                           :I
                                                                                ''


                                                                                '
               Goals oftreatment.                                          ''

                                                                           '.
                                                                       :~
                                                                           . !
    'vllJ.     SOCIAL DISCHARGE PLAN
                                                                       •        j

                                                                                I
               Where will pt be discharged   to?                                I




                                                                                I
             .1\fiercare arrangements?                                 j        j
                                                                                '

             Any identified services needed?




•
•                                                ~TRO~~ ijQSP!T~
                                                2201 S. Clear Creek Road
                                                      Killeen, TX 76549
                                                        (254)   526-7523




                                                     HISTORY AND l?HYSICA.L
    CHIEF       COMl?LAI'i~'l':
    Adm1ss10n to Metroplex Pavilion

    HISTORY OF PRESENT ILLNESS:
    The patlent's mother has been reporting changes in his behavior for abcut 2
    weeks now.    He got in with a group of kids that were doing drugs.   The mother
    d1d not know that he had been smoking marijuana for probably over 2 years
    H.:s fc.ther is in prison for murder in California. The pat1ent ,.,as 5 years old
    the last tlQe he saw his father.    He has been talking to h1mself and hav1ng
    hallucinations according to the mother. Over the weekend, he was apparently
    Wlth some friends and they did marijuana and crystal meth.    He chewed on his
    lower lip during this time under the influence.

    PAST MEDICAJ~ HISTORY:
    He was delivered normally after a normal pregnancy.   Birth weight was 10 ~
    pcunds.   There is no history of birth injuries or breathing difficulties. He
    had ~o problems while in the Nursery or Eor the first month of life. There 1s
    r,o h~story of him being hospitalized previously, and tller.e have been no
    chronlc illnesses, except for seasonal allergies .




•   .ALL-ERGIES:
    No    ~nowr.


    lJI1MUN'IZATIONS:
                          medical allergies according to the chart. He is allergic to cats"


    Seated tc ae up to date.

    FAMILY lUSl'ORY:                                                                          I
                                                                                              ,.
    There> is a family history of asthma and school dysfunction.

    REVIEW OF SYSTEMS:
    I·iegatlve.

                                                           PHYSICAL

    GEN7.RAL:                 He lS a tall,
                                  thin boy.  He climbed on the table and 1mrned1ately
    laid down.      He could not open his eyes well fer the exam.   His eyes were
    Pl'::nnt •.·1hen I finally could look at them.  He was very wobbly 1n h1s ga1t ·       I
                                                                                               ;   '
    ~le ~pparently got some Ativan and Vistaril last niaht because of the reactlon             .: i
                                                                                              :!
    cc ~he crystal meth injection and he is still unde; the influence of that at              ; I
                                                                                                   i
    : r~ 1 s   t } :r~e   .
    vi'l'A.L 5IGI'!S:             r~oced
                           and are ·wiU)in normal l:units.
    HEENT:     Nose, mouth, pharynx, eyes, and ears are normal. His lower llp on che
    r1ght side has been chewed considerably ins1de and out.     It does not lo0!•   B~ART;
                                              ~~TROPLEX ~OSPITAL
                                             2201 S.   Clea~     Creek Road
                                                  Killeen, TX 76549
                                                   (2541 526-7523

              Sl and 52 are normal. Regular rate and rhythm.   No murmur.
    LU"NGS:   Clear to auscultation.
    P.BDCMEN:   Soft. No hepatosplenomegaly. Nontender. rJo masses.
    EXTREMITIES:     Withi~ ~ormal limits.
    BAC1•   i
    r.rl1'1
    t

    i-~-------
    !
    I    110
    (________
              ~~ l'




        rr1:1ge
    I 1 ; 1 ~~~
              -
                      j '\

                              i•Jecirc ~.-- RR
                                                                                   --

                                                                                           1•
                                                                                                1e,np

                                                                                                      j
                                                                                                            1' PO f!,,J;




                                                                                                          --- _
                                                                                                                  T1n1e _ _ _ _   BP
                                                                                                                                       ---
                                                                                                                                             Puis~
                                                                                                                  T1rne _ _ _ BP ____ ?ulse--=-_
                                                                                                            -A"Vl /1 .J-.1 _ . , , !..   I ,   JJ--
                                                                                                                                                              Ri<           T•~rn;:, - - - · ,
                                                                                                                                                              K~--=.:-- T~mv =~-~'"--~------·-\
                                                                                                                                                                                             ,. ·
                                                                                                                                                                                                        •

                                                                                                                                                                                                        i
    r--"-------·-----------~~FaC'-~
                                 1
                                                                                                                                                                                             :L.---:
                                                                                       1



    1. ..-·,'--------                                                                                                                                                    ·------ -,-.
                                                                                                                                                                                   I -:~---- ;        --,
    I
    I-
                                                                                                                                                                      -----~-~-
                                                                                                                                                                                   .
                                                                                                                                                                                        -----:.  -.




                                                             NOTICE: TO ALL PATIENTS OR PATIENT REPRESENTATIV(                                                                               : i
         (' piJ.~·s,c;,,;n,s on duty in th1s Emergency Room. Th~t physician is nor nn employee or agent ofMetroplex HospJt;JI Yo11 ,n,,_,jral]"· ''
        w be seen b;· vour tam i ly phys 1c i2n or you may choose                               10   be seen by the physician on duty in the Emergency R CIC•,r.                             ! .
                                                                               . AVISO A NUESTROS I'ACI£NTES                                                                                 r

         i 1-:~: un 111ed•co de lurno aqui en esta sale de emergcncia. Ese medico noes empleado ni ag,ente del                                           J\.letroole-... f-losp,i:li   Uol~~:~""'k
        p~d'r C]lle s•J tnel: Bulging
        \lp·IS Forn1 J80 IOIQ2              Rn    ~/OJ   #900380
                                                                                                                           poor
                                                                                                                  Visual acuity w/o correcti"~ lens. R
                                                                                                                  Visual 11Cllity wtco,.ertive kns: R


                                                                                                                                                                                             ,~
           : \LETRCH                         c..X HEALTH SY~ A~M                                 \_ 'f
           i E\lf-RGENCY DEPARTJVfFNT                                                                     0002~42tl4                                 1008534
                                                                                                     1
           j       PHYS!ClANORDEHS                                                                  \ G
                                                                             ~
                                                                                                                                                                                                                 1
                                                           1 2 1 1 9a         f"l 1 4---.UL.. _ _ _ _              I
            -\LL--"-r--J{-G-.1-E_S_:- .          -                                  1 · 1 ;-0 4                  ']
           \_ _. ~·-r-~---::--------------------------------,---,----=----.--7:-C..-----
                                                                                              ~ursc S1~t\:1tu1-i,: I
              i)-ITE 1 Tll\tE ORDERS
           '--~.+-
               I                             LA BSffEST:
                                                                      I Onlcrcd 13y/
                                                                                                  ,                                      ;v!OSignarure                                 ~.•
                                                                                                                                                                                        •. I
                                                                                                                                                                                                                 1


                                             0 ABG 0 Accucheck 0 Amylase             '                                                                                                            ',             !
               I                             0 BS       0 Blood Alcohol Level  0 B -::~1et     0 C - Met                                                                                          i              i
                                I            0 CBC      0 CPK 0 CKMB 0 Tropon.in 0 Carboxy Hgb                                                                                                    1              i
                                ·            0 Cultures/Sensitivity: 0 Blood X   O'i:'urine 0 Throat 0 Wmmd                                                                                                      I
                                                                           Acetar~inoph·~'o                                                                                                                      I
                                I            0 Dn.Jg Level D ASA 0
                                             o~nobarb D Valproic Acid/ Ocpakote 0 Otht-TS
                                                                                           Digoxin 0 DiiMtin                    J

                                                                                                                                                                                                  I              I
                                             0~                                                                                                                                                   i
                                             DPT/PTT                                                                                                                                         ·~:

                                             0 SHCG: 0 Qu,'ll1t CM) 0 Quali 0 Sed Rate
                                        1
                                             0 STD Work-up: 0 GC 0 Wet Prep 0 Chlamydia 0 Cervical CIS
                                        1.   0 T3 T4        0 TSH ~                      _
                                      s~~~                                      ::::::,Ulll[S    D Type and Screen
                           /£;z_ \~~                       ~Drug Scree0
                                    1


                                             l-\A.DlOLOCY/IMAGfNG:
                                                                                                                                                                                             ,,!
                           I                 0 CXR Po11 2V   0 AAS     0 C Spine: Xll_/ LTD 0 KUB
                                                                                                                                                                                             !
                                                                                                                                                                                             '
                                                                                                                                                                                             i'
                           l.       J        DXRay(State): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                    I 0 Skull L TO                                                                                                                                           ', \
                           j        !0        CT- Head w/ contrast I wfo contrast 0 Al3D                                                                                                                     ,

                                                 0 Others:                      ---------------
                                                    -------~==:=====;============-!----·--+~----
                           1        [           ,
                                                                                                                                                                                                             1



               ~                                                                                                                                                                      ;,;_~
    ,-r--r-
                           [        : 0 U!S.                                                                                                                                                                 I
•                          !        ! 0 "trdwo mm!to'               0 "'''" Ox!mdty                      0 B'" hogget

                                                            4 71lJ if~ f                   ,1~- ·JZcJ                                                    ?1--!bJ               /~~
     .                I
                   ---+--'--'--------------------·--------t-~---------1-------- ~--~'
           ~----'----=-c--:L___------:--:----------~-----------t---:::0:-r-;-tlc._r.c~u-B_y_l-1-=Ti-n--,c--,(:iven By, 1j
     ( ·'-'letlicaL1uns fl V Order-s/ Addilional Onlers                                                                             ,_     Si'noIlature                 Given               : :J
                                   1 10
     r---T----,-----------------t~IY~·~;;·~~~~---.j



    ~---+~t-------------+----1-:-~~,
     l--"~: ---+i!_________.____~----t----~-~r------r-~1
                                                                                      ------------r-----·-1-                                                                                      "l



    ~--=~-~~·t~---~--~-~:!~~---~--~---~~------~~--=-=-=-=--=--===-=-===·--------------------t-------~tb-~--.~~
    1
      --
    :·.-
         I
           ~-r~·--~------------------------ --------------~-----~-s··~0~~~·~-s~-·~~P·~~~t-----~::
    I.---·r--------~-------------------~-
                                                       -
                                                                         ,~ . .-:'r•n '5'! 11\:02 Rn 2103
                                                                                    ===========---_1_____ . __                                                          (/;"
                                                                                                                                                                          .f/
                                                                                                                                                                               ?--.

                                                                                                                                                                                  L     ~
                                                                                                                                                                                         ·j
                                                                                                                                                                                        ,!\~
                                                                                                                                                                                         ~;..J
     C.   /1.~-'~g Information.


                                                                                   :;

er~--------------------------~----~




                                                                                    \·; :
                                                                                    !'
                                                                                    I
                       ------------------------------------------------------------1
                                                                                    l:
 1-----------------------------------------------------------------------~!i~
                                                                          I:
                                                                                    ''




                                                                                        \'
                                                                                        !

     :F   Anticipated Problems (optional).




                                                                                             .!




•     I
    Cq>mpleted By:


             '
                                                             ·---·Date:



             '·
•
                  ~
                   • ..::::!1•
         ~
                  :=o:s
                     :5\L_ _

         METROPLEX
       HE}\LTH SYSTEM               1008534       M H D 00029~254
                                    G       , S                     !

 f'Jurs1119 :AdmiSSIOil Summary     Jru~PALA,     VIJAYA8ABU, MD
                                     902A       6/22/04        014\~ P
                                                             2 /21:y9o
                                                          AOORESStlJbr:Ac'H
   ~~11EDI ~ AL    ISSUES SUMMARY




1::-o:noieted by
                                                                                                                                      ...                                       '\
                                                                                                                                            \                                   ,,
                                                                                                                                                                                                  I
                                                                                                                                            I                                                     '
                                                                                                                                                                                                  I


                                                                         METROPLEX PAVILION MENTAL HEALTH
                                                                                      NURSING ASSESSMENT
                                                                                                                                                                                                 .!!,,
                                                                                                                                                                                                  jl
                                                                                                                                                                                                  t:
                                                                                                                                                             ') .
                                                                                                                                                       .-_-__:cf.....-=-=-..:...{_-__:/'--U---~~i!
                                                                                                                                                                                                  l~
             Patteni Name                                                                                                                                                G :\
                                                                                                                                                   :
                                         Last
                                                                          I       First                Mtdd!e

                                                              Sex:   G        F            Race:
                                                                                                        II
                                                                                                       -rf                  Marital Status: S M 0 W (wcle                                onE]~
                                                                                                                                                                                                  I




             T~pe of Admiss1on
                     i
                                                              ·V     Voluntary                         Involuntary

             P~nding          Legal    Charges·~es _ __
                                                                                                                                                                                                 J;
                                                                                                                                                                                                      '


          c~ te of Ad missto n: --~--->...:[d-'---J.-......:_0_'-\-'---                    Time:       CD fS:
                                                                                                   ___::c___ _ _ _          a.m.     p.m.

                 1             •     }\': mvrf\J
          A~companted b y: ----=~~__;:____;__.:...;,_                     _ _ _ _ _ __
                                                                                                                Relationship to P a t i e n t : - - - - - - - - - - + - -
                                                                         ~-1




•     l'·-
          J,~(fu-~ ~I
                         {,                     -
                                                    ••
                                                         I\

                                                              ~-)
                                                                     .
                                                                                  ~~I
                                                                                  i        11~
                                                                                                            ::& •
                                                                                                                 .
                                                                                                                     ·-# 4
                                                                                                                       @of;           ~~
                                                                                                                                        .

      I~--
        ;current               Medications                                Dosage - ·                    Route                      Times                                 Classification           ,.,        I
      L_ i               (tnclude OTC                                                                                                                                                             ,::

      ~-~----~----+------t-------r----·------~---11
      L                                                                   Pi
        ..:..___ _ _ _ ~-------1------f------+---------r:r-----~
      [~~~-;:~-M~~r4...::::__j_~~h.....J!ill+fli=h=-~~~~~~~~==--r------·- \; J~                                                                                                                       ·!

                                              --L-------J----U-l.L__:::.__+Y------r--~--:-----~----:r-1I


                                            __
                                                                                                   11




                         =
      :                       ==~                         J _________L _______L __ _~~-------~~
                                                                                             ;!




                                                         None

     10 ~ 8534                     M    H D 000294254                                                                   SF-          ~~a~-~.... ~~
     G                                                                                                                                                                                            I

     JAI'~?ALJI.,                  VIJAYABABU,                       MD                                                                                                                           il
          902 A                6/22/04                         014Y
                                                              2/21/90
                                                                          P               _ -                                                                                                                                                           ,,
                                                                                                                                                            ·'
                                                                                                                                                            i
                                                                                                                                                            I
                                                                                                                                                            I
                                    j       c\sJ~r-r--1~                 REVIEW OF SYSTEMS
                                                                                                                                                                ,.I
                                                                                                                                                                ',
                                 __,_Glasses ____ Contacts
• - VISION:
                                 _____ Pupils _ _ _ Biumng  ------Cataracts ----Glaucoma ~---OipiopJa
                                                           _ _ _Eye Surgery ( W h e n ) - - - - - - - - - -
                                 ______ WN L  Comments
                                                                 --------
         SREECH:                 _ _ _ Speech Impairment            ___ Slurring          ____Difficulty Expressing                 _ _ _ language Barr er
                                   _ _iPressured
                                                                                                                                                       I
                                 ___
                                   V_WNL       Comments                                                                                                          \

         HE;ARING:               _____ Pain _ _ _ Limited --~-Right                                   Left     _ _ _Tmnitus                 -~--Discharge.
                                 ----;/i-
                                       Hearing Aid _ _ _ Ear Infections ·                           Tubes                                                            i
                                 ~WNL              Comments                              ----                                                                        !

         RqSPIRATORY:        _._ _ Pain          _ _ _ Dyspnea           _ _ Cough                      Sputum/Color                     Sinusitis
                             _     Epistaxis                     Apnea                  Frequent Colds              Shortness of Breath
                             -~L_Smoking Type                                                   Amount
                             __i_}Asthma                        Breath Sounds (Describe)                  ----------,--
                             __V_WN L              Comments                   s~-.6-.I;~:C:tr--0.   ~ ~~ LV~:li
         CARDIAC            _ _ _ Chest Pain     Hypertension _ _ _ Hypotension    _ _ _ Congenital Heart Disease \
          iAND        _ _ _ Pacemaker (Date)____                     ~_ _ Heart Disease
         CIRCULATORY: _ _ _ Surgeries (Date & What) ----...--.,-----,--:-----.~-------+1
                      -·_ _ Heart Attack (Date)                      _ _ _ Numbness (Location)_____
                      - - - ~dema (Location & Measure) - - - - - - - - - - - - - - - - - - - - - - - - - - - 1 - i '' - -
                                                                                                                                                          +-
                                                                                                                                                           'r--
                      _Y_'Wi\NL      Comments_____                                                                                                              !:
                                                                                                                  ·.'
                                                                              ~--Bowel Sounds                                                               !l
•
         G~STRO­            ____ Nausea                        Vomiting                                        Last BM
         INTESTINAL:        _____ Laxative Usage .     ConstipatiOn _____ Diarrhea ____ABO (Soft I Hard I 01stend~pl
                            ___ ford ~--Hemorrhoids                 Eating Disorders                             f '.
                            ___
                              V_WWNL       Comments _______________________________--frr~
                                                                                                                                                                ''
         URINARY:           _ _ _ Incontinence            ~--Stress Incontinence               ----,--Burning                           Color   ___ Odor;.\
                                  ________fo{equency    _ _ _Nocturia                     Hematuria               F,.-a-n-:-k--=p=-a7i n         History UTI's
                                                                                                          ---                           ---                     .\
                                                                                                                                                                !        \
                                    V_WNL         Comments-------------------

         NtUROLOGICAL: _ _ _ Seizures                  _ _ _ Paralysis        ____ Paresthesia
                                                                                                          - - - Weakness
                                 Loss of Consciousness (Explain)----------=--------

                                      -=-___
                           ---Headaches
                                 Dizziness
                                                      Tremors            Stroke        Surgery ____ Head lnrury
                                                     Neurological Testing YES I NO When/Where?
                           --~~--------------
                           - - - WN L             Comments:.__________                                                          ______ ____,____      ,




         PAIN:              Primary Site,...,.,--,--::---                                               How Long? - - ·
                            Relieved by OTC/Prescribed Meds
                            Vv'haUHow Often Taken?
                                                                              __________________________                                                   _;__;--


                            Pain Scale      ix' LOW             2    3    4    5    6     7    8    9     10   EXTREME
                            Comment~-------------------------------------------~~
         F~NCTIONAL        _ _ _ Limited ROM/ADL's Explain _______________________
         SCREEN:                        Contractures (Locallon)                                                                 _ _ _ RednessiSwelllng
                           ---Bone/Joint Problems _____ Faits/Or History ,____ ProstheSIS ____ Galt
                           - - -Ass1SI1Ve Device Type
                           ____ ~ewly Identified CVA_o_rH_e_a_d_T-=-r-au-ma ~--__ New Weakness or ParalySIS
                                                                                                                                                                     i
                            ___ WN L              Comments                                                                                                           I.
                                                                                                                                                                     f ~ ;
                                                               ·,present, request rehab screen                                                                       i.'
     . 1008534            f'.1      H D 000294254
             ,
         J~I~ALA, VIJAYABABU, MD
 ;,;f?    ':J:..:.::.A   6/22/04               014 y       p
                                                                               ....   __




    REPRODUCTIVE
      FEMALE:




•
     REP~ODUCTIVE ___ Discharge                                                                                                                  .,.
                                                          Lesions           Infection              Birth Control                                 .   ~


       M.ALE:     Sexual Preference                 Male I Female           Sexually Active       Yes~ _ _ _ H1story of STD's                Yes I No
                           Comments                                                                   C/
                                         -~~~k\-K ~~~-V-v-t ~                                                                                    ·f
     NUTRITIONAL:          Adult/Adolescent Screening                                                                                                :
                           _ _ _ Unintentional weight loss ~ 5% of usuat body weight within the last month
                           _ __.:Admission Diagnosis including Anorexia. Bulimia, Malabsorption. Malnutrttion (circle)
                    Child Screening                                                                               .!
                    - ___ Unintentional weight loss : : . 5% of usual body we1ght within the last month           i\
                     _ _ _ <1 0% percentile weight for height
                                                                                                                  I,
                                                                                                                                                     n
     Upon admission, if patient meets one or more of the above high-risk categories, request nutritional referral J:.
                    _ _ _ Food Allergies (L•st).____________________________-n-

                           ----Nutritional Referral Yes f No                                                        I'

                                        Comments - - - - - - - - - - - - - - - - - - - - - - - - - - - · · · - - - II:
                                                                                                                     I'
                           _ _ _ Wt~L

     SKIN:




      _EEP:                   v DGA       ·        MNA          EMA           Insomnia ·          Hypersomnia ___ Nightmares             _ _ Na~~
                           Number of Hours of Sleep/Night                                     Sleep Aids (Name) ·                               -4---
                           Recent Changes                                    _ _ _No Problems                                                            :. :,
                           Comments _______________________________~------------------
                                                                                                                                                         :I
                                                                                                                                                         ::!
     !-lOSRIT ALilA TION _____,...._.'---Hospitalizations/Surgeries (dates &reason): - - - - - - - - - - - - - - - - -                        ~
                                                                                                                                                          • I
      AND:                 -?'Q""---=-.,--,-:-:-~~--:-:-~--;-;-----.:--;-::-:-:-:-:~=-=:::-;:=::u::::.~~n~~-:----~------~
     SURGERIES:            -~c..._ Psychiatric Hospitalization
                                  __                                If yes, did you require restrainVseclusion? Explain: - - - - - - - ; - : - -

                           Adult Would you like family notified about restrainUseclusion?           Yes f No
                                                                                                                   r
                                                                                                                    J/,'f'.J-   G f.f:   rcR . -;:               I
     SUBSTANCE                         Alcohol     ____ Prescription Meds                   LSD   __CMarijuani?' ____ Methadone
     ABUSE:

                                                                                                                                   -------.-
                                                                                           .-----------·-----------t-1
                           bate-orCas\ Ose                                                                                1              _                 : . i_
                           History of Withdrawal             Yes 1 No     Describe:+              .--------M           Q-~IZ~ID~'-
                           Family History of Drug Use (Who. What?)_                        ~o F ,               _m                                          , .
     .t..BUSEINEGLECT       History of Sexual Abuse
            I         ---
      HiSTORY:        ____ History of Physical Abuse                                                                                                                 l
                                                                                                                                                                     i
                      _ _ _ History of Neglect                                                                                                                       1

                                       Describe:   --------------------------===·\
                                                                                                                                                                     .,
M      -:                       D 000294254
.J-'lf'r ..L' VIJAY                  '
                                           0-14Y    p
    '          !      /2?j'04
                     6·
        'jO)J\          -                2/21/90
                                                 ' ')

                                                            MENTAL STATUS EXAM

•      ERSONAL        ---~--Appropriate
    ---;c;,PPEARANCE: Comments
                                             ___ Well Groomed                                           _ _ _ Older I Younger (lila! staleqiage)
                                                                                                                                                        I

                                 ---------------------
      'lt1000         _ ____;Dysphoria                   Euphoria                  Labile                        -=--·lrr1table           ------1.               alrn
                      _ _ _ Paranoid                    Appropriate                                                                                         1

                      _ _ _.Anger (How do you handle anger. Explainj - - - - - - - - - - - - - - - - - - - - - 4 - - - - - . ' . _
                      Comments _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _' - - - - - - - - ! - ; _ _ _                               '

     PSYCHOMOTOR _ _ _ Coordinated _ _ _.Hyperactive
       BEHAVIOR: _ _ _ Slumped _ _ _ GrimacesfTics
                                                                               _ _ _E.rect Posture    ___   u~litated        ______ uncoordixted

                 Comrne11ts

     AFF,ECT:         ____Constricted __ v Flat _ _ _Tearful         _Sad _ _ _ Angry                                        _ _ _ Appropri~\e
                      Comments _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                                  ---fT~
                                                                                                                                                            ]:

     THGUGHT          _ _ _ Orientation           _Time             Place        Perso'n        Logical             lllcg'd~l
     PROCESS:         _ _ _ Circumstantial             Tangential --____ Loose Associations____     Fl1ght Of Ideas        it:r;~:ex
                      ____ Delusional              Ideas of Reference        Paranoid l~eation _ _ _ Preoccup1ed       ~Q)./:)
                      _ _ _ Difficulty Concentrating ____ Confused ____ Grandtose                  Appropnate        ~
                      Comments                                                                                              '
                                                                                                                                                            i i
                                                                           /                                                                                I~,

     HALLUCINATIONS:
                   ~--Visual                      · -'Auditory
                                  _ _ _ Tactile ___
                                                                      l/                _ _ _ Olfactory      _ _ _ Command
                                                                                                                                                            I'
                                                                                                                                                            ! '
                                                                                                                                                            i ·.
                         Gustatory         None                                                                                                             \     ~
                   Comments - - - -                                                                                                                         : i,



e     i0r¥JICIDAL/
     SUI:CIDAL                                                                                                                                               '        I
                                                                                                                    ·-·---:--
     HISTORY:         2       Date of attempt--------~-----:-:-:------;-;----:::;'--::-;-::---;-;;;;::-::-;:;----
                      J       HJstory of suicide in nuclear and/or extended family Yes
                                                                                           7
                                                                                              < No  Who?--------~-,-~-
                              Self-inflicted burns I wounds present                 Yes ---c:7' No If yes. wJ:ere? ___ __;_ __
                      4
                              History of frequent accidents                                          Yes   ~-No
                                       Comment                ~                    /
                                                                                                             v

                                                                                                           I
                      6       H1story of self-mutilation                    Yes     No
                              H1story of restraint usage YES I pla1n - - - - - - -
                                                                                ,_                          _______________
                      PRESENT SUICIDAL POTENTIAL (Explain any checked items)                                                     .l !J      ·n                   ··
                                 No evidence of suicide/homicidal thought or history                           lo.:,l.b-vx       IV (l(,.Vr·V._        . : '!J
                                    Rumination                                                 J Jt                    ~~          ~~+11 !LJ.J                            :,_j\.vrv\'2',_:
                              - - - Current express intent                          .
                              ==Other v·lolence (i.e., cruelly to animals, fire-set11ng, etc.)
                                                                                                ~        j_
                                                                                                    ~~~> •
                                                                                                                             t                    i\
                                                                                                                                              ~\_ (j~J\.Q
                                                                                                                                                                 D
                              Comments __________________________________________                   ~-V----
                                                                                                               -------------'--; ·
                                          -------------------                                                                  ·.I



                                                        _ _ _ Poor Long Term                   Intact
      tv1EIYIORY:              Poor Short Term



      ~008534        M    H D 000294254

      .Jl'.~PALA, VIJAYABABU, ~D
        902A         6/22/04        Ol~{ p
        -                          2/21/90



•                                                                                                                                                      ~
                                                                                                                                                                      i
                                                                                                                                                                      I
                                                                                                                                                 ·i

                                                                                                                                        ...,
                                                                                                                                           \
                                                                                                                                          !


                                                           PSYCHOSOCIAL OAT A




        '
    PRENATAL
                              Birilt Trauma       Complications During Pregnancy
   AND;               Developmental Delay. _ _ _ Motor           Speech     _ _ _ Other
   CHIL'oHOOD         Learning Disability                                                                                                             ,
   DEVELOPMENT:       lmmun~~nStatus--~---~~~·~:~-~~~~=-~--~-~-----~-===;~-
                      Chilqh~a Illness                    ~
                     ---~l/- ·wNL        C~om~m-e-nt-s~--~~~~~---------------------------------

   EDU~ATIONAL Primary Language -----"=""'-\.1'----=~~~-                             ---~Limited Education Background                                 :li1
   NEE8S:            ___ Reading or Writing Problems -~-Speech I Language Barrier                                                                     ;I11
                     _ _ --MOtivated Learner         Special Education                                                                                !!
                     ___ !:2WNL    Comrnenls ____________~---~~---~~--------~-+···-··---

   RECENT
   LOSSES:
                     ~~--Health     _____ Job
                     _ _ _ Disruption in Lifestyle
                                                        _ _ _ D1vorce
                                                         Other:
                                                                              _ _ _ Death of Loved One                      ~ p~                  l; ,
                     Comments                                                 pc.                                       ·~~~/
                                                                                                                      -_-~-_jj ~
   HOBBIES &                                                                                                                                          '.
                                                                                                                                                      ';

   LEISURE
                                                           ·---~-----------------------·--------+-C...-
.                                                                                 METl~OF  i. HOSPITAL
                                                                             2201 S. Clc~r Creek Road




•
                                                                                Ki1leen.    TX 76549
                                                                         Dr. Phillip Day * Dr. Fayza Reheim
                                                                                    Pathologists

              Ocdenng Physiciun:                          JAJ''IPALA, VIJAYABABU, t'ID

              ?,at:.ien::::                                                                                                      Location: 9A                                   Room:
                                                                                                                                                                                                       ;
                                                                                                                                                                                                   9MJ901-,C,
              Rhysicians:                                                                                                        Case If: 1008534                                                    :~
               .            JAMPALA, VIJAYABABU, MD                                                                              Med Rec#:             000296254
              Adffii~     Date: 06/22/2004

                                                                                                    Hematology
TE:ST                        WBC                      RBC                HGB                 HCT          MCV                            MCH                 MCHC
:_;(') l   :s:            :><10' 3/uL             xl0'6/uL               g/dL    %                                  fL                   pg                  g/dL                            EL
LO-Hl:                    4.0-1/..0               4.7-6.1          14.0-18.0 42.0-52.0                           80-94                 30-34                32-36
                        ------------- ... ---- ...                ---------··----~------                   ...   -------------------------------------
06/22~04
            0530              8.2                  5.17                14.9                43.6                  84.7.                28. 7L                34 '1                         8.2

                                                                                                                                                                                                           '
                        ~========~===~=~~~~==========~~~~==~                                        Hematology             ~========~====;~===~==:~~=~~~~~f~~~=~
'!EST.                        ROW                    PL'l'                                                                                                                                                 ,;
                                                                       DTYPE                SEGS                 LYMPHS               MONOS                  EOS                        BASOS          J
U~..JT'TS:                  %                    xl0'3/uL
:,o- ili '              11.5-13.5                140-4504o\s      1s\o       1\2          o\       o-~.s \:
                        ----------------------------------------------------------- .. ------------------ -j-----
~1   G /2 2/ 0'!                                                                                                                                                                                           i:
            os.:;o          12. 0                    229           AUTO DIFF                                                                                                                                                         METRO   ~ HOSPITAL
                                                                                                                                     7.201 S. Clcdr Creek Road




•
                                                                                                                                                 Killeen,                              TX               76549
                                                                                                                 Dr. Phillip Day * Dr. Payza Reheim
                                                                                                                                                           Pathologists

             0Fde·cing                Physician: JAMPALA, VIJAYABABU, MD

             ?acient:                         G~CI~,STEP~EN                                                                                                                                                                    Location: 9A        Room:
             P~ysicians:                                                                                                                                                                                                       Case#: 1008534
                                              _jfl.MPALA,                        VIJAYABABU                                          MD                                                                                        Med Rec#: 00029~25~
             .'I.Gimit Date:                      06/22/2004                                                                 '


                                  TSH
                                                                                                                                                                               Che:nistry                              ........................ ,,······t·····
:_.>; f!S ·.                ·.1   I0/L
                                                                                                                                                                                                                                                                                                                                                    i
LO-MI
                    ~-------------------                                                             -----------------------------------------------------------~----·                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                                    I;
Clt/22/04
     0530                   2.54




< 1 6/~:l/'04
          2.0:10   Drug Screen,        Urine
                            Amphetamines, Urine                                                                                  ;) Positive                                                           (NEG]
                            Barbituates,Urine                                                                                            Negative                                                      (NEG]
                            Benzodiazapine,Urine                                                                                         Negative                                                      [NEG]
                            Cocaine, Urine                                                                                               Negative                                                      [NEG)
                            Opiates, Ur-ine                                                                                              Negative                                                      [NEG)
                                                                                                                                                                                                                                                                                                                                                    • I
                            Phencyclidlne,Urine                                                                                    Negative                                                            (NEG]                                                                                                                                        'l
                            ~-Hc:,ur·ine                                                                                         » Positive                                                            [NEG]

                                                                                                                                                                                                                                                                                                                                                         ;

                                                                                                                                                                           Immunology                                  ******~******~*~********~•·•*~·t~*·~~
                                                                                                                                                                                                                                                        \

1:..A.'?E:                                                                               06/22/04
T If,iE ·                                                                                  0530                                                                                                                                                    NORMALS                                             UNITS
                                                                                                                                                                                                                                                                                                                                                             '
                    -   -   -     -   -   -   -   -   -   -   -   .. -   -   -   -   -   -   -   -   ~   -   -   -   -   -       -   -   -   -   -   ~ ~   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   ,.. -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   -   7'    -~      -   -   -   -


                                                                                 NON REACTIVE                                                                                                                                                              NR




                                                                               06/21/04
                                                                                  2010                                     NORMALS      UNITS
                    ----------                                -· .•   --------------------------------- -·-- ... ------------------------------                                                                                                                                                                                                    ~ -~----

':.clor                                                                        Yellow
.~~.~dr   iC.'/                                                                Clear                                                                                                                                                                                                                                                               '             !
                                                                                5.5                                        5.0-9.0
~.t;
                                                                                  1.030                                  1.001-1.035
SpE=lflc Gravity                                                                                     >~


                                                                              Negative                                       NEG        mg/dL
Cl-·....:·.:ose


                                                                                                                                                                                                   9
                                                                                                                             NEG        mg/dL
ell i t:.;Ji:nn                                                                Sxn&ll u
                                                                               Trace ,.,                                     NEG        m                                                                    METRO   X HOSPITAL
                                                                2201 S. C1~ar Creek Road




•
                                                                   Killeen,  TX 76549
                                                           Dr. Phillip Day * Dr. Payza Reheim
                                                                     Pathologists

         :crde::-ing Physician: ,JAMPALA, VIJAYABABU, MD

         ;Patient:            G\AllCI.li,,ST:ll:PHEN'                                  Location: 9A             Room:
         :Physicians:                                                                  Case It:   1008534
         '  .         JAMPALA, VIJAYABABU, t"'D                                        Med Rec#:    00029~25~
         'Admit Date : 0 6 I 2 2/2 0 0 4


                      •••••••••••••••••••••••••••••••••~••                Urinalysis •••••••••••••••••••••••••••••4•••••••

CJATE:;                                                  06/21/04                                   .                    \
TIME :l

u ~ t r i•te
Let:kdcyte esterase
                      -------------------- ~~~~~~~~---------------------- . -------- ~~~:~~------~~~~~-I----- . -
                                                        Negative                                        NEG        /uL    !
~·JBC    I                                                0-2                                           0-2        /:-Jpf !
RBC                                                       2-5                                           0-2        /hpf
~acte!ria                                                 Few
:. o i t hie 11 a l                                       Few
~,..-;:JCUS)                                             Many




00,122:/04             0213        CANCELLED: Urinalysis,auto,w Micr
                                                                                                                             !~
                                   REASON:    Lab Cancelled.                                                                 i\
                                              SEE ACC M9204 DONE IN ER                                                       :r
                                                                                                                             ji
                                                                                                                             q
                                                                                                                             .,
                                                                                                                             }\
                                                                                                                                  I




             GAHCI.A,STEPH)a;i~                           9A/ 9A090l-A
             boB:U2/2l/l990 AGE:14Y   SEX:M
             ?l'inted 06/25/2004 07:15 CHART COPY CUMillATIVE SUM                                   END Of HEPORT
•
                                                          AFFIDAVIT

              Before me, the undersi9ned authority, personally appeared

    --~Lf~LIL
              /~Je)j)       I
                            u0.nn-e
                                  n            (j         -
                                              ~-z;.r-}:AJ L0
                              J            (FULL NAME)                              who being by me duly swor~
                                                                                                                      :I


    deposed as follows:                                                                                               ~I
                                                                                                                      .\
                                                                                                                      :. ~l




                                                                                               I am of sound mind,:~   !i·


    c a Pa b l e o f ma k i n g       t h i s a f f i dav 1• t ' an d personally acquainted with the facts hereinl\'i
    stated:                                                                                                                j:
                                                                                                                           I'·


             I am the custodian of the records of               cer-e± ro Q 1-e-;b ±±oSp 1 t-ci\fr
       r~C}.O \ S . CJ -en r                     CM?-clL l2--d \~ ~ I \ ~ ~~'b. llo S y C1       ·: ,
                                              (NAME OF FACILITY AND ADDRESS)             \                                    \ ·.
    Attached here are                  ~~      pages of records from the medical records of ____ \
       /

    _\_.r_,__:r--.:.....i~~+o~"-~=p~he_,~~V~~::;:::~e=~\J~e__:::..:l~e_:::_2_~:__----•       hos pi ta 1 stay period: ; ',
                                      (NAME OF PATIENT)
           ~- l \ -c)5                f__.rv\e_f{ten C'-'( ~l'ri ?. lo--d.I-G--{                   Errr-ertj·fxO-(~~>,
                                             (A~ISSION AND DISCHARGE DATE)                                                             ,!
    The~e said pages of records are kept by said Hospital in the r~gular course of
    bus1ness, and it was the regular course of business of said Hospital for an
    empl~y~e or representative of said Hospital, with knowledge of the act, even~,
    ~ond1t1on, opinion, or diagnosis, recorded to make the record or to transm1t                                                 !
                                                                                                                                 i·
                                                                                                                                 I
    lnformation thereof to be included in such record; and the record was made at or
    near the time or reasonable soon thereafter. The record attached hereto are the
    original of exact duplicates of the original.


                                                                                                                                      ,.
                                                                                                                                      \<




    SWORN TO AND SUBSCRIBED before me




                        SEAL




•                                                             My Commission Expires:                                                        ;   '
     COPY                                                THE STATE OF TEXAS
                                                       ""*   SUBPOEGJA - Duces Tecum "~"                                                  llllll!lllllllllll\!llll!I\!1!!\W \
                                                                                                                                                    5 .,   5~.~

                                                                        Cause f\Jo. 57558
       To The Sherif! f'onst bl                                                                                                                                    _,       ~
                                 ,   ~    I    a e, or any Peace Officer o! BELL County said State                            r: t.               .D   0' ;---,  '6             o
           ..                                                                                                ,              , uree rng:
           ·r ou ?.re :,ereby communded to summon·
                                                                                                                                                   1..    '----'
                                                                                                                                                                    c;:,_   f: ')
                                                                    .                                                                     ~-I I -cJ ...) 'f5 rL--
                       cusrootAN OF RECORDS    ,-;::::~-., ,--;:-::._·-. r--::---:,:·· : ;··                                               lu_ _ ~ (- O c 1 \C A
                       METROPLEX HEALTH SYSTEJ. ( ;~.: r, I}\':::;',)\>/ Or Serve AI:                                                            0      "-i     ..!-            \LJ
                                                                   '-':._"::__. \...::_-,!/   u            L;        RETURN TO DA'S OFFICE FOR SERVICE
                       '                                                                                                                                                        I



       to be and appear • • , • • I N S T A                                                                                J,:;
      T .                                     NTER         ' '. ' ' ' b efore the Honorable 264 Ois!nct Court of Bell Coun .
         exas. to be held at the Counhouse of    ·                                                                                                                              I.

      the STATE OF TEXAS Ill a criminal acrid Cou0ty, .In Belton, Texas,.then and there to testify as witness in behalft\Ot
      Coun, THE STli.TE OF TEXAS vs. THO~~~e~~~~~1~ Said Court, entitle~ and numbered on the Criminal Docket onsard
      from terrn to \erm unt1l discharged by due            f NO CARR, No. 57o58, and there1n remain trorn day to day ~1-,d
                         ·                         course o 1aw.                                                          · ;:
                                                                                                                              1
          Returnable INSTANTER.                                                                                               Hi

         HEREif\l FAIL NOT a d           k d                                                                               i\
                                                                                                                                                                                    l
      srgnature at Belton Te' xans tmh a 3e0 hued retur!n hereof, showrng how you have executed the same. Wilness my olf1cii!
               •         ,        ,   IS    t    ay o October, A. D. 2006.


                                                                                          Shelia F. Norman, Clerk,                                                                  I'.
                                                                                                                                                                                    i·
                                                                                          264 District Court, Bel County


                                                                                          By: _ __
                                               Please contact the District Attorney's Otfice prior to appearance
                                                an unnecessary trip to court. 939-3521 or 1-800-460-2355, ext. 5215.




     :·rc>'_::O ··li •S an oHense ior_a person to Intentionally rnfltJence or coerce a witness to testitv falsely or to etude legal process. lt•s nlso a
     ,.;,Jor.y vftens€ IQ ilarm or threaten to harm a witness or prospeclive wrtness in retaliation (or or on account of the servrce of the person as"
     ,, 11~ess 01 ro prevenl or delay tile person's service as a witness to a crime."

     r·,OTICIP.  'Es del1t0 H)tlmar u obllgar a un testigo a declarer con talsedad o a evadir el proceso judicial. Tarnbien es .ctelilo penal hem 0                                      •:
     ar;1enazar con he•u a un testigo. o a un lastigo prospective, en represalia o a consecuencia de heber declarado en JUrCIO o con el a fan de
     .mpec11 o oemorar su r.omparecencia como testigo de un delilo."


     .. uUCC:S TECUtV1TO BRING OR PRODUCE ANY & ALL MEDICAL RECORDS,INCLUOING
     '-ifi & ALL FSYCHIATRiC RECORDS OF C            LEE
                                                                                                                 V        FROM JUNE
     :s 20')<>    THROUGH PRESENT DATE ...




                                                                         Officer's Return

       Ci:l~8     iO   hand !he .,1-]
                                         r-}      ~~· _A.D. 21J-"'_,ati-J
                                                day of~
                                                             ....6, at z...fsO'clock T-_M.                                                                                                                       ·

       f'.Jot e>-ecuted as to tt1e wi\ness - - - - - - - - - -                                           - - - - - tor the following reasons·
                                                                                                                                                                                                   t   I




•   FEES ·Summontng VV1lnesses- $ _ _ _ _ _ __
                 J·,.;lle::Jge ------------
                  ,.oiul ............... $
                                                                                         111111111111111\l\\1111111\111
                                                                                                    5[1~0
                                                                                                                            By: _ _ _ _ _ _ __
                      /) ~/ 11 vv/
HALLUC:lHA noNS: -----~~~~~~~--------------------------

SPEECH:                                    &1--:
AFFECT:-----



TIKXJGHT CONTENT!PERCEE'TION: _ _-,.--_...;../_t.U:if'Z-t=-4-..LJ    .L.~a:~(-------------
:\Pf>ROPRLo\ TE CONCENTRA.TION
                                            lz          E.ASLL Y DiSTRACTE.D - - -                POOR JUOOMEI'·ff   ---'--/-~-
REVTEW OF SYMPTOM: MAJOR DEPRESSJOH                     (MtET J.aT DSM lY DiAGNOSllC CRf11'JUAl
- - - 1'\)()R.   ~         SJGNTfiCAJ'.{T wmGHT LOSS
__ ----·I~ lA OR HY!'£R,SOMNlA                      .
- - - - - PS'YQ\(JM(Jl"OOI. AGIT A TIOH OR Jl$f AKDATIOO
--·---LOSS   Of EN:EJ\OY
        FEELlNO           OR f/'..TIIUATC GU0.T
                 Of W041. THLE-l.,'' A:>:-;~Mt:Nr ur· Ll:THA.LlTY FOR DANGER TO SELF OR OlliE~:                                               i ''


-~·IDEAS ~.~----.:~----------L.:~f~=:.,.L-----------~
    T~An      _________________________                 -+-----------------------------
    GF..STURES:
                  --------------------~-------------------
                                                                                                                  .-I

    PLANS:                                                                                                        Ii
                                                                                                                      r·:
                                                                                                                      ';·
                                                                                                                      ,:I


    ATIEMPTS:
                  ---------------------~~---------------------------
    ASSESSMENT OF lHREAT TO SELF AND/OR OTI!ERS:           NONE                      MOD           SEVERE

    DISPOSITION:

    --~- ~"YCHlA TR.IST NOTIFIED UPON CO.MPLETION OF PRE-EVAWATION
                 DR-                          TIME NOTIFIED           TIME REsPoNDED-----
    ____ v...,...J)ISCHARGED BY ER PHYSICIAN TO ~.;::-~WHEN MEDICALLY §;fABlE
    ___7_ REFERRED FOR OUTPT. FOLLOW-UP Wffii:            ~dtJCJ-        'f~ Er::
    _ _ _ _ INSURANCE VERIFJED                                       ) u
    _ _ _ ADMIT TO MBTR.OPLEX HOSPITAL
    _ _ _ HOLD FOR 23!-lOURS OBSER.VATION TO METROPLE.X PA VIIJON
                 ADMIT TO METROPLEX PAVI:LJON INYT. UNIT*
    -~--PATIENTS' SilL OF RIGHTS.~IGNATURB OBTAINED
    - - - CONSENT FOR TRRA'lNffiNT FORM SIGNED
    _ _ _ DIRECTOR, MENTAL HEALlli.SERVlCES NOl1FliiD Of A.DMJ.SSION REQUEST
     - - - ADV ANCEJMENTAL HEALTH DIRECTIVE FORM SIGNED



e    ATICriD.ING ER PHYS>CW-l:. _ _ _ _       ___!{/~.,:...f_U.}_!!_v.J_d4=t:=::...__----------
     A.DMITT1}Ki P H Y S I C I A N : . : . _ · - - - - - - - - - - - - - - - - - - - - - - - - - - ; - - - -

     PHYSiCIAN'S ADMITTING D i A G N O S I S : - - - - - - - - - - - - - - - - - - - - - -

                                                                                     C- J-J:-oi--
                                                                                        oATE

                                                                       TIED: (l) EMERGENCY MBNT AL-
      • NOTE: TilE fOU,OWING ITEMS SHOULD ~CCOMPANY PATIENTS BEING ADMl        swB
                                                                             CARD AND
        HEALTH EVALUATION, (2) EMERGENCY ROOMEVALUATIONIFACESl-IEET, (3)
        (4) SlGNEDP.ATlENTS' BJJ..l.OPR1GfffSCOVE.R SHEET.




                                                                                                                            ii
                                                                                                                            I
                                                                                                                            I    i
                                                                                                                            1':
                                                                                                                            i'
                                                                                                                                :;




•
··-·                              .·:·.




                                  2201 SOUTH CLEAR CREEK AD.
                                       PHONE (254) 526-752
                                   EXT 8103 EMERGENCY D
                                      KILLEE

                                          O



        ~ea'----------------------------------------
        Age·----We~-----Oata - - - - - - - - - -                                        ,,   .
                                                                                         '
                                                                                        j'i' \


                 v ·, (_ . _, d   .'., (!_ (r'-'0   )



                T        iT j.J. ' f"' 0 'r ft ;r·- j!4
                       1-rr                                                     o--'


                rJ.   ~ ~ -:if- h,.) ( T ______._ ;.. , )

       _----.!J..Q~Q~----:--------M.D.
                   l...tlafll\6C:)I Usa Only
                        ,--
       Refill _ _ _ _ Timas


       D             i.
             .     1\tl£TRO~XHEALTHSY ..                                •
                                                                               M
                                                                                                                IV
                                                                                                                ·
                                                                                                                       ~. •A;
                                                                                                                           '!" ..r..,·~~8'1ill!I!Ml
                                                                                                                                  .. ., . . ~.               ""' , ...   "~"'>pn --n.·~I!i·~!
                    EI\1ERGENCY. DEl)A.RTl'vffiNT                                                            ,..,                           ·-                                          .. '·\
                    PHYSIOAN ORDER~                                                                                 OOOlOOO.BG                         l00863B                              )

             l.MG~L-~E~R~Gffi~S:---------------~--~--~----~~r~·r~~~·7~cr                                                                                 LLEL_E____~I·~
                   DATE         :;;;u,. -ill'm·i:>C.                                                                DOS       9/21/89                     014/t:                                 ::

         I
            t---t-'1'"""--t'-"-rv~-
                                  ·~rm;.....~"';;;:;:--------------_j__~,'rt~Q_D~Siena~rus~yr/eL_""r~-s_r_:,-ig-nn_tu_~_J ~
                                LABS'TEST:
                                                 0 ABO 0 Accucheck 0 Amylase
                                                 0 BS       0 Blood AlcohoJ Level   0 8 - Met  0 C - Me~
                                                 0 CBC      0 CPK 0 CKMB 0 Troponin 0 Carboxy Hgb
                                               I 0 Cuirure.s/Sensirivity: 0 Blood X   0 Urine 0 11Jroat 0 Wound
                                                 0 Drug Level: 0 ASA 0 Acetaminophen 0 Digo/(i.n 0 Dilantin
                                                    0 Phenobarb 0 YaJproic Acid/ Depakotc 0 Ortiers _ -----·-
                                                ~
                                                0 ?T / P'IT
                                                0 SHCG: 0 Quant (M) 0 Quali     0 Sed Rate
                                                0 SID Work-up: 0 GC 0 We1. Prep 0 Chlamydia 0 Cervical CIS
                                                0 T3 T4  0 TSH
    !                                  ~N:J~e & Crossm~                        \\ \-.,    lmits    0 Type and Screen
    I
    I                                      ~                       me~~m
    I
    I
                                           l;        lOLOCYflMAGI~
                                        V 0 CXR Port 2 V    0 AAS , 0 C Spine: XTL I LT'D  0 KUB
    I                                  1
    !                                    0 X Ray (Srate): _ _ _ _!_.'- - - - - - - - - · - - - - -                                                                                                    .·.
                                               0 Skull LTD                                                                                                                                            :~ ~
                                           I 0 cr-     Head IV/ contrast; w/o CI,)Jl[ras(         0 ABO                                                                                                 i.



    i                                      I
                                               0 U/S:
                                                     0 Others:    --------- - - - - - - - - - -
    '


e   i
    i
    r
                                               0 cardiac monitor             0 Pulse Oximetry



    i                                                                   0


                  !1-le                       HEALTH SY.M
   EMERGENCY· DEPARTMENT                                                    
   PHYS1C1AN ORDER)                                                          00    000.
                                                                          xxxxxxxxxxxxx
                                                                          xxxxxxxxxxxxx
                    LA.BSff£ST:
                    0 ABO       0 Ao::ucheck      0 Amylase
                   0 BS       0 Blood Alcohol Level  0 B • Met  0 C • 0Ha
                   0 CBC      0 CPK 0 CKMB 0 Troponin 0 Carboxy Hgb
                   0 Cultures/Sensitivity: 0 Blood X   0 Urine 0 Throat 0 Wound
                   0 Drug Level: 0 ASA 0 Acetaminophen 0 Digo)iin 0 Dil!lJltin
                        0 Phenobarb 0 Valproic Acid/ Depakote 0 Otiiers _- - - - -
                   a
                   0 PT / )YfT
                   0 SHCG: 0 Quant (M) 0 Quaii 0 Sed Rate
                   0 STD Work-up: 0 GC 0 Wer. Prep 0 Chlamydia 0 Cervical CJS
                   OD T4 OTSH
                                                      0 Type and Screen

                        lOL(X;YflMAGIN :
                  0 CXR Pon2Y        0 MS                     OKUB
                  0 X Ray (Scate): _ _ _ _,!.__ _ _ _ _ _ _ _ _ _ _
                  0 Skull LTD
                  0 cr- Head w/ contrast I wlo contrast 0 ABO
                        0 Others:-----
                  0 U/S:




II 0FWaLFDXRDVllV Orders/AdditiooaJ Orders




                                   00 :   Discharge    Admit   Tram fer
                                                 L&D     SDS   lnpt Unit Rm # ---.r----
    06/21/2004                                        Metroplex Hospital                     AUTO.RESULT
     20:52                                         2201 S Clear Creek Road
                                                         Killeen, TX 76549

    NAME: V           ,C
    Hij      000100086                LOC: ER       ROOM:              AGE:   14Y   SEX: M
    HOSP.      ID: MET
    ACCT: 1008539                     DR:    PIPER, JOSEPH N., DOCODE: 00301

1'-1924 0          COLL:   06/21/2004 20:30 REC: 06/21/2004 20:36 PHYS: PIPER, JOSEPH N., D


          Drug Screen, Urine
            Amphecamines,Urine              * Positive         (NEG]
            Barbituates,Urine                 Negative         [NEG)
            Benzodiazapine,Urine              Negative         [NEG)
            Cocaine, Urine                    Negative         {NEG]
            Opiaces,Urine                     Negative         [NEG]
                                              Negative         (NEG}
            Phencyclidine,Urine
                                            • Positive         (NEG)
               Urine
            THC.




•



•
    06/21;2004                                             Metroplex Hospital                              Av'"TO RESULT
      20:58                                             2201 S Clear Creek Road
                                                           Killeen, TX 76549

    NAME: V              C
    Hi:i  000100086                          : ER        ROOM:             AGE: l4Y      SEX: 1>1
    HOSP.  ID: MET
    ACCT: 1008538                      DR:     PIPER, JOSEPH N.,     DOCOD£, 00301

M9240            COLL: 06/21/2004 20:30 REC: 06/21/2004 20:36 PHYS: PIPER, JOSEPH N .. D


           Urinalysis,auco,~    Micr
             Color                             Yellow
             Cla:::ity                         Clear
             pH                                5.5               15.0-9.0)
                                                     1. 030      [1.001-1.035}
             Specific Gravity                  :>=
                                               Negative          (NEG)       mg/dL
             Glucose
             Bilirubin                       " Small              [NEG]          mg/dL
                                               Negative           lNEGl          mg/dL
             Ketones
                                               Negative           (NEG]          /uL
             Blood                                                (NEG]          mg/dL
             E'ro~:ein
                                             • 30
                                               l.O                ro.2-1.ol      mg/dL
             Urobilinogen                                         (NEG)
             Nitrites                          Negative
                                               Negative           [NEG)          /uL
             Leukocyte esterase                                   (0 -21         /hpf
             W8C, Urine                        2-5
                                                                  [ 0-21         /hpf
             RBC, Urine                        10-15
             Bacteria                          Few
             Epithelial                        Few
             Crystals                          Moderate
                                               Amorph urate




•
             Mucus                             Many
                                                                                                    ,,,.
                                                                                                    :~




•
. . . ,,.
.
             ~TROfLEXlROLLINS BROOK COMMUNITY HOSPITAl.
             EM:EJ(GENCY MDfT A1.. HEAL11-1 EV ALUATJON                            .       ·
                                                         .,


    •       DATE!IlME:             C:d:?:-:0-f                C/ / l         EVALUATOR:        -+fh~o._O-=---Bv.::::._o::_~l~_-E>=--~{1'-'-'.h......,/_)_ _
            POTENflAL PATIENT NAME:                                                                                                           ~ F~­
            ADORES.,,                                                                                    OTYISTATE:



            RESOURCESIINSUR.A.NcE: ----!..~~~Q,..L-.                                   _ _ __                  TEl..EPHONE: _ _ _ _ _ __

            M.il.JTAR Y SERVICE:                                        YEARs SERVICED:                             DISCHARGE:-------
            VA ELIGIBLE:
            VA cUgjblo   *   ..ao.ud be liUskrnd 1o
                                                        ~ ifbdsl.e-
                                                      VA~    3 ~ ill sonia: "rib lllllloeoonbie ~ or.,.... J~days;, oc:fflco: ,.;a • 8>0&aJ ~ tl>o: P.lic.Jc is
                                                                    ~ cm.n..)
                                                                 O\OV




        MEDfCAL HISTORY: _ _ _ _                               J:.U.~n~C::~~~:rd~~•

                 i[
                  I




                 ~I
    Exhibit 10   .,




•
                  !
                 :I
                 'I
                 :I
                 'I
                  j

                 I
                 I




                  I
                  I
                  i
                  I
                  I




•
        (7i filii\.\ ·-~, '"""'"'•
•        \,. 7~ ~an Drug Abuse
           ~~·'l\l'j




                                                                        www.druga buse.go v


                Stin-tulant ADHD 1\!ledications;
             Methyl_phenidate (B1d Arnph.etarnines
     Stimulant medications including
     amphetamines (e.g., AdderallJ and                How Are Prescription Stimulants
                                                      Used?
     methylphenidate (e.g., Ritalin and
     ConcertaJ are often prescribed to treat
                                                       Prescription stimulants have a calming
     children, adolescents, or adults diagnosed
                                                      and "focusing" effect on individuals
     with attention-deficit hyperactivity



•
     disorder (ADHDJ.                                 with ADHD. They are prescribed to
                                                      patients for daily use, and come in the
                                                      form of tablets or capsules ofva1ying        i
     People with ADHD persistently have more                                                       '·
                                                     dosages. Treatment of AD HD with            . I

     dtfficu.!ty paying attention or are more                                                          I
                                                     stimulants, often in conjunction with
    hyperactive or impulsive than od1er                                                            i       i
                                                     psychotherapy, helps to improve AD H D
     people the same age. This pattern of            symptoms along with the patient's self-
    behavior usually becomes evident when a          esteem, thinking ability, and social and
    child is in preschool or the first grades of     family interactions.
    elementary school; the average age of
    onset of ADHD symptoms is 7 years. Many
    people's ADHD symptoms improve during            Prescription stimulants are sometimes         i'
    adolescence or as they grow older, but the      abused however-that is, taken in
                                                                                                   I

                                                                                                  1
    disorder can persist into adulthood.            higher quantities or in a different            '
                                                    manner than prescribed, or taken by
    ADHD diagnoses are increasing.                  those without a prescription. Because
    According to the U.S. Centers for Disease       they suppress appetite, increase
    Control and Prevention, as of2011, 11           wakefulness, and increase focus and
    percent of people ages 4-17 have been           attention, they are frequently abused
    diagnosed with ADHD.                            for purposes of weight loss or
                                                    performance enhancement (e.g., to help
                                                    study or boost grades in school; see
                                                                                                           I
                                                                                                           .\
                                                    box).
                                                                                                  i '




•
-
                         Stimulant ADHD Medications • January 2014 • Page 1                       i
                                                                                                  \ i




                                                                                                1~'
    Because they may produce euphoria,                When taken in doses and via routes
    th.ese drugs are also frequently                  other than those prescribed,



•   abused     !or
                 recreational purposes (i.e.,
    to get h.1gh]. Euphoria from stimulants
    IS generally produced when pills are
    crushed and then snorted or mixed
    with water and injected.
                                                      prescription stirn ulants can increase
                                                      brain dopamine in a rapid and highly
                                                      arnpllfied manner (similar to other
                                                      drugs of abuse such as
                                                      methamphetamine}, thereby disrupting
                                                      normal communication betvveen brain
                                                      cells and producing euphoria and, as a
    Do Prescription Sthnulat"its                      result, increasing the risk of addiction.
    1\Jle~ks   You Smarter'?                                                                          I
    A grow~ng number of teenagers and                 What Are the Other Health Effects of
    y~ung adults are abusing prescription             Prescription Stimulants?
                                                                                                      \\!
    smnulants to boost their study
    performance in an effort to improve               Stimulants can increase blood pressure,         1:
                                                                                                      r
    their grades in schoot and there is a             heart rate, and body temperature and
                                                      decrease sleep and appetite. When they           j\
                                                                                                       ::
    widespread helief that these drugs
    can improve a person 1 s ability to learn         are abused, they can lead to
                                                      malnutrition and its consequences.               1     I
                                                                                                             I
     (cognitive en hance.ment'').                                                                          ;'I
                                                      Repeated abuse of stimulants can lead

     Prescription stirnu!ants do promote
                                                      to feelings of hostility and paranoia. At            \l,.
     wake-fulness, but studies have found
                                                      high doses, they can lead to serious                 '·\i.
                                                      cardiovascular complications, inc! uding             \I
     that they do not €-nhance te.arning or                                                                 i'.!
                                                      stroke.
     thinking ability when taken by people                                                                  :I
                                                                                                            'I

                                                                                                            !:Ii



•
     who do not actually have ADHD. Also,              Addiction to stimulants is also a very
                                                                                                             , I
     research h         f)o Preos:.criptkl~i Stimulants                  Learn More

  ••    Affect a ?-atietlt7 S Ris!t of
        Substance t\buse?
        Concerns have been raised that
        stimulants prescribed to treat a child's
                                                          For more information on prescription
                                                          stimulants, visit
                                                          WW\~rugapuse.goy/pubhcation~
        or adolescent's ADHD could affect an              rt~ rch -reports hu:..c:scr IP-f.I 011:
                                                          drugs/director.
        individvai' s vuinerabilfty to
       developing later drug problems-
       either by increasing the risk or b-y
       providing a degree of protection. The
       studies conducted sa far have found
       no differences in later substance use
       for children with ADHO who received
       treatment and those that did not. This
       suggests treatment with ADHD
       medication appears not to affect
       (either negatively or positively) an
       individual's risk for developing a
       substance use disorder.




                                                                                                    !:



 •
                                                                                                     .I  I
                                                                                                         I




.~.
                            .
                          Stimulant ADHD
                                     · · · · Medica..;ons. January 2014. Page 3
                                                   L{
                                                                                                                    I                    !
                                                                                                                  \:
           ,. -----·•v .. - .:nects of Ritalin Abuse - Rit ...                        http://www.dependency.net/ler;nlritalir

                                                                                                                                         \i




•
                                                FiNXlDEHXJvEIN:HfNJl\fT~N? CColL10.LFRE24/7
            (http:// www.dependency.net)                                                         .
                                                 1-888-290-6365 (la+'\<3882906365)



           R tali n [Ependence --Signs of R tat in
           ftbuse, Tolerance
            Ritalin is the trade name for                                                 kt f\bN Get He! p T                                                                                                                '
                                                                                                                \I
- -- --··" ... ~t~~uuence - Effects of Ritalin Abuse - Rit ...                  http://www.dependency.net/lea : ritalin


            awake, and to increase concentration. Other abuses of the



•           drug include taking it to lose weight or enhance
            pertormance.



            Is Atafin Mdictive?
            Studies indicate that Ritalin is not addictive when taken
            orally and used exactly as prescribed; however, it is addictive
            when abused. How addictive is ~tal in? It is highly addictive
            when misused and can result in severe psychological
            dependence (http:// www.dependency.net/learn/ drug~
            and~ alcohol ~tolerance~v~dependence/ ). Basically, ~tal in
            abusers seek to turn the drug into a substitute for cocaine            Click here (/treatment-
            and experience the same addictive dangers.                             center/) to contact a
                                                                                   treatment center advisor,
            In addition to taking Ritalin in excessive dosages, Ritalin
                                                                                   or review a facility below
            abusers often crush the pills and snort the powder or mix the
            powder with water and inject it. This type of abuse produces
            resu Its that are almost exact Iy the same as cocaine use.
            Abusers who use Rita I in to stay awake typically take the drug
•           orally, while abusers who are interested in getting "high"
            snort or inject it.
                                                                                     Ms Residential
                                                                                     CEnter
            Understanding Rtalin CEpendency
                                                                                                                     :I
                                                                                     Indian V\ells CA922'0
            and Tolerance                                                                                            .   '·


                                                                                     Axis Residential
                                             A person who abuses Ritalin             Treatment Center is a
                                             can develop a psychological             full-service, private
                                             dependence on the drug.                 and safe treatment
                                             Likevvise, the person can               facility with
                                             develop a physical tolerance to         professional, caring
                                                                                     staff providing 24              I
                                            . the drug that requires an
                                             increased dosage to attain the
                                             same results. Ritalin
                                                                                     hours a day, 7 days a
                                                                                     week support.                   d   \ I

                                             dependence can lead to drug
                                             cravings and panic attacks if         BrONSe Nti cl es
                                             the drug is not available. These




•                                                                                   Ffesaiption riugs
             panic attacks can cause psychotic episodes and heart
    •




        .
             problems.                                                                                                   i
                                                                                                                               \
                                                                                                                               l
                                                                                    Adderall



                                                                                                                '~
             It is important to distinguish between abusers who are

                                                                                                                               i

    of 7
                                                                                                                                                   l
           -r-·•-""'"v't:-   .:rrects of Ritalin Abuse_ R't
                                                         I ...                                         http:l/www.dependency.net/le~. n/ritalin


             misusing Ritalin for performance purposes, which may cause                                       (http:/ I   www.dependency.n~t
•
                                                                                                                                                           1
             them to stray into dependency and addiction                                                      /learn/adderall/)                        \
             (http://www.dependency.net/learn/ drug-addiction/),                                              Alprazolam                               \\
             and those who are speci{ cal\y seeking a cocaine-like high.                                      (http:// www.dependency.nli
             Some hardcore abusers engage in "binge-crash" behavior                                           /learn/ al prazolaml)     1


             where continual use over the course of days without                           slee~              Ambien                    .\
             re~lts   In a lapse into a coma-like state of heavy sleeping. If                                 (http:// www.dependency.ne&
             this sounds very much like cocaine abuse, it is because the                                      /learn/ ambient)                             '
             tolerance and dependency dangers are almost identical.                                           Amphetamine             \
                                                                                                                        dependency.ne
                                                                                                                                         nel)
                                                                                                                               ressant                         \
                                                                                                                                     dependency.ne,
                                                                                                                                  depressant/)                 \1

                                                                                                      Ftt>sl®n~hlf.Fi~~otic                                    \1

                  Luxury ar~d El':ecu\ive Programs   Effective, Affordable Luxury Insurance,
                                                                                               Excellent   vatue,(thttp.i-.'r~dependency. ne tl]l\
                                                                                                       lnsurarlf~ Acce!?.t7d     •        .
                  Oetox. Dual-Diagnosis and rnore
                                                                                                           l-Bob!M~~y.A'l-!!e~YChotlcl)
                                                                Financing Available
                                                                                                    cau                                                            \I
                     Calll·B00-768-1799 Today              Calll-800-798-7926 Today
                      Or     Get Facility Details           Or Get Facilitv Details                  Or      GeAWillti'Details             1\
                                                                                                               (http:// www.dependency.netl.\
                                                                                                               /learn/ ativan/)                                     I



•             Sleets/ Side Effects
              Wthdrawal and D3toxification
              Feople who abuse Ritalin can overdose on the drug. It is
                                                                                                               Barbiturate

                                                                                                               /learn/ barbiturate/)
                                                                                                                        .    .
                                                                                                               Be nzo d 1azepme
                                                                                                                                          \1
                                                                                                               (http://www.dependency.net \\


                                                                                                                                             i1
                                                                                                                (http:// -Nww.dependency.net \ \
                                                                                                                                                                    \I
                                                                                                                                                                    1\



              important to be able to recognize the symptoms of an
                                                                                                                /learn/ benzodiazepine/)                                :\ 11
              overdose in friends and loved ones so you can arrange
                                                                                                                Cl onazepam                 !. \
              immediate treatment. A ~tal in overdose can cause                                                 (http:// www.dependency.net i i
               psychosis, agitation, lethargy, and seizures. If you suspect an
                                                                                                                /learn/ clonazepam/)                                     \I \I
               overdose, contact a poison control center. A Ritalin overdose
                                                                                                                Codeine                                                  'l
               has the potential to cause an onset of sudden death,                                             {http://www.dependency.net 11
               especially in people with underlying heart conditions, so
               immediate medical attention is advisable.

               Wthdrawal from Rita\ in can result in a change in the
                                                                                                                /learn/ codeine/)
                                                                                                                 Darvocet
                                                                                                                 (http:/ I www.dependency.net ;
                                                                                                                                                                              I  \




                person's behavior that may be diH cult for you to handle                                         /learn/ darvocet/)                                         \\
                alone. Ritalin withdrawal symptoms are psychological                                             Demerol                      :
                (http://www.dependency.netf learn/ drug-addiction!),                                             (http:/ I www.dependency.net 'I \
                                                                                                                  /I earn/ demerol/)                                         ;\
                and suddenly stopping the drug can cause psychotic




•               behavior, aggression, panic, extreme fatigue                      and depression,                 Dexedrine                                                      \

                and even suicidal tendencies.
                                                                                                                  (http:/ 1     www.dependency.~~
                                                                                                                                              f:l1/?n1r; 11~n~ 1\M


    of 7
                                                                                                       I
                                                                                                       I,
    - -r- .... om.o~ -   t:nects of Ritalin Abuse- Rit ...                                             '!
                                                                       http:l/www.dependency.net/le~r;n/ritalir
                                                                                                       l
                                                                                                       l\

•
          Short-Term fff Ed s of At ali n                                 /learn/ dexedrine/)
                                                                          Diazepam                .        \:
           Rita! in abuse produces a stimulant-like effect. The           (http://www.dependency.n it
           Ritalin high induces euphoria, wakeful ness, and               /learn/ diazepam/)
           increased focus and awareness. The intensity of the high       Dilaudid
          depends on the delivery method. Taking the drug orally          (http:// www.dependency.n
          produces I itt I e euphoric effect, unless it is taken in       /learn/ dilaudid/)
           larges dosages. Snorting or injecting the drug greatly        Fentanyl
         · heightens the experience. The side effects of abusing         (http:// www.dependency.ne
          Ritalin can include an increase in blood pressure, heart       /learn/fentanyl/)
          rate, and body temperature. ~talin can also cause              Fioricet
          nervousness, dizziness, vomiting, stomach pain,                (http:// www.dependency.ne,~\
          diarrhea, shortness of breath, chest pain, hallucinations,     /I earnJ t ori cet/)         \
          itching, rashes, fainting, and seizures. Coming down           Hydrocodone                  1     !
          from Rita I in can induce withdrawal symptoms,                 (http:// www.dependency.ne~.~~
          especially if the person is psychologically dependent.         /learn/ hydrocodone/)        I! I
          These symptoms can include panic, depression, mood             Klonopin                      i\
                                                                         (http:/ I www.dependency.netj
          changes, and psychotic episodes.
                                                                         /learn/ klonopin/)



•
                                                                                                            ''.'
                                                                         LDrazepam                   'I
                                                                                                    'l
                                                                         (http:// www.dependency.netj I
         Long-Term Bieds of A tal in                                     /learn/ I orazepamJ)               ': \
                                                                         Lorcet
        Long-term Ritalin use may cause heart disease or stroke.         (http://www.dependency.net
      · Ritalin can block small blood vessels over time in               /learn/lorcet/)
         abusers who inject the drug. Ongoing intravenous use            Lortab
         can a/ so expose the abuser to various blood-borne
                                                                                                     i
                                                                         (http:// www.dependency.net                I
                                                                                                                    \
         viruses, such as hepatitis Band C.                              /learn/lortab/)                            I!
                                                                         Methadone                     !
                                                                         (http:// www.dependency.net \ \
      Treatlll8nt for Rtalin Mdiction                                    /learn/ methadone/)                        l
                                                                         Methamphetamine                                I
       Ritalin abuse treatment can be complicated by the severe          ( http:/1 www.dependency.net [                 I
       psycho I ogical dependency that abusers experience, which
                                                                         /learn                                         \\
       can cause them to exhibit psychotic behavior when taken           1methamphetamine/)
       off (http:// www.drugs.com/ sfx/ ritalin~side-effects.html)
                                                                         Morphine
       the drug. This behavior can manifest in life-threatening ways
       that may be too complex for an untrained individual to
                                                                         (http:// www.dependency.net
                                                                                                                        I
•
                                                                         /learn/ morphine/)
       handle alone. People who are interested in~ nding
                                                                                                                i            '
                                                                         Narcotic                   ! 1l        '

       (http:/ 1pubs.niaaa.nih.gov/publications/ arh22-1
                                                                         (http1 I www.dependency.\e-61
       /44-46.pdf) inpatient or outpatient servi                                                                                                                                                                                     il
                                                                                                                                                                                     ),


---- --.- .. uucm.;e-   1:rtects of Ritalin Abuse- Rit...                                             http:llwww.dependency.net/leaf\nlritalin.
                                                                                                                                                                                     1!



        calling 1 ~888-290-6365 (tel :+18882906365) or? lling out                                               /learn/ narcotic/)
        a quick contact form so they cant nd the support they need.                                             Norco
                                                                                                                (http:// www.dependency.n
                                                                                                                                                        }



                                                                                                                                                                                           I




                                                                                                                                                                        ndency.neJ
                                                                                       Ext.;ce; ;Ue; ;nt; ; .Va; o;lu.,.e, q:; 'e. ,_. ,.e&."m•T-~- ~t l/
                                                                                                                                             , ...... -u ..., .......

            Luxury and Executive Programs    Effective, Affordable Luxury Insurance,                                                                        )                              [\\
            Detox, Dual-Diagnosis and more              Financing Available                          Insurance Accepted                                                                    i
               Calll-800-768-1799 Today            Calll-800-798-7926 Today                    Calll-SO~~'imav                    ;
                Or Get Facility Details             Or Get Facility Details                    or Ge(fittf3YJI1Wi.Rw.dependency.ne,\
                                                                                                    /learn/ oxycodone/)           !                                                            )
                                                                                                                                         •                                                 I
                                                                                                                 OxyContm                   \\
                                                                                                                 (http:// www.dependency.net! \
                                                                                                                 /learn/ oxycontin/)                                                           '': \
                                                                                                                                            ::
                                                                                                                 Percocet                   1;
                                                                                                                 (http:// www.dependency.net\ \
                                                                                                                 /learn/ percocet/)                                                                \\



•
                                                                                                                                                                                                   I   I
                                                                                                                  Atalin                                                                           ;   \
        Dexedrine                                                                                                                                                                                  :\
                                                                                                                  Roxicodone                  : \
        Signs of    LICA.c•u•
                                                                                                                  (http:// www.dependency.net \
         Vs. Abuse, Tol                                                                                                                                                                                    1
                                                                                                                  /learn/ roxicodone/)                                                                     1
         (http:// www.de
                                                                                                                  Sedative                    \
         /learn/ dexedrine/)
                                                                                                                  (http:// www.dependency.net \
                                                                                                                   /learn/ sedative/)                                                                      \
                                                                                                                   Soma                         \
                                                                                                                                                i
                                                                                                                   (http://www.dependency.net i l\
                                                                                                                                                                                                       !
                                                                                                                   /learn/somal)                                                                       ~       \
                                                                                                                                                                                                               I
                                                                                                                    Tramadol
                                                                                                                    (http:// www.dependency.net                                                                l
                                                                                                                    /learn/ tramadoll)
                                                                                                                                                                                                               \
                                                                                                                    Tranquilizer                                                                                   !
                                                                                                                    (http:// www.dependency.net                                                                    \

                                                                                                                     /learn/ tranquilizer/)
                                                                                                                      Valium                           1
                                                                                                                                                                                                                   \
                                                                                                                                         n dency.net r l
                                                                                                                      (http:I/WWW· d epe             : \
                                                                                                                      /learn/valium/)                                                                      i           \

                                                                                                                                                                                                           I           \
                                                                                                                       Vicodin

                                                                                                                                                                                     \~
                                                                                                                                                                          r- ,., !'?n~    e: ,..       ~   .·nn i r. .. ~
  '"'~dun uependence - Effects ot Ritalin Abuse - Rit ...
                                                            http://www.dependency.net/leafin/ritalin,
                                                                                                                   ,,
                                                                                                                   ,.
                                                                                                                   ::
          {http:// www.deperidency.net



•
                                                                                                                   I'
                                                                                                                   i:
          I learnt viccdin/)
                                                                                                                   (!
          Vicoprofen                                                                                               \(
                                                                                                                   d
          (http:/ I www.dependency.net                                                                             II
          I learnt viccprofen/)
                                                                                                                   II
          Xanax
         (http:/ /www.dependency.net
         I I earn/ xanax/)


         .Art ide categories
         D-ug .Addiction
         Prescription Drugs
         (http:// www.dependency.net
                                                                                                                 Ii,

         /learn/ prescription~                                                                                   II
         drugs/)                                                                                                 /I
                                                                                                                 III.
        Drug & AI echo I                                                                                         II
        Tolerance vs.
                                                                                                             I!
                                                                                                                 I!
        Dependence                                                                                           II




•
                                                                                                             il
        (http:// www.dependency. net
        II earn/ drug~                                                                                       l
        and-alcohol-tolerance-
        vs-dependence/)
                                                                                                             I.I
                                                                                                             'I
                                                                                                             II
                                                                                                             'I
                                                                                                             i;
        cocaine
        (http://www.dependency.net
        /I earn/ cocaine/)                                                                                   II
                                                                                                             I;
       Crack Cocaine                                                                                         I'
                                                                                                             I

       (http://www.dependency.net                                                                            i
       /learn( crack-cocaine/)                                                                              li!
       Crystal Meth                                                                                         i:

       (http://www.dependency.net                                                                                  ;


       /I e·a rn/ crysta 1- meth/)                                                                                 I
       ecstasy
       (http:! t www.dependency.net                                                                               I
       /I earn/ ecstasy/)
       heroin
                                                                                                            :II,
       (http:/ 1www.dependency.net                                                                           !l

                                                                                                            ,,!I!
       /learn/ heroin/)
                                                                                                                    i
       ketamine
       (http://www.dependency.net                                                                           )I



of 7
                                                                                             ·~'
                                                                               ,... , .... ,"'"'. r: ...   "".~~
                                                                                                                       I

                                                                                                                           Ill   .. "':
                                                                                     I,
'"1uum uependence- Effects of Ritalin Abuse- Rit .•.                                 !i
                                                       http://www.dependency.net/le,~n/ritalin

        (http:// www.dependency.net                                                  Ii

•       II earn/ vi cadi n/)
        Vicoprofen
        (http://~.dependency.net
        I learn/ vicoprofen/)
                                                                                     .I
                                                                                         I
                                                                                         I
                                                                                         I
                                                                                         I
                                                                                         '

        Xanax
        (http:/ I www.dependency.net
        /learn/ xanax/}


       .Art ide categories
       D-ugPddiction
       Prescription Drugs
       (http:// www.dependency.net
       /learn/ prescription-
       drugs/)
       Drug & AI coho I
       Tolerance vs.
       Dependence



•      (http:// www.dependency.net
       I I earn/ drug-
       and- al co hoi- to I erance-
       vs-dependence/)
       cocaine
       (http:// www.dependency.net
       I learn/ cocaine/)
       Crack Cocaine
       (http://www.dependency.net
       /learn/ crack-cocaine/)
       Crystal Meth
       (http:// www.dependency.net
      /I earn/ crysta 1- meth/)
      ecstasy
      (http:// www.dependency.net
       /I earn/ ecstasy/)
       heroin
       (http:// www.dependency.net



-      /learn/ heroin/)
       ketamine
       (http:// www.dependency.net
                                                                                 ,~,
                                                                                             ' !
       Kttalin Dependence - Effects of Ritalin Abuse - Rit ...
                                                                                          httpo/lwww.dependency.net /1 el"" I ma
                                                                                                                              . I"on      II
                      J learn/ ketamine/)
                      LSD
•                     (http:// www.dependency.net                                                                                         I
                                                                                                                                          i
                      llearnllsd/ J                                                                                                       I

                      marijuana
                      (http:// www.dependency.net
                      /learn/ marijuana!)



                       CALL us TUL FR:E

                       1-888-290-6365                                                      o    Uve chat

                       era +18882906365)
                       ffilff.OJR                                                          o    Contact form

                                                                      1 ·--- - · - - --- · - - - - - · --- --             ··--·~·   ..,


                                                                      1            OJick JJmp To Page                      .         i
                                                                      L - - · · - - · - - - - - --····--·--·-··· - · · · · - ·--··


                               © 2015 ~cy.net I .AJJ Rghts Felerved
                                                                           Terms of Service    1 Privacy   Policy (ltos-ppJ)




•
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                          I


                                                                                                                                          I   I
                                                                                                                                          I
                                                                                                                                          I
                                                                                                                                              I\
                                                                                                                                              j




.,.   ,... t.   -~·
                                                                                                                                    ~     ;.
                                                                                                                                                         I
~~------ ....... .:: .. cmune   urine Toxicology· A I d
                                                       ·   n n- epth R ...
                                                                                 http://www.practicalpainmanagement.com/~                                        eatme ..
             )(                                                                                                                                          i

• OOPPM  PRACnCAL PAIN MANAGIMEIIT
                                                                                                                                                         1!
                                                                                                                                                            I:
         Q                                                                                                                                               i!
                                                                                                                                                          I
         Subscribe to PPM and get a FREE Pra ct"1ce L.Jstmg.
                                                         .                                                                                                   i
                                                                                                                                                             I
         FOLLOW US f, g.




        RENEW OR SUBSCRIBE TO PPM
        Subscription is FREE for qualified health care professionals in the US.
        RENEW I SUBSCRIBE
        if} Download
        ~Email

        Q Print
        >#Tweet
       C Subscribe or renew to PPM




•       Methamphetamine Urine Toxicology: An In-depth Review


       By Michael DeGeorge, Jr., PhannD Uauthor/11339/degeorge-jr) and John Weber(/author/llJ               . - -- ......... ""'un:: IOXICOiogy: An In-depth R...
                                                                                                                                                        I,
                                                                                              htt •//                    .                              !    i
                                                                                                 p~     www. practlcalpai nmanagement. comMeat me
                                                                                                                                                        I:                  ..
        On the other hand, ]-methamphetamine affects the S>1l1pathetic nerv                      . .                                       \                 i

•
        system, so it is not thought to possess     dd' .     -    .           a us system but has lJttJe activity in the central nervo,•s i ;
                 .     .                        an a tct1on potentw.l anywhere near that of th d                       . .                 \i
        few phystologtcal effects is vasoconstriction, which mak .                             e -methamphetamme ISomer. A.lnon¥, iq.
                                                                es lt useful for nasal decongestion.!                                      !I

                                                                                                                                                            \!
                                                                                                                                                            I'
                                                                                                                                                            ·!


                                                   ;\!d>q:·~                     -
                                                  ~~~                           1(>!1.-,..,                 """'-
                                                  t~~~                         i:.--           ~--                                                          1.!
                                                                                                                                                            ii
                                                                                                                                                            ji
                                                                                                                                                            r
                                                                                                                                                             ~




                                                                                                                                                             I:
                                                                                                                                                             II
                                                                                                                                                             1\
                                                                                                                                                             !ri
                                                                                                                                                                  I

                                                    (http:/ /www.p~actlcolpainmanagement com/sttesfdefaultffiles

                                                    /llnagecache/liglttbox·large/ltllages/           ,------...... .., unne roxicology: An In-depth R ...                            http://www. practicalpainmanagement. com/' eat me ..

                                                                                                                                                                           \
                                                                                                                                                                           i'
                                                                                   T~e ~ird and fmal test is the methamphetamine d,l-isomer test by ~r
                                                                                   (Ftgute 2). Based on a 1991 Department of Health and Human Ser.'i~es
•                                                                                  Technical Advisory, ad-methamphetamine level that is                     >20%    of the\\
                                                                                   total is c~nsidered ~nclicative of a source other than an OTC product                   qt a
                                                                                   metabolite of seleg1lme.9 These sources could include a prescription\ i
                                                                                   medication or illegally .m~nufactured methamphetamine. If the patie\jt
                                                                                   does not have a prescnptwn for a drug that would result in                   > 20%          'I
                                                                                   d-methamphetamine, illicit use of a diverted prescription product or \:                     "
                                                                                   street methamphetamine should be considered as a source.                                     ~
                                                                                   A recent study by Esposito et al published in the Journal of Analytical\
      (http f fwww practicalpaaunanagement.com/sites{default{files                 Toxicology showed that d-methamphetamine percentages often were
          'unagecache/hghtbox-1Drgejimages(zo 12 t 11 / 2916755019 _ 1_opt.jpeg)   few percentage points above or below the expected value based on the
                                                                                   standard solutions they were testing.g This was due to impu nties m ~·'
      some of the denvatizing agents used. When interpreting test results, a clinician should consider that the result might never be                                               \
          roo% d or l1somer due to these impurities. Esposito concluded that the >20% d-methamphetamine guideline is still relevant an :
                                                                                                                                                                                     I
      appropnate based on theirfindings.g                                                                                                                                           1\;
          Sununary
          lllicit methamphetamine availability and use poses a serious health risk in the United States today. If abuse is suspected, urine                                         ·~~
          drug tests are available to help clinicians detect its presence and intervene in order to optimize patieot outcomes. There are a few \
          distinct sources of methamphetamine. Using current methodology for urine toxicology testing will allow clioicians to narrow                                    do~i
          tl-:e possible source of a positive result and assist them in managing their patients accordingly.                                                                         \'
                                                                                                                                                                                     ,I
          VJew Sources [/treatments/ pl:armacological/ non-opioids/ methamphetamine-urine-tax icology -depth· rev iew#fieldset)




•
                                                                                                                                                                                     j    r


          F1rst published on: November 1, 2012                                                                                                                                        '
                                                                                                                                                                                     i'



          Related Articles


          ZiconotJcie for Chronic Severe Pain (/treatments/pharmacolog•cal/non-opioids/ziconotide-chronic-severe-pain)
                                         ·             · · h                                1 · · I" · ., 1 h          1· llS-r -rems-opioids)
                                                                                               ·   · ·d 11113 k           actical·sense·cytochrome·p4 50)
           Mak1ng Practical Sense of Cytochrome P4SO(ftreatments/pharlllacolog1ca IfO\l 101 s                     mg-pr




           Vertical Health Websites


           ~o~"s~i;;c~verse·~diabetidifestyleQ.endocrineweb
            {P;jchcentrar Wt:EM
•           ®SHOW MAIN MENU
                                                                                                                                                                         t!>ci
                                                                                                                                                                                              \
                                                                                                                                                                                              \




    f "
     . --- __ ...... .: \.IUne roxicology: An In-depth R...   http://www.practicalpainmanagement.com/treatme ..



    0 SHOW SU13 MENU



•   Types of Pam
    Acute Pain
    post-surgical Pain
    Sports and Overuse Injury
    Trauma
    Cancer Pain Headache
    Cluster Headache
    Mtgraine
    Post-trauma Headache
    Tension Headache
    Neuropathic Pain
    Carpal Tunnel Syndrome
    CRPS/RSDJCausalgia
    Diabetic Neuropathy
    Multiple Sclerosis
    Phantom Limb Syndrome
    Postherpetic Neuralgia
    Trigeminal Neuralgia
    Oral and Maxillofacial Pain                                                                          !;
                                                                                                         I!
    TMJ                                                                                                  l

e   Tooth Pain
     Rheumatologic and Myofascial Pain
     Fibromyalgia
                                                                                                         \




     Inflammatory Arthritis
     Lupus and Other Autoimmune Disorders
     Lyme and Other Infectious Diseases
     Osteoarthritis
     Plantar Fasciitis
     Spine Pain
     Discogenic Pain
     Facet Syndrome
      Myofascial Back Pain
      Radiculopathy
      Trauma
      Other Types ofPain
      Abdominal and Pelvis Pain
      Brain Injury
      General Musculoskeletal Pain
      Pam Co-morbidities
      Pam Treatments
                                                                                                              1
                                                                                                              \        .
                                                                                                                       I

      Complementary Treatments                                                                                ·,




•
                                                                                                              i
       Acupuncture                                                                                            i
       BJObehaviorai                                                                                           I   I
                                                                                                                           I
                                                                                                                           \




                                                                                                      I~'
       Homeopathy
       Lasers
                                                                                                                                     '!
    ----···r-·•..-.c•ut~ne unne Toxicology: An        In-depth    R...    http://www.practicalpainmanagement.com/~~eatme ..              I


                                                                                                                  ,,
       Magnets




•
                                                                                                                                     [:
       Prolotherapy                                                                                                                  I'
                                                                                                                                     II
                                                                                                                                     i:
       lnterventional Pain Management                                                                                                j:
                                                                                                                                     I
       Ablations
       Injections
       Pumps
       Stimulators
       Manipulation and Massage
       Massage
       Osteopathic                                                                                                                    ~
       Phatmacological                                                                                                                i\
                                                                                                                                             i
       Noo·opioids/OTC
      Opioids
      Psychological
      Biofeedback
      Cognitive-behavioral Therapy
      Rehabilitation
      Exercise
      Physical Therapy
                                                                                                                                      i:

      Resources                                                                                                                     . I:
                                                                                                                                      :·
                                                                                                                                      i'
      Clinical Practice GuideiinesDiagnosticTestsEthics and LegaiChntcal
                                                                   . .                 . /P a II'Ia t'tve C a reNewsandResearchPracttce,
                                                                         ResourcesHosptce                                             1•
      Management
                                                                                                                                      ''
      PCP Updates                                                                                                                     ;i
      Literature Review
      Past Issues
      :a' FOR PATIENTS
      Pain Treaonents
      Bracing/Splinting/Prosthesis
      Complementary Treatments
      Hom1one Therapy
      lnterventionaJ Pain Management
      Manipulation and Massage
      Nutraceutical
      Pharmacological
      1\on-opioids/OTC
      Opioids
      Psychological
      Rehabilitation




•
                ··· -·-•••••(•"~""• .... ••••.,....,   VI      U6 L'-",H • l't"lt;;U:)\_...tlctl                    http://www.medschat.conV JJJscuss/ Will- L-pass-a-methamphetam me-



         Will I Pass A Methamphetamine Drug Test


•
         88 Replies           Updated Wed. Apr 29 '15, 5 31 AM



         Home               Drugs: M                   >       Methamphetamine                     >   Discussions




            Conversation Starter

         Angela Says:
         Sun. Aug 21 '11, 3 39 PM


          For the last two weeks ive been smoking meth, nomore then two grams throughout that time.
          Havent touched it since yesterday aug, 20th. I have to see my probation officer on sept, 2nd
          and will be getting drugged tested. Here's another thing lm prescribed Adderali 20mg and
          never had a problem passing test, now that I have been using methamphetamine this month,
          will 1t trigger me to have a positive drug test even if the meth is already out of my system?
          Whats the longest time meth has stayed in someones system? What can I do in 13 days??
          Please help!


         Showing Replies 1                                 ~    20 of 88


         ~.-. Verwon Says:
           ~ Thu, Aug 2!i '11, 11·15 AM


          Though it can vary from person to person, depend·1ng on their own individualizing factors,
          Methamphetamine is generally detectable for approximately 5 days, after use in a standard
          urine test

          However. as to the longest time it's been detected, the answer is a lifetime. There is no
          explanation for it, but traces tend to linger in some people, even with just one use.

          As to the Adderall, the Amphetamine salts in it can caus~_,9.fal~ positive for ___ .. ----
          Methamphetamine_,__ ____ ._____                      ..-----· ...
                               .   ------ .. -
          http:i/www.medscllat.com/wiki/Adderalll

          http://www.medschat.com/wiki/Methamphetamine/

         ___Are there any other questions or comments?                                                     _, ../


         ""} Frank Linn Says·
         ,;/,.. Thu, Aug 25 '11, 1·22 PM


           Meth will not show up on the piss test after 13 days.                            , .
           they will see the meds that you have a script for, as long as you have proof you re 1n the clear.
           Allthough, if anybody does a hair test on you you'd be toast... unless you shave your head.


          ":t   Angela Says:




•
          v· Fn. Aug 26 '11. 6 10 PM




2 of 7
•


    Exhibit 11




•
                                                                                              -· --·--·--·- - - - - - --tt------


     IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:                                                                    \




•
                                                                                                                            \
                                                                                                                            ii
                 THE GRAND JURY, for the County of Bell, State of Texas, duly selected, empaneled, sworn, cbarged;      and\\
             "                                                                                 .                            ll
      organized as such al the January Term, A.D. 2005 of the 27th Judicial District Court for said O:Junty, upoo their oatW
                                                                                                                                i!
      present in and to saic;l co_urt at said term that                                                                         \:d


                                                                  TBOMAS RA¥MOMD CABR
                                                                                                                                 "li
                                                                                                                                  r
      hereinafter styled Defendant, on or about the 18th day of June A.D. 2004, and before the presentment of this lndictnfnt,
                                                                                                                                      i
      in the County and State aforesaid,                                                                                              i
                                                                                                                                      I
                 did then and there cause an object, to wit: a "dildo" to contact and penetrate the anus of J  ~ ,a
                 child less thau 17 years of age and not the spouse of the said Thomas Raymond Carr, and the satd
                 Thomas Raymond Carr operated in concert with Tammy Bishop during the same criminal ~isode,_ and
                                                                                                                                      II
                 the defendant did provide to and administer a controlled substance to the said J     d M Wlth the wtc:nt                 \I
                 of administering said offense                                                                                            I~
                                                                                                                                          i',I
                                                                                                                                           i~
                                                                                                                                           'I
                                                                                                                                           !I




         against the peace and dignity of the State.




•
              District Attorney 27th Judicial District ofTCUS




·- ----~--~-· ... ~.··-"'·"-'.!'·~=-=·--""'·""-''..~.""'-'''-"""~·- - - - - - - - - - - · .
                                                                                                                                                                                    'I,
                                                                                                                                                                                         !
                                                                                                                                                                                        ,,
    THE STATE OF                TExAs                                             1, _________________________________________                                                      ~·--




    CoUNTY OF HELL                                                                                                                                                                      li
                                                                                                                                                                                        •I
                                                                                                                         ~



•
                                                                                                                                                                                         ii
                                                                                                                                 I
    of the                                                            District Court of Bell County, Texas, do hereby certify tha the
    withln~d foregoing is a u-ue and correct copy of the original Bill of lndlctmcnl, t'Ued in s:tid Coun on the                   ',,
    day of                                        A.D., 20 ___ , ln cause No.                            , style    IN TH£ NAME AND BY AJTf{ORITY OF THE STATE 0.~: TEXAS:                                                                        II
                                                                                                                                   I

            THE GRAN'D JURY, for the County of Bell, State of Texas, duly selected, empaneled, sworn, charged, ila~


•   organize~ as such     at the January Term, A.D. 2005 of the 27th Judicial D1strict Court for sa1d County, upon their
    present i!1 and to said court at said term that
                                                                                                                                  o1hs
                                                                                                                                       1:,,
                                                                                                                                        ,\
                                                                                                                                        i~

                                                                                                                                         r!
                                                                            THOMAS RAYMOND CARR
                                                                                                                                         \\
                                                                                                                                          !I


    hereinafter styled Defendant, on or about the 18th day of June A.D. 2004, and before the presentment of this              l.ndic~ent,     1:

    rn the County and State aforesaid,                                                                                                        I't·;
                                                                                                                                              '

            did then and there cause an object, to wit: a "dildo" to contact and penetrate the anus of JerTid May, a
            child less than 17 years of age and not the spouse of the said Thomas Raymond Carr, and the said
            Thomas Raymond Carr operated in concert with Tammy Bishop during the same criminal episode, and
            the defendant did provide to and administer a controlled substance to the said Jemd May with the mtent
            ~~t~ring                 said offense
             lt   ~G. ..: ; ;, ·r" r                                                                                                                                                         ,I



              THE STATE OF TEXAS..                                                                                                                        ;:
                                                                                                                                                         i;
                                                                                                                 ,,                                       i\
•             COUNTY OF BELL                                             l,      --~-----~--------------·-·---i:----
                                                                                                                 "
                                                                                                                                                          ·'

                                                                                                                                                          ,,
                                                                                                                                                        '!! tile
              of ti1e
              w I• hI n afl d foe< goIng I; ' "ue and   coccw   copy of •                .,
                 '
                 !·

                 !
                 I
                 I


                 i
                 I




    Exhibit ~2
                     '



                 ·:
                 'j
                 ,,
                 'i


                 ·i


                 :I
                      !




                 ''

                 !:
                         ;

                 :!
                 :I
                 l'
                  ! '·




•                 : i
                  ''




                 1\11        '
                                                                   (                           i
                                                                   '\ ___,/ '•.__/ u       u


•
                                                                                                            ~
                                                                  ,-- -                .                    =
                                                                 ~\~)~
                                                                                                            c...>
                                                                                                            :til>
                                                                                                            -o
                                                                                                            ;JQ     Jl[
    STATE OF TEXAS §                                                                                        0       r1
    COUNTY OF BELL §                                                                                        -o
                                                                                                            :X
                                                                                                                    m,l :I

                                                                                                            N       D'i
                                      COURT:9RDERED AFFIDAVIT
                                      (in Cause Numbers 57,557-A and 57,558-A)
                                                                                                   ......
                                                                                                   -<
                                                                                                            N
                                                                                                            C1'         i
                                                                                                                        )




             Before me, the undersigned notary, personally appeared th.is day AffLant
    Cha~Jes ("Mo~nty") Montgomery J r·.,  who, after being identified. by Driver Lice~se
    aRld du~llJ by me du!y sworn~ deposed upon his oath and stated as follows:

              "I, attorney Charles ('Monty') Montgomery Jr. (State Bar 1114288000), give this

    AffidaviL in response lo and compliance with the January 23rd, 2013 'Designation of

    issues and Order Expanding the Record' in Cause Numbers 57,557-1\. and 57,558-A of

    the 2 7rJJ Judicial District Court of Bell County, Texas; and l have ei.ther good reason to

    believe or personal knowledge of all facts herein set out and swear to the truth of same.



•             "As regartis the Court's designated             factu~   issue NUMBER 1 (one), as u"ial

    COLUlsel, I di.d investigate the facts of the cases and the law applicable to said facts, and

    did discuss both, as well as possible defenses, with Applicant, Thomas Raymond Carr.

    Wi(n~ss the following 'plea colloquy' I question and answer exchange between myself
                                                                                                                      •!:
                                                                                                                      •;i
    and Appli~~t:                                                                                                     '·l
                      ·.                                                                                              ;'t

    -~~l·-~l6:                                                                                                        .·;


     . .. .   -~: . ~ow.-1-~;n, ·h~ve you altt! dissatisfaction whatsoever with my representation                     ''
                                                                                                                      :!
                    of you?
              A: No.
                                                                                                                      '.
              Q;    l~ there anvthin~ that l have (ailed to explore by way of investigating and                       '
                                                                                                                      1_1:
                                                                                                                      •'
                    preparing anv defensive issues or witnesses?
              A: No.                                                                                                    ::
                                                                                                                             '
                                                                                                                             I
                                                                                                                      '•I
                   : All rlo-ht And it is true is it not, that I obtained and interviewed -~d [got] an                  •!
               Q                                                                                                      ,it..
                           o      .       . . . itt] Outten who ... e.arns Jus lt~tng_ as a .
                     assessment by Bob [ : 0 4 · .                     .     t'mooy in mitlgauon ot
                     drug and alcohol counselor and was gowg to g.tve rest
                                            Affidavit~ Page 1 of 22




•                                 r
                               (· .     ·, 'i ·.. . 1 -.' ~
•        punis~ent apprising the jury of the role that d
         your mmd and your intent[ ] and     . h.
                                                               ·
                                                         rugs nughl have played on
                                                                                   '

         as all of the other testimo~y      tha~:~; d::~all of t~at. in th~ b~hmce.,     as well
         witnesses that vou told me ~..........       1 __   oped, 10 !ntervleWltl~ all Q{lh.e
                                        'U-'~V>                                                                                                           i
                                                                                                          ;,




•
                                                                                                          f,
                                                                                                          /I
                                                                                                          I'

                                                                                                          I
                  comp~ter. . Alld _he expressed the opinion that based upon bis years 0 f
                 ex.penence m w0rking these types of c                                  ·
                 saw no basis what         ~>           ases, pornography cases, etcetera, he
                                    soever Lrom thQ.se computer record h !! h d
                 on your c~mputer on the hard drive jn the unallocated s~ac:t ct~c:er fo~nd
                 saw JUJ evitk.nce whatsoever            rtlz ·      .      '         a, -!
                 cril~U!£, did he not?         or an u er t.nvestz ation o an other
             A: Yes, sir.

            Q: ·
                 4
                     "i       "!'
                    he 5 he would testify to thm and that was one of the detectives who
               wor ed this case, correct?
            A; Yes, sir.

            Q: !s there ano/·complaint tha1t:ou've got regarding mv (aiiu.re to do a.nvthirtg
               m pr~mu.ation o(any possible defense in tltis CCJ§e~?
            A: No, srr.


    This 'plea colloquy' between n~yself jllld Applicant~ addresses (RR V 1-pp J6-17)

    my development of the 8j)o1i~able LAW, regarding which the following explanation

    should - better than mere quotation of the plea colloquy - i.llustrate my effons thereon:

           In addition. to s.uc£essfully getting    STRICKEN from the CAPTION of
            the Indictment (i.n. Cause No. 57558) the 'nwiester'-branding aJJegatkJI:t
            '(Aggravated Sexu~l Assault] OfA C'hild~ and ALSO forcing AMENDMENT
            of that Indictment's allegation of specific intent, I HAD ADDITIONALLY
            ATTEM;PJ;ED TO QUASH SAID INDICTMENT yls a vis a contentiop that
            .the law of parties would have to be relied upon to hQld Ag,Qlignt criminally
            responsible for (his common law wife)        TA.MMY BISHOP's an.aJ dildo-
            penetration of the l.ntt!pt;/} 16 year old) victim (tmd two J4 year old extraneous
            victims)      -    my client's ruain defensive claim being that he did not personally
            dildo the victims and only FILMED it).           Tllh."N (so my argument ran), this
            'Parties-Prosecution' of a lnd degree offense would be boot-strapped into a 1st
            degree 'Operating-.In-Concert' case W 1THOUT THE REQ[/ISJTE factor of
             any ADDITIONAL conduct.                I advised my client, Applicant Thomas Carr,
                                         Affidavit-Page 3 of 22



•                                                                                                    fl




                                                                                                    ,,p
                                                                                                             i:




•            that 1 had done my best to build reversible error into the Record
             TRIAL foJiowed by an app l             b ha                         -
                                                                                      ... th
                                                                                    - In    .e
                                                                                                       f
                                                                                                 event o a
                                                                                                             li
                                                                                                              '
                                                                                                              '



             TAMMY' -                     ea    -    ut t t, ag Thomas himse}f kept complaining,
               . .     . s NOT HAVING       BEF~N INDICTED FOR A SEX OFFENSE (or as
            a C()-defendaot) would probably doom any appeal or collateral attack based
            upon sajd issue; AND TRA 'f - as I put on the Record m
                                                                 . the ptea coUoquy

            (RR-Vl, pg 17)- AppJjcant' s judicia} confession to the gpzpyi¢ indictment,
            aHegiug th1M Jl,Ji administered the drug to the victim with the inteut of
            'facilitati·1U! COif'l.mission of the penetration of the aiUI.S ()j [the victim}' ~l
            would D.li~E4.1' ~ny appellate contention that there bad been reversible
            error in t·be trial court's denial of said motion to quash.
                     fi'Nl = ~&!~ il~P.dmen,t substituting the phrase 'facilitating commission
                           of the penetration of the anus of [the named victim]' for the
                           original allegation 'with the intent of administering said offense',
                           g~ew   out of another attack by my motion to Q.«&jh.

            There were many otber issues, factual and legal, that I dealt with, constantly
    (when Applicant wasn't either at the Vernon State Hospital on competency comt::llitment
    or elsewhere, at the San Antonio Dominguez Unit, etc.) over the 2J.nwn!h duration of my

    representing Ap.pl1cant, a jew of which will be touched upon hereinafter.              Suffice it to
    say that, when he was at the Bell County Jail, I was NOT visiting Thomas for the purpose
    he would have the Court believe (that of getting him to enlist cellmates as my clientele),
    but, rather, because I was constantly addressing his problems and needs, attending to his
    medical issues (infn~.) AND to the problems of his parents and chi.ldreu (infra) growi.ng
    out of his and Tammy's incarceration. While this might seem irrelevam to the manner in
    which I discharged my criminal-case representation responsibilities, the point is that
    J\pplicant has fabricated a picture tbat 1 'never counseled' him, ~never did anything to
    represent' him, and 'just sat ther.e and got [him] to sign a plea, with broken promises (I]

    would appeal [his1 case' (infra).
            For example, Thomas viewed the yideo 1'\VlC::&;.- not just immediately before
    signing up for a guilty plea, but, also, months before that; and on bo(b Qfthose twO
                                        Affidavit~ Page 4   of 22



•
•   occasiotJ~ he .heard H!MSELF
                         .       GIVING
                                    ·   DiRECTIONS
                                          ·        AND I SSUING THREATS,
    as, for example, that lfthe juveniles resisted the anal penetration that he wanted to film,
    then they would have to perform Fellatio upon him.

       .       Aild as (or his como,lai,nJ tlwt I never showed him Tammv Bishoo's alleged
        .. ..stateme-nt. well
    wntten                · • NEIT.f-T'GR
                                . · uu. had "'ed
                                            '7'
                                                 Potter-
                                                      .        •
                                                         for thirty years the kingpin of the
    centraJ Texas criminal defense b;u- and APPLICANT'S PREVIOUS ATTORNEY (whom
    I had substituted in for)- been able to get tlu Stgte to give it up_; it wa.m 't suuuwrily
    disco.ver.ub,le
                •   (Tammu;r NOT bang
                                   · a. co-rJe·f. ..1~ 11
                                              :,~enuant1.               I had. moreover, gpne to tbe
    jail to intcryien; he~ - and she decided not to di,fcuss anvthing with me (although my
    stated agenda was merely discussion of their children's visitation with Applicant ·s
    parents/ the children's grandparents).
               As for his boast of having gotten 'quite a few people to fire their lawyer and hire
    [me]', that grew out of his and his cellmates monitoring the block-long walk from my
    off1ce to the jail; 1 do not deny benefiting from the earned reputation of a lawyer who

    rer:ular-lv visits his cLients.
               As for the State threatening Applicant with' 17 {seventeen} indictments' AND
    my supposedly        ~nat responding', I bad previously told Thomas that by MY COUNT,                             ; 1

                                                                                                                      :'
    there were indeed FIFTEEN, bnt not seventeen, possible total charges, SOME OF
    WIDCR- if not ALL of which- he should EXPECT to receive stacked I consecutive
                            IN THE FINAl, ANALYSJS, THIS- and !!:fl1. the bleak prospects
    sentences for!
    of .an Appeal, Q! anytbing else- was why I advised Applicant to w.aive trial, waiye
    direct appeaJ a.s well as collateral attack, and plead guilty.                  I would have loved to             'i
                                                                                                                      ! :
     nave tried that ca.'3e, as winning it wou1d have been. a big feather in my cap; but 1 owed it

     to roy dient to make him see reality- that we wouldn't win 17 (or even JS) times; and
     that any jury who might buy the State's argument that Tammy's cooperation as a witness
     should condone Thomas taking aH me blame, tbat would be a jury that WOULD 'MAX'                                   I       .

     HIM and aiso recommend consecutive sentenci.ng.                   AND TI-lAT 1S WHY 'fHOMAS                       l' I'
     ACCEPTED THE STATE'S OFFER.                        After   a.U, it had taken me 23   months to get it do·-'lll    ! i
                                                                                                                        ! '
                                                                                                                        I


     1.0   thirty years; and it wasn't going to get anything but worse\                                                 \          \
                                                                                                                           i :
                                                                                                                           i ;
                                              Affidavit-Pagi! 5 of 21                                                      I
                                                                                                                           11 1

                                                                                                                            \ \

                                                                                                                      ,,~
•               Fmally, as for Applicant's claim of having been on 'psychiatric medicati n [ d]
     scared' and supposedly not allowed to talk to his family before JM Jri,.,~ a d . . t
                                                                                         o an ...
                                                                                                   tl
                . .                                                   ·~           ectslon o accept 1e
     offer or reJect lt., well, simply put, neither was th"' case.
                                                              ...      He knew beforehand wluu the offer
      was and that I could not. et beuer one - and ad
     the assembled Jhree ju,venil~ .AN}) their Parents, letting them know that in any trial I would be
     altcmpti.ng to litigate the juveniles' previous drugging and boozing - AND ASKlNG THE
     JURORS 'Where were the PAREN'lS?'
                                                      As for the psychiatric medication, that was the              I
     result of Applicant overplaying his hand at Vernon State Hospital, refusing to particip te in                 ,.I
                                                                                              11                   r
     intervie.ws by the d~agnosin{f.'!!!'. doctor (actually calling him an insulting oame whicb he                 i~
                                                                                                                   fr
     stupidly joked about. in a leng distance MONITORED phone cal.l to me), AND being observed                    !I:  ~
                                                                                                                  !.i
                                                                                                                  i!
    demonstrating hidden cognitive abilities AND consequently classified as a malingerer who                      n
    should be rttumed to Bell County with medications for 'Ps_ycho£k Disorde:r'.              Truro was,          il
    Tn.o.mas was    constantly mlUJ.ipulating, bul.in complete control; witness the   unusual consistency
    of his very dear, cursive sig.narure on the plea papers.


              FNl: I even tried to f.!llJJSJ1. bis discharge and return to competency, by arguing that the
                   psychiatric reports had not been authored by a doctor who had PERSONALLY
                     imer.:vi~..ed this 'Malingering ... Personality Disorder' pati.ent.                         :I
                                                                                                                 '1
                                                                                                                 , I

                                                                                                                 , I
              ln closing, I must comment further on something onty touched upon hereinbefore.                    :i
    Applicant knew that 1 had grnter
                                                                                                                   i
                                   ·
    to his 'threat' to return addiuonal · ·
                                        mdit.tments an d s'T'ACJ{               ~"     defendant i{          I
                                                           .t.n.
                                                                                                             I!
                                           Affidavit-Page 6 of 22                                            I!
                                                                                                             IIi :
                                                                                                             I !
                                                                                                             i i
                                                                                                             I     t




                                                                                                             \~~           '
•   he wem to Lrial, WALDMAN DID INDEED OBTAIN A SECOND INDICTMENT and try
    thaJ case to another jury, with the result that the defendant who had only three years to do
    after the {irsz trial WOUND Uf STACKED, with twentv-three years to do after tbe second
    trial.

             FN3: Th~c; revelation was significant to Appucant, as well as myself, because said
                  auorney Ted Potter had represented Applicant prior to my being retained.
    !n shon., it was my considered judgment- aud adviee to Thomas Raymond Carr- that he
    take the State's offer of a thirty year punishment recommendation, waive appeal a.nd
    NEVER breach his pl.~a ba.r:g.ain by attempting to get habeas relief.               Apparently (?),my
    former 'Client.& Rr.-U;nd' (as his letters refer to himself) h!1now for~otten the TWO
    'DISCLOSURE 01•     case AND EVENTlJAU y LED TO

     juvenile victims AND th ·
                                                a group meeting between
                                                h'         .            ·
                                                                           myself and the three

                         (RR-V/-~;/arents., w    JCh   meettng (as hereinafter explained) resulted in
     Qarentai permi~sion"'being given to Kimball to COME DOWN (t' fr     r.H-..
                                       ·                        1rsr omllt1.E years                to

     thirtJ;-five., and- after 23 months offlghting me- from thirty-five to the thirtv year offer

     that Applicant decided to take).

             Mean.whik,, however, disagreements between myself and Kimball regarding wha1.

    1 sbould be considered 'entitled to' (i.e., differing views regarding what 1 contended to be

    Brady-Discovery) caused me, on September 20m, 2005, to file my •Affid8vit Supponjng                     jl
                                                                                                            il
                                                                                                            ~~
    Applic:uion .For Deposition Testimony' and the thereto attached 'Defendant's                            'i'!
                                                                                                            •i
                                                                                                            !:
    Amended Omnib.ns..Riie-Trial Motion', seeking, inter alia, joint/er of prosecutions,                    'i
                                                                                                            :;
                                                                                                        .f ',
    quashing of the indictment, expert witness funding, compelled trial testimony of the                       I
                                                                                                        ! !
                                                                                                        '.
                                                                                                        '.
    indictment-named victim. a copy of the video I Defendant's recorded statement,

                                                                                                        ~ :
    notice of extraneous offense evidence, a list of the State's c.ase-in-chi.ef witnesses
                                                                                                            .,
                                                                                                        ;        ;


    AND of it's expert witnesses, various other routine Discovery requests (crim,joa!                   1:


    histories, etc.), a.nd quite a few requests that were TAILQft.ED to discovering                     'I
                                                                                                        j'

                                                                                                        .
                                                                                                        I'
                                                                                                                   '
    evidence corroborating mv client's .ttory tlua, imer aliu, the three juveniles got
                                                                                                                   I


    themselves high..o.n.pills they'd h.een crushing - which pills supposedly came from                 : f
                                                                                                        ! .


    the prescription drug stash of the father of the indictment-named victim (contrary to               i :
                                                                                                        : i
                                                                                                        ; '

    said father's   contentio~                    ·
                                 at the above ment1one d JOmt
                                                         · · meetll1g,
                                                                  ·    that n one of his pills had
                                                                                                        '          ;
                                                                                                        'l
    been at his house where and when the subject criminal assaults took place); together                '
                                                                                                        I·


    with a 'Motion In Limine' AND an 'Application ... For Degositiop Testimooy' (of

    /by SAID.father) .




•
                                                                                                                  ,,,:




•           .1S REGARDS whether I g.Q! that 'complete discovery' addressed by the

    Court's Designated Factual Issue Numher Two, I must say in aJJ candor that 1 told

    my client I Applicant tlu.u !felt the Court had erred in denial of~ of my requests
                                    '

    BUT tb41 any prejudice thereby occasioned would N01' likely generate a REVERSAL

    of conviction up.on appeal (INFRA, regarding appellate engagement and advice).

    At any rate, I did share with Applicant all Discovery obtained;
    and th.e (previously herein described) meeting with Jerry Dugger~ fuiJy explored -

    and dashed- aU ho~.e. th·at ex-onerating evidence wo11ld                 be found   on tbe defendant's

    coqwuter, so that (by v-irtue of the described hiw-enforcement-computer-assistance)

    ~ve got more t#s.t;o.v.ery t.kqn what we were sta:tutorilv entitl~d tl)}
            FN4: Please refer back to pages 2-3 hereof, where the quoted 'plea colloquy'
                 between myself and Applicant reflects his confirmation ofthe valuable
                 assistance of Detective Jerry Dugger in examining Applicant's computer
                 in search of exonerating evidence.



            "As r.ega:r.:Q_s.!pe.Co.ua) designated factual issye @M:.BE.R 3 (three), as trial

    counsel, I did consult witth AppJjcant to prepare for trial.              As explained oo pages 5-7

    hereof, Applicant and 1 basically spC'!nt 23 months constantly rehashing what we could

    do with the evidence- and what we'd be stuck with.                      Generally, Applicant's proposed

    witnesses wouid    ~ have done anythlng more than show the juveniles to be typical
                                             .             Dt-h       It d"d 't
    teenagers, except that Tommy's S~st.er, Sonya~ op- w o 2....11- w n
                                                                                   a {to testify- ~
                                                                                                  C.OIJ.ld have


    corroboraied thai Tammy said she was going to leave. Tom for a Rl.CH eighteen year old who

     was jus! back from Ku.wail.,       UIJd,._,..
                                            ~corJ· ..g the contention that the indictment-named victim
                                                   ..

     LED THOMAS AND TAMM¥ TO BELIEVE HE AND HIS PALS WERE AJJULTS; this to




•
                                                 AffidJJ,vit-Page 9 of 22
•    be coupled with computer eyjdence tbat the couple (Thomas and Tammy) had sought out

     ADULT- rather than juvenile - websites.
                                                          Another witness that Applicam had me

    mterview was a neighbor that would supposedly testify ( l) he'd been told by r AMM"Y

    that the (the indictment-named 16-year old) juvenile said neighbor had seen visiting

    Tom's house was an ad#Jt "rich guy from Kuwait' she was going to leave Tom for; and

    (2) was into dru.gs; said witness told me tbat his testimony would 'Not belp' Applicant.


             Her.ew;itb-s.ybmittcd ~ ~~ is a three-page write-up (one of

    several Applicant furnished me in our preparatioru for a jury trial) of the defense (in

    addition to the claim that his sole role was the mere filming of Tqmmy 's actions) that

    Thomas wanted to_pr.es.ent, Lhe Court's reading ofwh.ich wi.J.J illustrate why I



•   previously herein stressed that drug and alcohol counselor BOB OUTTEN was prepared

    to give testimony (that I would have trie_d to get in oo Guilt-Innocence rather than just on

    punishment) as to the effe£ts of d~ugs -         particularly drugs mixed with alcohol -   on
                                                                                                     ..
                                                                                                     I.
                                                                                                     !•',

                                                                                                     i'
                                                                                                     Ir




               - -    --     - - - -         ---- ------- -- -
            HAs regar.ds t·b~ CQ.UJ.fs design~ted factual ~sye NUMBER 4 (four), as trial
                                                                                                     ! ;
                                                                                                     i:
                                                                                                     '
    counsel, r did Hf)_T fail to contact any al.ibi witnesses.    There were NO alibi witnesses,

    a:; Applicant hints~lf '!l!J!ears           . m
                                        momentanly . 1us
                                                       . own· Vl·d eo, weann
                                                                           · g a hideous negligee-
                                                                                                     i      l
                                                                                                     I      !
    type 'gown'.        And as Applicant acknowledges in the plea co1loquy, I contacted ALL

    of his so-called •witnesses'; and they generally (supra) would not testify to what Thomas

                                                   d" whom I recall being able to coofi.rm
    wanted with another exception, his mother, Ger ...,




•
          '                         Affidavit-Page 10 of 22
                                                                                                                 i·
                                                                                                                  '.

                                                                                                                 I
                                                                                                                 J.




•     that-- prior to Tom's and Tammy's arrest for the          su~j~t offenses- Tammy wa.s sneaking
                                                                                                                 \i
                                                                                                                 i·i
                                                                                                                 I'
                                                                                                                 I!

                                                                                                                 l!
                                                                                                                 iii;
                                                                                                                 :j
     out of the house at night to supposedly rendezvous with the indictment-named juvenile                       ~:
                                                                                                                 .•
     victim.         Th       · ·a1· f h.
                          e tnv1 uy o t IS tyPe of'd.efense' was in keeping with Applicant's

     approach to everything: whatever the problem, it was always someone else's fault,

     as evidenced by ~-i'.WO (Appljcan.t's .fi.ve·page 'Overview MTR [Motion To

     Re k ]' ~ ·                                ·
     · vo e   wnte-up done to enable my preparauon for the then-upcoming hearing oo

     revocation of his felony probation), wherein, on the second page thereof, the second                       !\
                                                                                                               li
                                                                                                               "'I
                                                                                                               fl
    paragraph of said page shows Applicant attributing to his probation officer, Mr. (Joseph)                  i\
                                                                                                               !t!'I
    Perez NOT liA VING AN UNDeRSTANDING OF HIS JOB REQUIREMENTS; just as,

    two pages later, he talks about the indicunent-named victirn BEING A 'PUNIC




•
    a punk that 'GOT EXACTLY WilAf II§A.SKEJJFOR'I

             I•'N5: The memos Tom generated were always discJUsed at my next iuil visir.                   : iI
             when - be now contends - I w.as, assertedly, NOT counseling him and instead                   .

                                                                                                                   I
             supposedly focusing on which of hts cell mates might become my clientele. In
             point of fact, tb.e complaint raised on the :first page of this particular memo (about
             having been put on '1 0 years [probation] immediately) was resolved with the
             decision that he should get started serving time on that case while I continued
             Dghtiag his new cases, and thereafter consider appropriate habeas relief.                 :l
                                                                                                           ! I
                                                                                                       'i
                                                                                                       :'
                                                                                                       :             i




             "A~    r§ga.r.ds .the C.o.urt's   d~i&nated   factual issue NJJMBER 5 (:five), as trial

    counsel, I did timely co.rnm.unicate all plea offers from the State to Applicant.         As is

                                       .
    recited by two of prosecutor Mark KunbalJ ' s letters (EXHlB.ITS. TJlR..EE:
                                                                             . ..sm-110~)
                                                                                ..  -·                 I
                                                                                                       I•
                                                                                                       1'
    w 'lED POTTER, whom I bad replaced, KipJJall offered {!1C. initjaJJv, tk-£ WM fi.ff;y

    (50)   years   that he'dQf(ered both Poaer AND PotterJs predecessor, JOHN BIGHAM.

    telling us all there w.ould b§ NO FURTHER NEGOTIA. TION!
                                     A.ffidal'iJ-Page ll of 22                                                         I

•
•            Nevertheless,   l   gradually got the offer down tu tbiny-five years, and finally
                                                                                                                     •I




    (after 23 11Wntns fighting forT om), down to the .!!.!i_m year offer which Tom elected to

    take rather then running the risk that Kirnball!Waldman would carry through on their

    promise of additional indictments I stacked sentences.              Each time I had a better offer I

    immediately went to the jail to report jt, but Thomas never understood why HE should

    get ANY time; it was all the fault of Tammy -- AND OF THE VICTiM (Exhibit Two,

    supra, wherein Th.omas says 'The punk got exactlv what he asked (or').J•    iikelibood that          an appellate court would find reversible error,   AND       that 9:f!E:. such

     a 'Bench T•·ial' Q!! the sole issue of punishment, the Sentencing-verdict would be.
     ttifficult to overlurn!
                                                  A.ND WHEN TOM AND lMUTllAUY SIGNED THE PLEA
     PAPERS, l FASTII>EOVSLY WENT OVi:"R IiVERYTHJNG'AGAIN, MAKING SURE THAT

     APPLiCANT, THOMAS R.4 YMONJ) CARR VNDERSTOOJJ - AND TOLD M.f:.' THAT He

     UNDETtS1'001J             -   EVERYTHING THAT liE WAS SIGNIN&:

               While my request for compensation addi.tional to the initial fee WAS based on

    my   COD ti:Jll.U.,in..g efforts to (1) lower the State's "Plea Offer while (2) bu.itding
    whatever defense was available AND (3) attempting to inject reversible error into tht.:

    case,   i1 Wt.L.\' JU!:Iler _staJ&tj hv me,   OR u~od h\! either Tho'WJS or     his fnJher ~~.
                                                                                                                   I
    that there would be an. appeal"          irresp-ective of whether the defendant might                         tli
                                                                                                                  I·


    plead 'Guilty'!                                                                                               n
                                   It was always understood that I was working to generate the BA.SJS             l!
    tor an appeal sho~ld one become necessary; and wben Thomas W A.IVED both direct                               !i
                                                                                                                  :I
                                                                                                                  i~
    appeaJ and collateral attack in ol'der to get the benefit of the thirty-year punishmen1                       ~\
                                                                                                                  "
    recommendation, NEITHER he NOR his father Lowry tbougllt that I would be

    faiiug .<01y appeal OR refunding any fee, for l~d done everything 1 bad agreed to do!

    And subsequent to Sentencing,                 /::!{£ VER did Thomas or Lowry write or call
    in.qu.i.r~g o.ftk.rt s.t~tus t~L anr
                       . @.            -
                                                                            aeeeal               Witness

    ~ 5:-& SA., where(n Thomas, writi~g me from the (Abilene) Middleton Unit,
                                                                                                              . i
                                              ~..a·
    speaks of his aJways-ongoiug (in f ra ) mc::uaca J L'lSUts
                                                       •       AND being 'ready to move to

    Gatesville soon' -BUT SAYSNOTHJNGAJ30UT EXPECTATION OF APPEAL

          ' Ev-r::rTDIT., 1:. .:A.: LD .. 7 ?·A&:7B revolving around the singu.Utr issue of
    S ee a~so ~-        " "'  "'q.,_ lllP.t .,. .  '                                                          '
                                                                                                              I:
                                                                                                              ;:!!
    Lowry) s djfficulty with having to travel far to see Thomas.                  In   SUJU,   1 did NOT      I   •

                                                                                                              iI
                                                                                                              ! :




•
                                                                                                              . I
                                                                                                              :.
                                                  Affukvit-Page. JJ of 21                                     i. II
                                                                                                              . I
                                                                                                              i_!
•   fail to do anything that I had been paid to do·, an d for comparison purposes 1 refer
                                                                                                  ,,
                                                                                                  I'
    the Court to EXHUltfS .EIGll'.tAND NINE, wh.lCh bespc::a.k the determination            of
                                                                                                  ·!
                                                                                                  \:
                                                                                                  "II
                                                                                                  •I

                                                                                                  "il
    pn>secuior Kimball not to lower his plea offer (particularly to the point th.at I a.lone      il
                                                                                                  q
    finally got him to}, Kimball's intent to return l7 indictments I seek    Stacked              'I
                                                                                                  !I
    .sentences, AND my never-ceasing ~ efforts on Thomas's behalf.
                                            7
                                                                                                  1
         FN7: Getting hi~ 15 rather than 20 years in the 2"d degree case facilitated a possible
         parole after servmg only hal[ of his time on the 3 fJ..vear sentence (RR- Vt-22)~



            "As regards .tb.eCourt's designated factual issue NUMBER 7 (seven), other

    facts pertinent to resolution of Applicant's PetiLion are as follows: I spent manv hours

    (confirmed by the plea coiloquy betweeo prosecutor Kimbg]l & ApplicantRR-Vl-lSct ~q.)
                                                                                                        :\
    tending not only to Applicant's personal issues, but alsQ- at Applicartt's request- to              l1
                                                                                                        .,:I
    those of his parents !!!;!!l children, issues growing out of Thomas's and Tammy's                   ..
                                                                                                        il
                                                                                                        ;!




    incarceration (infra).        More•    SOAK!        Th d
                     e octDr took the comnlaint professionally - not at all like Applicant's

     reported (supra@Exhibit Five) Middleton-Unit doctor's response ( hi h,       ~~        1
                                                     -         ,         w c     U•uorturune y,
     I hLghlighted F.N9 ·    U
                        m ye ow upon my lanu.ary of '07 receipt of that letter, not realizing T

     would one day have to file the letter as an exhibit) and explained to me his   cou~ of
     'treatment' for my client; and I. thereafter    -   after unsuccessful attempts to get

    Rowel to respond to other inquiries      -   lod-eeg Thomas's compLaints with the Jail

    Administrator AID NtuliSing Staff,     AND did research on I obtained a federal
    pamphlet on the lia:bilities incurred by medical neglect .of jail/ prison inmates.
    F'N8: Cellmate Nick Hildner's complaint that Tom beat him with a disassembeled piece                    ·'
                                                                                                            ·'1:
          of shower apparatus was both DENIED by Tom and EXPLAINED vis a vis the                           I'
                                                                                                           ,;

         remembrance chat 'we asked for new psych meds {for Serquilll f!J~:d insteaif f!f                  'i

          chant;e them they increased the dosage jojE.ffexorj'. See~~-:lfA



•         .•a~f.i@ (Tom's LETTER of denial, the ENVELOPE it came in, 4Jil) his father
          LOWRY'S lEITER cautioning him about getting into more trouble, and advising
          him to shut his mouth because I~my still had 'the letter' (which ]'_g,m had !Qk/,__me
          he wrot~, before his incarceration, in a period of POST-HDEO suicidal reflection
          about what they'd done)!                                                                     ''
                                                                                                       .'
                                                                                                           ; !




    FN9: It should be menti.oned that the reason I highlighted the subject portion of Exhibit
         Fi\le was that it was a precursor of how hard it was going to be to get Tom a
         requested assignment to the Gatesville Unit I or any location close to Lowry;
         inmates w.itlt met!ical I ps.vcbiatric i,ssues do not easily gee relocaLed.

            Moreover (as mentioned previously in connection with rny attempt to talk with              i        i


    Tammy), l sp~nt many hours consulting with Thomas's fa~her, LOWRY, and mother,

    GERDA (they were separated); and tb.ere were rua.uy gh9ne ealls in regards not only

                                                        - a sear ch of Gerda's & Tom's I
    as to eroperfv seizedlw lwe enloo;ement (upon execuung

    Tammy's home} buta.l§o as to b.oth Lowry's and Gerda's desire for visitation with

    Thomas's !Dd Iammy's cbijdrsn, Lowry primarily wanting visitatioo with the then

                                              . wantmg
    thirteen year old Michael and Gerda primarily         · ht and weekend visitation
                                                    . ovem1g
                                     Affidavit-Page 15 of 22

                                                                                                   ;




                                                                                                  \•     with then tive year old   Al~
      montb) at Gerda>s residence
                                       Cfrom six P.M. Friday to four P.M. Sunday, lwice a
                                        ·hi b CPS         ·
              -                       - w c      · was saymg was 'a crime scene' and had some

      waH damage (which .Skip was in the act of repairing).       And tllis role as intem1ediacy

      between the CARR and BISHOP fami.lies had me also dealing w.ith Potter QJ:.Lowry' s

     fanner CU$tody attorney (Lowry wanted me Jo get a REFUND from Potier, a11d I !li!!)

     and with Potter's then-associate, DAN LIC.rHT, from whom I obtained such      ofPott~'s
     criminal-case file material as   ~-;~~                 (informing Thomas that it wa:; not a

     defense that he, Thomas, had wrongly believed the indictment-named victim to be an

     ADULT); a.nd Thomas was meanwhile sending me letters, from where he was elsewhere

    incarcerated. regarding a Bar grievance against Potter (whose written advice to him T'd




•   Lbought qu.ite S supra@ Exhibit Eleven).


            ~·~ is a 'Message' Memo by my secretary (now deceased)
    KAY (\VHITE) JONES advjsing me that Lowry I 'Skip' wanted me to call him back
                                                                                                         1j
                                                                                                           ,,
                                                                                                         f.'i


                                                                                                        ,,·'
                                                                                                        !'
    regarding an asserted!y false claim by Potter that the desired civil-fee refund had already

    been made.      AU of these were the sort of non-criminal matters I generally refuse   to   get

    involved in, but nevertheless was expected to by Thomas and Lowry I Gerda.         And in

    the last phone contact I ever had with Lowry, l remember explaining that Thomas -                  . I
                                                                                                      . '


    in order to get the benefit of the 30 year plea-bargained punishment recommendation-

    had WAIVED both direct appeal AND subsequent I coUatera.l attack; AND, while                      ;I
                                                                                                      I.


    Low

    out to Low                                                               case Thomas

    would probably be subjecting himself to further prosecutioo       aod stacked senteuces
                                 AffldaJ•it-Page 16 ~f 22



•                                                                                                     :i

                                                                                                      \~
•    sh     ·d h
          ouJ ~ e ever attempt to oyerturn his Guilty plea I conviction.

               FNIO: There   was mnre .~ to rhis         h .
                                 ~ '.'             case 1 an JUst the despicable facts behind tile
               Indictments I the filthy debauchery of the VIDEO d d.       .    .
                 . .                                            an rsgustmg stght of Tammy
               VVlpmg oifthe dildo apparently unbothered by getting the boys' FECES on her

              hands; more than just the look of prun on the    f~ of one of the boys who was
              threatened with having to perfonn Fellatio if he didn't submit to being dildoed -
              -· a threat I tried to keep out of evidence by complaining ~·~

             of NOT being afforded EITHER a TRANSCRlPTJQN OF or tbe videoed

             RECOlMU~,G of Tom's alleged utterance of the threat.
                    "': T?w had been toJd that O/!.e of the boys' fatber rou a member o( tbc
                    Pr.esl~l'ent's Cr.a.wfgrq, l'exas security team.       I had no confrrmation of
                    that; but, still, I ~o,'ed. down my o:llice after it was BURGLAR.IZED by
                    someone WtQ T..CJ.OK NOTHING and merely picked tbe hidden locks -
                    without damaging them -of my desk AND LEFI' THE DR.AWERS



•                   ST.ANDlNG WIDE OPEN, pulled fully {)Ut!


            And when~ Carr- charges that I thereafter was 'no wbere to be found',

    he forgets that 1 conrinjled to fight for Tom for ANOIH£R YEAR & FOUR MONTHS.
                                                                                                           i!
                                                                                                           '''
                                                                                                           ''
                                                                                                             :



    and fmally got Kimball to give me that thirty year otTer I            Moreover, Lowry and

    l bad many phone conversations AFTER the c.losiug of my commercial office; and

    he knew that I W..@~ offit!ing-.o)!t of PlY home, @ERE both        liB and GE!WA. wote me              .:

    (supra, Exhibits 6, 6A & 6B, 7, 7A &7 B) and see EXJilBi.D-~F.~~.,

    containing a newspfWer clipping that Gerda waHied rne (() see.          And Lowry should

    know that SUBSEQUENT to Tom's departut'e from Bell County, I accepled a
                                                                                                           .!
    cQlle(;l phone call from Thomas (in TDCJ) inquiring NOT ABOUT ANY APPEAL                                     ''


    BUT SOLELY WHETHER I COULD GET HL\1 TRANSFERRED TO A UNif

                                       Affidavit-Page 17 of 22




•
                                                                                                       !




                                                                                                      ,i4
•                                      I distinctly recall that last phone conversation with
                                                                                                      i
                                                                                                      ''
                                                                                                      'i[I
                                                                                                      I I

                                                                                                      I'
                                                                                                      i I
                                                                                                      • I
                                                                                                             I




     Tom, het:ause he t·old me tbaL 'I can tt believe I took thirty years' _ but said NOT             I'
                                                                                                      [.I
                                                                                                      !I
                                                                                                      ,,
                                                                                                      I"'
     ONE WORD ABOUT ANY APPEAL; then stiU having a fresh recall of Kimball's                          i/


     Sentencjng-admonitions (supra and RR-VI-19 et seq.) about the consequences of
                                                                                                      II
                                                                                                      !I
                                                                                                      il
                                                                                                      !I
     ;•any type of writ . · · or ... judicial review", Thomas mereJy wanted me to try getting
                                                                                                      i;il
     hilll incarcerated close to ltis father Lowry.   And glances back at Tom's fetter                ~


    from the Middleton Unit (supra, Exhibit Five) AND Lowry's notes to me (supra,

    Exhibits Six and Seven) accompanying the letters (supra, E.xllibits 6A and 7A) f:rom

    do(;tors Braun and Rebecca (attesting to Lowry's health problems with having to

    travel far), ALL FAIL TO EVINCE ANY HOPES OF OVERTURNING THE




•   GUILTY PLEAS I CONVICTIONS.

            E.umination of my large file bas not pr·oduced any notes of whom T

    contacted in regards to Tom's and Lowry's hope that 1 could accomplish a nearby

    incarceration; and I loathe the thought that perhaps the time-demands of m.y

    practice kept me fr-.om adequately following up on their request; nevertheless, the

    point is that from the correspondence l received, NONE o{the Carr's (Mither Tom

    nor Lo~ry nor Ger,da) eyer eeeressed any desire for or expectation o{an APPEAL               I'
                                                                                                 '
                                                                                                 i '
                                                                                                 ;
           Finally, I wo11ld reiterate that I was also .required to handle for Tom hoth. a

    misdemeanor and the hereinbefore briefly mentioned felony probation revocation

    in Ca-use #54340 (wherein he had been placed on probation for au Apn.• 25th ' 2002
                                                                                     -

    Possession of Marijuana Over Four .. · ·) ; an d pursuan t to which• after it became
                                                                                                 i.
                                                . d"1ctmeuts qua shed and tbat be was            i
    obvAous that J wasn,t going to get the new m                                                 i
                                                                                                 I
                                    Affidavit-Page 18 of 22



•                                                                                                I:


                                                                                                ,i6
•    probably going to have to- in lieu of what a.jury might do- take at least some

     (concurrent} TDCJ time, Thomas entered $elective pleas of 'True'.


    ADDEN.DUM in                                           re # 57,S51A:
                                                                                                                                      .!
                                                                                                                                               I




                AS REGARDS APPLICANT'S COMPLAJNTTHATHENEVER SAW ANY                                                                   II
                                                                                                                                      [I
                                                                                                                                      li
    'EVIDENCE of' Delivezy' of a controlled substance to a minor, the initial observation
                                                                                                                                      i   ,[

    must be that, nevertheless, he signed the Judicial Confession thereto and pleaded Guilty                                          :r

    AND in the course thereof confirmed (RR-VI-9 & 10) to the Court that he had not been ·                                            !I
                                                                                                                                          ~!


    coerced in doing so; he thus bears a heavy burden of overcoming the admissions of the

    plea colloquy AND, further, of explaining away his sworn testimony (supra, page one):

               Q· .Now, Tom, have you qnv dissatisfaction whatsoever with my representation
                  of you?



•              A: No.
               Q: Is there aJty.thirzg that 1 have failed io explore by way of investigating and
                  preparing
               A: No.
                                   any
                                   iiet:etisive issues or witnesses?


               Moreover, the advice that I gave Applicant, plior to said Plea, was sound advice,
                                                                                                                                      I
                                                                                                                                          l
                                                                                                                                          I.

                                                                                                                                          i\
                                                                                                                                          'I
                                                                                                                                          il
                                                                                                                                          •!


    to wit, (l) forensics ey.iden.ce is NOT ueces~arY• upon appeal. lSl support a conviction

    based upon any Fact Finder's (reasonable) decision regarding whom to believe; and (2)

    my joint      me.e~i~~-:w:ith,the                  · . (one of whom inparticular was vulnerable
                                            tbr.ee MINORS

    in   appearance)       a.w! t·b~ir (!!·V.en.~ ·~onfirmed tb.at t here wonld indeed                   be VICTIM                             I
                                                                                                                                               I
                                                                                                                                      ~        t

    testimony as to            .
                            ha~m~          .  M h
                                       f.CC@!¥edeLamP b et a mine from Appliqmt, as was expected                                      I'!
                                                                                                                                      '.


                               ~'"'J~,!M~B§S::Ol!RAMJTE;ED[L!bnv~tUb!.!e:..Jt~es~t~im!&!o~nl.lv...!o!.!f..-T~AMMY~~"'-"'-; and (3}
    by Applicant himself to be !;ORR

                                                                   · that hid eou s 'Ted(b:
    once a i-!-10' s~tw Applicant parading around in his video weanng

                                        . who was prote stiI!C. that be could
    Bear n~ligee' and t~lling the jul•emle                                                                    TAKE JT
                                                   Affidavit-Page 19 of 22



•
                                                                                                                                      i            ~
                                                                                                                                      I:
                                                                                                                                      ! '




                                                                                                                                     \~
•   (bec;ause she /Tall'Ully did it to Applicant all the time)     Qll PERFORM FELJ.ATIO upon

    4fmticant, then he, Applicant, would have lost all credibility;       a~d there w~· not going
    lo be any jury nurcy upon Applicant, for he would e_et the MAXl.MUM second degree

    felony punislunent !ll.tw.entr Jlean RAfll,ER THAN THE FIFTEE,N YEAR.2 THAT

    THE STATE       f:KA~' A{JBE.b1NG TO RECOMMEND in order to accommotkJJe the
    possibili~y of an early Parole Olt the .first degree case (eligibility to be derived from
                                               .
    having served half qfthe thirty years thot the State was recommending in said.firsl

    degree case).

            A'i for the conz_en.~e.d lack of (forensic) evidence that Thomas 'did ... knowingly

    deliver ... Methamph.eta·mine~ to the indictment-named (16 year old) victim. Thomas




•   is hung up on the INCORRECT belief that the State would have had to prove an

    l..i\[JECTION; and such is not the case, as it would have sufficed for tbejury to find

    from tb.e testimonJ that it w.asH.E who SU[!.pligd w the boys the pills that they were
                                                                                                                i;
                                                                                                                'i
                                                                                                                'I

                                                                                                                ii
                                                                                                  \)>           ! :
    (by Tom's own story) 'eating AND crushing up and snoning'.             Whence the Se[!t. 19                 . i
                                                                                                                :'

    (2006) fllin.g of my 'Motion For ContiJJuance' setting out the following:

            1. The St1l;te had-.faih~d to comply with the Court's pre-trial ruling requiring
               th·at Defend.ant be g.tven a list of case-in-chief wi~n~ses 'M l~ter than
               four-teen d-ays ·pr-ior to [our scheduled OctoberJtrtal - hampenng our
               ability to timely confer .... ;                          .
            2. The State had concomitantly failed to honor a prom1se to the Co~rt. to
                                                                                                            ;     l

               provide Defendant- twenty days prior to trial- specifi~ ~rescnpuon
                recor-ds oftbepreviously herein mention.edfatb.er ofthe mdlctroent-111UJ1ed
                victim.
                                                   . .       REVERSIBLE ERROR into the Record
            Hence, I had again done my best to     lllJCCt     .


    !!J the event_ that we be put to trial without the requested continuance and DISCOVERy;




•
                                        AffuW.vit-Page 10 of 22

                                                                                                        I :.

                                                                                                        \1f1
                                                                                                        I
•                     and this was explained to A: l'    b .
                                                 ~p Jcant efore he decided
                                                 :
                                                                                    to   enter a Gu 'lt
                                                                                                    ~
                                                                                                             l
                                                                                                          Y pea.
                                                                                                                                       iI
                                                                                                                                       ''
                                                                                                                                       :.!
                                                                                                                                       i
                                                                                                                                        I,
                                                                                                                                       ''
                                                                                                                                                 i

                                                                                                                                                 i




                  A
                                                                                                                   roser:ulor
                  (AFTE        .          ·
                            R mme and Applicant's meeting with Detectives Dugger and Sinunoos, then with

                  prosecutors Kimball and Waldman) !!{'the. medical records that that we bad
                 req.u.ested'!


                            Finally, it is also on the Record (RR.-VI-27) that there was NO Lab Re,gon;

                 and confirmation as to the 'Methamphetamine' classification of the controlled substance

                came fi·om 'the victim's blood',               Regarding wh:ich I would observe tha~ it js hu.rdip                    ..f.
                                                                                                                                      r1.
                 ineffective assjsla!,l,c.e tg..fa.iJ   lo.~e.t di~coy.ery of that which never exist!?(!.             And it          :·1
                                                                                                                                      :l
                was a strategic decision on my part- a decision proven sound by obtau)ing a fifteen                                   l,,
                                                                                                                                     II
                                                                                                                                     :i·'
                year (rather than tw.enty yea.r) recommendation on the second degree case- NOT to                                    :j
                                                                                                                                     ,.,
                                                                                                                                     l~
                                                                                                                                     'I
                                                                                                                                     ':
                ran kJe the prosecutor by insistence on seeing tbe medicaUy documented blond-work.                                   ! ~

                                                                                                                                     .: .'

                                                                                                                                     ; I
                                                                                                                                     I,
                           In dosing, l did everything I promised to do- and much more than what tbe

                Carr fainiJv would have obtained from most attorneys; and it is because of my

                sLeadfast efforts on behalf of Applicant, Thomas Raymond Carr that he obcained

                the prospect of being paroled after ONLY FIFTEEN (rather than twenty) years - a
                                                                                             .
                a prospect that I lwpe he has not forfeited by this improvident Writ appiicatwn.                            "
                                                                                                                   ___ ,.

                                                                      FIA.NT, h ,    "M          ontgomery J r·.
    C.ERTIFlE,O COPY                                              SBOT 1428800               Tel. 25 4-98 6- 2531
DOCUMENT ATTACHED IS A
 TRUE & CORRECT COPY
                                                                  ~400 Seven Coves Rd., Temple, TX 7 6502 - 65 ~ 1
                                                                                                                                 I

•
Of THE ORIGINAL ON FILE                                    A.ffidu:vit-Page 21 of 22
                                                                                                                                 ~ .~
                                                                                                                                 I           i
     APR 11 2013
    SHELIA F. NQRMAN
                                                                                                                                \1rl.
                                                                                                                                 !           !


®   DISt..RJ.CT CLE
    BY.&.::wv
                       , B~Ll ~ TX
                      't'.o~UTY
                                                                                                  I.
                                                                                                  I   '
                                                                                                  '   I




•   b
              SUBSCRI:B·ED AND SWORN TO , before me, the undersi n d N
        Y the above rulmed Affi
                 ,tf             4~l~t
                                                                g e    otary,
                                    (as knnwn H> me or identified by Driver Li~ense),   this

    the    /   (/ day of               ' •   '2013.r



                DEBRA KAY STURTEVANT
                 My Commlnlon ~lll~s
                       July 25, 2013



                                                                                                          ~
                                                                                                          I·
                                                                                                          h
                                                                                                          t'.
                                                                                                          r




                                                                                                                ; i
                                                                                                                ; \
                                                                                                                I       j




                                                                                                                    i :
                                                                                                                    '           .
                                                                                                                    '
                                         CERTIFICATE OF SERVICE

                 Tb~ is to certify that •• this th~~My of April,       2013, a true and correct


         copy of .tbe for"lloing •coun-G•


    Exhibit 13
•



•
                                        ACKNOWLEDGMENT OF RECEIPT OF THOMAS CARR's FILE
                                                 FROM ATTORNEY CHARLES MONTGOMERY

                                           The undersigned, SHAINA MEDFORD (celt phone# 254-493-2447), on behalf of
                                   her employer, AttomW'IMOTHY TESCH (office# 254-865-0313), acknowledges
                                   her receipt this :J(,         of June, 2014, of Attorney Charles Montgomery's original file
                                   (i,e., exclusive ofpost-conviction/collateral reliefproceedings), subject to inspection by
                                   Mr. Tesch, who has agreed to hereafter provide Mr. Montgomery his, Mr. Tesch's,
                                   own/personally signed receipt for EACH of the below listed items/documents (tendered
                                   in a 3-inch ring-binder notebook and in the following sequence*):
                                                  *: Mr. Tesch will co-sign and date this very same receipt and NOT constmct
                                                     a differently itemized receipt.   Should Mr. Tesch contend a herein-listed
                                                     document to be missing, he shall merely line-through same on this very
                                                     same receipt.     Meanwhile, NO document shall be removed from or
                                                     rearranged in the tendered notebool{; and should these terms NOT be
                                                     acceptable, then Mr. Montgomery shall withhold delivery until :Mr. Tesch
                                                     can personally receive I acknowledge receipt of these documents/this file.

                                   l.   Judgment of Conviction By Court in Cause# 57558 (Aggravated Sexual Assault)
                                   2.    Judgment of Conviction By Court in Cause# 57557 (Del. C./Substance to a M.inor)
A,_'-r.;r:.·,t                ~
                                   3.    Seven (7) "Judges Docket" sheets (for said 57558 and 57557).

-~
                          ___...   4.   The Sixteen (16) page "Plea Packet" for putative "co-Defendant" T Alv11V1Y
                                        tviTCHELLE BISHOP in Cause# 58,703.
 !  ·.P
                                   5.   Twenty (20) Dist Ct. Coordinator "setting notices", beginning with a 3-23-0~
                          /             notice of indictment, scheduled Arraignment and Pre-Trial in Cause 57,551 (only);
  V'l'      ~,.
                  .   ~
                                        and ending with the 9-22-06 notice of a 12-4-06 Jury Trial setting, at the bottom of
    ~!   ·! .,. t· v~-                  which notice I recorded "Case Closed by Guilty Plea (Tue. 11-21-06) to (Plea
                                        Bargained] 30 years before Trudo (Jdg) (with) Kimball as prosecutor (and then also
         ""J0                           recorded] (alter this I put Defendant on the stand for additional oral judicial
                                        confession, etc.)" - which notations I've noted here just to help you (Mr Tesch)
                                        understand my shorthand.

                          \/       6.   Thirteen (13) pages of Bell Co Law Enforcement Center Medical Request Forms,
                                        inclusive of Defendant's requested "criminal record".
                                   7.   Thomas Carr's PERSONAL WRITINGS (letters, notes & memorandums I
                                        instructions to me, "Monty" Montgomery), interspersed with NEWSPAPER
                                        ARTICLES (therein referred to by Defendant) AND !~IRD PARTY LETTERS
                                        (to Defendant), all as below itemized:
                                        (1) A 10-02-01letter (a copy ofwhlch I later obtained from Defendant) headed
                                             "Dear Family, (Carr's & Bishop)".
                                        (2) A 10-25-04 letter-formatted document headed "Dear Lord Jesus"

                                                                      Receipt-Page 1 of 6




•                                                                                                                                 \0\.l
                                       A i -4-05 Temple news clipping on "Heights man held on sexual assault of
                                       minor", displaying a mug-shot (?) of "Thomas R. Carr" -this article mentioning
                                       that "one ~f the 14-year-olds is a special-education stu. dent"!                            /...,!/ .2.                ·"' . ,
                                       A 1-9-0~ (Introductory) letter to me, headed "Dear Monty". V\.:! r{. f'l ,; e. -r·                        V''•( ,, '

                                       A l-15-05 ode-formatted document entitled "I Am Methamphetamine" and
                                       labeled on it's left margin "Thomas Carr Bell County Jail #328"
                                   (6) Defendant's one~e "Witnesses" list (as given me, Monty Montgomery)
                                       together with two pages ofDef's notes regarding said witnesses.
                           ~(7) Fiv~ ga~,tstapled together, the first two pages headed "First Meeting"
                                       (with indictment-named victim Jerrid May {referred to as "Gerad"} ), the next
                                       two pages headed "Danny Purkey", and the last page being a 6-17-06 news
                                       clipping regarding "Danny Calvin Purkey" and headed "Man gets probation for
                                       drug possession, fleeing police".
   ,..? f' ,, Sc_ ";. .-- (8) A 4-23-06 "In-House Mail" Jetter from Danny Purkey (cell #202) to
     ---- ~                            Defendant in cell #302.        e..
                                                                     V'\.J~I of_._ h o.\- .,.._,(\__.,...-\ ·
                                   (9) A 1-28-05 letter headed "Dear Monty", and setting out Tom's defense, to wit:
                                       Tammy and he "were not ourselves, we were on Meth. It's a very
                                       controlling drug that makes a person think 'Meth's' way"- hence our hiring
                                       of long-time drug and alcohol counselor Bob Outten to interview Torn and
                                       prepare jury testimony   on Tom's behalf
                                       A 3-l-05 "To whom it may concern" letter (withdrawing his "grievance" against
                                       attorney "Teddy L. Potter"). ·e v. ..;~\ 0 61 ~- \""--:>·+ IN-~-·· -J, 1J 1-t \ .
                                 (ll) A 4-3-0Sletter headed "Dear 'Monty'".-~ h., \ ~ \ , ;1..-·l-__s              ?  f::'" I"' •./ ~) lfi         •·\;.:~>
                                 (12) A 3-24-05 Killeen riews clipping headlined "Heights man indicted on charges of
                                       drugging, raping 16-year-old".
                                 (13) A 3-25-05 Temple clipping headlined "Harker .Heights man may face life
                                       in prison for meth, sexual assault" and picturing DefendfoR.t's mug-shot.
                                 ( 14) A 4-16-05 letter headed "Dear Monty".                 e
                                                                                        'f'.J ~ \ "'P(.       (
                                 ( 15) A 4-23-05 letter headed "Dear Monty".                 tltvu
                                                                                                 t{~ pr c.sr .· D r.         a· ,....,/                   \r. y·:v
                                 (l6)A5-l2-05letterheaded"'Monty'". Qr-,;-~.·?_ ~                                                 v·r ·-,'):.:
                                                                                                                                        .•                              (21) F om ( 4) pages stapled together and labeled by Tom at the top thereof,
                                    respectively, as "Computer Forensics", "How were we to know",
                                    "My [Tom's] closing argument [for his anticipated jwyr, and
                                    "Gerad's story".
                                   (22) Five pages stapled together, containing undated further insuuctions for me
                                         and headed, respectively, "Questions to ask a computer expert", "Back
                                         date the computer. .. ", "To copy files we will need ... "*, "Things to take
                                        pictures of. .. ", and a one page map.
                                                  *: At the bottom of said page is !!!.Y subsequently recorded "Post-
                                                      Plea Memo:
                                                              "All of the stuff Tom wanted was accessed by [H.H.P.D
                                                              Detective] Jeny Dugger for Defendant at om jail
                                                              meetmg (where we got on Tom's computer and viewed
                                                              the original cam-corder tape) tluu the cam-corder which
                                                              (with the computer) Dugger & [Detective] Mike
                                                              Simmons brought to the jail".
                                  (23) An undated (postma.rke~ 8-3-06) and un-addressed letter to me (i.e.,
                                        without salutation) regru:ding "Tmth and justice ... " and swearing to tell tbe
                                        truth.
                                  (24) An undated letter (no envelope) beginning" 'Hay [sic] Tom'" and signed
e·-                                     "Joe Starks", and apparently quoting in red ink a reader's letter-to-the-
                                        editor about Tammy having been given 8 yeru·s for Delive1y to "boys"
                                        while escaping indictment ("no charges") for the "sexual molestation" .
             ,................-s.   Sixteen  *(16) pages stapled together and constituting my I Monty
  7_0
  .:.--                             Montgomery's) personal notes I work product, of which, while keeping my
        L.-'
    I"" I   ;':   '


  c v                              originals,  I've given you color copies so as to enable you to discern red ink from blue
                                   or black ink, and thereby better follow my notations.
                                         *: The sixteen will actually number eighteen, because one page is copied two
                                            different ways (i.e., with two extra half-page {top and bottom} copies,
                                            ensuring that nothing was lost in the copying process.
                               9. Seventeen (17) pages (NOT stapled together), containing various letters I
                                   other writings by Lowry Thomas Carr (Defendant's father), Duane Miller,
                                  Ted L. Potter, R. 0. "Bucky" Harris, and a note from my secretary, Kay Jones.
                               10. Various documents comprising the file history for Cause numbers 57,558
                          /)   and 57,557, in the following orde1·:
                      /        (1) the Complaint for Del. C/Sub. To a :Minor
                               (2) the Complaint for Agg. Sexual Assault
                               (3) a 1121/05 printout ofDefs criminal history, along with Affidavits For Arrest of
                                                                                                                   51
                                   both Thomas Carr AND Tammy Bishop on the Delivery charge. (Tammy's 1
                                   "Affidavit" is nothing more than a screwed-up Complaint form; and Tom's
                                   contains two Complaints with no Affidavit in this particular packet.)



•
                                                              Receipt-Page 3 of6
•     (4) my Motion To Substitute Counsel in Cause# 1847.
      (5) "      "    "     "         "    "    " # 1847B
      (6) Waiver Of Arraignment in 57,557 and 57,558
      (7) Motion For Continuance in 1847.
      (8)     "      "         ~'      in 1847B
       (9) Defendant's Election As To Punishment in 57,557 & 57,558.
      (10) Complaint & Affidavit For Arrest in 1847 (Aggravated Sexual Assault).
      (11) Two-page Waiver OfRight To Formal Discovery And Request For Infor·mal
            Discovery -which Waiver I later abandoned (with Kimball's agreement).
      (12) Indictment in 57558 (with my observations regarding its defects)
      (13)       "     "57557
      (14) my rough-out of a bench warranf(to get Tom back from the San Antonio
           Dominguez Unit
      (15) my type-writer prepared bench warrant (which never was filed).
      (16) Kimball's (filed) Bench Warrant.
      (17) Photostats ofUS. & Texas' constitutional Double Jeopardy provisions (the only
           research I kept, as all else would have been incorporated into pretrial motions)
      (18) Defendant's [15 page] Omnibus Pre-Trial Motion as filed 8-17-05
     (J9)        "      [18 page] Amended Omnibus Pre-Trial Motion as filed 9-20-05,
           this copy of which contains my Hearing notations.



••   (20) The Clerk's copy of said motion, with the Court's (Hearing) notations.
     (21) The March 6w., 2006 report of the Vernon Campus Texas Dept. of State &
           Health Services ChiefPsychiatrist, Dr. Joseph Black, M.D., finding Thomas
           CO:tv.!PETENT to stand trial, sening out the medications he was on,
           diagnosing him as "Malingering" and explaining - as verified by Thomas'
           writings (supra) - that the patient was "feigning ... mental illness" (see
           Paragraph 3 on page 4 of the five page report).
     (22) the March gth 2006 Bench Warrant of Thomas back from Vernon.
     (23) my "Defendant's Court-Directed Motion For A Sening On A Previously
          Unheard [actually un-ruled upon] Pre-Trial Motion", as filed 9-19-06.
     (24) my application for a subpoena of District Attorney Henry Garza (along with
          notation of my agreement to quashing said subpoena in exchange for the
          State's agreement to deletion of the scarlet words "Of A Child" from the
          Caption of the Indictment), stapled together with the State's Motion To
          Quash Subpoena.
     (25) the bench warrant for Tammy Bishop, issued 9-27-06
     (26) Motion For Continuance in Cause Numbers 57557 & 57558 (complaining
           of non-compliance by the State with prior court rulings).
     (27) a l 0-24-05 (belatedly furnished) print-out of Kevin May's cholesterol-prescription
          (Tom's identification of the pills he said the kids were crushing up and snorting,
          to wit, "methylphenidate" - see above item #7 (2l)'s "How were we tO know"
          page - might indicate that Mr. Mays had an ADHD condition/prescription; but
          Tom's "AZO 36" observation would have to have been incorrect.)
                                         Receipt-Page 4 of 6



•
·--       (28) the "Notice Ofintent To Use (hospital blood records*] to prove that the boys had
               been given Methamphetamine.         *: Those records- filed with the Court Clerk-
                augmen~ t~e A~davit For Arrest ("the children 'tested positive for meth .... ").
          (29) the State s Not1ce Of Other Crimes, Wrongs or Acts".
          (30) the State's Witness List (for case-in-chief).

          (31) a 2-8-05 Transmission Verification Report reO.ecting mv having sent Bob Outten
               (the Beeville, Texas alcohol & drug counselor who I hired to interview Thomas
               and prepare Bob's jury-defense~testimony, SUPRA) twenty one (21) pages o(
               [actual background on cause #s 57557 & 57558.

          (32) a large envelope dated Mar. 14, 2005, repeatedly stamped "Privileged", addressed
              to Mr. Thomas Carr in cell #304 I changed by Jail personnel to cell 328, and
              containing a lengthy letter (with exhibits) TO State Bar Senior Investigator
              J.M.Richards and FROM Ted Potter's grievance attorney, Austin's Jerry Zunker

           (3 3) a 3-7-05 Adjudication of Guilt; Sentence To State Jail Dlv, TDCJ in Cause
                #53430, wherein Tom had previously been probated on a 4-25-02 Possess[on of
                Marijuana Over Four Ounces and Less Than five Pounds, and now (3-4-05) was
                pleading True only to the "tested positive" allegations of a "Second !Viotion To




·-
                Adjudicate", with the State abandoning all other allegations (i.e., those relating
                to the offenses set out in 57557 & 57558).
          (34) the above mentioned (1-31-05) "Second Motion To Adjudicate".
          (3 5) Various (together stapled) Cause #53430 setting notices, respectively dated
                 l-21-05, l-27-05, 2-22-05 and 3-1-05 (on which latter notice I recorded that on
                3-4-05 Defendant pled True to paragraphs D, E, & F {of said 2"d MIA}, 1-11ith
                paragraphs A. B. C & G be;ng abandonecj)
          (36) the (8-17-04) First Amended Motion To Adjudicate in 53430.
          (3 7) my ( 1-20-05) Motion To Substitute Counsel in 53430.

          (38) the County Attorney's ''Motion To Dismiss" & County Court at Law Judge's
               3-16-05 Order dismissing Cause No. 2C04,-05521, stapled together with three (3)
               preceding Agreed Motion(s) For Continuance
          (39) the County Attorney Office's l-18-05 two-page DISCOVERY for said 2C04-0552l
          (40) County Attorney Richard Miller's Cause #2C04-0552llNFORMATION charging
               Thomas Carr with Marihuana Possession Less Than 2 (two) Ounces, stapled
               together with Harker Heights P.D. Detective Jerry Dogger's sworn Complaint and
                probable cause affidavit AND ten additional pages of supporting Incident I
               Investigation Report(s), Magistrate's Warning, AND Supplememal Reports(s) -
                all together establishing that only marihuana was found upon execution
               of the search warrant at Thomas's (Gerda's) residence, and that there never was
                any seizure of methamphetamine, hence nothing to submit to a lab.

                                            Receipt-Page 5 of 6
  ---·.
e
      (41) my 1-18-05 Motion To Substitute Counsel in said Cause 2C04-0552I

      (42) a 35 page ACLU "Prison & Jail Accountability Project" 2003-2004 Prisoner
           Resource Guide that Thomas Carr wanted me to consult in regards to taking
           legal action about his medical complaints




     ADDENDUM:                 The foregoing documents are what currently comprises my
     file on Thomas Raymond Carr and are additional to those filed with my April 1ot~>,
     2013 "Court-Ordered Affidavit .... ".      For example, I apparently filed therein the
     original - keeping no copy - of Thomas's 12-31-061etter (therein denominated
     "Exhibit Five"); and there may be other such instances.
             As for the accuracy of those comments herein whereby I did you the courtesy
     of alluding to the significance to me of any given document herewith provided, it
     must be borne in mind that the case is nine years old, my memory may be wr·ong
     due to the passage of time; and your (Timothy Tesch's) signature hereon will NOT
     be taken as indicating agreement with my conclusions. You are merely confirming
     receipt of each of the foregoing documents .




••   Receipt of the Foregoing is hereby acknowledged by signatures of the undersigned.




     EXECUTED      June~h, 2014 by          ~   !7&£::~
                                             MEDFO ~Agenr or
                                            SHAIN A                                    and
                                                   subject to inspection by Timothy Tesch




     EXECUTED June_, 2014 by
                                            ATTORNEY, TIMOTHY TESCH
                                            (SBOT # 19808200)
                                            Attorney for Thomas Raymond Carr

                                      Receipt-Page 6 of 6


                 NOTHING HERE. FOLLOWS
•


    Exhibit 14
•
      VVUULC          JCV,....AKU)'




    Bill of Rights



    No person shall be held to answer for a capital, or otherwise infamous crime, unless on a
    presentment or indictment of a grand jury, except in cases arising in the land or naval
    forces, or in the militia, when in actual service in time of war or public danger;

    nor shall any person be subject for the same offense to be twice put in jeopardy of life or
    limb;

    nor shall be compelled in any criminal case to be a witness against himself, nor be deprived
    of life, liberty, or property, without due process of taw;

    nor shall private property be taken for public use, without just compensation.


                                                The
                                                                   BILL OF RIGHTS

                                                                -DOUBLE JEOPARDY
    No person, for the same offense, shall be twice put injeopardy of life or liberty, nor shall a
    person be again put upon trial for the same offense, after a verdict of not guilty in a court of



•              ·urisd· ·




    No per.soA' for the same offense. shall be twice put in jeopardy of life or liberty; nor shall a person be again put upon trial for the same
    offense, after a verdict of not guilty in a court of competent jurisdiction


    Art. 1.10. [8)             [9] Jeopardy

    No person for the same offense shall be twice put in jeopardy of
    life or liberty; nor shall a person be again put upon trial for the
    same offense, after a verdict of not guilty in a court of competent
    jurisdiction.

    Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722.



                                                                                                                                                   \
    Art. 21.13. [407]                [463) [451) Act with intent to commit an offense

    An indictment for an act done with intent to commit some other
    offense may charge in general terms the commission of such act with
                                                                                                                                                   I
    intent to commit such other offense.                                                                                                           I


                                                                                                                                               ~'
    Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan: 1, 1966



    Art. 21.24.            (417;       408a]      (481]      [4691 Joinder of certain offenses
          _ _ _ ---~~~ v.L.Lc:u::>t:::> may oe JOlned in a single indictment,

    information, or complaint, with each offense stated in a separate
    count, if the offenses arise out of the same criminal episode, as
    defined in Chapter 3 of the Penal Code.

     (b) A count may contain as many separate paragraphs charging the
    sarne offense as necessary, but no paragraph may charge more than one
    offense.

    (c) A count is sufficient if any one of its paragraphs is
    sufficient. An indictment, information, or complaint is sufficient
    if any one of its counts is sufficient.

    Acts 1965, 59th Leg., p. 317, ch. 722, Sec. 1, eff. Jan. 1, 1966.
    Amended by Acts 1973, 63rd Leg., p. 968, ch. 399, Sec. 2(A), eff.
    Jan. L 1974.




•                                                                                l
                                                                                ,qq
••


     ·Exhibit 15
•
                                               BELL COUNTY
                                        District Court Coordinator                                  1~~~ lllllllllnlllmllllllUl

•
                                                                                                             57557

                                                    Post Office Box 324
                                                Belton, Texas 76513-0324
                                         (254) 933-5246     Fax: (254) 933·5990
                                                1·800-460·2355 ext. 5246

                                                      March 24, 2006




    CHARLES MONTY MONTGOMERY
    4400 SEVEN COVES ROAD
    TEMPLE, TX 76502




    Re; 57557
                  -1- !1 7 s-s- ~ (ft'~,..;; 'fd ;u,..;.,~}"' fl
                                                                                                   11mm ~IIIIUI ~~~~~ mtm l~llltllllllll
                                                                                                               I30CJ!Jl'ITL
    Exhibit 16
•
           c:\users\a~nugnes\local settrngs\temp\76868993.tif printed                               by mi'iap. (Page 1 of 2)
                                                                                                                          _   -··   DIII-I   L
         .Scanned by ALBERTS ANDREA l jn fac111tv MIPDLETON on 02/02/2007 08:51
                                                                                                                         PJ 1·-flz_


•       --,.--HAM~~;;;-:---- 7"~:;,;;--~-- 7(.
                         ~
                  STATE 101
                                                  TEXAS UNiFORM HEALTH STATUS UPDATE

                                                             ~

                 ~fTDCJI_i.j.I...J/t....X,_'f...~..:.··.~o..c{)::.,___ _ _ _ _ _ _ _
                                                                                       ~
                                                                                      RACE:Wbde
                                                                                                                f
                                                                                                      oos:oL&IMAce~
                                                                                                                    (L./0 ~) )
                                                                                                                     v
                                                                                                        SJ:X; Male6;._ Female _ _
                                                                                                 WT: ~' :HT: s:..1.:,''
         II.     CURRENT/CHRONIC HEAlTH PROBLEMS
                 A. Health Problems            ·                                Ut .SPECIAL ,.EEDS. CCheck aU that apply)
                                                                                      A. Housh~.S Restrictions
                        _ 1. Nona
                       _    2. Asthma                                                        -41.None
                                                                                             _2. Stilled NuniAg Facility
                       _ 3. Pregnancy                                                        _. 3, Extended C.,. Fadllty
                       _    4. Dental Prlortty                                               _4. Paycha.tric lnp~~tlent FacJIIty
                         -    5. Dfabebts                                                    _5. ~ Jaoll!tfon
                         _  6. DrvgAbUH                                                      _ I . Other:
                         _7.Aicohollem
                         _  8. Orthopedic Problems
                                                                                      B. Tra~tJon
                         _    9. Cardiovascular/Heart Trouble                                 1. R~tlne
                         _10. SulcldaJ                                                            • CrutchM/Cane
                             11. Mental Retardation                                         -    3. Ambulance
                         ::,[12. Mentalllln~tSS (Specify diagnosis)·---                     -    4. WheelchaJnWheek:hair Van
                                 Dt~)ltN
                         _13. Recent     urgery                                             -5. ProstheS!.: - - - - - -
                           14. Seizures                                              C. Pendblg Spe~ Clinic Appolr•tment
                         -15. Dialysis
                        X  16. Hypertension                                                Non•.  --A-
                                                                                                    Typ. - - - - - -
                         _17. CARE System YIN                                        0. ALLERGIES----------
                ~OTE: WIHtn screening subStance abuse facility. clhmts,
                please cont.tct the TDCJ-IC> Health S81Vices Uaison et              ~KA
                (131)437-3SIJ9 for cltent:a with •ny chroniC disease                ~:.._..._ _ _ _ _ _ _ _ _ __
                S)'JftPfOnts deemed unstable.




•               B. PrevantJva Madlcina
                   X  1. T~uloels Status
                                                         H J~ (!.... NM IJ3'""ksf-
                                                           -c.~
                         Skin T~: Date Gtven: !J.Jl!J..I.i£ D                              -.   ---~-· ~ ,... , ..... ~,,c;:,\IU(.;i:il      semngs\temp\76868993.tif printed by mivap. (Page 1 of 2)
                                                                                                                                                                         0 !HI.!_.
                         §~anned.by ALBERTS              ANDREA L tn tactltty MIDDLETON on 0210212007 08 51
                                                                                                                                                              PJ   l·-9z_




•                       --~.--NAM~~--zMc
                                                      Last
                                       STATEIOI _ _.,..._._ _ _ _ _ _ _ _ _ _ _

                                      err~-'i                      ..
                                                                                     TEXAs uNIFORM HEALTH sTATus UPDATE
                                                                                             ~ ::;M.
                                                                                              First
                                                                                                                        7(
                                                                                                                        1111
                                                                                                                        RACE:WNte
                                                                                     --0=----~------ wr: Jfi!J_',HT: s;.;L.''
                                                                      L..__=t._q_.._,.
                                                                                                                                                       tt- !Jo59))
                                                                                                                                        oo8~o.I_IJKIMA-GE; SI_
                                                                                                                                             SEX: M&ledl_ Female _ _


                         u.            CURftENT/CHRONIC HEAlTH PROBLEMS                                          IIi. . SPECIAL ~EEOEf (Check all that apply)

                                             / =-_
                                       A. Health Problems                                ·
                                                                                                                          A. HousiWJ Restrictions
                                                         1. Hone
                                                                                                                               ...A1. None
                                                         2. Asthma                                                             _2. Skilled NursiAg Facility
                                                         3. Pregnancy


                                            l_
                                                                                                                               _·3, Extended Care Facility
                                                  _      4. Dental Priority                                                    _4. ~ychlatrlc lnpatlant Facility
              ,~"                  +              -      5. Dlabetaa
                                                         6. Drug Ab~JN
                                                         7. Alcoholism
                                                                                                                               _5. Raspirato(y Isolation
                                                                                                                               _6. Other:
                          1 , __,_.         Lc    _
                         "'                        _     8. Orthopedic Problems
                                                                                                B. Tra~tJon
                   1.                             _     9. Cardlovucular/Heart .Trouble                ·1. R~tlne
              -n.'\ 1:c                            _1 o. Suicidal                                        . Crutchn/Cane
                                      -·-~             11. Mental Retardation        .               -  3. Ambulance
                                                  :::1:12. Mentalllln~ (Specify diagnosis)··---         4. WheelchafriWheelchair Va11
                   (                                            't>!~M.Wt..J
                                                  _13. Recenturgery                                                            - 5 . Prostheata: - - - - - -
                   I
                   I
                                                  _14. Seizures                                                        C.· Pending Spe~ Clink: Appointment
                                                    15. Dialysis
               I                                                                                                              None --4-- T y p e - - - - - -
               j                                 X1s. Hypertanalon
                                                 _17. CARE System YIN                                                  0. A L L E R G I E S - - - - - - - - - -
              I                      ~OTE: ~ screening subStanCQ sbusa facility cllenta,
           I                         p/Nse contact the TDCJ·ID Health SerYJces Us/son at
           I                         {138)437-3649 tor clients with eny chroniC d/$ease
                                                                                                                      ~~--------------

•
                                     sympt»ms deemed unstable.
           I
                                                                  ~ J~                   NM '1..131~+
          !                          B. PreventJve Medicine
                                         X 1. Tubercadosls Status           "•   '




        Exhibit 17
•
Rxlist                                                                    http://www.rxlist.com/htmlchunks/rxlist_tablepopu ..




                                                                                                          &, 1'11.\lflTIUS lAB\.£   ~   ClOSt




         Indication                Initial Dose and Titration                           Recommended Dose            Maximum Dose
         Schizophrenia-Adults      Day 1: 25 mg twice daily. Increase in increments     150-750 mg/day              750 mg/day
                                   of 25 mg-50 mg divided two or three times on
                                   Days 2 and 3 to range of 300-400 mg by Day 4.
                                   Further adiustments can be made in increments
                                   of 25- 50 mg twice a day, in intervals of not less
                                   than 2 days.
         Schizophrenia-            Day 1: 25 mg twice daily.                            400-800 mg/day              BOO mg/day
         Adolescents (13-17        Day 2: Twice daily dosing totaling 100 mg.
         years)                    Day 3: Twice daily dosing totaling 200 mg.
                                   Day 4: Twice daily dosing totaling 300 mg.
                                   Day 5: Twice daily dosing totaling 400 mg.
                                   Further adjustments should be in increments no
                                   greater than 100 mg/day within the
                                   recommended dose range of 400-800 mg/day.
                                   Based on response and tolerability, may be
                                   administered three times daily.
         Schizophrenia-                                                                 400- BOO mglday             800 mg/day
                                   N/A1
         Maintenance
         Bipolar Mania-Adults      Day 1: Twice daily dosing totaling 100 mg.       400- 800 mg/day                 800 mg/day
         Monotherapy or as an      Day 2: Twice daily dosing totaling 200 mg.
         adjunct to lithium or     Day 3: Twice daily dosing totaling 300 mg.                                                                   !
         diva\proex                Day 4: Twice daily dosing totaling 400 mg.                                                                   I

                                                                                                                                                i
                                   Further dosage adjustments up to 800 mg/day by
                                   Day 6 should be in increments of no greater than
                                   200 mg/day.
         Bipolar Mania-Children    Day 1:   25 mg twice daily.                          400-600 mg/day              600 mg/day
         and Adolescents (1 0 to   Day 2:   Twice daily dosing totaling 100 mg.
         17 years),                Day 3:   Twice daily dosing totaling 200 mg.
         Monotherapy               Day 4:   Twice daily dosing totaling 300 mg.
Seroquel (Quetiapine Fumarate) Drug Information: ...               http://www.rxlist.com/script/main/rxlist.asp?articl ..




•                       Rxlist
                     The Internet Drug lnde11
                                                                                   close window




            • Patient Information

         Indications
         Dosage
         How Supplied

         INDICATIONS
         Schizophrenia

        SEROQUEL is indicated for the treatment of schizophrenia. The efficacy of SEROQUEL in
        schizophrenia was established in three 6-week trials in adults and one 6-week trial in adolescents
        (13-17 years). The effectiveness of SEROQUEL for the maintenance treatment of schizophrenia
        has not been systematically evaluated in controlled clinical trials (see Clinical Studies].




•
        Bipolar Disorder

        SEROQUEL is indicated for the acute treatment of manic episodes associated with bipolar I
        disorder, both as monotherapy and as an adjunct to lithium or divalproex. Efficacy was established
        in two 12-week monotherapy trials in adults, in one 3-week adjunctive trial in adults, and in one
        3-week monotherapy trial in pediatric patients (10-17 years) (see Clinical Studies].

        SEROQUEL is indicated as monotherapy for the acute treatment of depressive episodes
        associated with bipolar disorder. Efficacy was established in two 8-week monotherapy trials in
        adult patients with bipolar I and bipolar II disorder (see Clinical Studies].

        SEROQUEL is indicated for the maintenance treatment of bipolar I disorder, as an adjunct to lithium
        or divalproex. Efficacy was established in two maintenance trials in adults. The effectiveness of
        SEROQUEL as monotherapy for the maintenance treatment of bipolar disorder has not been
        systematically evaluated in controlled clinical trials [see Clinical Studies].


        Special Considerations in Treating Pediatric
        Schizophrenia and Bipolar I Disorder

        Pediatric schizophrenia and bipolar I disorder are serious mental disorders, however, diagnosis can
        be challenging. For pediatric schizophrenia, symptom profiles can be variable, and for bipolar I
        disorder, patients may have variable patterns of periodicity of manic or mixed symptoms. It is
        recommended that medication therapy for pediatric schizophrenia and bipolar I disorder be initiated
        only after a thorough diagnostic evaluation has been performed and careful consideration given to
        the risks associated with medication treatment. Medication treatment for both pediatric
        schizophrenia and bipolar I disorder is indicated as part of a total treatment program that often
        includes psychological, educational and social interventions.


        DOSAGE AND ADMINISTRATION
~ .. , u'4ue•   t \.luetiapine Fumarate) Drug Information: ...               http:/fwww.rxllst.comlscript/main/rxlist.asp?articl ..




 •
                Important Administration Instructions
                SEROQUEL can be taken with or without food.


                Recommended Dosing

                The recommended initial dose. titration, dose range and maximum SEROQUEL dose for each
                approved indication is displayed in Table 1. After initial dosing, adjustments can be made upwards
                or downwards, if necessary, depending upon the clinical response and tolerability of the patient
                [see C!inical Studies].

                                         Table 1: Recommended Dosing for SEROQUEL

                Indication           Initial Dose and Titration                     Recommended Dose Maximum Dose
                Schizophrenia-Adults Day 1: 25 mg twice daily. Increase in          150-750 mg/day   750 mg/day
                                     increments of 25 mg-50 mg divided two or
                                     three times on Days 2 and 3 to range of
                                     300-400 mg by Day 4.
                                     Further adjustments can be made in
                                     increments of 25- 50 mg twice a day, in
                                     intervals of not less than 2 days.
                Schizophrenia-          Day 1: 25 mg twice daily.                   400-800 mg/day        800 mg/day
                Adolescents ( 13-17     Day 2: Twice daily dosing totaling 100 mg.
                years)                  Day 3: Twice daily dosing totaling 200 mg.
                                        Day 4: Twice daily dosing totaling 300 mg.
                                        Day 5: Twice daily dosing totaling 400 mg.
                                        Further adjustments should be in increments
                                        no greater than 100 mg/day within the
                                        recommended dose range of 400-800
                                        mg/day. Based on response and tolerability,
                                        may be administered three times daily.
                                                                                    400- 800 mg/day       800 mgtday
                Schizophren·la-
                                        NIA1
                Maintenance
                                        Day 1: Twice daily dosing totaling 1DO mg. 400- 800 mg/day        800 mg/day
                Bipolar Mania-Adults
                Monotherapy or as       Day 2: Twice dally dosing totaling 200 mg.
                an adjunct to lithium   Day 3: Twice daily dosing totaling 300 mg.
                or divalproex           Day 4: Twice daily dosing totaling 400 mg.
                                        Further dosage adjustments up to 800
                                        mg/day by Day 6 should be in increments of
                                        no greater than 200 mg/day.
                                                                                   400-600 mg/day         600 mg/day
                 Bipolar Mania-         Day 1: 25 mg twice daily.
                 Children and           Day 2: Twice daily dosing totaling 100 mg.
                 Adolescents ( 10 to    Day 3: Twice daily dosing totaling 200 mg.
                 17 years).             Day 4: Twice daily dosing totaling 300 mg.
                 Monotherapy            Day 5: Twice daily dosing totaling 400 mg.
                                        Further adjustments should be in increments
                                        no greater than 1 00 mg/day within the
                                        recommended dose range of 400-600
                                        mg/day. Based on response and tolerability,
                                        may be administered three times daily.
                                                                                      300 mg/day           300 mg/day
                 Bipolar Depression-     Administer onCe daily at bedtime.
     _,.--.,

  e              Adults                  Day 1: 50 mg
                                         Day 2: 100 mg


                                                                                                                         ~
                                         Day 3: 200 mg
                                         Day 4: 300 mg




       ,f 5
;:,eroquel (Quetiapine Fumarate) Drug Information: ...               http:/twww.rxlist.com/script/main/rxlist.asp?articl ..


         Bipolar 1 Disorder      Administer twice daily totaling 400-800




•
                                                                               400-800 mg/day        800 mg/day
         Maintenance             mg/day as adjunct to lithium or divalproex.
         Therapy-Adults          Generally, in the maintenance phase,      ·
                                 patients continued on the same dose on
                                 which they were stabilized.
         1. NJA Not applicable


         Maintenance Treatment for Schizophrenia and Bipolar I
         Disorder              ·

         Maintenance Treatment- Patients should be periodically reassessed to determine the need for
         maintenance treatment and the appropriate dose for such treatment [see Clinical Studies].


         Dose Modifications in Elderly Patients

         Consideration should be given to a slower rate of dose titration and a lower target dose in the
         elderly and in patients who are debilitated or who have a predisposition to hypotensive reactions
         [see CLINICAL PHARMACOLOGY]. When indicated, dose escalation should be performed with
         caution in these patients.

         Elderly patiet~ts should be started on SEROQUEL 50 mg/day and the dose can be increased in
         increments of 50 mg/day depending on the clinical response and tolerability of the individual patient.


         Dose Modifications in Hepatically Impaired Patients
e        Patients with hepatic impairment should be started on 25 mg/day. The dose should be increased
         daily in ir.crements of 25 mg/day -50 mg/day to an effective dose, depending on the clinical
         response and tolerability of the patient.


         Dose Modifications when used with CYP3A4 Inhibitors

         SEROQUEL dose should be reduced to one sixth of original dose when co-medicated with a potent
         CYP3A4 inhibitor (e.g., ketoconazole, itraconazole, indinavir, ritonavir, nefazodone, etc.). When the
         CYP3A4 inhibitor is discontinued, the dose of SEROQUEL should be increased by 6 fold [see
         CLINICAL PHARMACOLOGY and DRUG INTERACTIONS).


         Dose Modifications when used with CYP3A4 Inducers
         SEROQUEL dose should be increased up to 5 fold of the original dose when used in combination
         with a chronic treatment (e.g., greater than 7-14 days) of a potent CYP3A4 inducer (e.g.,
         pherytoin, carbamazepine, rifampin, avasimibe, St. John's wort etc.). The dose should be titrated.
         based on the clinical response and tolerability of the individual patient. When the CYP3A4 inducer 1s
         discontinued the dose of SEROQUEL should be reduced to the original level within 7-14 days [see
                      '
          CLINICAL PHARMACOLOGY and DRUG INTERACTIONS}.


          Reinitiation of Treatment in Patients Previously
          Discontinued
          Although there are no data to specifically address re-initiation of treatment, it is recommended that
          when restarting therapy of patients who have been off SEROQUEL for more than one week, the
          initial dosing schedule should be followed. When restarting patients who have been off SEROQUEL
          for less than one week. gradual dose escalation may not be required and the maintenance dose



  of 5
.,eroquel (Quetiapine Fumarate) Drug Information: ...                  http://www.rxlist.com/script/main/rxlist.asp?articl ..


           may be reinitiated.


•          Switching from Antipsychotics
           The_re are no systematically collected data to specifically address switching patients with
           schizophrenia from antipsychotics to SEROQUEL, or concerning concomitant administration with
           antipsychotics. While immediate discontinuation of the previous antipsychotic treatment may be
           acceptable for some patients with schizophrenia, more gradual discontinuation may be most
           appropriate for others. In all cases, the period of overlapping antipsychotic administration should be
           minimized. When switching patients with schizophrenia from depot antipsychotics. if medically
           appropriate, initiate SEROQUEL therapy in place of the next scheduled injection. The need for
           continuing existing EPS medication should be re-evaluated periodically.


           HOW SUPPLIED
           Dosage Forms And Strengths
                 • 25 mg tablets are peach, round, biconvex, film coated tablets, identified with 'SEROQUEL'
                   and '25' on one side and plain on the other side,
                 • 50 mg tablets are white, round, biconvex, film coated tablets, identified with 'SEROOUEL'
                   and '50' on one side and plain on the other side
               · • 100 mg tablets are yellow, round, biconvex film coated tablets, identified with 'SEROQUEL'
                   and '1 00' on one side and plain on the other side
                 • 200 mg tablets are white, round, biconvex, film coated tablets, identified with 'SEROQUEL'
                   and '200' on one side and plain on the other side
                 • 300 mg tablets are white, capsule-shaped, biconvex, film coated tablets, intagliated with
                   'SEROQUEL' on one side and '300' on the other side
                 • 400 mg tablets are yellow, capsule-shaped, biconvex, film coated tablets, intagliated with
                   'SEROQUEL' on one side and '400' on the other side


           Storage And Handling
           25 mg Tablets (NDC 0310-0275) peach, round, biconvex, film coated tablets, identified with
           'SEROQUEL' and '25' on one side and plain on the other side, are supplied in bottles of 100 tablets
           and hospital unit dose packages of 100 tablets.

           50 mg Tablets (NDC 0310-0278) white, round, biconvex, film coated tablets, identified with
           'SEROQUEL' and '50' on one side and plain on the other side, are supplied in bottles of 100 tablets
            and hospital unit dose packages of 100 tablets.

            100 mg Tablets {NDC 0310-0271) yellow, round, biconvex film coated tablets, identified with
            'SEROQUEL' and '100' on one side and plain on the other side, are supplied in bottles of 100
            tablets, and hospital unit dose packages of 100 tablets.

            200. mg Tablets (NDC 0310-0272) white, round, biconvex, film coated tablets, identified with
            'SEROOUEL' and '200' on one side and plain on the other side, are supplied in bottles of 100
            tablets, and hospital unit dose packages of 100 tablets.

            300 mg Tablets (NDC 0310-0274) white, capsule-shaped, biconvex, film coated tablets, intagliated
            with 'SEROOUEL' on one side and '300' on the other side, are supplied in bottles of 60 tablets, and
            hospital unit dose packages of 100 tablets.




 •          400 mg Tablets (NDC 0310-0279) yellow, capsule-shaped, biconvex, film coated tablets,
            intagliated with 'SEROQUEL' on one side and '400' on the other side, are supplied in bottles of 100
            tablets, and hospital unit dose packages of 100 tablets.




    of 5
Seroquel (Quetiapine Fumarate) Drug Information: ...               http://www.rxlist.comfscriptfmain/rxlist.asp?.articl ..


         Store at 25°C (7JOF); excursions permitted to 15-30"C (59-86"F) lSee USP).

•        Distributed by: AstraZeneca Pharmaceuticals LP Wilmington, DE 19850. Revised: October 2013

         Last reviewed on RxList: 111812013
         This monograph has been modified to include the generic and brand name in many instances.
         Indications
         Dosage
         How Supplied



        2015 Rxlist, Inc. All rights reserved.
        Rxlist does not provide medical advice, diagnosis or treatment. See additional
        information

        close window




•
_. --.- ... _, ..... ~. v1.4ue1, :)eroquel XR: Facts and Side ...
                                                                           http://www.medicinenet.com/script/main/art.asp?ar.




•               MedicineNet.con1
                      Ws Brtog Doctors' K~owledga to You
                                                                                               close window




         Source: http://www. medicinenet.com/scriptlmain/art. asp?articlekey= 19054




         quetiapine, Seroquel, Seroquel XR
         Pharmacy Author
         Omudhome Ogbru, PharmD ___,




         Omudhome Ogbru, PharmD
         Dr. Ogbru received his Doctorate in Pharmacy from the University of the Pacific School of Pharmacy in 1995.
         He completed a Pharmacy Practice Residency at the University of Arizona/University Medical Center in 1996.
         He was a Professor of Pharmacy Practice and a Regional Clerkship Coord'1nator for the University of the
         Pacific School of Pharmacy from 1996-99.

         View Full Profile
         Medical and Pharmacy Editor:
             W. Marks, MD -'-'---'




         Jay W. Marks, MD
         .Jay W. Marks. MD, is a board-certified internist and gastroenterologist. He graduated from Yale University
         School of Medicine and trained in internal medicine and gastroenterology at UCLA/Cedars-Sinai Medical
         Center in Los Angeles.

         V1ew   Full Profile

         GENERIC NAME: quetiapine
         BRAND NAME: Seroquel, Seroquel XR
         DRUG CLASS AND MECHANISM: Quetiapine is an oral atypical antipsychotic drug used for treating
         schizophrenia and bipolar disorder. Although the mechanism of action of quetiapine is unknown. like other
         atypical anti-psychotics. it inhibits communication among nerves of the brain. It does this by blacking
         receptors on the nerves for several neurotransmitters, the chemicals that nerves use to communicate with
         each other. It is thought that its beneficial effect is due to blocking of the dopamine type 2 (02) and serotonin




•
~   ..   type 2 (5-HT2) receptors. The FDA approved quetiapine in September 1997.

         PRESCRIBED FOR: Quetiapine is used alone or in combination with other drugs to treat schizophrenia and
         bipolar disorder. It also is used for treating major depression in combination with antidepressants.

         SIDE EFFECTS: The most common side effects for quetiapine are:



f4
-.--·· .... ., ... ~, ;:,eroquet, Seroquel XR: Facts and Side ...               http://www.medicinenet.com/script/main/art.asp?ar ..


                • headache,




 •
               ·• agitation,
                • dizziness,
                • drowsiness.
                • we~ght gain
                • and stomach upset.

           Othe r ·1 ~PO rt ~n t Sl·d e e ffects tnclude
                                                 ·       a potentially fatal complex referred to as neuroleptic malignant syndrome
           (NMS). m wh1ch patients may have:

                • high fevers,
                • musc!e rigidity,
                • altered mental status,
                • irregular pulse or b!ood pressure,
                • rapid heart rate,
                • excessive sweating, and
                • heart arrhythmias.

           WARNING: Ouetiapine can cause orthostatic hypotension (a drop in blood pressure upon standing that can
           lead to dizziness or fainting) especially during the first 3-5 day period of treatment, when it is restarted after
           temporary discontinuation, and after an increase in the dose. The risk of orthostatic hypotension is about 1 in
           100 (one of every hundred patients who take quetiapine). Quetiapine frequently causes tiredness (1 in 5
           patients). especially during the first 3-5 days of treatment. Because of this tiredness, care should be
           exercised in any activity requiring mental alertness such as operating a motor vehicle or hazardous
           machinery. Less common side effects include seizures (1 in 125 patients) and hypothyroidism (1 in 250
           patients).

           As with other antipsychotics, long-term use of quetiapine may lead to irreversible tardive dyskinesia, a
           neurologic disease which consists of involuntary movements of the jaw, lips, and tongue.

 •         In animals, quetiapine has been associated with the development of cataracts, and cataracts have been
           reported in patients using quetiapine for prolonged periods. Although it is not clear if quetiapine was
           responsible for the cataracts seen in humans, eye examinations by slit-lamp (to identify cataracts before they
           1mpair vision) are recommended at the beginning of treatment and every six months during treatment. If
           cataracts form, treatment should be discontinued. Quetiapine may increase blood concentrations of
           cholesterol and triglycerides by 11% and 17%, respectively.

           There is an increased risk of hyperglycemia (high blood glucose) and diabetes-related events in patients
           tak1ng atypical antipsychotics, including quetiapine. Patients should be tested during treatment for elevated
           blood-sugars. Additionally, persons with risk factors for diabetes, including obesity or a family history of
           diabetes, should have their fasting levels of blood sugar tested before starting treatment and periodically
           lhroughout treatment to detect the onset of diabetes. Any patient developing symptoms that suggest diabetes
           during treatment should be tested for diabetes.

           Elderly patients with dementia·related psychosis treated with antipsychotics are at an increased risk of death
           There is an increased risk of suicidal thinking and behavior in children, adolescents and young adults taking
           antidepressants for major depression and other psychiatric disorders.

           PRESCRIPTION: Yes

           GENERIC AVAILABLE: Yes

           PREPARATIONS: Tablets: 25, 50, 100, 200, 300 and 400 mg. Tablet (Extended Release): 50. 150. 200, 300
           and 400 mg

           STORAGE: Tablets should be stored at room temperature. 15 C to 30 C (59 F to 86 F).

            DOSING: Immediate release quetiapine usually is taken two or three times daily. Extended release quetiapine




 •
            is taken once daily. The dose usually is increased slowly over several days or weeks to achieve the desired
            effect Quetiapine can be taken with or without food .

            The initial dose for bipolar disorder is 50 rng twice daily (100 mg/day) of immediate release quetiapine.
            The dose can be increased by 100 mg/day to a daily dose of 400 mg/day. Most patients respond t~ 400-800
            mg/day. Doses greater than 800 mg/d have not been studied. The starting dose is 300 mg once dally and the



     FA
quet1apme, Seroquel, Seroquel XR: Facts and Side...                       http:/Jwww.medicinenet.com/script/mainlart asp?ar ...


          target dose is 400-800 mg once daily when using extended release tablets




•         The 'initial dose for schizophrenia is 25 mg twice daily (50 mg/day} of immediate release tablets. The dose
          can be increased by 25-50 mg two or three times daily. The target dose is 300·400 mg/day in two or three
          doses. Patients respond to 150-750 mg/day, and doses greater than 800 mg/day have not been evaluated.
          The starting dose is 300 mg once daily and the target dose is 400-800 mg once daily when using extended
          release tablets.

          The dose range for treating major depression is 150-300 mg/day of extended release tablets. The
          starting does is 50 mg in the evening for 2 days increasing to 150 mg in the evening.

          DRUG INTERACTIONS: Phenytoin (Dilantin) and thioridazine (Mellaril) markedly decrease the amount of
          quetiapine that is absorbed from the intestine and thereby reduces its effectiveness. Therefore, patients
          taking phenytoin or thioridazine may require higher doses of quetiapine.

          Ouetiapine can cause hypo\ens·,on (low blood pressure) and therefore increase the blood pressure lowering
          effects of antihypertensive drugs and result in lower blood pressure.

          Ouetiapine can add to the sedating effects of other drugs that sedate. Such drugs include narcotic pain
          relievers (for example, oxycodone and acetaminophen [Percocet, Roxicet. Tylox, Endocetj), barbiturates,
          sedatives such as alprazolam [Xanax) and clonazepam [Kionopin]. ethanol, and blood pressure drugs that can
          cause orthostatic hypotension, such as prazosin (Minipress) and terazosin (Hytrin).

          Quetiapine is eliminated from the body by an enzyme in the liver called cytochrome P450 3A. There is a
          concern that drugs that strongly interfere with the enzyme, for example, ketoconazole (Nizoral), itraconazole
          (Sporanox), fluconazole (Diflucan), erythromycin, clarithromycin (Biaxin), nefazodone (Serzone), verapamil
          (Calan, lsoptin, Verelan), diltiazem (Cardizem, Tiazac, Dilacor) may cause elevated and toxic levels of
          quetiap1ne.

          St. John's Wort, carbamazepine (Tegretol), and rifampin (Rifadin) will decrease the level or effect of




 •
          quetiapine by increasing the breakdown of quetiapine .

          PREGNANCY: There are no adequate studies of quetiapine in pregnant women. Studies in animals are
          inconsistent. Some studies suggest effects on the fetus and others stww no effects. Quetiapine should be
          used m pregnancy only if the physician feels that it is necessal)' and that the potential benefits justify the
          unknown risks

          NURSING MOTHERS: Quetiapine is excreted in the mill< of animals during lactation. Although it is not known
          if it is excreted in human milk, it is recommended that women taking quetiapine not breastfeed.

           Medically reviewed by Eni Williams, PharmD

           Reference: FDA Prescribing Information




           Report Problems to the Food and Drug Administration

           You are encouraged to report negative side effects of prescription drugs to the FDA. Visit the FDA MedWatch
           website or call 1-800-FDA-1 088.                                                                         ·




           Medically Reviewed by a Doctor on 12112!2014




 .-.      © 2015 MedicineNet. Inc. All rights reserved.
           MedicineNet does not provide medical advice, diagnosis or treatment. See addttlonal
           Information
                                                                                                    ..
                                                                                                                           i
                                                                                                                           •·
                                                                                                                           ~



   of 4
-.--··"" .. '"-='   ,e,.oquet, Seroquel XR: Facts and Side...   http://www.medicinenet.com/script/main/art.asp?ar..



               close window




•



   •



       •
        ·f 4
                        ., --· "''fLI~•   AK: Facts and s·d
                                                         1 e ...
                                                                         http://www.medicinenet.com/script/main/~rt              asp7a
                                                                                                                       i
                                                                                                                       I




•                                                                                           close window




      Source: http'//w     ..
                  . ww.medlcmenet. com/scriptlmain/art.asp?articlekey= 19054




      quetiapine, Seroquel, Seroquel XR
      Pharmacy Author:
      Ojme Ogbru, PharmD _                   '




     Omudhome Ogbru, PharmD
     Dr Ogbru received his Doctorate in Pharmac from h       .    .            .
     He completed a Pharma      p   f   R .     Y     t e University of the Pacific School of Pharmacy in 1995
     He was a Professor of P~~r~:~ rc; e~ldency at the University of Arizona/University Medical Center in 199e.
     PacifiC School of Phar      f  y ractlce and a Regional Clerkship Coordinator for the University of the
                            macy rom 1996-99.




•    View Full Profile
     iv1edical and Pharmacy Editor:
     Jay W. Marks, MD~




    Jay W. Marks, MD
    Jay W. Marks, _MD, is a board-certified internist and gastroenterologist. He graduated from Yale University
    Scnool of Med1c1ne and trained in internal medicine and gastroenterology at UCLA/Cedars-Sinai Medical
    Center 1n Los Angeles.

    View Full Profrle


    GENERIC NAME: quetiapine
    BRAND NAME: Seroquel,. Seroquel XR
    DRUG CLASS AND MECHANISM: Quetiapine is an oral atypical antipsychotic drug used for treating
    schizophrenia and bipolar disorder. Although the mechanism of action of quetiaprne is unknown. like other
    atypical anti-psychotics. it inhibits communication among nerves of the brain. It does this by blocking
    receptors on the nerues for se...,eral neurotransmitters, the chemicals that nerves use to communicate with .
                                                                                                                           i
    each other. It is thought that its beneficial effect is due to blocking of the dopamine type 2 (02) and serotonm       i
    type 2 (5-HT2) receptors. The FDA approved quetiapine in September 1997.                                               I
                                                                                                                           i

•
                                                                                                                           i
    PRESCRIBED FOR: Quetiapine is used alone or in combination with other drugs to treat schizophrenia and
                                                                                                                           II.
    bipolar disorder. it also is used for treating major depression in combination with antidepressants.

    SlOE EFFECTS: The most common side effects for quetiapine are:
                                                                                                                           I
                                                                                                                           I
4
                                                                                                                       Sl\\1
                                                                                                                        I
                   · ., _ ... , uquel XR: Facts and Side ...          http•//www
                                                                          ·     .me d'•c•nenet.com/script/main/art.~sp?a
                                                                                        ·                       · ·

         1
             headache,




•
         1
             agitation,
         1
             dizziness.
         • drows1ness,
         • weight gain
         • and stomach upset

    Other important side effects include a potential! fat I .                            .     .
    (NMS). In which patients may have:               y a complex referred to as neuroleptic malignant syndrome

         •   h1gh fevers,
         •   muscle rigidity,
         •   altered mental status,
         •   irregular pulse or blood pressure
         •   rapid heart rate,                 '                                                                            I
         •   excessive sweating, and
         •   heart arrhythmias.

    WARNING:. Ouetiap1ne can cause orthostat1' c hypo t ens1on  · (a drop m · blood pressure upon standing that can
                                                                                                                        I   I
    lead to diZZiness or fainting) especially during the first 3-5 day period of treatment when it is restarted after
    temporary discontinuation, and after an increase in the dose. The risk of orthostatic hypotension is about 1 in
    100 (one of eve~ hundr_ed patients who take quetiapine). Quetiapine frequently causes tiredness (1 in 5
    pat1ents). espec1a/ly dunng the first 3-5 days of treatment. Because of this tiredness, care should be
    exerc1sed m any activity requiring mental alertness such as operating a motor vehicle or hazardous
    macn1nery Less common side effects include seizures (1 in 125 patients) and hypothyroidism (1 in 250
    pal1ents).

    As w1lh other antipsychotics, long-term use of quetiapine may lead to irreversible tardive dyskinesia. a




•
    neurologic disease which consists of involuntary movements of the jaw, lips, and tongue .

    In animals, quetiapine has been associated with the development of cataracts, and cataracts have been
    reported in patients using quetiapine for prolonged periods. Although it is not clear if quetiapine was .
    responsible for the cataracts seen in humans, eye examinations by slit-lamp (to identify cataracts before they
    1mpair vision) are recommended at the beginning of treatment and every six months during treatment. If
    cataracts form, treatment should be discontinued. Quetiapine may increase blood concentrations of
    cholesterol and triglycerides by 11% and 17%, respectively.

    There 1s an increased risk of hyperglycemia (high blood glucose) and diabetes-related events in patients
    tak'1ng atypical anlipsychotics, including quetiapine. Patients· should be tested during treatment for elevated
    blood-sugars. Additionally, persons with risk factors for diabetes, including obesity or a family history of
    diabetes, should have their fasting levels of blood sugar tested before starting treatment and periodically
    throughout treatment to detect the onset of diabetes. Any patient developing symptoms that suggest diabetes
    dunng treatment should be tested for diabetes.

    Elderly pat1ents with dement1a-related psychosis treated with antipsychotics are at an increased risk of d~ath
    There is an increased risk of suicidal thinking and behavior in children, adolescents and young adults takmg
    antidepressants for major depression and other psychiatric disorders.

    PRESCRIPTION: Yes

    GENERIC AVAILABLE: Yes
                                                                                                            200 300
    PREPARATIONS: Tablets: 25, 50, 100, 200,300 and 400 mg. Tablet (Extended Release): 50, 150,                ·
    and 400 mg

     STORAGE: Tablets should be stored at room temperature, 15 C to 30 C (59 F to 86 F).
                                                      .               h     .   d 81.I Extended release quet,aplne
     DOSING· Immediate release quetiapine usually 1s taken two or t ree umes          Y·             1h d 8 sired
     •s taken ~nee daily. The dose usually is increased slowly over several days or weeks to achieve e
     effect Ouet1apine can be taken with or without food.

     The initial dose for bipolar disorder is 50 mg twice daily (1 00 mg/day) of    immedi~te
                                                                                        release        ~~i:6~-~00
     The dose can be increased by 100 mg/day to a daily dose of 400 mg/day. Most patients respon d .    nd the
                                                                                                  81 1
     mg/day Doses greater than 800 mg/d have not been studied. The starting dose is 300 mg once      Ya
                                                                                                                        ·,
                     ~ -· ... 'i ... u'   AK: Facts and Side ...    http~//www.medicinenet.com/script/maio/art~asp;
                                                                                                                    '    I




    target dose is 400-800 mg once daily when using extended release tablets.




•   The initial dose for schizophrenia is 25 mg twice daily (50 mg/day) of immediate release tablets. The dose
    can be increased by 25-50 mg two or three times daily The target dose is 300-400 mg/day in two or three
    doses. Patients respond to 150-750 mg/day, and doses greater than 800 mg/day have not been evaluated.
    The starting dose is 300 mg once daily and the target dose is 400-800 mg once daily when using extended
    retease tablets

    The dose range for treating major depression is 150-300 mg/day of extended release tablets The
    starting does is 50 mg in the evening for 2 days increasing to i 50 mg in tt1e evening.

    DRUG INTERACTIONS: Phenytoin (Oilantin) and thioridazine (Mellarif) markedly decrease the amount of
    quetiapine that is absorbed from the intestine and thereby reduces its effectiveness. Therefore. patients
    taking phenytoin or thioridazine may require higher doses of quetiapine.

    Ouet1apine can cause hypotension (low blood pressure) and therefore increase the blood pressure lowering
    effects of antihypertensive drugs and result in lower blood pressure.

    Quetiapine can add to the sedating effects or other drugs that sedate. Such drugs include narcotic pain
    relievers (for example, oxycodone and acetaminophen [Percocet, Roxicet, Tylox. Endocet]), barbiturates.
    sedatives such as alprazotam [Xanax] and cfonazepam (Kionopin]. ethanol, and blood pressure drugs that can
    cause onhostatic hypotension, such as prazosin (Minipress) and terazosin (Hytrin).

    Ouetiap1ne 1S ehminated from the body by an enzyme in the liver called cytochrome P450 3A There is a
    concern that drugs that strongly interfere with the enzyme, for example. ketoconazole (Nizoral). itraconaz~le
    (Sporanox), fluconazole (Diflucan), erythromycin, clarithromycin (Biaxin). nefazodone (Serzone). verapamll
    (Calan. lsoptin, Verelan), diltiazem (Cardizem, Tiazac, Dilacor) may cause elevated and tOXIC levels of
     quetiapine.

     St John's Wor1, carbamazepine (Tegretol}, and rifampin (Rifadin) will decrease the level or effect of
     quetiap1ne by increasing the breakdown of quetiapine.
                                                  ·            · · ·          nt omen Studies in animals are
     PREGNANCY· There are no adequate studres of quetlaplne 1n pregna w                 ·      . .    should be
     Inconsistent. Some studies suggest effects on the. fetus and others show no effects;i ~~e~~\~ejustify the
     used 1n pregnancy only if the physician feels that 1t 1s necessary and that the paten a e
     unknown nsks.
                                                      .       .      . I d . lactation Although it is not known
     NURSING MOTHERS: Quetiapine is excreted m the m1lk of an1ma s un.ng.                 ·
     1f 1t 1s excreted in human milk, it is recommended that women taking quetlaplne not breastfeed.

     Medically rev1ewed by Eni Williams, PharmD

      Reference: FDA Prescribing Information
                                                                                                                             I   I




      Repori Problems to the Food and Drug Administration                                   .     FDA MedWatch
                                                                    .   .       the FDA Vis1t the
                                                                                     t
      You are encouraged to report negative side effects of prescnpllon drugs o        .
      webs lie or cal! 1-800-F DA-1 088.




       Medically Reviewed by a Doctor on 12112!2014




                                                                                                                                 i
       © 2015 Mer:.JJcineNet. Inc. All rights reserved.             .       r   treatment See additional                         I
                                'd    d' I adv'tce diagnosis o                           .
       MedicineNet does not provl e me tea        ,                                                                              \
                                                                                                                                 !
       1nformat1on
                   ... --• An.;   t'acts and Side ...   http://www.medicinenet.com/script/main/art.asp7



    close window




•
                                                                                                     :.:




                                                                                                      i'




    •4
                                     , _ .••••,. •• v ... .,   nU..ifJCUiil,   meL.    nttp:/len.WIKlpema.orgtwucvusr_or_aoorevla~JuH::;                      __ u;,t;u __ ui_utcui~.-al.




        List of abbreviations used in medical
•       prescriptions
            From Wikipedia, the free encyclopedia

        This is a list of abbreviations used in medical prescriptions and hospital orders (sometimes referred
        to as sig codes). This list does not include abbreviations for pharmaceuticals or drug name suffixes such
        as CD, CR, ER, XT (See Time release technology§ List of abbreviations for those).

            Capitalization and the use of periods is a matter of style. In the list, Latin is not capitalized whereas
            English acronyms are.

            Abbreviations which are not recommended by the Joint Commission are marked in red. Those
            abbreviations which are discouraged by other organizations are marked in orange.

            The Joint Commission is an independent, non~profit, non-governmental organization which offers
            accreditation to hospitals and other health care organizations in the United States. While their
            recommendations are not binding on U.S. physicians, they are required of organizations who wish
            accreditation by the Joint Commission .




•                                                                               ·.·,
                                                                                          .   ..
                                                                                                   .   .
                                                                                                       ---·        .
                                                                                                            ... · . -·   ... -   •'   --   .~ .. : -~-
                                                                                                                                                         :·. .. ' .
                                                                                                                                                         .'     --.. .




•
I   of 10
                                                                                                                                                                  4/29/201511'.14 PM
                                                                                           ......t"'"'"' tuc                       1...   nup://en.wikipedia.org/wiki!List_of_abbreviations_ used_in_ medical




•
                                                     List of abbreviations used in medical prescriptions[]]

           Abbreviation                             Latin                                                                 Meaning                                                 Possible confusion
        aa                          .ana                                               ·of each
        AAA                                                                                apply to affected area
        a.c.                            ante ciburn                                    ·before meals

        a:d ..   ·< .                                                                                                                                    "a" ~-P.~ p:li~takeQ: Man "~t.which
         '.;      ,·
                                                                                                                                                      :collld· .rtiad '''o:d~ ;, .:U1i~mng· r.ig4t eye
        ad lib.                                                                         use as much as one
                                    'ad Iibitwn
                                                                                       :desires; freely
        adrnov.                         admove                                         'apply
        agit                            agita                                              stir/shake
                                                                                       I


        alt. h.                         alternis horis                                     every other hour
                                                                      . . . ....   ..      ~




                                    .ad manu
        a.m.m.                                                                         •at doctor's hand
                                     medicae
        a.m.                        •ante meridiem                                         morning, before noon
        amp                                                                            :ampule



•       amt

        aq

        a.l.,    a.~.
                                    .aqua
                                    .   '·




                        .                                                                                                   nnp://en. wikipedia.org/wiki!List_ of_abbreviations_ used_ in_medical..


       B.S.                                                               . blood sugar



•     B.S.A



      BUCC
                              . ·':•_,,.
                                      __




                                             :bucca
                                                                           body surface areas




                                                                          : inside cheek
                                                                                                . .
                                                                                                               :.: m.i~~~n _for "b.i:,d ", meaning twice
                                                                                                 ;' ., '.·.'· :·.-,.(iaily .....
                                                                                                                ' . .. .. " ' ' --
                                                                                                                                     ' : :.:·· . .,·, ., .. ''                  ·.·',!-'
                                                                                                                                                                                    i ;;

      cap., caps.                            :capsula                     . capsule

      c, c.                                   cum                      'with (usually written with
                                                                   _.. ,a
                                                                       , ...
                                                                            bar ...on top
                                                                               ''
                                                                                           of the "c")
                                                                                      . .. . . .   ..
                                                                                                                                                                                      !!

      cib.                                   , cibus                      :food




                                                                      ; with food
      comp.                                                           . compound
      cr., crm                                                        :cream
                                                                                                                                                                                           i
      CST                                                             : Continue same treatment
                                           ... ·..   ·        :-.~~--:~-,--------.-~,.:.:: __   ~---······-
                                                                                                                   . .. . - --                                                        .I
                                                                                                              ,ainoig~i?~-~eafu.nt) W+*~' o~V~days" .·: ~-.
      Dord-·
                                            ' :_. ~-: .·_:,.-~~':._::,~:_·,k~*~::~~:~~~-6~_-_·, ' .           .'iJ.r-•:•4o~~~~r:· • ·::-> ·_. ''·:-~:- >: ·:   : · : ·:_-:-.-: .....: ., .),

•     05\V



      D5NS
                                                                      i
                                                                       ' dextrose 5% solution
                                                                      : (sometimes written as
                                                                      'DsW)
                                                                      'dextrose 5% in normal
                                                                                                                      '·•   -···               ~'                       .         .,.,.




                                                                      ~saline (0.9%)
                                                                      j dispense as written (i.e., no•
      D.A.W.
                                                                      ; generic substitution)
      de ' B/C    :disc ·
             : ?:- '· .· ·_                 ,.·· ·.:- :_). -:~_ ,.:~,~:,-~J;~!~~-tii~~:9~-,~$~~g7_ ,~ ._::~Wi~~~~. :~~~~~ ·.
      dieb. alt.                             diebus alternis ; every other day
      dil.                                                            :dilute
      disp.                                                         _: dis~-~rsi?.I_e or dispense
      div.                                                            , divide
      dL                                                                  deciliter
                                            . dentur tales
      d.t.d.                                                          : g:ive of such doses
                                            . doses




•
flO
                                                                                   • ----~                            "1Aip~uHt, me 1.. ·                                              http://en. wikipedia.org/wiki/List_ of_abbreviations __ used jin_medical.




•
                                                                                                                                                                                                       opium; deaths have.• res_ulted- due to
                                                                                            ·
                                                                                       -. . . -·                                                                                                    :·m~&s:ive~~rphine
                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                       ov~~d.o$e[4J:, ...                                       .   '
                                                                                                                                                                                                                                                                                    ~ ,. ;' ·:
       D.W.                                                                                                                                                                                                           '   ~·           '

                                                                                                                    distilled water
       elix.
                                                                                                                   . elixir
       e.m.p.                               , ex. modo
                                              prescripto                                                           · as directed
       emuls.                               • eruulsum                                                             . emulsion
       et                                    et                                                                :and
       eod                                                                                                     : every other day
       ex aq                                ·ex aqua                                                           ·in water
       fl., fld.                                                                                               ·fluid
       ft.                                   fiat                                                              · make; let it be made
      g                                                                                                        ;gram
                                                                                                               <
      gr                                                                                                       ,gram                                                                                                                                                                         .I

      gtt(s)                                ·gutta( e)                                                         : drop(s)
      H                                                                                                        . hypodermic
      h,hr                                  . hora                                                             . hour


•     h.s.

      -~~-$-'
      ID
                                            • hora somni



                                                                      ..                    ..
                                                                                                               ! at




                                                                                                          : intradermal
                                                                             ·.-·-.-~· ·c:~::.=:o-···-.--·-···.-.·
                                                                                                                           bedtime

                           -.-::.-.:~:,.!:i;. _ :;.:::{~~~~:),;.ig:it~f:~~~~$;~l~~p-~::~~ir.:.~~e~~::~-~P?~~~~:~~~-·.:: :-_. ·_.· _·.
                                                                                                                                                        .
                                                                                                                                                                                                                                                               -~   .      ..
                                                                                                                                                                                                                                                                        ~._:
                                                                                                                                                                                                                                                                                    .   ,'




      IJ,mj                     ·..,>:ln]icJ19.~ ~· :·:~·-:,: .:·~:~J~:#,~Jl~~:. ::                                                                                                                   :: ~~~~jfor'JY~:;-~e~~lp~
                                                                                                                                                                                               :- ·. in.tr-ayej,
                                                                                                                                             0
                                                                                                                                                  t•
                                                                                                                                                       00
                                                                                                                                                                 '   '   -




      IP                                                                                                  · intraperitoneal
                                                                                                  ... ( ..           "'       ........                  ·."



      IT           ·,   ·--·-
                                    .i: , -·:. . ::,;      ··'':'i_::;:.:~~~X:<>~-~j~fal-:::.:·.·                                                                            ._;._:-




      IV                                                                                                       intravenous
      IVP                                                                                                 : intravenous push



•
                                                                                       ...... ,..;---··                    -----.
      IVPB                                                                                                , intravenous piggyback
                                                                                                          '.-                      -·    ----                    .. -. .. . . .        .   .




flO
                                                                                               llttp://en.wlkipedia.org/wikiltist_of_abbreviations used :in medical
                                                                                                                                                                                                               -       -r -

    kg                                                               . kilogram



•   L.A.S .
    LCD
    lin
    liq
                                    : linimentw:n
                                    _liquor
                                                                       label as such
                                                                     . coal tar solution
                                                                       liniment
                                                                    . solution
    lot.                                                            .lotion
    MAE
                                                .. . .    ... _. Moves
                                                                ~...   All Extremities
                                                                       ~




    mane                            •mane               ·- .-~in the morning
    M.                               misce                       :mix
                                                       - ..      '·    ~~··-


    m,min                           · minimwn                    :a minimum
    meg                                                                                                              :Recommended replacement for ")..lg"
                                                                 : rn1crogram
                                                                                                                      which may be confused with "mg"
                                    . more dicto
    m.d.u.                                                       · to be used as directed
                                    : utendus
    mEq                                                         _,_milliequivalent
    mg                                                           \milligram
    mg/dL                                                       ~      milligrams per deciliter


•   mist.
    mitte
                                    · mistura
                                     mitte
                                                          -~-
                                                                :mix
                                                                ..
                                                                '
                                                                 .... - .-.-

                                                                       send
    mL                                                          . millilitre


                                                                                                                                                                                                                              .i
                                                                                                                                                                                                                               :



                                                                '
    nebu!                           ·nebula                     :a spray
    N.M.T.                                                      ' not more than
    no ct.                           nocte                       . at night
                                                                --~-   -·- ----~ - .. . . ..

    non rep.                         non repetatur               : no repeats                                                                    .      .   :   . -
           ;,   . ·~                            .' '   ·'.. .                  ·.   :'   .'                          , A;M.i\.,s:tY-1~ avo~ds.4se ofth.is.

    ~0; .,                        :.·.1~.·~~·.·:?~·:·l~.~ ~;~Oath
                                                                                                                     , ~tbbt~yiatiQn .(spell".Q.Yt 1'n$thi.ng: hy
                                                                                                                     ;            .••.          •••.        ·· • . .     't    :·     ' ..

                                                                                                    · · · · mouth")'.:. ,                                              · ·. ·."...                       ·.        ·.. ·.·
                       , · .•..                                                                     '   ·.'   .:   .:-~-   ••••    ~.:   .. y   :.~.   ·: ......   ~          :~    •.....   ···~   ••   -~·

    NS                                                           : normal saline (0.9%)


•   l/2NS                                                           :half normal saline (0.45%)
                                                            -r ··-··-               "uup~:>uta,              Ult: 1...   nttp://en.WII .· .· . ·~J;:;~~U:~·~~!~})·• .'· ·•.··;!
                                                                                                                                                                                           1




        p.o.

        p.r. or PR           . per rectum
        PRN, pm              : pro r~. ~~~~ .... _._ .:. ~ ?:~~ded
        pulv.                    pulvis                                        : powder
                            . . --    -      -. .. ..   .. - .. ... . ..       -~-.        -- .. .     ...

        PV                   . per vaginam
                                              . - ....          -   ....
                                                                               : via the vagina
                                                                               ' -         . ' - ......

        q                        quaque                                        :every, per

        q.a.d.               . q~aque alternis . every other day
                                 d1e                                            ·




•
·ofiO
                                                                      .. u.-..., ... ~.ua.,   uJt: L..   oup://en.Wtl(Jpedia.org/w!.IWLJst_or._abbreviatiOns_used_in_medtcal.


                                    quater die
           q.d.s.                                                     four times a day
                                    sumendus                                                                             can be mistaken for "qd" (every day) ·.




•          q.p.m.

           q.h.

           q.h.s.
                                  · quaque die post: every day after noon or
                                  ·meridiem
                                  . quaque hora
                                    quaque hora
                                                     every everung
                                                                      every hour

                                                                 : every night at bedtime
                                    somni
                          .   -- ......

           q.l h, q.l 0                                               every 1 hour; (can replace
                                  : quaque 1 hora
                                                                      "1"  with other numbers)
                                                                      .. - ...
                                                                                                                                                                                        -j:
                                                                                                                      ;·can:he ·mi~tak.eit.f                                                                                                      -----                 --------~


                                                          - -··r··~ ..~- ntr.lf:ICUii:t,                  me f...   llttp:f/en.Wikipedia.Org/wi_kjfLjst_of_abbreviationS_USed_i:ll_medica\..



                                                                               , sublingually, under the
           SL
                                                                                 tongue



•          S.O.B, SOB
           sol
           s.o.s., si op. sit
                               .
                                          • solutio
                                          ~   si opus sit
                                                                               . shortness of breath
                                                                               , solution
                                                                               , if there is a need

           s . .· •. '_.::.!.~e~,:.:
                  .-




                                                                              ~~~::::~:~~e
                                                                                                                                                                                   ;.-
                                                                                                                                                           or"l /2'~
                                                                                                                                  mist. :;:..:::\   _... ,~.. : ·... ~- ·i:-,;,. :~~::·7.f::~;;--~                                                                                                                                         ULL(J.//en.wU                                                · · ··"P"u<•


    Exhibit 18
•



•
;,, ASSOC!"-fi(JN WITh
   eUGENE C. WATERS, PH 0.                                                                                          (254) 774-8272
                                                                                                               FAX: (254) 774 · 8290

                                            FRANK         A. PUGLIESE, PH.D., P.C.
                                                               PSYCHOLOGIST
                                  DIPLOMATE IN FORENSIC PSYCHOLOGY AMERICAN BOARD OF PROFESSIONAL PSYCHOLOGY

                                                     19 SOUTH 25TH STREET SUITE 100
                                                           TEMPLE, TEXAS 76504

                                                                                                FIL
                                                                                       --r;..m_-:;:;;;. .
                                                                                                               D-
                                                                                                                ·
                                                                                                                 ·~
                 The Honorable Martha J. Trudo
                                                                                                 ._P.m.        o C:IOck
                 27th Judicial District
                 Be!l County, Texas
                                                                                                  ocr 07 2oo~i
                 September 29, 2005

                 Cause No. 57558

                 Judge Trudo:

                  _      This report is in compliance with your order for a competence assessment on
                 1 homas Raymond Carr. In completing my evaluation, I conducted a clinical interview of
                 Mr. Carr and administered the Competence to Stand Trial Assessment Instrument to him.
                 I also apprised him of the purpose of my visit with him, the procedures to be utilized
                 during the course of my assessment of him, indicated that a copy of my report would be
                 forwarded to his attorney and to the courts, and discussed the limits of confidentiality. I                    ,.
                 also received his permission to proceed with the assessment.

                l\tfENT AL STATUS AND RELEVANT PAST HISTORY: Mr. Carr is a 3 8-year-old
                overweight male of average height who was seen at the Bell County Law Enforcement
                Center. He responded to most inquiries readily and spoke in a somewhat unclear,
                tangential manner. That is, he had significant difficulty maintaining a single train of
                thought and repeatedly complained ofbeing confused by my inquiries. In addition, he
                reported having auditory hallucinations in which he hears voices and noted he has had
                ideas of reference in which he believes people are often "laughing at me and talking
                about me" behind his back. Although he maintained he is currently taking Risperdal
                prescribed by Dr. Howell, he viewed the medication as being ineffective and in fact "I
                keep hearing these voices and can't think straight''

                         Mr Carr related he and his common-law wife, Tammy (30), lived wit.h his mother
                and his five-year-old daughter, Alexis, and Tammy's eleven-year-old son, M1~hael, m
                Harker Heights prior to his arrest and incarceration in June of last year. He ~a1d he ~nd
                Tammy have lived together for approximately twelve years and worked at dtffer~nt J~bs
                for varying periods oftime throughout his adult life. He went on to say he remam_ed m
                the Bell County Law Enforcement Center from June of last year until March ofthts year
                when he was transferred to a TDC facility, where he remained until being returned to Bell
                County on September 12. When I questioned him as to the reason he was sent to a TDC
                facility from Bell County in March, he repeatedly he insisted he was unaware of what
                                                                                                                                       ;
                                                                                                                                       ''
     CARR
     Page 2


·-   prompted the transfer and became increasingly more agitated with me as the session
     progressed.

       .      Mr. Carr indic~ted he i.s an only child who was born in Germany   and raised in the
     KIII_een area. He mentioned his father met his mother, a Gennan national while he was
     statton~d overseas and sai~ he lived in Germany until the early e!ementa~ grades when
     hrs family mo_ved.to the Killeen area. He characterized his childhood as being generally       .I
     happy and :"atrsfyrng and did not experience any abuse or neglect. He further noted he·
     a~ended K11leen area schools throughout his life and made a decision to leave Killeen
     H1gh School in the tenth grade because of a lack of interest and motivation. He said he
     was quite oppositional during his childhood and early adolescence and seemed more
     focused on socializing with peers than in focusing on his schoolwork.

             l\1r. Carr stated he "piddled around" after leaving high school and met Tammy at
     a topless bar. He recalled she was a dancer at the time and noted she was his first long-
     term dating partner. He mentioned they have lived together for thepast twelve years and
     contended they were both equally involved in raising their daughter, Alexis, and
     Tammy's eleven-year-old son from a previous relationship, Michael. She mentioned
     both children are currently in the care of extended family members since both he and
     Tammy were arrested and incarcerated in June of last year.

             Mr. Carr stated he has smoked marijuana since adolescence and claimed the
     substance helped to "calm me down and make the voices go away." He noted he did not
·~   consult with any mental health professionals until he and Tammy were visiting her
     grandmother in Kansas City and he became quite distressed and overwhelmed by the
     voices he was hearing. He mentioned he went to a free clinic during his brief stay in
     Kansas City and was prescribed Seroquel, which he continued to take for a few months.
     He mentioned he was also seen by mental health professionals while he was in the TDC
     unit earlier this year and was prescribed Stelazine, Nortriptyline, and Cogentin. I:-Ie felt
     those medications were instrumental in reducing the frequency and intensity of h1s
     "voices" and insisted the Risperdal he is currently taking was ineffective in helping him.

             Mr. Carr indicated he has also used methamphetamines on different occasions
     during the past few years and remembers many occasions when he and Tammy ~ere "up
     for days at a time." He said his recollection for events was very poor for those t1me
     periods and conceded he may have exercised poor judgment during those times.

     COrv1PETENCE ASSESS:MENT: Mr. Carr was unclear as to the charges p~ndin_g                ,
     against him and verbalized much frustration because "nobody tells me what s gomg on.
     He was, nonetheless, quite familiar with court process and procedure, was able to .
     correctly define the roles of different court officers, including defense and prosecutmg
     attorneys and judge, and did not have any difficulty in explaining various legal concepts
     to me in appropriate fashion.

            Mr. Carr went into extensive detail about his communication with two differen:
     anarneys, Ted Potter and Monte Montgomery, and insisted he was quite aggravated With
      CARR
      Page 3
•     each of them. He noted his most recent communications with .MI. Montgomery have
      been particularly difficult for him since "he's not doing anything because he's supposed
      to fix it and get me out of here." He further noted he viewed Mr. Montgomery as
      "working against me" and felt he was in collusion with the district attorney's office to
      keep him incarcerated for an extended period of time. He underscored the fact he did not
      trust Mr. Montgomery, has refused to talk to him on different occasions and has little
      confidence in his ability to defend him and present an appropriate defen~e. Moreover, he
      asserted he had no additional desire to talk with his attorney because "he's not doing- his
      job and dong what he's supposed to do" and was hopeful of having another attorney
      appointed for him.

      CONCLUSIONS REGARDING COMPETENCE: Mr. Carr is a 38-year-old male who
      has been in the Bell County Jail for approximately fifteen months awaiting a court
      hearing for disposition on a charge of aggravated sexual assault. My assessment
      indicated Mr. Carr does not have sufficient present ability to consult with his attorney
      with a reasonable degree of rational understanding but does have a rational as well as
      factual understanding ofthe proceedings against him. It is my opinion that hjs tendency
      to misinterpret and misperceive events occurring around him, coupled with the presence
      of auditory hallucinations and delusional thinking, impairs his ability to exercise
      appropriate judgment and communicate effectively with Mr. Montgomery in the
      preparation of his defense. I do believe, nonetheless, Mr. Carr can be restored to ..
      competence within the foreseeable future with specialized help in a psychiatric faciltty



•--
      where his medication needs can be appropriately addressed and his behavior can be
      stabilized.

      Respectfully submitted,                                                                       \.




       :(sP1-_
       Frank A. Pugliese, Ph. D.
       Psychologist

       FAP/uf




                                                                                                         .i




                                                                                                          \   !
                                                                                                              I
•


    Exhibit 19
•


                 !



                 ;
                 i    .




•
                 ii
                                                                                                                                   -·.
                                                                                                                                   r       •   '




•
                                  TEXAS DEP ART!YIENT OF STATE HEALTH SERVICES




    E.OVMIX)), 5hl\CHF2, M.D. M.P.H.
    CO!v!MlSSlO"N~                                                                    v mJUn Campu.s
                                                                                      t'.O. ~ox U)l
    ~;OR TI-l TEXAS ST A "ffi HOS?ff A1..                                             Vernon, TX 76384
    l;w;a; !.'. Smith, L.CSW. DCSW                                                    (940) ~S2-9'.l0 I
    Chkf"Elo.;uuve OOlcc:r
                                                                                                                                                                                L·-
                                                                                                                                                                                1
    ,\1Qrcb 6, 2006                                                                                                                                                             I .

    !·Ionoreblc Judge Joe Carroll
    2'i1A Di~uicl Cclllt
         o£ Bell County
    ['0 9ox ·747
    Bcl\on, Texas 76513-07~?
                                                                                             Re:             Tbomas R.nymc:nd                  C~rr
                                                                                      Cll.Sc No:             Fonos
                                                                                  Cause No:                  57,55.7; 57,558
                                                                              Admission Dntc:                lYI9i05

    Honomolc Judge Ol.rroll:

    This report is S'Jbmittcd t:oucemi.ng the ubove l.l.lUlc-d d:f~ndan(who W1IS 3d:mittan_d rrial.

     Current Medic;~tlo~ UJc as f··J11cm.             S¢r()Cf..Jel 8U0mg.\)0 q                               HS Enulupril 2Urn{; po 4 ANI
     1\·k!Oprc]c)\ 50u:ll po L!ID pt.:                HCTZ 2:1mg po q AM                                     ECASI\ gr V po ev-:r~- ctr.o:.r ClYJil1L"15

     \V~ :~.m   now :equescing r.bat tho sheriff LJf yo~ county tr.m3pO:t '.h: defc:ncLmt to your court as                                 soc~         us J:"l..5l:Jn e,,;.uc:;          CR/03/"::''J




     cc:         Distr\::.1 A.t\Orne.y




•
                .OefCD:lt: Attorney
                 Oistric1 Clerk
                 Sht;ri.£f
                                                  An Equal E:nploymenl Opportuniiy Employer
                            NT3H        SP~UEE       1FFICE                                                                                   P   0:~3VJ;Ji


    Rdc.JTaiJConsultation Report                                                          CARR 'ffiOMAS RAJ)'MO!.JD



•
                                                                                          BH1S # 2\7489
    To be ccmpleccd wbcmevcr t1 sUindltfd MHRS for.n docs !lot provide                    OS- 14-67
    adequ.ntc $pace for the rcqllin:d lht:!.
                                                                                          12-19-05
                                                                                          PROGRAM:           SP.l:lUC:E




                                                                                                 -------·--··----------:---
                                                                                                                              ·-·---~-~·   ------:--


     REQ!.IEST: Reuson for Requested Cons'.Utatiou: Compctcn.;y Assessmcm1 Requited by Courti
                                                                                                                          '




                                                                                                             ------------·---;------
                                                                                                      Rcque&ted Dstc.: i 02-02-06
                                                                                                                          ~--




     CONSULT Am: FINDINGS ANl? R:Ec'O'~-:;m ;&:rTONS:

     Namo:: 1l1omos !Uymond Co.rr                                           DOB: GS-14-67                                                  Race:. Wh11~




•
                                                                                                                                                          \
                           DOA.;     \l-19-Q~                        HospiULI !1: 7808.                         C31JSt:. li:         57,5~7   & 57,5:58

     Col:il..llllning Court: 2·7.UJ District Court of Bell Coucry                               P.cpurt Date; 0.2-27-0~

     R:E.A..SON fOI\ AQMISSI\;,l~CASSESS~...a::NT: -Thotn.aS Raymond -Ga.rr is a JB nar old Whirb ma!c ;:~dJ:rmteo to it.bc
     Muximllt;l·Secuiity Unit cifNorth Tal:lj; State Hospiml - Ve:moo Campus \l.Oder provisioos of Ai-ticjlc 46'B.D7J of the Tcix                                                   n 1 J II   .J r' " IJ L 1:   !J ~   ~   [l C            \rHf,t\    'jlJU           :1"))   (')i:
    - • •   ~   ' ' ' -·''I   OJ-' • .) J




                Cooctnu~t:ion               Form                                                              CARR. THOMAS RA Yrv!OND                                                         656
                                                                                                            l B:U.S # 217489




•
                Dated:           02-27-06                                                                   ' 08-i4-67                                                                        \v'M
                                                                                                            I
                                                                                                                12-19-05                                                         !'07308
                To be complw~d w!Jetlevcr a ::11.anclanl MH:R.S form does oot provide                       I PROG,.,   h ...   !.·
                adeqUll~ s.pucc for the required data.                                                               ..Jv               S?R.UCE


                                                                                                            \
                -------------·~-------------·-·-                                                           _.,L___                    ~--·--------..- - · · · - · - - - : - - - - - - - · - ~·



                 L:S A..'nl_Y, while ~· .Un'                  was. in ~o ~o1rrth gnd.e. He bus i:od.ic:Jted !.hat be is ~blc :.o sp~ Grr-nn:r-f
                lin.lc.is actually lmown concerning bis_.birth, eurly devoelopmcut.. or fumi!y_buc.kg:round. He .=efted liul.• te 'W!I)a~oi:k.r.cl
                unc                      ·-'




    C ont.Lnuatio:n Form                                                                     CARR TH0~1J\S RA\'Mot-H)
                                                                                             BIDS IJ 217489




•
    Doted:         0~-27-06                                                                  08-14-67                                                         WM
                                                                                              !2-19-{)5                                                i'O'rS08
    To be ·;omplc:~d wbt::nc\lct a slluld.a.nl MHRS funn doet; oot provide
                                                                                              PR.OGR.M1;           SPR.,JC:E
    Hrlcquatc .1p3cc for t.bc required MIA.




                                                                                                                                                   :
     obser{ed and his gic)oco!ng           and
                                             hyg-ic:nc :have CO:JSis~enlly been good. Pbyslcu.l movemcn~. ~ding !;"it and ROSlUJt:,
     w regording ,oial co.Jl;Jctcncy. lie!':;~
     been obl~ to readily assi.m!.latc urut nJ.les iUld proc~~. br:: bn..~ been hem oo •he u:lcphocc rmk.i.ng Ct);u.n.izcd requcs!.S
      when spe;\iong 10 his f;:.mlly, and he 1vru able to ro;:.'lll demils cor.cernl.ng the V(ay in wtuch in.lOn::rnal ,vn.r.cn !e~ts of t*'-"Rwl
     compclctlCy Lr.fonnatioo. wc:i'c·adrUiniSteted to· ilm..'\!lohsc:rvanon by; uoJt Mental H~th Wor~is particulMly ~en::
      "He seems to enjoy. tcivis gnmc:s, and ~bQWS kno~ledt:e in maiiY S\Jbjccts.'' lt. then fore Sc:qms more likely tMt llis
      tcnaciotUiy ctmilcd:maoili.rY to.r.Ccnli compet.cncy.i.nformt~tion in fuct reDecli l:ick of   a           williogocS!i\
                                                                                                                        ~ ~~~ this            infurm.\'tion
      Then: is no e'ricknce·suggestilig .that he i.s .mentally retarded, !WJ his use of VOCl!bul.ary ead ·hls ;fuciUty in ?~~ lW
      :irgumcnt.s v.~ll!Gl su~O:sdti{li bis i.ot.c:UectUal. functiouing is in the !:Aw Avc:t11go r.mge. or perbnp~ c-•o::n !~ornr:w'bt hlfher




•
      J·Iis'judgemr:til and·lns~ilu·Die quc:s~i.lnable, howo:ver.                                                                              \

     VPD....AT@ Dld.,G]"Q~; (Pc:r )o~ph BlllCk. M.D .. art:;ndi.Dg pzychi;Ul'ist)                                                                         i
     MIB      !: Mnlingering V65.2                                                                                                                        \
                   "I:o.l:o:v]:!nmc;c)~opcndt:n;.e_,   ;._Q:HP..                                                                                          !
                                            ..
                   P~yc~otic J?~~C!ro,~ ~9t OlhtJW'._o;c_Specificd 29~.9.
      Ax.is   n:   Per,'opa.lj~· B)s~jdi=c.~ ·Not Otherwise: Specified 301.9
      Axis    W~Hypl'l!'tcnsion       .40J.9
                   Hypit-ChQI~~Qieinia. 27.2.0
                   Hyp~rtriglyc~d~ll ~72.!
                   Obe~1.ty .278.00 ·
                   l:':;oriasis 696.1
                   Higll Rjsk Mcdiciltion V58.69
      A." V. Glob;U .t-\sl!cSsttu:~t offu.'lctkm.in~           .
                     1. Ps~icbolog1caJ·Jmpa1nncni·- 65- Althougr. he cerntin·.lcs to co:-oplain of "uditory bil !lm:iiJariuus ~nd
                          :Jlr:JlJOI)'tlz.opllir'nint, lllerc is IinJc cvidr.:oce w ~Jppon th~c ..:lillns, Oli!d ill u.ny case \ba-: ~~ ue> ::-."idt:lJc~ l~r
                          unpaired fun.ctiorung JS.~ result. His. primary psrrllologicoQally mapprcpriate, u.nd las l.ittl.;: undl!rstuad\ing of ~ow to
                            sympathi2i: or~~ ....aili cctlers.               ·                        ·                          ;
                    :l.     V\cl~e- 70 -~-To~··bave bc01 no acts of verb11l orphy:Jicalr:q~gJusioo d'.lril:.g h1S llt.a/ l.lm.
                    -4.     .-.DUOccupation~l SKU\s- 65 - AJlhoug.b uc hn3 ;1 h:u1ted bislory of educllbcn;tl JJJ~ occupall01~Jl\
                            ~rtlli.nr.o~t.,' cn~·e:ue lJ~ chvi'6U3 barriers 1.9 him k.cg ublc to waim."lin [!:job ll.Dd livt: iimlcpr.Jtdt:Ue.,.




•
    .'1'   H ~: - : • ~ · c   .I   u t:   1 liJ .1   rt .•     1. • ; • :. I'J         Nl     :_"Itt   ) r ..:I.J:_t        .ltf"li_:




                                          Continuation Form                                                                                                                 CARR TifOMAS RAYMOND                                                           656
                                                                                                                                                                            BillS H217489




•                                         Dared:                  02-27·06                                                                                                  og..I4-61                                                                      W!V(

                                                                                                                                                                            12·19·05                                                                  F07808
                                          To bo:             co~plcted wh~evc:r
                                                                     a stand:u-d MHRS form does llOL prOVJdr;
                                                                                                                                                                            PROOJVIM:                  SPRU.robl~ ·-· 4D :- Majci.r.preblcms with r.he tow lis c\ridcocod by·his bov~ beCD found
                                                                    incowPG-t!:Ut to sta.r:Jd trial.                                                          ·

                                                                  Global ~SC'.SSmt:mt ofF.unctioo.ing • Equivalent" {Su"bscalcs #J.,-#2+·#3-tl/.4) + 4 • 65
                                                                 .Highest GAF- EquiYall:nt P~ Yea.r Ul.l.knoWil

                                           ~               COMPETEtlCY ASSESSMENT: A:J has ~ not~:d above, Mr. C1UT refused to i'~ticipate in an inr.crvj'w
                                           -:onccrning this infon:ri~oC. aid it' has be= necessary to mako Lnfa"l:llces fr.iill mtt:nic:ots he bru tnacc tc othm, and from
                                           his be~vior.:Th~·'·i?~owi,ng ¥o~~~on.!5. or$D.J*.ed ac:cordin!J to the slxsl'~::ific ~that aro mapc!nied 4"1 be n~d in
                                           Article 46B.ofthe TcxOS"·CodC.~f Criminal Procedure.                                                      ·
                                                                                                                                                     i
                                           ) . Capacity. to 'UndeT'!rtUnd 'tbo· Ghar2es -Rnd··P.otentinl Conseaucncen:lr~Pendin:. ~led be was


                                                                                                                                                                                                                       ·*
                                                         uo.cc:rtllio a!lltJ lhcil·.mcacirigs. His.performancc on infonn:U wriwm u:sm of fui::tuk.l eomp~y inform:ltion !:!..8! ;Wo
                                                         been qui~ p()orJn ~ct, his ·.scon:S have beef so low thai it is ~                                                   more
                                                                                                                                         likely ·he kf?o·N8· 'tlit corm:t IUlS'Ntrli \0 the
                                                         questions, aorl 'l.lt.s mstea\~ i~liQnally Jm!vidCd incorre.~;t rui~wen;;. It apPears that be              been fc:lgmog Mdlor
                                                         C';\aggcrutiD.g wymptcm.s of.m~.i}J,n!'Ss .. !::.or~er to a~!d _pro~~li.u~.f~rt!!~ c!Jt.rgc:$-l;hPt be CJ,IlTCnll)' faCd, a
                                                         coc~llui.~n·.·~~fw!Jf ·w~ tile~ P.F .~~b-p.itY.' SOOfl in ·1iis cl~~. ~op;· ~,~enti! ~ii his .Mleged ~sych :ltic .
                                                         sym1=~IJ7S (Le., :C.IW'ing voice$), Some cow OQve tnl.Ct'pn:tcrl tl!c: usc of such' ao'11ppr0m;h ·~ !fPro;cnting a di.~rinc;ivc
                                                             kr.al str.itcQ'.



                                               -·.           - ... -· ------------·                                                         ------·--·--;:-:------::----
                                                                                                                                                        Sif:%1    CuntinQntion Form                                                                     .· CARR TIJOMAS RA '{lv10ND




•
                                                                                            Bt-US#217<189
                                                                                            08:14-67                                                    WM
    Dated:      01·27-06
                                                                                             l2-19·0~                                               F07808
    To be completed whc.ncv=r a slalldard MHRS form does not provide                         l'ROGRAM:
    ndequatc·spacc for tbQ req\lired lc to p~c:nt argumc:n~ to hilve mcQicotl_oru clwlg~;d, ;md to iltl=IDPt !1~ b.:lvc hi:! level in
            the unit, privileging ·sys\.Cm incn::a~d. He hos therefore dcmoDStrated il!l libp.ity iO rC~pcrod 1.4> cpJestions approprie1CJy
            wbc:n he cho_oses to dci so.




•
     SVMMA'RY...Al:£Q...MCOMME'JIIDATIQNS: .1: is my cli.flicill.opitlion, With a ~ooable degree ~f p!fycbologicul certninr:y,
     t..'"'at Tho~D~C~ Raymond .Carr currently mteta criicrils to be couiidei'ed Compcteut to Stimd· 'jrrlii. T~ is b~~.Sed '>n
     1.11formation oi:!Ulillea· f'rol:lt· ay~aqlc. rei:-ords.from       lJ'eoun.ent ~ mc:i:n~ers.·.lllld from the ob,;~tions of direct CllJ"e gWf
     on the: WxiL Mr.:cm qoa .ii'qt appear 10 mec:t crileria·to be , or ncqvitics in a. dcspcr11,tc attc~pt io uppeni' tnt:l~lly iJJ )0 Q.'; to CO:ll!DUC
     avoidiug ·th~ consequC:lces of ~-'charges be cum:ot.ly fuces. This concc:ivably cou;d include gos:u.res or ~ven ?uoi~t
     lttenlpts JO hnrtn hiriiSeli. '!t  is'tlierefore
                                             recommendid'ctm he be clos~ly mo.nitored.                        :

     This r=-port 3ddtt:sscs is~Jcs of compc:c:nc:y oaly, and .is not a· dangeroUSlleSS                     rule:   assessrncn~ lf the: ·.ourt dc~.-u.S i1
      appropriate, a qua.l.i.fi~ profcssionlll shoulc be contncl.ed te .perform such an ~vlllUQtion.

      lt is recogr.Ucd that eccisions cooccrnillg trial compctcucy are mo.dc by R judgo andlor jury, lllid                        nn1   l.•y m~cCll betl.l;h
      professionuls. Coiuequcmtly, opinioo.s ~rated in the ;ontcxt of this report~ otfmd as ndvisury oaJY:.




                                                                                                      :')   .

                                                                    ·--·-------~~~,...!.i1~)
                                                                                         U1lc
                                                                                              .:n~~~             -·--.~--::~-
                                                                                                 B. Th0mlt.q Gr1iy, Ph.D., ·AllPP
         D: 05/B TG    T: 05/tdklstcno C:       m-26-IJ~>                                                             C:h.iefPb'jr.:l:JOlngi.!H, Comp. Unli
         P..: 05@ _1\M by hand                              Core Form       \rl   y,~~                                 Contin~Lion of MTIRS           J- I 7
         P;1g~ 5 0[5                                                        '-'
        •



    •       Exhibit 20



•
     -~-----------------------                                                          ---                                                    i
                                                                                                                                               I


             ---
             DEFENDANT ~ISBOP,           TAMMY      ll1Cif1tl1.E                                 RACE _ _        P
                                                                                                         W_ SEX _____                     07-1SL74
                                                                                                                                   DKWB ______ +[--~--


'   •~   '   0. A. NO. _ _04~-~9~2~1--~-- CHARGE - DKLIVDY                      OP A COtmlOLLED SUBSTABCE 1'0 MIHOR                                  1


             DATE FII.ED: _ __,Q~7..;..-,e,13:.-Q-=4"'----- FlUNG AGENCY:_.;;;;;BSP.=:U:::._ _ _ _ _ _ _ _ __ CAUSE N0: _ _ _ _ _ _- - 1 - - -

             COMPl.AINANTMCTlN: -'S'U~~D~.!!:!O~J'-'TUAS~~~--__:_~---------- OFFENSE N0:_0_4-0
                                                                                           __  18_4_7_-+~--

             CO.DE!FENDANT(S}:                                                                                 "DATE OF OFFENSE:             06-19       4

               IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:
                    BEFORE ME: the undersigned authority, on this tne _ _ _   m____ day o f - - - - -,.JUL~L!:~----· A.O., 20c::0:..:4_+---
                                                                           t ...
               personally appeared _ _ _ _ _ _ _MlltE
                                                 _ _- SIMMORS
                                                        :---- - -------------'-----------t--who,

               atter being by me duty swam, on oath deposes and        says: 1baf r ha'R ·good reason to b&lleY9 that_ heretofore, -to wit an or a out the
                            l9'rll          --   day of       J1JliE                             . A.D., 2~          , and before the rnaldng and   ~~~ of this
               Complaint, in the County of Bell, the State of Texas
                                                     TAIII« HICRII.t.R BIIBOP

                          did then and there laiDViD81Y deliver a concroUed Rbst.aa.ce co wic:
                          Metbaaphetamines to Judd May, a child leas tban 18 years of qe




                                                                                                                                          r-

                                                                                                                                          co
                                                                                                                              I.:J        ..,...
                                                                                                                              L!J         <
                                                                                                                                      H   U")
                                                                                                                              .~~1
                                                                                                                              -=-=--
                                                                                                                              ~   ~       __.J
                                                                                                                              f   ··:.t   ::::>
                                                                                                                                          "'"")
                                                                                                                                          ...::r
                                                                                                                                          c::::l
                                                                                                                                          ......
                                                                                                                                          ~




                against the peace and dignity of the State.




•
    ·1




                                                         AFFIDAVIT FOR ARREST
         STATE OF TEXAS }
         COUNTY OF BELL }


               COMES NOW THE UNDERSIGNED AFFIANT, A PEACE OFFICER UNDER THE LAWS OF THE STATE OF
         TEXAS, AFTER HAVING BEEN DULY SWORN ON OATil, WHO DEPOSES AND SAYS lliAT I HAVE GOOD
         REASON TO BELIEVE AND DO BELIEVE THAT TAMMY MICHELLE BISHOP HAS COMMITI'ED THE OFFENSE
         OF DELlVER.Y OF A CONTROLLED SUBSTANCE TO A MINOR AS CHARGED IN THE COMPLAINT TO WHICH
         TIUS AFFIDAVIT IS ATIACHED AND TIIAT MY BELIEF IN THE FOREGOING IS BASED ON TilE FOLLOWING
         INFORMATION.

              I AM A CERTIFIED POUCE OFFICER UNDER 1HE LAWS OF THE STATE OF TEXAS CURRENTLY
         EMPLOYED BY 'IHE HARKER HEIGJITS POUCE DEPARTMENT AS A DETECTIVE. PURSUANT TO MY DUTIES
         AS A DETEcnvE, 1 HAVE BEEN ASSIGNED THE INVESTIGATioN Of A REPORT OF DEUVERY OF A
         CONTROLLED SUBSTANCE TO A MINOR IN WHICH 1HE SUSPECI'S NAME IS TAMMY MICHELLE BISHOP.

               I HAVE READ THE STATEMENT OF J        M     WHO lS 16 YEARS OLD. HE REPORTS THAT THE
         SUSPECTS, THOMAS CARR AND TAMMY BISHOP, CAME OVER TO HIS HOME IN HARKER HElGJUS, BELL
         COUN1Y, TEXAS ON JUNE 19,2004, WITH MARIHUANA AND METilAMPHETAMINE. JERRlD AND HIS 1WO 14
         YEAR OLD FRIENDS WERE GIVEN METHAMPHETAMINE, BY INJEcnON, BY TiiOMAS CARR. I HAVE SPOKEN
         TO TAMMY BISHOP, WHO GAVE A VOLUNTARY STATEMENT IN WHICH SHE ADMITS TO INGESTING
         METHAMPHETAMINE Wl1ll THE 1HREE JUVENILES, WHICH SHE AND CARR BROUOHT TO TilE RESIDENCE. I
         HAVE ALSO REVIEWED A VIDEOTAPE IN WHICH TIIE THREE JUVENILES, CARR AND BISHOP ALL REFER TO
         DRUG USE, AND IT IS APPARENT, BASED ON MY TR.AlNlNG AND EXPERIENCE.AS A POUCE OFFlCE.R, THAT
         ALL TIIREE JWENILES ARE INTOXICATED. I HAVE BEEN MADE AWARE THROUGH MY INVESTIGATION
         11iAT ONE OF TilE 14 YEAR OLDS HAD A BAD REACflON TO THE DRUGS AND WAS TREATED AT A LOCAL
         HOSPITAL. I HAVE BEEN FURTHER INFORMED BY THE PARENTS OF ALL THREE JUVENILES 11iAT THE
         CIDLDREN TESTED POSrTIVE FOR ME'IHAMPHETAMINE.

               WHEREFORE, PREMISES CONSIDERED, YOUR AFPIANT REQUESTS THAT A WARRANT OF ARREST
         ISSUE FOR TAMMY MICHELLE BISH.OP FOR TilE FELONY OFFENSE OF DELIVERY OF A CONTROLLED
         SUBSTANCE TO A MINOR.




                   .                                                    ~=J3_
         Sworn to and subscribed before me by the above named Affiant, a aedible person, this the   day of   ~j!1
         2004.

                                                                                                                        ,_

                                                                              (lJ:!Jr!                         r~-~

                                                                                                               LU
                                                                                                                        (;)
                                                                                                                        !If!
                                                                                                                        4

                                                                                                                        tn

             IIIIIIVII~JIIIII
                                                                     JUSTICE OF THE P
                                                                     PRECINCT NO.
                                                                     BELL COUNTY,
                                                                                                               -"'
                                                                                                               ~~

                                                                                                               r. •
                                                                                                               f   .•
                                                                                                                        _.J
                                                                                                                        :;::)
                                                                                                                        -,
                                                                                                                        ..,;;r
                                                                                                                        C::l
                                                                                                                        c:2
                                                                                                                        c--.1.   ;
                                                                                                                                     ii



•
•


    Exhibit 21
•
                                                                                                                                              . f ..




    D.A.N0.-----'-~-----7~;.:.::- ..::: •.
                                                                                                                                                         J.
                                                                                                        SEX -11-- Q/018        fa/l.ffif


                ---l.-.~l..,/'liiiiiD~/,_.85g.._--- AUNG AGt:NCY:_;--~·~-------                       CAUSE NO:


    COMPLAmANT~M:~sa.~~~~C~II•B5-------------------------------- OFFENSE NO:_a.+y-"'~..,t.f~=+---,--­
    CG-DEfENDAHT(S):                                                                                  DATE   OF OFFENSE:     87/MIM
      IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:

           BEFORE ME, the undersigned authority, on thls the _ _.,._.,_~----- day ofJ::Uili.II-·J--------· A.D., 20 85
      personally appeared _ _ _ _ _ __&....JDI• •L__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ who,

      after being by me duly      swom, on oatil deposes and says: That I have good .reason to believe that heretofore, to    Wit: on or abOut the

      - -....•-•---~-- c.1ay ot_                         :r._.u.~nl-4a~.
                                                _.._ _ _ _                              , A.D., 20   M       , and before the making and filing ~ this
      Complaint, in the County of Bell, the State of Texas




•
                                                                                                                    0
                                                                                                                    ~
                                                                                                                    -
                                                                                                                               ("')
                                                                                                                                l

                                                                                                                     U-




      against the peace and dlgnlty of the State.
                                                                                                                                                   --,1
•
I                                                                                                                                                      I

                                                         AffiDAVIT FOR ARREST
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       I
       STATE OF TEXAS }
       COUNTY OF BELL }                                                                                                                                i

             COMES NOW THE UNDERSIGNED AFFIANT, A PEACE OFFICER UNDER THE LAWS OF THE STATE OF
       TEXAS, AFTER HAVING BEEN DULY SWORN ON OAlll, WHO DEPOSES AND SAYS TIIAT I HAVE GOOD
       REASON TO BELIEVE AND DO BELIEVE THAT THOMAS RAYMOND CARR. HAS COMMITTED THE OFFENSE
       OF AGGRAVATED SEXUAL ASSAULT OF A CHILO AS CHARGED IN THE COMPLAINT TO WHICH THIS
       AFFIDAVIT IS ATTACHED AND THAT MY BEUEF IN THE FOREGOING IS BASED ON THE FOLLOWING
       INFORMATION.

             I AM A CERTIFIED POUCE OFFICER UNDER THE LAWS OF ntE STATE OF TEXAS t.'UAAENTLY
       EMPLOYED BY THE BELL COUNTY DISTRICT AlTORNEY AS AN INVESTIGATOR. PURSUANT TO MY DUTIES
       AS AN INVESTIGATOR, 1 HAVE BEEN ASSIGNED THE INVESTIGATION OF A REPORT OF AGGRAVATED
       SEXUAL ASSAULT Of A CHILD IN WHICH THE SUSPECrS NAME IS THOMAS RAYMOND CARR, AND TilE
       VICTIM'S NAME IS TOM VICTOR.

                'TOM VICTOR,(A ~NYM) , . JlTS                     :r4f.E
                                                         IS 16 YEARS OLD HE FURTilER REPORTS ntAT THE . ,,;
        SUSPE{j1 ON JUNE ~. IN             · '. 1UM   -               •·  / AITER TIIAT, THE SUSPECT
       'VIDEOTAPED WE VlCilM WHILE THE VICTIM WAS BEING ANALLY PEN           TED BY A "STRAP ON DILDO"
         WORN BY TAMMY BISHOP. l HAVE REVIEWED THE STATEMENT OF TAMMYJ!ISHOiif WHICH cbNFJRMSj.
         THAT THIS HAPPENED IN HARKER HEIGHTS, BELL COUNTY, TEXAS, AND JllA.T. IN FACTt tHE SUSPECt{
    ~-INJEC"I'FJ)jrwo OTHER 14 YEAR OLD BOYS WI1H METHAMPHETAMujJt AND THAT SHE ALSO ANALLY
        "J5tNifRX'TED 'lliOSE BOYS WITH THE SAME DEVICE. J,..UAVE REVIEWED AmVlDEOTAPE SHOWING THE·.·;
         .1\NAL PENETRATION Of' THE VICTIM BWSUSPECT TAMMfilSH?i( AND IS RAmER APPARENT THAT
        'fiiOM,t.S cAiif"rs DIRECTING AND ~EOTAP~G ll{lfAcnONS Q.f A~ ~E~~ ~L~ IS ALSO
         APPARENT THAT THE BOYS INVOLVED ARE HESITANT, Btrr AT ONE POfNL        • US· , •     . TENS
       M        ·   tf_        · · :rs· nRFORM       E             .H      ifrHB SUSPECT,, IF            OT AL         R          .
       ANAL.JNTER.J       . THE S,USPECT IS SEEN, BRIEFLY, ARIN•


    Exhibit 22
•



•
t...oun c.;enter uocttet Review. Case History Header.                                 http://idocket.com/cgi~bin/db2wwwic_h_all.mbrlr&m ...




•
            Chcrk om our    llC\Y   affordnblCourt   Cen~er    Docket Review. Case History Heaaer.             http://ldOcKetoCOmiC91•Din/DD.oi::WVVVVI~_II_cou.uouol•                .. ,,..,




•
          :            lFILE WAIVER OF ARRAIGNMENT BY
            0510912005                                                         !Docket              i" I                         j
          '            ,MONTGOMERY 05/09/05;PAULA TO SEE
          jo5/09/20o5i•ssuEo PRE-TRIAL LETTER
                                                                               , _ !-




                                                                               jDocket
                                                                                        -   -   -




                                                                                                          "
                                                                                                                    ,---!
                                                                                                                    1            ·


          /05/1 0/2005jiSSUED PRE· TRIAL LETTER                                :Docket                    .. I
                                                                                                                    ---
          I05/10/200511SSUED JURY TRIAL LETTER                                 1
                                                                                    Docket          ;

          J05/23/2005!1SSUED PRE-TRIAL LETTER                                   jDocket             ~I              ;---
          /06/16/2005-/ISSUED PRE~TRIAL LETTER                                 !Docket              i ..
                                                                                                    i
          jOG/16/2005/ISSUED PRE-TRIAL LETTER                                  !Docket              ~I
          Jo1 /19/2005!1SSUED        PRE-TRI-AL LETTER                         !oocket              ~~~--

          lo7t20/20o5jJssuED PRE-TRIAL LETTER                                   /Dock~t             ~~­
          \07126/2005-fiSSUED PRE-TRiAL LETTER                                 !Docket              ~I~---
                                                                                                    !-.-.
          !08/15/200SjiSSUED JURY TRIAL             L~TTER
                           FILE NOTICE OF INTENT TO OFFER
          108/18/2005 INSANITY DEFENSE & MOTION FOR EXAM
                                                                                jDocket
                                                                                !
                                                                                '

                                                                                \Docket                   ••
                                                                                                                    ,-----
                                                                                                                    !'           1

          :           RE:INCOMPETENCY & INSANITY BY                                                 !                            I

                                    o_s_t1_7_J_o~s_______________ !·_------r--1
                                                                                1

          r-------lrM_O_N
                        __T_G_o_M_E_R_Y
                                      __                                                I
          j
          :
           0811812005
                      IFILE DEFENDANT'S ELECTION AS TO
                      \PUNISHMENT 08117/05
                                                                  ID k t
                                                                  j oc e
                                                                            :!_::_r----:
                                                                            ~   I                                                1
          i0811812005 !!FILE DEFENDANT's OMNIBUS PRE-TRIAL                      \D k t              \ ••            I            1
          ;                MOTION BY MONTGOMERY_ 08/17/05                       \ oc e              !               I            '
          /08/24/2005 iJSSUED PRE-TRIAL LETTER                                  1,---D_o~c~ke_t___ l "
          i08/24/200511SSUED PRE-TRIAL LETTER
          .                ~·-~-------------------~,
                                                                                iDocket             ~
                                                                                                    ,--:----
                     !FILE DEFENDANT'S AMENDED OMNIBUS                          i                                   I
          i09/20/2005\PRE-TRIAL MOTION BY MONTGOMERY                                ioo~ket                "         1

                     \09/20/0S;NO ROUTING SLIP                                                                           1_ __


          .----~ATTORNeY MONTY MONTGOMERY TOOK                                      ,         r         ! ..                         !
          !10/21/2005jFILE TO COORDINATOR FOR HEARING                               \Docket . ,   ,
          ~          !SETTING10/21/05                                               _,_ _ _ L_~--~
          \10/24/2005 \ISSUED JURY TRIAL LETTER                                     iDocket             ; "              I           \
          ;
           1110412005
                      fFILE ORDER OF COMMITMENT TO VERNON !Docket                                       , "              \           i
          1           !STATE HOSPITAL /S/MJT 11/04/05     1
                                                          ,                                                                          I
           ;           :COMMITMENT PAPERS TO SGT. HEJL AND                          loocket               -~-----~1
                                                                                                        :-:-••
          -)
            1110412005
                       IBELL CO. JAIL 11/04/05                                      :   k t             ~-
                                                                                                         " ~:------
           !01/27/2006 !ISSUED PRE-TRIAL LETTER                                     1Doc e                                           l
              i_02/21/2006··1sSUED PRE-TRIAL LETTER
                           1
                                                                 :oocket . ••                                                        I
                                       ------------''-------                                                                         I
                           jlSSUED BENCH WARRANT TO NORTH
              ,            :TEXAS STATE HOSPITAL VERNON CAMPUS Docket                                          ..
              \0310812006  ioN THOMAS CARR /S/ MJT 03/08/06 ALSO



•             : ·
              :
              '
                   9
              !OJ/0 12006
                          lcA_S_E_#_5_7_55_8_-=--------'---------'"--::-.:-:-:::-=-=-: - - - -
                          !FILE LETER FROM TEXAS DEPARTMENT OF D k t
                          \sTATE HEALTH SERVICES AT VERNON
                            I
                            I
                                                                                       oc e



 2 of 7
court center uocket ttevaew. \.Oase nastory neaaer.                                     nttpoi/IQOCKet.COmtCgi·PIO/ PUcourt   Cent~r       cocttet Review. case History Header.             http://iaocket.com/cgi-binfdD~WWW/C_n_all.m!mrun ...



                                                                                                 ,-.. -


•
         '
         1
          11(30!2006\SENT PEN PACK TO JAIL 11130/06                                \Docket       ;
                                                                                                 r - -.
         i1210712006 iFILE BACK BENCH WARRANT 12107/2006                           :Docket
         '                   \SERVED 03/16/2006
                     jCOPY OF LETTER FROM CLERK'S OFFICE
         i           /TODEFENDANT IN REGARDS TO NOT          j
          1112012012
         :           jSIGNING WRIT 11.07 11/20/2012;SENT NEW :Docket                                         r


         .           !APPLICATION                                                                            I
                                                                                                             ,-----
         i          !COPY OF LETTER FROM CLERK'S OFFICE
         I12/11/2012ITODEFENDANT REGARDING RETURNING                               !Docket       : "         !
                    !WRIT-NON COMPLIANT 12/11/12                                                 i           I
         ,_Ji;0-/_0__ _ _ _ IFILED POST-WRIT; TO DA 01/02/13j DUE                                ; I
                                                                                                   .. ,      ,_- - -
             1 2 120 1 3
         .                  !FROM DA 02/06/13                                      !Docket
                                                                                                             1

         [
         1
          0110212013
                     /POST-WRIT TO AUSTIN 05/23/13 BY
                     ,CMRR:7011 3500 0001 5214 0686
                                                                                   1
                                                                                   ;.-.D-oc_k_e_t-~.~~----
                                                                                                             I ----
                                                                                   ~------~;.....'
         i01/02/2013jPOST-WRIT DISP - DISMISSED                                    :Docket       1
                                                                                                       "                '



         J 011 ~     612013 j_S_T_A,_T_E_'S_A_N_S_W_E_R_B_Y_S_E_A_N_P_R_O_C_T_O_R
                            :01/16/2013                                            ~.· -~--':i:__.. _r----
                                                                                _ _ _ ~oc et         I                  1.



                                                                                                                        1

         .:         ___~-- !'copy oF LETTER FROM SEAN PROCTOR
         1 0111 8 1 20 1 3 .TO DEFENDANT 01/16/2013                                'D     k t    i ..        I          1

                                                                                                                        1
         ;                                                                         I oc e        l           I          [
                             I        ,                                                          --                     l
                    !COPY OF LETTER FROM SEAN PROCTOR                  ,                          :          1

         :01/2412013\To DEFENDANT REGARDING COPIES                     ~Docket                   ·;    "     I'




         ;          !1122/13                                                                     1
         ~~~D-E-S-IG      __
                           N_A_T_IO
                                  __N_O_F__
                                          IS_S_U_E_S__
                                                     &_O_R_D_E_R______                           :---r~-----

          'l                 !eXPANDING THE RECORD SIGNED JUDGE                    !D     k t    ! ..        l'
               0112412013
                             \TRUDO 1/23/13;COPY TO BETTY YOUNG &                  \ oc e
                             !SEAN PROCTOR                                                                   ~~_ __

          !01/24/2013!STATE'S SUPPLEMENTAL ANSWER 1/22/13 'Docket


          :
          J
           0112512013
                      !COPY OF LETTER FROM ASSISTANT
                      !DISTRICT ATTORNEY SEAN PROCTOR TO
                      !ATTORNEY CHARLES MONTGOMERY
                                                                                       \Docket
                                                                                                 ; "
                                                                                                             I
                                                                                                             l __

              :              io1/25/2013                                                         ·_,       -~--1
                          !coPY OF LETTER FROM ASSISTANT                                     !               !               j

               i01/30/2013iDISTRICT ATTORNEY SEAN PROCTOR TO                         \Docket i, " .                         I
               I          )DEFENDANT 01/29/2013                                              1    1                          j
               '           ~~C_O_P_Y_O_F_L_E_T_T_E_R
                                                   __F_R_O_M_A
                                                            __ S_S_IS_T_14._N_T_ _ _ ----~                                   '

               ioJ/06/2013\DISTRICT ATTORNEY SEAN PROCTOR TO  !Docket , "                                         l
               !           !DEFENDANT ABOUT EXHIBITS 0 3 1 0 5 1 2 0 1 3 \;....-_ _
                                                                          '         I
               ,           \RECEIVED EXHIBITS 1 & 2 FROM
               !0311112013 tDEFENDANT 03/11/2013
                                                              :Docket               j                ;" i
                                                              :.__---,-.-~~- -1
                                 iCOPY OF LETTER FROM SEAN PROCTOR



•                 03/11/2013jTO LOWERY T. CARR IN REGARDS TO                           Docket         ! ..        !              i
                                 !EXHIBITS WE RECEIVED 03/11/2013                                                 I              I

                                                                                                                                     cPSI
                                                                                                                      1/18/2015 2:24AM
4 of 7
~ourt \..en~er       uocKet ttev1ew. \,;ase MIStory neaaer.   nnp:t/ldocKet.comtcgl·btntab'wwwtc_n_ala.mor~run                           .•.



          j
           0411012013 ·~·coURT·ORDERED AFFIDAVIT BY CHARLES              I
                                                                                                     ..                  I
•
                                                                         !Docket
          l            MONTY MONTGOMERY 04/10/2013                                                             Ir - - - :l
          i0411212013 iLETTER TO DEFENDANT FROM SEAN                     !Docket
                                                                                             i
                                                                                             I       "         I         i
          ·                jPROCTORREGARDING AFFIDAVIT 4/11/13




•

              i           !WHITE CARD FROM COURT OF CRIMINAL                                                    ~~
              !            APPEALS 9/12/13;WRIT DISMISSED
                            1'                                               i          t        \, ••                       1,


              \0911212013 1iWITHOUT WRITTEN ORDER FOR                        !Docke              ·                           1

              i             [NON-COMPLIANCE 9/11/13                                              :_\,                        \
              ·              \.FILED POST-WRITi TO DA 01/16/14i DUE          :oocket                      ••       i
              :0111512014 ,FROM DA 02/19/14                                                      :                 I          ;
              ~--------. ·~.P~O~S~T~-W~R~IT~T~O~A~U-S_T_I_N_0_1_/~3-1/~1~4~B~Y~-----~---------:-~· l,
•             \0 111512014 CMRR:7013 1090 0000 0888 7279
                                 I
                  j01/15/2014!POST-WRIT DISP ·DENIED· 03/26/14
                                                                                 \
                                                                                    1Docket :
                                                                                                  i
                                                                                 .,-_D_o_c_.k-e-t-~~.
                                                                                                                                  !
                                                                                                                                  i
                                                                                                                                      86-..
                                                                                                                       1/18/2015 i2:24 AM
 5 of 7
C'J~ut   Center Docket Review. Case History Header.                     http://idocket.com/cgi·bin/db2wwwfc_h_all.mbrlrun ...


          '
                       COPY OF LETTER FROM SEAN PROCTOR



•                                                                                                                          ..
          I                                                                                                                                          !
          101/22/2014 TO ATTORNEY TIMOTHY TESCH                                      !Docket                                                         I
                                                                                     !                     :                                         I
                      iREGARDINGCOPIES 1/22/14                                                             l                       I                 i
                                                                                     ;...-..---[--r---!
          j           \'STATE'S ANSWER BY SEAN PROCTOR
           0112212014                                                                ;Docket  ·. " ·I  I:
          i            1/22/14                                                                             !                       I                 !
          '                                         -
          I                   !FINDINGS OF FACT & CONCLUSIONS OF
          i0113012014 !LAWSI.GNED JUDGE TRUDO 1/30/14;COPY                           ,---1        ----~~',                 . - .   )-1         -~,
                                                                                     !Docket
          !           jTOAPPLICANT (BY CMRR:                                             I

          \                   \70131090000008887477)
                     !MOTION
                      i
                              TO ENTER PROPOSED FINDINGS                                 !
          !01/30/2014IOF FACT & CONCLUSIONS OF LAW BY                                    'Docket                                                     i
                      \SEAN PROCTOR 1/29/14                                                                j                                         i
          .----------'--
          '·             \COPY OF LETTER FROM SEAN PROCTOR                                                 !-~-1'
          I   .01/30/2014jTo ATTORNEY TIMOTHY TESCH                                      !Docket
                                                                                         1
                                                                                                           i"                                         I
              '          jREGARDING COPIES 1/29/14                                                         i                                          )
              1
                                                                                         ----,-----                                                   I
              \               !RETURNED CERTIFIED GREEN CARD                                                                                          '
              io2/~3/2014!2/3/14;SIGNED   FOR BY SHAINA MEDFORD. \Docket                                   l"I                                        I
              :
                              ICMRR: 7013 1090 0000 0888 7477
                      -~----~~R-E-T~U-R_N
                                        __E_D_C_E_R_T_I_F_IE_D
                                                             __G_R_E_E_N_C_A_R_D______
                                                                                         ~~---~'11
                                                                                              1                                                       1



              [ 21041201 4 12/4/14;RECEIVED BY COURT OF CRIMINAL \Docket                                   ~.·:             ..                          \.
              ,O           ~APPEALS 2/3/14. CMRR: 7013 1090 0000
                                                                                                                                       \                .
                           \0888 7279                                                                                                  I
                      ---
              !          jWHITE CARD FROM COURT OF CRIMINAL                                  i

                                                                                                                            . l
                                                                                                                              ,--
              !o2/06/20141APPEALS 2/6/14;WRIT RECEIVED &                                     !Docket
              .          !PRESENTED TO COURT 2/3/14
                          !APPLICANT'S OBJECTIONS TO STATE'S
              i0211012014 !FINDINGS OF FACT & CONCLUSIONS OF                                 fo k t                         .
              ~           \LAW & APPLICANT'S PROPOSED FINDINGS                               ! oc e
                          :2110/14                                                                                1

              ----                                                                           :....----:--r
              j          !MAILED SUPPLEMENTAL RECORDS TO                                     i                 Jl·,,        ..         I
              102/11/20141COURT OF CRIMINAL APPEALS BY CMRR:                                 jDocket
              I                '

              :          :7012 1640 0000 4262 9989                                                             :                       i; . . - - - -
              .          jGREEN CARD RETURNED FROM COURT Of ,
              102/13/2014ICRIMINAL APPEALS 2/13/14;RECEIVED iDocket                                               :. I
                         !SUPPLEMENTAL RECORD 2112/14                                                             ·_,                      1~, i
              '-------
              :          !WHITE CARD FROM COURT OF CRIMINAL                                                       [    .     ••                 I
                                                                                                                                                            l
                                                                                                                                                            \
                                                                                                                                                            !
              !03/28/2014IAPPEALS 3/27/14; WRIT DENIED WITHOUT                                   !Docket               J




                          \WRITTEN ORDER 3/26/14
                  ~---


                              iMOTION FOR POST CONVICTION
                  i06/13/2014!FORENSIC DNA TESTING BY TIMOTHY                                    iDocket
                  !                \TESCH 6/13/14



•                 .          !LETTER FROM SEAN K. PROCTOR TO TlM
                  ;07/21/2014jTESCH REGARDING POST· CONVICTING
                                                                                                 1
                                                                                                 'Docket
                                                                                                                           , .. I          r
                                                                                                                                           I



                                                                                                                                                    1/18/2015 2:24 AM
 6 ,, 7
    •


        Exhibit 23




•
 - ---- -:---·---·. _ ............... ~ '""'vu:,vv. '"-ase   MIStory Header.
                                                                                         http://idocket.com/cgi-bin/db2www/c_h_all.mbrfrun ••




               rAlll: ~·Orders               .Answers I      Citation~   Other Documents I Actjons; Costs; Paymeots; Ledger


                 Chn·k out our            JW\Y    iJffonl.1bk· :;ul,;criprinn I;la 11 :=-. a~

                                    iDocket.com
                                                                                                    (Start Cue TrackfM)



           Criminal Docket; Case 57558; AGG SEXUAL ASSAULT CHILD
           THE STATE OF TEXAS vs CARR, THOMAS RAYMOND
           Filed 01/03/2005 ~Disposition: 11/21/2006 30 YEARS TDCJ;ID
           264th District Court, District Clerk, Bell County, Texas


           ------------------------------------------~------~

                    Date                            Description/Comments
                                 -----------------------------------
                                                                                                       \Reference )Typ !Amount
                                                                                                                     :---
                                                                                                                                          l
                                                                                                                                          l
                      iiSSUED CAPIAS NO ARREST PER MARK D.
                                                                                                                               I
           ,01/03/2005;KIMBALL BOND SET AT 1,000,000.00 PER !Docket                                                      TXT!
                      iJUDGE MARTHA J. TRUDO 1/3/05
             ----                                                                                                    '--~----..     -:
           i0112112005 !FILE MOTION TO SUBSTITUTE COUNSEL                                              !Docket       ·         1·     !,
           :                    \01/20/05; SENT UP WITH FILE                                           1
                                                                                                                               1          1
                                                                                                                                     -l
                                                                                                                               I
                                                                                                                               II
                                                                                                       l


           ;0112412005 \FILE ORDER ON MOTION TO SUBSTITUTE!.·.·Docket                                                i                    1

           ! ·---!/S/MJT 01/24/05                                                                                    !--              I
                      \FILE BACK PRECEPT TO SERVE ON                                                                 .
           /01/25/2005iTHOMAS RAYMOND C A R R ,::Docket                                                              ~    "           i
                      !01/25/05;5ERVED01/04/05
                                                                                                                     ;r               I
                                                                                                                                      1
           -----                                                                                                                      I
                                                                1
           '          iFILE BACK CAPIAS 03/22/0S;SERVED \Docket                                                                       !
           .o3/22/2oos!o1/04/os                                 ; ..                                                           I      1.



           ~-------~·~---------------------------------------
           !03/23/200S!ISSUED ARRAIGNMENT LETTER        :Docket
           j_03_1_30_1_20_0_S,ISSUED ARRAIGNMENT L E T T E R '_D_o_c_k_e_t_~!
                                                                                                                               I

                                                                                                                                      i
                                !FILE WAIVER OF ARRAIGNMENT BY                                         :.Docket
           j    .
           ,OS/Qg/
                      2005
                                jMONTGOMERY 05/09/0S;PAULA TO SEE                                      1
                                                                                                                     I    ,.
                                                                                                                               ,      l
                                                                                                                                      1




           iOS/09/2005 !ISSUED PRE~TRIAL LETTER                                                        ·o
                                                                                                       ! oc k e t         "    1      .
                                                                                                                                          1
                                                                                                                                          1




           Jos/27/2005/ISSUED JURY TRIAL LETTER                                                        iDocket       ~L-:1
           i06/16/2005(1SSUED                  PRE~TRIAL LETTER                                        :Docket                 I          i
           i07/19/2005 !ISSUED PRE~ TRIAL LETTER                                                       'Docket
                                                                                                                     i
                                                                                                                          .
                                                                                                                          ••



                                                                                                                         --~--·



•
           !                    ·~~~~~----------------------                                                              •• !
           i07/20/2005iiSSUED PRE·TRIAL LETTER                                                         ,Docket                 I

                                                                                                                     :-,-1
           ~07/21/2005iiSSUED SPECIAL HEARING LETTER                                                       Docket              I




1 of 8
                                                                                                                                              at75
                                                                                                                                    1/18/2015 2:14AM
· ----·. _..... ~ ..., ""v"'""' "ev1ew. c.;ase                    History Header.          http:/Jidocket.com/cgi-binJdb2www/c_h_all.~br/run ..




                      f07t2G/2o-OsflsSUED PRE-TRIAL LETTER                                                                                        ••            i



•
                                                                                                             ;oocket
                                                                                                             .-.---
                      .                        \FILE NOTICE OF INTENT TO OFFER                               ;
                      iOS/
                                     1812005 jiNSANITY DEFENSE & MOTION FOR EXAM loocket                                                              ..        i
                      ;                      1RE:INCOMPETENCY & INSANITY BY      !                                                                              I
                      ;                      jMONTGOMERY 08/17/05                                                                     ;                         I             I
                       !os/
                       :
                                     1812005
                                               1,FILE
                                                    DEFENDANT'S ELECTION AS TO                               :--lo_o_c_k_e_t- :-_-..                       -r--t
                                                                                                                                                            I
                                               1PUNISHMENT 08/17/05                                          I
                                                                                                             ,----
                                                                                                                                      •                                       I

                       ioa/18/2005I1FILE DEFENDANT'S OMNIBUS PRE-TRIAL                           k t         .0                       ~',: ..                   I
                       i           1
                                    MOTION BY MONTGOMERY 08/17/05                           1 oc  e
                       !08/24/2005 ;:--ji_S_S_U_E_D_P_R_E_-T_R_I_A_L_L_E_TT_E_R
                                                                              _ _ _ _ _ _ _ (Docket                                   ~               "         -----
                       ~08/24/2005jiSSUED                    PRE-TRIAL LETTER                                !Docket
                       i0910712005 11SSUED BENCH WARRANT TO
                       '

                       :
                                               '

                                               1
                                                   TDCJ-DOMINGUEZ UNIT 09/07/05 /S/MJT
                                                                                                             !Docket                  ~~
                       1            FILE DEFENDANT'S AMENDED OMNIBUS
                       !09/20/2005 PRE-TRIAL MOTION BY MONTGOMERY
                                                                                                             1;..-Do-c-ke-t       -~-~~

                                                                                                                                      ~~~
                       !           \09/20/0S;NO ROUTING SLIP
                                    !FILE ORDER APPOINTING DISINTERESTED
                       .             I
                       i09/28/2005jEXPERT TO EXAMINE DEFENDANT lSI MJT iDoeket
                                                                           i           '          Il
                       '             j09/28/05;APPOINTED FRANK PUGLIESE    . - - - - - ,_.-;.----
                                     iFILE EXPENSE PAY APPLiCATION TO
                                     '                                                 '
                       1.            iFRANKPUGLIESE    AMOUNT OF $270.00 & I                                                              ;            It


 •                   ;'! 1 011312005 joRDERIS/ MJT 1 0/13/0S;DC ADDED      ~Docket
                 /         ·,:    \PSYCH/FEES                           !
                                  ;_..--·~------'--'---~--\
                                                                                !            ·
             I
         ·. ,/         !          ,1FILE PSYCHOLOGY REPORT FROM DR.     (       : .. :.~:../ ~
         V ,           j10/13/2005 PUGLIESE:J0/07/0S;PAULA SAW-ENCLOSED \Docket
                                                   1
                                                                                :         , i
          -~·-·'- :.~\INBROWNENVELOPE                                               :._J··.\   ··.   _1\_\       ':                       L _ _ ;                   ~-1,
     \\"- .....
               , . ,. \                JATTORNEY MONTY MONTGOMERY TOOK                                                                        !                     I             I
     '-.,-' ' .• ~-·,'~~:. i10/21/200S 1FILE TO COORDINATOR FOR HEARING
                                       1
                                                                                                                  jDocket                     ! "                   I             l
        -:;.,Y                         iSETTING10/21/05                                                           '                           !                     '             I
     '       1                                     i                                                              !Docket                      •• -~--~
                                                                                                                                              :-
                                 i10/24/2005 11SSUED JURY TRIAL LETTER                                                ----~:-----(
                                 ~          !FILE ORDER OF COMMITMENT TO VERNON                                       .Docket                              ..       \             J

                                 11/04/2005 \HOSPITAL /5/MJT 11/04/05                                                 '
                                             :coMMITMENT PAPERS TO SGT. HEJL AT
                                  1110412005 \aELL CO. JAIL 11/04/05
                                                                                                                                  -:-:-r
                                                                                                                      -iD_o_c_k_e_t                                               !
                                                                                                                                                  j i:..-----
                                                                                                                                                  ~.1:-___
                                 1
                                 !Oi/27/2006\ISSUED PRE-TRIAL LETTER                                                  !Docket
                                 !ii2J21/2006[1SSUED PRE-TRIAL LETTER                                                 :ooeket                     ', "              ~--
                                 ~---              (FILE REPORT FROM VERNON STATE                                                                 ,
                                 :           :HOSPITAL 03/07/06;FORWARDED TO                                          :Docket
                                 103/07/2006 IP.KING, COORDINATOR FOR REVIEW FOR
                                                                                                                                                                        i_\

•                                ----~
                                 ·
                                                       ;'·B~E=N~C=H~W~~A~R~R~A~N~T---------~==~------------
                                            !ISSUED BENCH WARRANT TO NORTH
                                 !03/08!2006!TEXAS STATE HOSPITAL VERNON CAMPUS Docket
                                                                                                                                                            .. I
                                                                                                                                                                        iI
                                                                                                                                                                        I
                                                                                                                                                                        \
                                                                                                                                                                                      !
                                                                                                                                                                                      ,
                                                                                                                                                                                      I



                                                                                                                                                                                      iaBI
                                                                                                                                                                             1/18/2015 2:14AM
           of 8
                                            . ---- - ·- ........ va~c n ~~tory    "eaeler.   http://idocket.com/cgi-bin/db2www/c_h_all~mbr/run •




•
                                 /ON THOMAS CARR 03108106 /5/ MJT

                     ;----
                          ·---
                     io3/15/2006(lSSUED PRE-TRIAL LETTER
                                        .       !                -       .
                                                                                                           (Docket
                                                                                                           I   .
                                                                                                                         !
                                                                                                                         ;           ..
                      :oJ/22/2006 !DEF SUBPOENA TO HENRY GARZA                                             \Docket
                                 jFILE BACK DEFENDANT SUBPOENA OH                                          !                                                                   .
                     10312312006
                     :           ~HENRYGARZA 03/23/06; SERVED 03/23/06                                     \Docket
                                                                                                                         i           ••
                                                                                                                                                                          8Qf: ,~(~
                                                                                                                                                                           1


                      :03/24/2006 iiSSUED JURY TRIAL LETTER                                                    Docket                                        l        r'.o~    :       ')1.-i
                      l0312712006 IFILE REPORT FROM NORTH TEXAS STATE
                                                                                                           1

                                                                                                           I             :                                   i// ft ~~ ,7                   · ·'
                      1
                                                ::.::p;::~:~~::: ~::~~ST=~:~ATE ~Docket ~~~· ·') 1~ ~
                      j03/27/20061HOSPITAL~VERNON CAMPUS                                                   !Docket       ; ..                 I              I ,,~ 1 t~ ..l                .'
                      I          !(DEFENDANT'S EXHIBIT #1) 03/06/06                                                                           I              i                     '       \
                                                                                                                                                             i {~~,,~~JL. · .
                                                                                                           I             i

                      io3/29/2006jiSSUED JURY TRIAL LETTER                                                 !Docket                   "
                      j05/25/2006IISSUED JURY TRIAL LETTER                                                 \Docket           ~!_··_~~~-------1 : V·~\,;1';-cr
                                   lFILE LETTER FROM KELLY TO JENNIFER                                                   I                                   l'

                      . 07/12/20061CASE BE CHANGED TO THE 264 COURT                                        !Docket       l "                  I                                /"'
                      '            lo7/11/06                                                                             !                    I              i                     ,
                      log
                      i          I\V
                                     1112006        i~S-T_'A_T_E_S_U_B_P_O_E_N_A_T_              ----i-~D-o_c_k_e_t-~r--i
                                                                                                      \                      I                \              I
                      )09/11/2006 ;....rs_T_A_T_E_S_U_B_P_O_E_N_A_T_O                         _ _ _ _ \Docket            ;_
                                                                                                                          .. _\                              !
                      109/11/2006 lSTATE SUBPOENA TO                                                       !Docket           l " l                           I
                                                                                                                                     -~-~
                                                                                                           1

                                                    /ISSUED BENCH WARRANT TO TDCD
                                                                                                                                              I               \
                                                                                                                             :-i




                      io9/13/2006!GATESVILLE FOR TAMMY BISHOP                                 /S/SL        !Docket           · "
                                 109/13/06.                                                    .                                                  I           .

                                                                                                                                                  r-----lI
                      !,
                                 1
                      .           \FILE MOTION FOR CONTINUANCE                                BY                                 1
                      :o9119t20061MoNTGOMERY 09/19/0G;HE TOOK                                 TO           :oocket               t "              \
                      :_ _ _ _ !.JENNIFER
                                  ;
                                            TO SEE W/FILE                                             r/
                                                                                                                                                  I'              :
                                                                                                                                                                  I
          ~-'•                iFILE DEFENDANT'S COURT-DIRECTED ,;;f-. '
\

     ·
    ·."

                        /20061lMOTION FOR A SETTING ON A
                       1.·

                                                                      \Docket
           _      .J ~REVIOUSLY UNHEARD PRE~TRIAL
                     09
                                                                                ,       ~
    \ \.\ "'
          \V ;·· 1' }.
                    t,        \MOTION  09/19/06;HE TOOK 1JB
                              ' _ _ _ _ _ _:,___ _ _ _ _ _ _ _ _ '    :.,__ _ _ L-:----1
                                                                                I       I


    \\           ,   ;~~09122/2006 fssueo                        JURY TRIAL LETTER                             :oocket           l "                              I
     ,    "-~· Y."           \           JsTATE OT SUBPOENA TO CUSTODIAN OF                                    JDocket           ~~-.
      \\ '                   i10/30/2006 !RECORDS                                                                                I                I
                             ~-.---:STAT.:...E~D_T_S_U_B_P_:.O_E_N_A_T_O_C_U_S~T=o-=-:-D-.:-IA~N::-:O:-:F;-- 1 Docket                     -~-\
                                                                                                                                                                  I


                                                                                                                                 -:-..
                             (1 0/30/2006 \~R:_:E:_:::C:...-:O:.:R:..::.O=-:.S_ _ _ _ _ _ _ _~::---.-=-::--~---·--~                                        --\
                             :            isTATE DT SUBPOENA TO CUSTODIAN OF                                   :oocket           · "                  1.              i
                             :1 0/30/2006\RECORDS                                                                                                     1
                                                     ~I~~~~------------=~~~---
                             •            lFILE BACK STATE SUBPOENA DUCES                                                                             \
                             :            ;TECUM ON CUSTODIAN OF REC- ORDS                                     !Docket                    "



•
                                                                                                                                                      1
                             !1 0/31/2006 iMETROPLEX HEALTH SYSTEM                                                                                    1
                             .                       J1 0/30/06;SERVED 10/30/06

                                                                                                                                                                                   ;;.6,
                                                                                                                                                            1/18/2015 2:14AM
      3 of 8
vQUrt ~~.oentar            UOCK8t K8Vtew.   ~ase   HIStOry Header.        http://ldocket.comlcgi·bln/db2www/c_h_all.mbr/run ..

                   ---·-------------- - - - - - - - - - - - - - -                                                         r - - - - •.
                                                                                                                         .I
                               ;FILE BACK STATE SUBPOENA DUCES



•                  :
                   .


                   .
                    1013112006
                               !TECUM ON CUSTODIAN OF REC· ORDS
                               IMETROPLEX HEALTH SYSTEM
                                 I

                       - - - - ! 1 0/30/0G;SERVED 10/30/06
                                 !FILE BACK STATE SUBPOENA DUCES
                    !10131120061:TECUM ON CUSTODIAN OF REC· ORDS
                                                                                            !Docket
                                                                                            i

                                                                                            :,Docket
                                                                                                            .
                                                                                                            ~~-~-
                                                                                                            ! ..
                                                                                                                    U
                                                                                                                         II




                                                                                                                          !

                                                                                                                                                .
                    :              ,METROPLEX HEALTH SYSTEM                                     •                                               i
                   ,_r,...._ _ _ _ 11 0/30/06;SERVED 10/30/06                               ____;                                               !
          ... b/) 1110612006 /'FILE NOTICE OF INTENT TO              USE RECORDS )Docket                    j ..
 f\;:c•,           ; -          1    BYKIMBALL11/06/06         f\~.:J. >'~L..I-'··rvl~!                     1


     d:< \.__,:.   ;11/21/2006JCPL 30 YEARS TDCJ;ID                         -\· ,\( ..\.    :Docket         I       n



\'.:-              l11/21/2006\PG 30 YEARS TDCJ;ID                    w\~V . f'l\;:_t~      jDocket
     /f . ..                    :-._ _ _ _ _ _ _ _..:..__--+--'------                                               .•    ~~ -~~i·
     '·   ,.   j_~
                     112212006 JFILE CERTIFICATE OF THUMBPRINT                              !Docket
. ~' .- t,·        I           111/22/06
\'-...... '.;.                  .~~-------.~-                                                                            ~· I
 · /                        ~,FILE TRIAL COURT'S CERTIFICATE t;)F
                                           1
                                                                                       'K                                   I
     \ ;,...::,#~11/22/2006 ;DEFE~DANT'S RIGHT TO APPEAJ._l~/MJT                            !Docket         ' "                        ·. ·     :
 \   'A( '                  111/22/06                                                       I
                                                                                                                                                1



 ~JV                                                                                        ;~D-o_c_k-et--:
                                                                                                                          1

                   :1112212006 iFILE DISCLOSURE OF PLEA                                                            ..     1                     l
                   ;            ;RECOMMENDATIONS 11/21/06                                   !
                               [FILE WAIVER OF MOTION FOR NEW TRIAL ;..-...---~




•
                   111/22/2006 jAND WAIVER OF RIGHT TO APPEAL /S/MJT iDocket : " 1
                               i11/21/06                                                                                  ·~--·--\
                                                                                                                          1

                   ~---:FILE WAIVER OF JURY AND AGRE.EMENT                                                                I                     I
                   i11/22/2006!TO STIPULATE UPON A PLEA OF GUILTY                           ;Docket                 "     !
                                                                                                                          i
                                                                                                                                                l
                                /5/MJT 11/21/06
                                     --------------·----------------------------~·------
                                                                                                                          I



                   ;          iFILE JUDICIAL CONFESSION /S/MJT                              !.Docket        ;, "          I
                   :11/22/2006111/21/06
                                     ~--------------------------~
                                 \FILE ACKNOWLEDGMENT OF NOTICE AND
                                                                                                              .          I I



                               1
                   :           IWAIVER OF OBJECTION TO                                      :oocket                 "     1
                    1112212006
                   ;            PRESERVATIONOF EVIDENCE /5/MJT                                                            I                     1
                                     1
                                                                                    I
                                                     ___________~------:-~---·-·--,---·--l
                               c..:.l1...::.1_12_1_1_06
                                                                                           I                  :


                   ~          -~FILE ADDENDUM TO DISCLOSURE OF PLEA :Docket i " \          \

                   ·
                    1112212006
                               !AGREEMENT 11/21/06                        .      ;  I    -1
                   :           iFILE NOTICE OF PLANNED DESTRUCTION                              .Docket           · ..                          i

                   :1112212006 joFEVIDENCE 11/21/06                                                                           1


                                                                                                                  -~:
                                                                                                                                                    :


                   . .         iFILE SUPPLEMENTAL ADMONISHMENTS
                   .:11/22/2006iFOR SEX OFFENDERS REGISTRATION                                  :Docket           : "
                   .           \REQUIREMENTS /S/MJT 11/21/06
                                                                                                ~~-,                    "l
                       \11/30/2006iSENT PEN PACK TO JAIL 11/30/06                               ~D_o_c_k_e_t_                      _     __
                       l         . tFILE BACK BENCH WARRANT 12/07/2006
                                                                                                1
                                                                                                :Docket                       ~~

•
                        1210712006
                       l           ;SERVED 03/16/2006



                                                                                                                                                        DISI'
                                                                                                                                              1/18/2015; 2:14 AM
  4 of 8
- " ... '" """"""..:' uucl\~:n l'\ev1ew. \;8Se   History Header.   http:/ /i docket. com/ cgi-bi n/db2www Ic _h_all.:mbr/ run ..


                                   -



•
                          \COPY OF LETTER FROM CLERK'S OFFICE                    .                             \
            i1i/ 2012012 jTODEFENDANT IN REGARDS TO NOT          ;                             .:, "           II

            :            !SIGNING WRIT 11.07 11/20/2012;SENT NEW !Docket
            !            !APPLICATION                            .                             '               I
                           fCOPY OF LETTER FROM CLERK'S OFFICE                   ;-----~--~---
                       '
            .12/11/2012!TODEFENDANT REGARDING RETURNING                          !Docket                •• i
                                                                                                                I
                           !WRIT-NON COMPLIANT 12/11/12                                                         I
                           ,.---
            :o1/02/20131FILED POST-WRIT; TO DA 01/02/13; DUE                                            ..      1.
                                                                                 :Docket
            i           \FROM DA 02106/13
                                                                                 !-----.------                  i
            j
              0110212013 1POST·WRIT TO AUSTIN 05/23/13 BY                        lOocket
            i            CMRR:7011 3500 0001 5214 0723                                   .! iI I
            !01/02/2013 !POST-WRIT DISP - D I S M I S S E D ):_D_o_c-ke-t--~                                                         /
            :
             0111612013
                        !STATE'S ANSWER BY SEAN PROCTOR~-.. -r-----~~            !Docket                            1



            ;           ;o1t1&t2o13                                  I           :             I                    1
            :-··           !r-----------------;.....----r--11
            :           \COPY OF LETTER FROM SEAN PROCTOR                        \!Docket      ;, ,                                  I!
             0111812013
            i           ,TO DEFENDANT 01/16/2013                                 ,
                           !COPY OF LETTER FROM SEAN PROCTOR                     :__---~r--!
            '01/24/2013!TO DEFENDANT REGARDING COPIES       ·oocket                            : "                  !                j

            -------
                        ',1/22/13                                                                                   l~----iI
            i01/24/2013iSTATE'S SUPPLEMENTAL ANSWER 1/22/13 !Docket                                !    "            1                \


            l           !;DESIGNATION OF ISSUES & ORDER                                                             I                I
            :
             0112412013
                         EXPANDING THE RECORD SIGNED JUDGE \oocket                                                  I                I
            ,           \TRUDO 1/23/13;COPY TO BETTY YOUNG &                                                                              \',.
                                                                                                                     1
            :           \SEAN PROCTOR                                                              .                 .1_ __



                           :coPY OF LETTER FROM ASSISTANT                            - - - - . - - ,1                                     I
            \           \DISTRICT ATTORNEY SEAN PROCTOR TO !Docket ..                                                   !
            1°112512013 iATTORNEY CHARLES MONTGOMERY
            ·           i o 1 t 2 5 / 2 0 1 3 i __                                                                      ~           -j
                                                                                                                                                 I



            - - - - IORIGINIAL &    TWO COPIES OF REPORTER'S :                                                          i
                                                                                                                                                 I
                                                                                                                                                 !
            101/29/2013\RECORD BY BETTY YOUNG FILED          ;Docket                                   ; "              l
                       \1129/13;0NE COPY TO SEAN PROCTOR                                                                ~-~
             -.----~COPY OF LETTER FROM ASSISTANT
                                                                                                                         1




             !01/30/2013\DISTRICT ATTORNEY SEAN PROCTOR TO                           :Docket                             \
                         \DEFENDANT 01/29/2013                                                                           ~~---~
                -:-.---!DEBBIE STURTEVANT CHECKED OUT WRIT !Docket                                     ~~                                            i
                \,_ 0310412013 iiFILE 03/0_4~/=2:....01:....3:.:.._____________ _ _ '                                                                l
                .          1cOPY.OF LETTER FROM ASSISTANT
                l03/06/20131DISTRICT ATTORNEY SEAN PROCTOR TO
                                                                                     -
                                                                                     :Docket
                                                                                                       ·:r------\
                                                                                                       : "
                                                                                                                            I


                                                                                                                             1                       \


                .          ioEFENDANT ABOUT EXHIBITS 03105/2013                                         _                    1



                                                                                                          ..                    i
                ·      .   -!RECEIVED EXHIBITS 1 & 2 FROM                             Docket                                    !




•                0311112013                                                                                                     I
                j           \oEFENDANT 03/11/2013
                i          !COPY OF LETTER FROM SEAN PROCTOR                          Docket
                !03/11/2013tTo LOWERY T. CARR IN REGARDS TO
                ,            I


                                                                                                                                    1/18/2015 2:14AM
                                                                                                                                                         e.stt
   5 of 8
Court Center Docket Review. Case History Header.                     http::'iidocket.com'cgi-binidb2wwwic h_all.mbr.'run ..




•
                             EXHIBITS WE RECEIVED 03/1112013
                                                         ·--··- ----- .
         04 i 10,. 2013 COURT-ORDERED AFFIDAVIT BY CHARLES
                        MONTY MONTGOMERY 04/10/2013              Docket
                                    -.      . ·--

         04/12/2013 LETTER TO DEFENDANT FROM SEAN
                                                                 Docket
                        PROCTORREGARDING AFFIDAVIT 4!11/13
         04i 1212013 SEAN PROCTOR CHECKED OUT WRIT FILE
                             04/12/2013                      Docket
           ----·             -· ---·
                             ----    --···
                                     --~   ··-·.  ·- ---. --
         04/30/2013 ATTORNEY TIMOTHY TESCH VIEWED FILE
                    INLOBBY 04/30/13 4:11PM                  Docket                             ..
                                                 ---
         05/01/2013 tlEBB'E CHECKED OUT WRIT FILE FOR
                                                             Docket
                    SEANPROCTOR 05i01113
                    FINDINGS OF FACT AND CONCLUSIONS OF
         05/15/2013 LAW SIGNED BY JUDGE TRUDO           Docket
                    05/15/13;MAILED COPY TO DEFENDANT
                    MOTION TO ENTER PROPOSED FINDINGS
         05/15i2013 OF FACT AND CONCLUSIONS OF LAW BY                             Docket
                    SEAN PROCTOR 05!14/13
                           ----     ·--~·-·     --    ---~--            -·-----      -----------·--
         OSi15120 13 -COPY OF LETTER FROM SEAN PROCTOR                            Docket
                     TO DEFENDANT 05/14/13
                    RETURNED CERTIFIED GREEN CARD
         05/30/2013 5/30/13;RECEtVEO BY ABEL ACOSTA                               Docket
                            5i24/13.CMRR: 7011 3500 0001 5214 0723
                     WHITE CARD fROM COURT OF CRIMINAL
         05t'30/2013 APPEALS 5/30f13;WRIT RECEtVED &                              Docket
                     PRESENTED TO COURT 5124/13
                      .. -------- .... - .      . ... - . -
                      LETTER FROM TIMOTHY TESCH LAW FIRM
         07116/2013 REGARDING SUPPLEMENTAL APPLICATION Docket
                     FORWRIT OF HABEAS CORPUS 7!16/13
         -·-------------------- -····----- --------------· .. -
                            MA\LED SUPPLEMENTAL RECORD TO
         07/18/2013 AUSTIN 7/18113 BY CMRR: 7001 0360 0001                        Docket
                            2135 9626
                            RETURNED CERTIFIED GREEN CARD
                    7/22/13;RECEIVED BY COURT OF CRIMINAL Docket
         07/22/2013 APPEALS 7/19113. CMRR:7001 0360 0001
                            2135 9626
           -------·- ---    WHrfE--CARD FROM COURT OF CRIMINAL
                    APPEALS 9112i13;WRJT DISMISSED                                Docket
         09/12/2013 WITHOUT WRITTEN ORDER FOR
                            .NON-COMPl.IANCE 9/11113
                    FILED                  posT-wRi=r, .:ro DA-o1:16J14; ouE      Docket



•
         01 1512014
           /        FROM DA 02/19/14
            ---·            .POST-WRIT TO--AUSTIN 01i31/14 BY                     Docket
         01/15/2014 CMRR:7010 1670 0000 4848 9580

                                                                                                               8.\IIJ
                                                                                                         1/18/2015 2:14AM
6 of 8
Cnurt Center Docket Review. Case History Header.         http:!iidocket.com.icgi-binldb2www.·'c h_all.mbr'run.


                                        .. .   -·                     ·--
           01i15l2014 POST~WRIT DISP ·DENIED· 03126{14




•
                                                         .-          ~-ockt~
                      COPY OF LETTER FROM SEAN PROCTOR
           01/22/2014 TO ATTORNEY TIMOTHY TESCH                      Oockft
                     REGARD\NGCOPIES 1122/14                                   i
                                                    ·-                 ·--·-·--1
           01!22t2014:STATE'S ANSWER BY SEAN PROCTOR
                                                                     Oock~t
                     1/22/14
                           FINDINGS OF FACT & CONCLUSIONS OF                -+-    1
                                                                                   I
           01 iJ0/ 2014 LAWSIGNED .JUDGE TRUDO 1t30i14;COPY          Doeke,t
                           TOAPPLICANT (BY CMRR:
                          '70131 090000008887484)
                      . ··--. -    ·-·· --· - ---. ----·                           II .
                           MOTION TO ENTER PROPOSED FINDINGS                       '
           01/30/2014 OF FACT & CONCLUSIONS OF LAW BY                Docke~
                           SEAN PROCTOR 1/29/14
                      COPY OF LETTER FROM SEAN PROCTOR
           01/30/2014 TO ATTORNEY TIMOTHY TESCH                      Docket
                      REGARDING COPIES 1129/14
                      -----:
                      RETURNED CERTIFIED GREEN CARD
           02/03/2014 2/3i14;SIGNED fOR BY SHAlNA MEDFORD.           Docket
                                                                                       I
                      CMRR; 7013 1090 0000 0888 7484                                   I


                      RETURNED CERTIFIED GREEN CARD
                      2/4i14;RECEIVEO BY COURT OF CRIMINAL
           0210412014
                      APPEALS 213/14. CMRR: 7010 1670 0000           Docket)!
                     4848 9580
                                                                                       I
                      WHITE CARD FROM COURT OF CRIMINAl
           02/06/2014 APPEALS 2/6/14;WRIT RECEIVED &                 Docket\
                                                                                           ;
                      PRESENTED TO COURT 2/3/14                                            i -
                     'APPLICANT'S OBJECTIONS TO STATE·s
                                                                                           I
                     FINO\NGS OF FACT & CONCLUSIONS Of               Docket\
           0211 Of2014 LAW & APPLICANT•s PROPOSED FINDINGS                                 1

                                                                                           '
                       2/10114                         ----------·
                 ------MAlLEi:)sUPP-LEMENTAL RECORD TO                                         1



           02!11i2014 COURT OF CRIMINAL APPEALS 2/11!14 BY Docket:
                        CMRR: 7012 1640 0000 4263 0008


           02/13/2014 CRIMINAL APPEALS 2113/14;RECEIVED      Docket
                      SUPPLEMENTAL RECORD 2i12i14       ______ _
                                                                                                   i
                     WHITe-ciRii fR-oM couRT of cRIMINAL                                           \
           03/28/2014 APPEALS 3/27i14; WRIT DENIED WITHOUT            Docket\
                      WRITTEN ORDER 3/26:14
               --------- Mori.oN FoR posT'-coNvscTroN                                              '
                                                                                                   1   ..

•
                                                                      Docket
           06i13i2014 FORENSIC DNA TESTING BY TIMOTHY
                      TESCH 6/13i14


                                                                                                                 9-lll
                                                                                                            1.'16;2015 2;14 AM
7 of   8
.#.., .. , .. -.,C#nter uoCKet Review. Case History Header.                                         http::':ldocket.com.:cgi-binidb2wwwfc_h             al~.mbr·run




•
                             LETTER FROM SEAN K. PROCTOR TO TIM
             0'!/2112014 TESCH REGARDING P05T· CONVICTION                                                               Docket
                             DNA TESTING 07/21/14
               -   ·-·   ~   - ·-- -   -
                                       --~  - --·-· ··- -· ·-· -·
                                                        ~-·-·                                  ~~          ---
                             STATE·s REPLY TO DEFENDANT·s MOTION
             07/23/2014      FOR POST-CONV,CTION DNA TESTlNG                                                            ·Docket
                             7/21!14
                        MOTION TO ENTER PROPOSED ORDER
             07/23/2014 DENYING POST-CONVICTION DNA TESTING Docket
                             7121/14
                        ·FINDINGS OF FACT/ORDER DENYING
                         POST-CONVICTION DNA TESTiNG SIGNED      k t
             0712312014                                       0
                         JUDGE TRUDO 7/22/14;COPY TO T.TESCH & oc e
                        S.PROCTOR
                        .MAILED TIM TESCH COPY OF ORDER
             07/23/2014 7/2l/14 BY CMRR # 7014 0510 0002 3175                                                           Docket
                             2499
                        GREEN CARD RETURNED FROM TIM TESCH
             07/29/2014 7129i14;RECEIVED COPY OF ORDER     Docket
                        DENYING DNA TESTING 718/14

                                                                                                                                            ......
                                             ..:   ;~     .;,   :· .. ..:                                        . -~   .:~=-   ·::;: ...
                                             :..        ~               ...~_::_.::;.:.:_~ .




•                                                                                                                                                         9.\fJ-;).
                                                                                                                                                     1/18/2015 2:1..:1 AM

  3 of   a
•


    Exhibit 24
•



•
                                       Tesch Law Firm
    Ph (254) 865-03 13                       P.O. Box 255                             fax 1(254) -731-2584 ;.
                                           Gatesville, TX 76528                       teschlaw@gmail.com •



                                                 June 6, 2014


    Mr. Charles F. Montgomery
    4400 Seven Coves Rd
    Temple, Texas 76502


            Re: Thomas Raymond Carr

            Dear Mr. Montgomery:

                    I spoke with you about obtaining Thomas Raymond Carr's file. You wanted a
            release and $100.00 to copy the file.

                     I represent Mr. Carr. Enclosed is a "RELEASE OF FILE" signed by Mr. Carr.




•                    Mr. Carr is entitled to his "Original" file per the State Bar Rules. Should you
            wish to copy the file for your own records, please do so.

                    I request that you provide the information requested in numbers one through ten
            in the release.

                  If you want someone to pick up the file as opposed to your mailing it, please let
            me know. Please provide the file within te n(lO) days to the date ofthis letter. Thank
            you.



                                                                  Sincerely,



                                                                  Timothy Tesch
                                                                  Attorney for Thomas Raymond Carr



            P.S. The release has my bar number as 119808200, when it should be 19808200 .




•
•                                                  RELEASE OF FILE




            I, Thomas Raymond Carr, Wynne Unit, Huntsville, Texas, authorize the release of my entire legal
    file to Timothy Tesch, P.O. Box 255, Gatesville, Texas 76528, SBN 119808200

            This authorization includes the release of information on any criminal matter, child custody
    information, and child support information that Charles Montgomery, Jr. may have.

     It includes, but is not limited to the following:

                     1)   Witness statements in whatever format used( tape recorded, written, and notes of
                          interviews with witnesses),
                     2)   All notes of meetings with Thomas Raymond Carr,
                     3) All research done on statutory and case law,
                     4)   Names, addresses, and phone numbers of persons contacted about competency
                          and insanity,
                     5)   Medical records concerning physician reports and drug prescribed, including
                          medications that Mr. Carr was receiving during the time of his plea hearing on or
                          aboutNovember21,200~
                     6) Names, addresses, and phone numbers of all potential experts contacted including
                          forensic computer analysis experts, psychologists, psychiatrists, DNA experts and
                          Lab experts regarding Methamphetamines, and any other experts,
                     7) Your contract of employment with Thomas Raymond Carr,
                     8) The entire original file as required to be released pursuant to the disciplinary rules,
                     9)   If you do not have any documents requested, then an explanation as to why, and
                     10) If you are refusing to release any item, then an explanation as to why.




                                                                     Thomas Raymond Carr




•
•


    Exhibit 25
i.-::   -   ........




•                      l.ll.f~l ~II~HIIJIIII Jll l tlltllll

                       INRE
                                                                            No. 57,557

                                                                                  *                     -Dff::JAf};]
                                                                                                               .   L)
                                                                                                                         r··· ~,
                                                                                                                         r:;
                                                                                                                         ;,.~·-=-
                                                                                                                          '
                                                                                                                              ...___ '

                                                                                                                   -.1

                                                                                             DISTRICT
                                                                                  *
                       THOMAS RAYMOND CARR                                        *          BELL COUNTY, TEXAS

                                                                   State's Reply to Defendant's
                                                              Motion for Post-Conviction DNA Testing

                       TO THE HONORABLE JUDGE OF SAID COURT:

                                  COMES NOW the State of Texas, by and through her District Attorney for the 27th

                       Judicial District of Texas, and respectfully requests that Thomas Raymond Carr's

                       (hereinafter referred to as "Tom" or "the defendant") Motion for Post-Conviction Forensic




•                      DNA Testing be denied, and in support thereof would show the Court as follows:

                                                                                  I.

                                                                       Procedural Summary

                                  The defendant was indicted on March 23, 2005, for the felony offenses of Delivery of

               Ia Controlled Substance to a Minor (Cause Number 57,557) and Aggravated Sexual Assault
                \
                I
                 :(Cause Number 57,558), both alleged to have occurred on June 18,2004. On November 21,
                I                                                             .
                  \ 2006, he plead guilty to the trial court in both cases, and the trial court found him guilty in
                   I

                   \each case, and sentenced him to fifteen (15) years imprisonment for the Delivery of a
                   I
                   \Controlled Substance to a Minor, and thirty (30) years imprisonment for the Aggravated
                       I
                       1
                       i
                       l
                       llii!IIIJ Ill~ IIIIII                                                               copy
•                      I
                       I
                       !
                       !
•           lo Tom's house and smoked weed. He also recalls J            and Christopher having sexual

            contact with Tammy, while they were still at J        's house, which he thought Tom

            videotaped.

                    HHPD officers also took a statement from C              rV       on July 8, 2004. 4

            According to the officers' offense report, Christopher recalled the events much the same as

            did J        and S     n. He recalls Tom shooting the Meth into his right arm, and Tom

            providing Marijuana for them to smoke more than once.
    i
                    The officers note in their offense report, that during conversations they had with the
    \
    I       mothers of J         Christopher, and S       , each of them stated that their son had tested
    I
    l       positive for the presence of Marijuana and Methamphetamine during their treatment at
        \




•
        I
            Metroplex Hospital.5

                    After obtaining written statements from the boys, the officers report that they

            prepared an affidavit for search warrant for Thomas Carr's residence located at 114 West

            Mark Road in Harker Heights, and on July 9, 2004, presented it to District Judge Martha

            Trudo, who, after reviewing it, authorized the search. At 9:45 a.m, the officers report that

            they made entry into the residence after knocking on the front door and ringing the door bell

            received no response. They report that once inside, they encountered Tammy Bishop and


                     4
                     See Statement of C             V      attached to this Response as State's Exhibit No.3,
             and incorporated by reference for all purposes.
                     5
                      See partial medical records of J    M and C               V       attached to this
             Response as State's Exhibit No.4 and State's Exhibit No. 5, respectively, and incorporated by
             reference for all purposes.




•                                                            6
•   Thomas Carr asleep in the bedroom, and two children asleep elsewhere in the residence.

    They report that they moved Thomas Carr into the Living room, and kept Tammy in the

    bedroom where she was advised of her Miranda rights. Tammy spoke to the officers at the :

    scene and voluntarily agreed to accompany them to the police station and give a written

    statement. 6 She admitted to knowing that Tom had provided Marijuana and Methamphe-

    tamine to the boys, and admitted that she had sexual contact with J       by letting him

    perform oral sex on her, and by having sexual intercourse with aU three boys with a "dildo .. ,

    She stated that Tom videotaped these sexual encounters because he had been wanting her to

    ''do something with another man" for quite some time. She admitted that all three boys

    looked young, but J       told her that he was eighteen years old.




•
           At the scene, the officers advised Thomas Carr of his Miranda Rights. Carr admitted

    to the officers that he had been at J    's house, and that all three boys had been to his, but

    denied providing drugs to the boys, insisting that they had their own. He also   d~nied


    injecting any of them with Methamphetamine. He explained that he met J            on a web cite

    called "Adultfriendfinders.com," and that he purported in his profile to be eighteen years

    old. He further explained to the officers that he had been searching for someone he and

    Tammy could have a "threesum" with to "spice up their marriage" because they had been

    together for 12 years. Officers report that Carr was arrested on suspicion of possession of

    Marijuana when he took control of a cigarette package from his bedroom that contained a

            6
             See Statement of Tammy Bishop, attached to this Response as State's Exhibit No.6, and
     incorporated by reference for all purposes




•                                                  7
•   Marijuana cigarette.

           The officers report that during the execution of the search warrant, among the items

    seized were: a computer and its peripherals, video tapes, a digital audio player with a flash

    card memory, plastic envelopes containing suspected Methamphetamine residue, uniden-

    titied pills, 8mm video tapes, and a Sony Handycam. They report that all the items seized

    during the search were cataloged and entered into the HHPD evidence vault.

           The State has been in contact with Detective Daniel C. De Leon, custodian of the

    evidence section at HHPD. Detective De Leon explained that all the evidence seized by the

    officers in this case was itemized on a HHPD "Evidence Submission Report," and then

    placed in storage for long term safekeeping. According to HHPD records, he states in an

    affidavit that all of the items seized by the officers in this case are still in police custody

    except several video recordings that were reviewed by officers and later released to Thomas

    Carr's mother at his request. He further states that the Department has never had biological

    evidence, or items thought to contain biological evidence, in their custody in this case. 7

           On July 13,2004, both Tammy Bishop and Thomas Carr were charged by Complaint

    with the felony offense of Delivery of a Controlled Substance to a Minor. The record

    reflects that on March 23, 2005, Carr was indicted for the felony offenses of Delivery of a

    Controlled Substance to a Minor, and Aggravated Sexual Assault. On November 30, 2005,

    Bishop, pursuant to a plea agreement, waived indictment and pled guilty to an Infonnation

             7
              See Affidavit of Detective Daniel C. De Leon, HHPD Evidence Custodian, attached to
     this Response as State's Exhibit No.7, and incorporated by reference for all purposes




•                                                    8



                                                                                                      810
•       support of its Orders denying relief to the said defendant.

                                                    Respectfully submitted,

                                                    HENRY GARZA
                                                    DISTRICT ATTORNEY
                                                    27TH JUDICIAL DISTRl


                                                    B

                                                        Assistant District Attorney
                                                        27th Judicial District
                                                        Post Office Box 540
                                                        Belton, Texas 76513
                                                        (254) 933-5215
                                                        (254) 933-5704 [FAX]


                                           Certificate of Service


•              I, the undersigned, do hereby certify that a true and correct copy of the State's

    l Response was mailed to the attorney of record for the defendant, Tim Tesch, at Post Office
    '

        Box 255, Gatesville, Texas 76528, by United States mail, postage paid, on this the
              ,., J   ::!
           _ _ _ _ day of July, 2014 .
        _ _~




•                                                       15
                \



•   IIIIII Jil ItillIJil IJllll!lllllll
                                            No. 57.558-D

    EX PARTE                                       *                IN THE 27TH JUDICIAL
                                                   *
                                                   *                DISTRICT COURT OF
                                                   *
    THOMAS RAYMOND CARR                            *                BELL COUNTY, TEXAS

                                            State's Answer

              COMES NOW the State of Texas, by and through the District Attorney for the 27th
    Judicial District of Texas, and denies generally the allegations of the Applicant's Petition
    for post-conviction Writ of Habeas Corpus relief, and opposes any request for bond pursuant
    thereto. The State would show the Court that this is a subsequent appFcation for Writ of
    Habeas Corpus relief by the Petitioner, and it does not contain sufficient facts establishing
    either ofthe exceptions enumerated in Texas Code of Criminal Procedure, art. 11.07



•
    §(4)(a)(l), (2) & (3) (West Supp. 2014) and therefore should be dismissed .
                                                Prayer

              WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that this
    Court recommend that the Applicant's Petition be dismissed, sending him hence without
    day.
                                                Respectfully submitted,




                                                    Assistant District Attomeym
                                                    27th Judicial District
                                                    Post Office Box 540
                                                                                                    .,
                                                    Belton, TX 76513                                r
                                                    (254) 933-5215                                  rn

•
                                                    (254) 933-5704 [FAX]
                                                                                                    0
      1111111~ lllllllllll                                                              "N
                                                                                           N             I
•                                     Certificate of Service

          I, the undersigned, do hereby certify that a true and correct copy of the State's Answer

    was mailed to the attorney of record for the Applicant, Timothy Tesch, Post Office Box 255,

    Gatesville, TX 76528, by United States mail, postage pre-paid, on this the __  t,_-t!.
                                                                                      ____
    day of August, 2015 .




•



•
•   IIIIIII IIIII tillIJillIJillI!1111111
                                                    No. 57,558-D
                                                                                           F\LED

    EX PARTE


                                                            *
    THOMAS RAYMOND CARR

                                                Motion to Enter Proposed
                                         Findings of Fact and Conclusions of Law

    TO THE HONORABLE JUDGE OF SAID COURT:

               COMES NOW the State of Texas, by and through her District Attorney for the 27th

    Judicial District, and moves the Court to consider and enter in this case the proposed

    Findings of Fact and Conclusions of Law as those of the Court.

                                                         Respectfully submitted,

                                                         HENRY GARZA
                                                         DISTRICT ATTORNEY
                                                         27TH JUDICIAL DISTRICT




                                                            Assistant District Attorney,
                                                            27th Judicial District
                                                            Post Office Box 540
                                                            Belton, Texas 76513
                                                            (254) 933-5215
                                                            (254) 933-5704 [FAX]




      llllllllllllt llll(lllllll\ IIII
•                                      Certificate of Service

           I, the undersigned, do hereby certify that a true and correct copies of the State's

    Motion to Enter Proposed Findings of Fact and Conclusions of Law, and the State's

    proposed Findings of Fact and Conclusions of Law, were mailed to the attorney of record

    for the Applicant, Timothy Tesch, at Post Office Box 255, Gatesville, TX 76528, by United

    States mail, postage pre-paid, on this the   --.3!        1111111 jllll   tillIJllll JillI!1111111
•
    I


                                                          No. 57,558-D

        EX PARTE                                                *             IN THE 27TH JUDICIAL

                                                                              DISTRICT COURT OF
                                                                *
        THOMAS RAYMOND CARR                                     *             BELL COUNTY, TEXAS

                                             Findings of Fact and Conclusions of Law .;

                   Having considered the Applicant's Petition, the State's Answer, and the record in

        the above numbered cause, this Court makes the following Findings of Fact and Conclu-

        sions ofLaw:

                                                                I.

                                                         Findings of Fact



•       History of the Case

        1.          The Applicant is currently incarcerated in the Correctional Institutions Division of
                    the Texas Department of Criminal Justice by virtue of a Judgment of Conviction
                    entered in the 27th District Court of Bell County, Texas, in Cause Number 57,558,
                    wherein he was convicted of the first degree felony offense of Aggravated Sexual
                    Assault.

        2.          The Applicant pled guilty to the charge, and the trial court found him guilty and
                    assessed his punishment at thirty (30) years imprisonment.

        3.          The Applicant did not appeal his conviction, but this is his fourth Petition for post-
                    conviction Writ of Habeas Corpus relief in this case, his first and third having been
                    dismissed, and his second having been denied. 1


        1111111! 1111! 1111111


                    1
                  See Ex parte Thomas Raymond Carr, No. WR-79,620-02 (Tex.Crim.App., delivered September
        11, 2013) (not designated for publication); Ex parte Thomas Raymond Carr, No. WR-79,620-04



•
        (Tex.Crim.App., delivered March 26, 2014) (not designated for publication) and Exparte Thomas
        Raymond Carr, No. WR-79,620-06 (Tex.Crim.App., delivered July 8, 201 5) (not designated for
        publication).
    •   Allegations of the Applicant
                                                                 Thomas Carr- 57,558-D- Findings
                                                                 Page 2




        4.    In ground one the Applicant alleges that his plea of guilty was involuntary and un-
              knowing because of coercion by the State.                         ·

        5.    In ground two the Applicant alleges that the State made false representations about
              the results of drug tests.

        6.    In ground three the Applicant alleges that his trial attorney lied about researching
              the law and explaining the law to the him, and was ineffective. ·

        7.    In ground four the Applicant alleges that he was incompetent at the time he entered
              his plea of guilty.

        8.    In ground five the Applicant alleges that he could not be convicted of aggravated
              sexual assault "because no date rape drug was administered" to the victim.



•       9.    In ground six the Applicant alleges that he could not have been found guilty under
              the aggravated sexual assault "because he did not act in concert" .with his co-defen-
              dant.

        Necessity for an Evidentiary Hearing or Expansion of the Record

        10.   The Court finds that the existing record is sufficient to address the Applicant's
              Petition.

        Jurisdiction

        11.   The Court finds that this is a subsequent Petition by the Applicant, therefore, before
              the Court can review the merits of the Applicant's allegations, it must address the
              Court's jurisdiction to entertain them.

        12.    The Court finds that the factual and legal basis for the Applicant's allegations in
               the instant Petition existed at the time he filed his previous Petiti~:ms.

        13.   The Court finds that the Applicant's Petition advances no facts establishing that the
              current claims were unavailable when he submitted his previous Petitions, or, that
              but for a federal constitutional violation, no rational juror could have found him
•             guilty beyond a reasonable doubt.
•                                                          Thomas Carr-
                                                           Page 3
                                                                           57,558~0-   Findings



                                                II.

                                     Conclusions of Law

          Based on a study of the applicable law, this Court makes the following

    Conclusion of Law:

    Grounds For Relief

    1.    The Applicant's Petition should be forwarded to the Court of Criminal Appeals
          because this Court may not consider the merits of this application, because it does
          not contains sufficient facts establishing that: ( 1) the current claims have not and
          could not have been presented previously; or (2) by a preponderance of the evi-
          dence, but for a violation of the United States Constitution, no rational juror could
          have found him guilty beyond a reasonable doubt. See Tex. Code Crim. Proc. Ann.,
          art. 11.07, §4(a)(l) &(2) (West Supp. 2014).

                                                III.

                                       Recommendation

          The Court recommends that the Applicant's Petition be dismissed.

                                                IV.

                                      Transmittal Order

           The Clerk is directed to prepare a transcript to include copies of the following

    documents:

          1.     the Applicant's Petition;
          2.     the State's Answer;
          3.     the Motion to Enter Proposed Findings of Fact and Conclusions of Law;
          4.     the Findings of Facts and Conclusions of Law of the Court;

    and transmit the same to the Court of Criminal Appeals in Austin, Texas. The Clerk is
•                                                           Thomas Carr- 57,558-D- Findings
                                                            Page 4


     further directed to serve a signed copy of these Findings of Fact and Conclusions of Law

     upon the attorney of record for the applicant, Timothy Tesch, at Post Office Box 255,

     Gatesville~   TX 76528.

            Signed this the   ---1--     day of August, 2015 .




•
                                                                                    .....
                                                                                    ...,
                                                                                    CCI

                                                                                    ,...
                                                                                    c::
                                                                                    en
                                                                                              .,-
                                                                                      I
                                                                                       r
                                                                                    .......
                                                                                    -o m
                                                                                       0
                                                                                    -F.
                                                                                     c
                                                                                     .D




--
•   STATE OF TEXAS

    COUNTY OF BELL



    CAUSE NO: 57558-D


    EX PARTE

    THOMAS RAYMOND CARR


           I, Joanna Staton, Clerk of the District Court, in and for Bell County,

    Texas, do hereby certify that the attached instruments are true and correct copies of the

    Originals as contained in the courts file in the above styled and numbered cause, now

    On file and of record in the said 264 TH District Courts,

           WITNESS MY HAND AND SEAL OF SAID COURT, in my office at Belton,

    Bell County, Texas, on this 12th day of August, 2015.

                                                      Joanna Staton
                                                      District Clerk
                                                      Bell County, Texas